 
 
EXECUTION COPY

 
AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
 
dated as of August 16, 2011
 
among
 
VICAR OPERATING, INC.,
 
VCA ANTECH, INC.,
 
CERTAIN SUBSIDIARIES OF COMPANY,
 
as Guarantors,
 
VARIOUS LENDERS,
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Collateral Agent, Issuing Bank and Swing Line Lender,


BANK OF AMERICA, N.A. and JPMORGAN CHASE BANK, N.A.,
as Co-Syndication Agents


and


U.S. BANK NATIONAL ASSOCIATION and UNION BANK, N.A.,
as Co-Documentation Agents
________________________________________________________
 
 
$706,250,000 Senior Secured Credit Facilities
 
________________________________________________________
 
WELLS FARGO SECURITIES, LLC, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and J.P. MORGAN SECURITIES LLC,
as Joint Lead Arrangers and Joint Lead Bookrunners







 
 

--------------------------------------------------------------------------------

 
 
 
 




 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
Page
 




SECTION 1.
DEFINITIONS AND INTERPRETATION
2
1.1
Definitions
2
1.2
Accounting Terms
33
1.3
Interpretation, etc.
34
1.4
Interrelationship with the Existing Credit Agreement.
35
SECTION 2
LOANS
35
2.1
Term Loans
35
2.2
Revolving Loans
36
2.3
Swing Line Loans
37
2.4
Pro Rata Shares; Availability of Funds
39
2.5
Use of Proceeds
40
2.6
Evidence of Debt; Register; Lenders’ Books and Records; Notes
40
2.7
Interest on Loans
41
2.8
Conversion/Continuation
43
2.9
Default Interest
44
2.10
Fees
44
2.11
Scheduled Payments
45
2.12
Voluntary Prepayments/Commitment Reductions
46
2.13
Mandatory Prepayments/Commitment Reductions
48
2.14
Application of Prepayments/Reductions
49
2.15
General Provisions Regarding Payments
50
2.16
Ratable Sharing
52
2.17
Making or Maintaining Eurodollar Rate Loans
52
2.18
Increased Costs; Capital Adequacy
54
2.19
Taxes; Withholding, etc
56
2.20
Obligation to Mitigate
58
2.21
Defaulting Lenders
58
2.22
Removal or Replacement of a Lender
60
2.23
Issuance of Letters of Credit and Purchase of Participations Therein.
61
2.24
Incremental Facilities
64
SECTION 3
CONDITIONS PRECEDENT
67
3.1
Closing Date
67
3.2
Conditions to Each Credit Extension
70
3.3
2011 Effective Date
70
SECTION 4
REPRESENTATIONS AND WARRANTIES
73
4.1
Organization; Requisite Power and Authority; Qualification
73
4.2
Capital Stock and Ownership
73

 
 
 
 
i

--------------------------------------------------------------------------------

 
 
 
 
4.3
Due Authorization
73
4.4
No Conflict
73
4.5
Governmental Consents
74
4.6
Binding Obligation
74
4.7
Historical Financial Statements
74
4.8
[Reserved]
74
4.9
No Material Adverse Change
74
4.10
No Restricted Junior Payments
74
4.11
Adverse Proceedings, etc
75
4.12
Payment of Taxes
75
4.13
Properties
75
4.14
Environmental Matters
76
4.15
No Defaults
76
4.16
Governmental Regulation
76
4.17
Margin Stock
76
4.18
Employee Matters
77
4.19
Employee Benefit Plans
77
4.20
Certain Fees
78
4.21
Solvency
78
4.22
[Reserved]
78
4.23
Subordination
78
4.24
Compliance with Statutes, etc
78
4.25
Disclosure
78
4.26
U.S. Foreign Corrupt Practices Act and OFAC
79
SECTION 5
AFFIRMATIVE COVENANTS
79
5.1
Financial Statements and Other Reports
79
5.2
Existence
83
5.3
Payment of Taxes and Claims
83
5.4
Maintenance of Properties
83
5.5
Insurance
83
5.6
Inspections
84
5.7
Lenders Meetings
84
5.8
Compliance with Laws
84
5.9
Environmental
84
5.10
Subsidiaries
85
5.11
Mortgages on Material Real Estate Assets
86
5.12
Public Lenders
87
5.13
Further Assurances
87
SECTION 6
NEGATIVE COVENANTS
88
6.1
Indebtedness
88
6.2
Liens
90
6.3
Equitable Lien
92
6.4
No Further Negative Pledges
92

 
 
 
 
ii

--------------------------------------------------------------------------------

 
 
6.5
Restricted Junior Payments
92
6.6
Restrictions on Subsidiary Distributions
94
6.7
Investments
94
6.8
Financial Covenants
96
6.9
Fundamental Changes; Disposition of Assets; Acquisitions
97
6.10
Disposal of Subsidiary Interests
98
6.11
Sales and Lease-Backs
98
6.12
Transactions with Shareholders and Affiliates
98
6.13
Conduct of Business
99
6.14
Permitted Activities of Holdings
99
6.15
Permitted Partially-Owned Subsidiaries
100
6.16
Amendments or Waivers with respect to Subordinated Indebtedness and Permitted
Unsecured Indebtedness
100
6.17
Designation of “Senior Indebtedness”
100
6.18
Fiscal Year
100
SECTION 7
GUARANTY
100
7.1
Guaranty of the Obligations
100
7.2
Contribution by Guarantors
100
7.3
Payment by Guarantors
101
7.4
Liability of Guarantors Absolute
101
7.5
Waivers by Guarantors
103
7.6
Guarantors’ Rights of Subrogation, Contribution, etc
104
7.7
Subordination of Other Obligations
105
7.8
Continuing Guaranty
105
7.9
Authority of Guarantors or Company
105
7.10
Financial Condition of Company
105
7.11
Bankruptcy, etc
105
7.12
Discharge of Guaranty Upon Sale of Guarantor
106
SECTION 8
EVENTS OF DEFAULT
106
8.1
Events of Default
106
SECTION 9
AGENTS
109
9.1
Appointment of Agents
109
9.2
Powers and Duties
110
9.3
General Immunity
110
9.4
Agents Entitled to Act as Lender
112
9.5
Lenders’ Representations, Warranties and Acknowledgment
112
9.6
Right to Indemnity
112
9.7
Successor Administrative Agent, Collateral Agent and Swing Line Lender
113
9.8
Collateral Documents and Guaranty
114

 
 
 
iii

--------------------------------------------------------------------------------

 
 
 
SECTION 10
MISCELLANEOUS
115
10.1
Notices
115
10.2
Expenses
116
10.3
Indemnity
117
10.4
Set-Off
117
10.5
Amendments and Waivers
118
10.6
Successors and Assigns; Participations
120
10.7
Independence of Covenants
124
10.8
Survival of Representations, Warranties and Agreements
124
10.9
No Waiver; Remedies Cumulative
124
10.1
Marshalling; Payments Set Aside
124
10.1
Severability
125
10.1
Obligations Several; Independent Nature of Lenders’ Rights
125
10.1
Entire Agreement
125
10.1
Headings
125
10.1
APPLICABLE LAW
125
10.1
CONSENT TO JURISDICTION
125
10.1
WAIVER OF JURY TRIAL
126
10.1
Confidentiality
127
10.1
Usury Savings Clause
127
10.2
Counterparts
128
10.2
Electronic Execution of Assignments
128
10.2
USA PATRIOT Act
128
10.2
No Fiduciary Duty.
128
10.2
Existing Agreement Superseded
129
10.2
Reaffirmation
129



 

 
iv

--------------------------------------------------------------------------------

 




AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
 
This AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT, dated as of August 16,
2011 (as amended, restated, modified or supplemented from time to time, this
“Agreement”), is entered into by and among VICAR OPERATING, INC., a Delaware
corporation (“Company”), VCA ANTECH, INC., a Delaware corporation (“Holdings”),
CERTAIN SUBSIDIARIES OF COMPANY, as Guarantors, the Lenders party hereto from
time to time, WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”), as
Administrative Agent (together with its permitted successors in such capacity,
“Administrative Agent”), Collateral Agent (together with its permitted
successors in such capacity, “Collateral Agent”), Issuing Bank and Swing Line
Lender, BANK OF AMERICA, N.A. and JPMORGAN CHASE BANK, N.A., as Co-Syndication
Agents (in such capacity, “Co-Syndication Agents”), and U.S. BANK NATIONAL
ASSOCIATION and UNION BANK, N.A., as Co-Documentation Agents (in such
capacity, “Co-Documentation Agents”).
 
RECITALS:
 
WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof;
 
WHEREAS, Company, Holdings, Guarantors, the Existing Lenders, Wells Fargo, as
administrative agent, collateral agent, issuing bank and swing line lender, Bank
of America, N.A., as syndication agent, and  JPMorgan Chase Bank, N.A., U.S.
Bank National Association and Union Bank, N.A., as co-documentation agents, are
parties to that certain Credit and Guaranty Agreement dated as of August 19,
2010 (the “Existing Credit Agreement”), pursuant to which the Existing Lenders
have extended Closing Date Term Loans, MediMedia Acquisition-Related Loans and
certain extensions of credit pursuant to the Revolving Commitments to Company;
 
WHEREAS, on August 9, 2011, Company acquired all of the equity interests of
Vetstreet, Inc. (f/k/a MediMedia Animal Health, LLC) pursuant to that certain
Securities Purchase Agreement dated as of July 10, 2011 by and among MediMedia
Animal Health, LLC, MediMedia USA, Inc. (the “MediMedia Acquisition”) and
Company, and at or about the same time, for purposes of paying a portion of the
purchase price for such acquisition, Company borrowed $50,000,000 pursuant to
“New Term Loan Commitments” (as defined under the Existing Credit Agreement;
such loans being the “MediMedia Acquisition-Related Term Loans”) and $50,000,000
pursuant to “Revolving Commitments” (as defined under the Existing Credit
Agreement), in each case pursuant to the terms of the Existing Credit Agreement
(such loans, together with the MediMedia Acquisition-Related Term Loans, the
“MediMedia Acquisition-Related Loans”);
 
WHEREAS, Company desires that certain Existing Lenders and other Lenders party
hereto agree to amend and restate the Existing Credit Agreement in its entirety
to (i) provide for the Additional Term Loans to repay in full the MediMedia
Acquisition-Related Loans, (ii) increase the aggregate principal amount of the
Revolving Commitments from $100,000,000 to $125,000,000 (such additional
$25,000,000 aggregate principal amount of Revolving
 

 
1

--------------------------------------------------------------------------------

 

Commitments referred to herein as the “Additional Revolving Commitments”) and
(iii) make certain other changes as more fully set forth herein, which amendment
and restatement shall become effective upon satisfaction of the conditions
precedent set forth herein;
 
WHEREAS, Company has agreed to secure all of its Obligations by reaffirming its
grant to Collateral Agent, for the benefit of Secured Parties, of a First
Priority Lien on certain of its assets, including a pledge of all of the Capital
Stock of each of its Domestic Subsidiaries and 65% of all the Capital Stock of
each of its Foreign Subsidiaries;
 
WHEREAS, Guarantors have agreed to guarantee the obligations of Company
hereunder and to secure their respective Obligations by reaffirming their grant
to Collateral Agent, for the benefit of Secured Parties, of a First Priority
Lien on certain of their respective assets, including a pledge of all of the
Capital Stock in each of their respective Domestic Subsidiaries (including
Company) and 65% of all the Capital Stock in each of their respective Foreign
Subsidiaries;
 
WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Existing Credit Agreement and that this Agreement amend and restate in its
entirety the Existing Credit Agreement; and
 
WHEREAS, it is the intent of the Credit Parties to confirm that all Obligations
of the Credit Parties under the other Credit Documents shall continue in full
force and effect and that, from and after the 2011 Effective Date, all
references to the “Credit Agreement” contained therein shall be deemed to refer
to this Agreement.
 
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained the parties hereto agree as follows:
 
SECTION 1. DEFINITIONS AND INTERPRETATION
 
1.1 Definitions.  The following terms used herein, including in the preamble,
recitals, exhibits and schedules hereto, shall have the following meanings:
 
“2005 Credit Agreement” as defined in Section 2.5.
 
“2011 Effective Date” means August 16, 2011.
 
“2011 Effective Date Certificate” means the 2011 Effective Date Certificate
substantially in the form of Exhibit G-3.
 
“2011 Effective Date Solvency Certificate” means a 2011 Effective Date Solvency
Certificate of the chief financial officer of Holdings substantially in the form
of Exhibit G-4.
 
“Additional Revolving Commitments” as defined in the recitals hereto.
 
“Additional Term Loan” means a Term Loan made by a Lender to Company pursuant to
Section 2.1(b).
 

 
2

--------------------------------------------------------------------------------

 



 
“Additional Term Loan Commitment” means the commitment of a Lender to make or
otherwise fund an Additional Term Loan and “Additional Term Loan Commitments”
means such commitments of all Lenders in the aggregate.  The amount of each
Lender’s Additional Term Loan Commitment, if any, is set forth on Appendix A-1
or in the applicable Assignment Agreement, subject to any adjustment or
reduction pursuant to the terms and conditions hereof.  The aggregate principal
amount of the Additional Term Loan Commitments as of the 2011 Effective Date is
$100,000,000.
 
“Adjusted Eurodollar Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for a Eurodollar Rate Loan, the rate per annum
obtained by dividing (and rounding upward to the next whole multiple of 1/100 of
1%) (i)(a) the rate per annum (rounded to the nearest 1/100 of 1%) equal to the
rate determined by Administrative Agent to be the offered rate which appears on
the page of the Reuters Screen which displays an average British Bankers
Association Interest Settlement Rate (such page currently being LIBOR01 page)
for deposits (for delivery on the first day of such period) with a term
equivalent to such period in Dollars, determined as of approximately 11:00 a.m.
(London, England time) on such Interest Rate Determination Date, or (b) in the
event the rate referenced in the preceding clause (a) does not appear on such
page or service or if such page or service shall cease to be available, the rate
per annum (rounded to the nearest 1/100 of 1%) equal to the rate determined by
Administrative Agent to be the offered rate on such other page or other service
which displays an average British Bankers Association Interest Settlement Rate
for deposits (for delivery on the first day of such period) with a term
equivalent to such period in Dollars, determined as of approximately 11:00 a.m.
(London, England time) on such Interest Rate Determination Date, or (c) in the
event the rates referenced in the preceding clauses (a) and (b) are not
available, the rate per annum (rounded to the nearest 1/100 of 1%) equal to the
offered quotation rate to first class banks in the London interbank market by
Wells Fargo for deposits (for delivery on the first day of the relevant period)
in Dollars of amounts in same day funds comparable to the principal amount of
the applicable Loan of Administrative Agent, in its capacity as a Lender, for
which the Adjusted Eurodollar Rate is then being determined with maturities
comparable to such period as of approximately 11:00 a.m. (London, England time)
on such Interest Rate Determination Date, by (ii) an amount equal to (a) one
minus (b) the Applicable Reserve Requirement.
 
“Administrative Agent” as defined in the preamble hereto.
 
“Adverse Proceeding”  means any action, suit, proceeding (whether
administrative, judicial or otherwise), governmental investigation or
arbitration (whether or not purportedly on behalf of Holdings or any of its
Subsidiaries) at law or in equity, or before or by any Governmental Authority,
domestic or foreign (including any Environmental Claims), whether pending or, to
the knowledge of Holdings or any of its Subsidiaries, threatened in writing
against or affecting Holdings or any of its Subsidiaries or any property of
Holdings or any of its Subsidiaries.
 
“Affected Lender” as defined in Section 2.17(b).
 
“Affected Loans” as defined in Section 2.17(b).
 

 
3

--------------------------------------------------------------------------------

 



 
“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power (i) to vote 10% or more of the Securities having
ordinary voting power for the election of directors of such Person or (ii) to
direct or cause the direction of the management and policies of that Person,
whether through the ownership of voting securities or by contract or otherwise.
 
“Agent” means each of Lead Arrangers, Co-Syndication Agents, Administrative
Agent and Collateral Agent.
 
“Aggregate Amounts Due” as defined in Section 2.16.
 
“Aggregate Payments” as defined in Section 7.2.
 
“Agreement” as defined in the Preamble hereto.
 
“Applicable Margin” and “Applicable Revolving Commitment Fee Percentage” mean
(i) with respect to Eurodollar Rate Loans, (a) from the Closing Date until the
Business Day immediately preceding the 2011 Effective Date, the “Applicable
Margin” as set forth in the Existing Credit Agreement, (b) from the 2011
Effective Date until the date of delivery of the Compliance Certificate and the
financial statements for the period ending September 30, 2011, a percentage, per
annum, determined by reference to the following table as if the Leverage Ratio
then in effect were in Level II below; and (c) thereafter, a percentage, per
annum, determined by reference to the Leverage Ratio in effect from time to time
as set forth below:
 
Level
Leverage Ratio
Applicable Margin for Eurodollar Rate Loans
Applicable Revolving Commitment Fee Percentage
I
> 2.50:1.00
2.25%
0.50%
II
< 2.50:1.00 and
> 1.75:1.00
1.75%
0.375%
III
< 1.75:1.00 and
> 1.00:1.00
1.50%
0.25%
IV
< 1.00:1.00
1.25%
0.20%



and (ii) with respect to Swing Line Loans and other Base Rate Loans, an amount
equal to (a) the Applicable Margin for Eurodollar Rate Loans as set forth in
clause (i)(a), (i)(b) or (i)(c) above, as
 

 
4

--------------------------------------------------------------------------------

 

applicable, minus (b) 1.00% per annum and (iii) with respect to the Applicable
Revolving Commitment Fee Percentage, a percentage, per annum, (a) determined by
reference to the “Applicable Revolving Commitment Fee Percentage” in the
Existing Credit Agreement from the Closing Date until the Business Day
immediately preceding the 2011 Effective Date and (b) from the 2011 Effective
Date, determined by reference to the Leverage Ratio in effect from time to time
as set forth in the table above.  No change in the Applicable Margin or the
Applicable Revolving Commitment Fee Percentage shall be effective until three
Business Days after the date on which Administrative Agent shall have received
the applicable financial statements and a Compliance Certificate pursuant to
Section 5.1(d) calculating the Leverage Ratio.  At any time Company has not
submitted to Administrative Agent the applicable information as and when
required under Section 5.1(d), the Applicable Margin and the Applicable
Revolving Commitment Fee Percentage shall be determined as if the Leverage Ratio
were in Level I above.  Within one Business Day of receipt of the applicable
information under Section 5.1(d), Administrative Agent shall give each Lender
notice in accordance with Section 10.1 of the Applicable Margin and the
Applicable Revolving Commitment Fee Percentage in effect from such date.  In the
event that any financial statement or certificate delivered pursuant to Section
5.1 is shown to be inaccurate (at a time when this Agreement is in effect and
unpaid Obligations under this Agreement are outstanding (other than indemnities
and other contingent obligations not yet due and payable)), and such inaccuracy,
if corrected, would have led to the application of a higher Applicable Margin
for any period (an “Applicable Period”) than the Applicable Margin applied for
such Applicable Period, then (i) Company shall immediately deliver to
Administrative Agent a correct certificate required by Section 5.1 for such
Applicable Period, (ii) if such inaccuracy would lead to the application of a
higher Applicable Margin, the Applicable Margin shall be increased to such
higher Applicable Margin and (iii) Company shall immediately pay to
Administrative Agent the accrued additional interest owing as a result of such
increased Applicable Margin for such Applicable Period.  Nothing in this
paragraph shall limit the right of Administrative Agent or any Lender under
Section 2.9 or Section 8.
 
“Applicable Reserve Requirement” means, at any time, for any Eurodollar Rate
Loan, the maximum rate, expressed as a decimal, at which reserves (including,
without limitation, any basic marginal, special, supplemental, emergency or
other reserves) are required to be maintained with respect thereto against
“Eurocurrency liabilities” (as such term is defined in Regulation D) under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System or other applicable banking regulator.  Without limiting the
effect of the foregoing, the Applicable Reserve Requirement shall reflect any
other reserves required to be maintained by such member banks with respect to
(i) any category of liabilities which includes deposits by reference to which
the applicable Adjusted Eurodollar Rate or any other interest rate of a Loan is
to be determined, or (ii) any category of extensions of credit or other assets
which include Eurodollar Rate Loans.  A Eurodollar Rate Loan shall be deemed to
constitute Eurocurrency liabilities and as such shall be deemed subject to
reserve requirements without benefits of credit for proration, exceptions or
offsets that may be available from time to time to the applicable Lender.  The
rate of interest on Eurodollar Rate Loans shall be adjusted automatically on and
as of the effective date of any change in the Applicable Reserve Requirement.
 
“Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, transfer or other disposition to, or any
exchange of property with, any
 

 
5

--------------------------------------------------------------------------------

 

Person (other than Company or a Guarantor Subsidiary), in one transaction or a
series of transactions, of all or any part of Holdings’ or any of its
Subsidiaries’ businesses, assets or properties of any kind, whether real,
personal, or mixed and whether tangible or intangible, whether now owned or
hereafter acquired, including, without limitation, the Capital Stock of any of
Holdings’ Subsidiaries (provided, however, that solely for purposes of Section
2.13(a), such sale of Capital Stock shall not be considered an Asset Sale),
other than (i) inventory, equipment or other assets sold or leased in the
ordinary course of business, and (ii) sales of other assets for aggregate
consideration of less than $5,000,000 with respect to any transaction or series
of related transactions; provided, further that (x) the transfer or issuance of
any Capital Stock of any Domestic Subsidiary of Company to a Person other than a
Credit Party in connection with a Permitted Subsidiary Dropdown shall not
constitute an Asset Sale for purposes of this Agreement to the extent that the
aggregate value of such transfer as determined by Company in good faith does not
exceed $5,000,000 and (y) to the extent that such aggregate value exceeds
$5,000,000, the aggregate value of such transfer in excess of $5,000,000 shall
constitute an Asset Sale only to the extent of the aggregate value of such
transfer in excess of $5,000,000.
 
 “Assignment Agreement” means an Assignment Agreement substantially in the form
of Exhibit E, with such amendments or modifications as may be approved by
Administrative Agent.
 
“Assignment Effective Date” as defined in Section 10.6(b).
 
“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president or one of its vice presidents (or the equivalent thereof), and such
Person’s chief financial officer or treasurer.
 
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.
 
“Base Rate” means, for any day, a rate per annum equal to the greatest of
(i) the Prime Rate in effect on such day, (ii) the Federal Funds Effective Rate
in effect on such day plus ½ of 1% and (iii) the Adjusted Eurodollar Rate for a
one month interest period commencing on such day plus 1.0%.  Any change in the
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
the Adjusted Eurodollar Rate for a one month interest period shall be effective
on the effective day of such change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted Eurodollar Rate for a one month interest period,
respectively.
 
“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.
 
“Beneficiary” means each Agent, Issuing Bank, Lender and Lender Counterparty.
 
“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York and/or California or is
a day on which banking institutions located in either such state are authorized
or required by law or other governmental action to close and (ii) with respect
to all notices, determinations, fundings and payments in connection with the
Adjusted Eurodollar Rate or any Eurodollar Rate Loans, the term “Business Day”
shall mean any day which is a Business Day described in clause (i) and
 

 
6

--------------------------------------------------------------------------------

 

which is also a day for trading by and between banks in Dollar deposits in the
London interbank market.
 
“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.
 
“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests and membership interests,
and any and all warrants, rights or options to purchase or other arrangements or
rights to acquire any of the foregoing.
 
“Cash” means money, currency or a credit balance in any demand or Deposit
Account.
 
“Cash Equivalents” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government or (b) issued by any agency of the
United States the obligations of which are backed by the full faith and credit
of the United States, in each case maturing within one year after such date;
(ii) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, a rating of at least A-1
from S&P or at least P-1 from Moody’s; (iii) commercial paper maturing no more
than one year from the date of creation thereof and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (iv) certificates of deposit or bankers’ acceptances maturing within
one year after such date and issued or accepted by any Lender or by any
commercial bank organized under the laws of the United States of America or any
state thereof or the District of Columbia that (a) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator) and (b) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000; (v) shares of any money market mutual fund that (a) has
substantially all of its assets invested continuously in the types of
investments referred to in clauses (i) through (iv) above, (b) has net assets of
not less than $500,000,000, and (c) has the highest rating obtainable from
either S&P or Moody’s; and (vi) guaranteed investment contracts (a) that are
provided by a provider that maintains a short-term certificate of deposit rating
of at least A-1 from S&P or the equivalent from Moody’s and, if the term of such
investment contract is one year or more, a long-term certificate of deposit
rating of at least A from S&P or the equivalent from Moody’s and (b) that are
redeemable at no less than par on not more than seven days’ notice to the
provider.
 
“Certificate re Non-Bank Status” means a certificate substantially in the form
of Exhibit F.
 
“Change of Control” means the occurrence of any of the following: (i) the sale,
lease, transfer, conveyance or other disposition (other than by way of merger or
consolidation), in one or more related transactions, of all or substantially all
of the properties or assets of Holdings and its Subsidiaries taken as a whole,
or of Company and it Subsidiaries taken as a whole, to any Person or “person”
(as such term is used in Section 13(d)(3) of the Exchange Act); (ii) the
 

 
7

--------------------------------------------------------------------------------

 

adoption of a plan relating to the liquidation or dissolution of Holdings or
Company; or (iii) the consummation of any transaction (including without
limitation, any merger or consolidation), as a result of which (y) Holdings
ceases to own directly 100% of the Capital Stock of Company or (z) any Person or
“group” (within the meaning of Rules 13d-3 and 13d-5 under the Exchange Act),
shall have acquired, directly or indirectly, beneficial ownership of 35% or more
on a fully diluted basis of the aggregate voting interest attributable to all
outstanding Capital Stock of Holdings.
 
“Class” means (i) with respect to Lenders, each of the following classes of
Lenders: (a) Lenders having Tranche A Term Loan Exposure; (b) Lenders having
Revolving Exposure (including Swing Line Lender), and (c) Lenders having New
Term Loan Exposure of a particular Series and (ii) with respect to Loans, each
of the following classes of Loans:  (a) Tranche A Term Loans; (b) Revolving
Loans (including Swing Line Loans); and (c) each Series of New Term Loans.
 
“Closing Date” means August 19, 2010.
 
“Closing Date Certificate” means the Closing Date Certificate substantially in
the form of Exhibit G-1.
 
“Closing Date Term Loan” means a Term Loan made by a Lender to Company on the
Closing Date pursuant to such Lender’s Closing Date Term Loan Commitment.
 
“Closing Date Term Loan Commitment” means the commitment of a Lender to make or
otherwise fund a Closing Date Term Loan and “Closing Date Term Loan Commitments”
means such commitments of all Lenders in the aggregate.  The amount of each
Lender’s Closing Date Term Loan Commitment, if any, was set forth on Appendix
A-1 to the Existing Credit Agreement on the Closing Date or in the applicable
Assignment Agreement, subject to any adjustment or reduction pursuant to the
terms and conditions hereof.  The aggregate amount of the Closing Date Term Loan
Commitments as of the Closing Date was $500,000,000.
 
“Closing Date Term Loan Exposure” means, with respect to any Lender, as of any
date of determination, the outstanding principal amount of the Closing Date Term
Loans of such Lender; provided, at any time prior to the making of the Closing
Date Term Loans, the Closing Date Term Loan Exposure of any Lender shall be
equal to such Lender’s Closing Date Term Loan Commitment.
 
“Co-Documentation Agents” as defined in the preamble hereto.
 
“Collateral” means, collectively, all of the real, personal and mixed property
(including Capital Stock) in which Liens are purported to be granted pursuant to
the Collateral Documents as security for the Obligations.
 
“Collateral Agent” as defined in the preamble hereto.
 
“Collateral Documents” means the Pledge and Security Agreement, the Mortgages
(if any) and all other instruments, documents and agreements delivered by any
Credit Party pursuant to this Agreement or any of the other Credit Documents in
order to grant to Collateral Agent, for
 

 
8

--------------------------------------------------------------------------------

 

the benefit of Secured Parties, a Lien on any real, personal or mixed property
of that Credit Party as security for the Obligations.
 
“Commitment” means any Revolving Commitment, Closing Date Term Loan Commitment,
Additional Term Loan Commitment or New Term Loan Commitment.
 
“Commitment Letter” means that certain commitment letter dated as of July 16,
2010 among Company, the Administrative Agent, Bank of America, N.A. and the
other parties thereto, as it may be amended, supplemented or otherwise modified
from time to time.
 
“Company” as defined in the preamble hereto.
 
“Company Materials” as defined in Section 5.12.
 
“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.
 
“Consolidated Adjusted EBITDA” means, for any period, an amount determined for
Company and its Subsidiaries on a consolidated basis equal to (i) the sum,
without duplication,  of the amounts for such period of (a) Consolidated Net
Income, (b) Consolidated Interest Expense, (c) provisions for taxes based on
income, (d) total depreciation expense, (e) total amortization expense, (f)
non-cash stock based compensation reducing Consolidated Net Income, (g) other
non-Cash items, including write-offs of assets, reducing Consolidated Net Income
(excluding any such non-Cash item to the extent that it represents an accrual or
reserve for potential Cash items in any future period or amortization of a
prepaid Cash item that was paid in a prior period but, notwithstanding anything
to the contrary herein, including without limitation, reserves for lease expense
and other charges and expenses related to the closure of hospitals to the extent
not paid in cash), and (h) to the extent deducted in calculating Consolidated
Net Income, Transaction Costs, minus (ii) non-Cash items increasing Consolidated
Net Income for such period (excluding any such non-Cash item to the extent it
represents the reversal of an accrual or reserve for potential Cash item in any
prior period).
 
“Consolidated Capital Expenditures” means, for any period, the aggregate of the
expenditures of Company and its Subsidiaries during such period determined on a
consolidated basis that, in accordance with GAAP, are or should be included in
“purchase of property and equipment” or similar items reflected in the
consolidated statement of cash flows of Company and its Subsidiaries excluding
any acquisition of assets that constitutes a Permitted Acquisition; provided,
however, that notwithstanding any of the foregoing to the contrary, Consolidated
Capital Expenditures shall include expenditures of Company and its Subsidiaries
with respect to assets constituting a fee interest in real property acquired by
Company or its Subsidiaries other than in connection with a Permitted
Acquisition.
 
“Consolidated Cash Interest Expense” means, for any period, Consolidated
Interest Expense for such period, excluding any amounts not payable in Cash.
 
“Consolidated Fixed Charges” means, for any period, the sum, without
duplication, of the amounts determined for Company and its Subsidiaries on a
consolidated basis equal to (i) Consolidated Cash Interest Expense,
(ii) scheduled payments of principal (other than the
 

 
9

--------------------------------------------------------------------------------

 

principal payment due on the Tranche A Term Loan Maturity Date and on any New
Term Loan Maturity Date) on Consolidated Total Debt, (iii) Consolidated Capital
Expenditures and (iv) provisions for current cash taxes based on income with
respect to such period.
 
“Consolidated Interest Expense” means, for any period, total interest expense
(including that portion attributable to Capital Leases in accordance with GAAP
and capitalized interest) of Company and its Subsidiaries on a consolidated
basis with respect to all outstanding Indebtedness of Company and its
Subsidiaries, including all commissions, discounts and other fees and charges
owed with respect to letters of credit and net costs under Interest Rate
Agreements, but excluding, however, any amounts referred to in Sections 2.10(e)
and (f) payable on or before the 2011 Effective Date.
 
“Consolidated Net Income” means, for any period, (i) the net income (or loss) of
Company and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP, minus (ii)(a) the
income of any Person (other than a Subsidiary of Company) in which any other
Person (other than Company or any of its Subsidiaries) has a joint interest,
except to the extent of the amount of dividends or other distributions actually
paid to Company or any of its Subsidiaries by such Person during such period,
(b) the income (or plus the loss) of any Person accrued prior to the date it
becomes a Subsidiary of Company or is merged into or consolidated with Company
or any of its Subsidiaries or that Person’s assets are acquired by Company or
any of its Subsidiaries, (c) the income of any Subsidiary of Company to the
extent that the declaration or payment of dividends or similar distributions by
that Subsidiary of that income is not at the time permitted by operation of the
terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to that Subsidiary, (d) any
after-tax gains (or plus any after-tax losses) attributable to Asset Sales or
returned surplus assets of any Pension Plan, and (e) (to the extent not included
in clauses (a) through (d) above) any net extraordinary gains (or plus any net
extraordinary losses).
 
“Consolidated Total Debt” means, as at any date of determination, the aggregate
stated balance sheet amount of all Indebtedness (other than items described in
clauses (iv), (v) and (x) thereof) of Company and its Subsidiaries determined on
a consolidated basis in accordance with GAAP.
 
“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.
 
“Contributing Guarantors” as defined in Section 7.2.
 
“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.
 
“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A-2.
 
“Co-Syndication Agents” as defined in the preamble hereto.
 

 
10

--------------------------------------------------------------------------------

 

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit H delivered by a Credit Party pursuant to Section 5.10.
 
“Credit Date” means the date of a Credit Extension.
 
“Credit Document” means any of this Agreement, the Notes, if any, the Collateral
Documents, any documents or certificates executed by Company in favor of Issuing
Bank relating to Letters of Credit, and all other documents, instruments or
agreements executed and delivered by a Credit Party for the benefit of any
Agent, Issuing Bank or Lender (excluding Hedge Agreements and Specified Cash
Management Agreements).
 
“Credit Extension” means the making of a Loan or the issuing of a Letter of
Credit.
 
“Credit Party” means each Person (other than any Agent, Issuing Bank, Swing Line
Lender, any Lender or any Lender Counterparty or any other representative of any
thereof) from time to time party to a Credit Document.
 
“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement, each of which is for the purpose of hedging the
projected foreign currency risk associated with Holdings’ and its Subsidiaries’
operations and not for speculative purposes.
 
“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.
 
“Default Excess” means, with respect to any Defaulting Lender, the excess, if
any, of such Defaulting Lender’s Pro Rata Share of the aggregate outstanding
principal amount of Loans of all Lenders (calculated as if all Defaulting
Lenders (including such Defaulting Lender) had funded all of their respective
Defaulted Loans) over the aggregate outstanding principal amount of all Loans of
such Defaulting Lender.
 
“Default Period” means, (x) with respect to any Funds Defaulting Lender, the
period commencing on the date of the applicable Funding Default and ending on
the earliest of the following dates:  (i) the date on which all Commitments are
cancelled or terminated and/or the Obligations are declared or become
immediately due and payable, (ii) the date on which (a) the Default Excess with
respect to such Defaulting Lender shall have been reduced to zero (whether by
the funding by such Defaulting Lender of any Defaulted Loans of such Defaulting
Lender or by the non-pro rata application of any voluntary or mandatory
prepayments of the Loans in accordance with the terms of Section 2.12, Section
2.13 or Section 2.14 or by a combination thereof) and (b) such Defaulting Lender
shall have delivered to Company and Administrative Agent a written reaffirmation
of its intention to honor its obligations hereunder with respect to its
Commitments, and (iii) the date on which Company, Administrative Agent and
Requisite Lenders waive all Funding Defaults of such Defaulting Lender in
writing; and (y) with respect to any Insolvency Defaulting Lender, the period
commencing on the date of the applicable Lender Insolvency Default and ending on
the earliest of the following dates: (i) the date on which all Commitments are
cancelled or terminated and/or the Obligations are declared or become
immediately due and payable and (ii) the date that such Defaulting Lender ceases
to hold any portion of the Loans or Commitments.
 

 
11

--------------------------------------------------------------------------------

 

“Defaulted Loan” as defined in Section 2.21.
 
“Defaulting Lender” as defined in Section 2.21.
 
“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.
 
“Dollars” and the sign “$” mean the lawful money of the United States of
America.
 
“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.
 
“Earn-Out Obligations” means any unsecured contingent liability of Holdings or
any of its Subsidiaries owed to any seller in connection with a Permitted
Acquisition that (a) constitutes a portion of the purchase price for such
Permitted Acquisition but is not an amount certain on the date of incurrence
thereof and is not subject to any right of acceleration by such seller and
(b) is only payable upon the achievement of performance standards by the Person
or other property acquired in such Permitted Acquisition and in an amount based
upon such achievement provided that the formula for determining the aggregate
amount of such liability shall be fixed at the date of such Permitted
Acquisition.
 
“Eligible Assignee” means (i) any Lender, any Affiliate of any Lender and any
Related Fund (any two or more Related Funds being treated as a single Eligible
Assignee for all purposes hereof), and (ii) any commercial bank, insurance
company, investment or mutual fund or other entity that is an “accredited
investor” (as defined in Regulation D under the Securities Act) and which
extends credit or buys loans as one of its businesses; provided, Company, any
Affiliate  of Company or any natural person shall not be an Eligible Assignee.
 
“Employee Benefit Plan” means any “employee benefit plan” as defined in Section
3(3) of ERISA which is or was sponsored, maintained or contributed to by, or
required to be contributed by, Holdings or any of its Subsidiaries or, to the
extent that Holdings or any of its Subsidiaries would be liable under ERISA in
respect thereof, any of their respective ERISA Affiliates.
 
“Enumerated Costs” as defined in the definition of “Net Asset Sale Proceeds”.
 
“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Governmental Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law; (ii) in connection with any Hazardous
Material or any actual or alleged Hazardous Materials Activity; or (iii) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment.
 
“Environmental Laws” means any and all current or future foreign or domestic,
federal or state (or any subdivision of either of them), statutes, ordinances,
orders, rules, regulations, guidance documents, judgments, Governmental
Authorizations, or any other requirements of
 

 
12

--------------------------------------------------------------------------------

 

Governmental Authorities relating to (i) environmental matters, including those
relating to any Hazardous Materials Activity; (ii) the generation, use, storage,
transportation or disposal of Hazardous Materials; or (iii) occupational safety
and health, industrial hygiene, land use or the protection of human, plant or
animal health or welfare, in any manner applicable to Holdings or any of its
Subsidiaries or any Facility.
 
“Environmental Reports” means any reports and other information, in form scope
and substance satisfactory to the Administrative Agent regarding environmental
matters relating to the Facilities.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.
 
“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of Section
414(b) of the Internal Revenue Code of which that Person is a member; (ii) any
trade or business (whether or not incorporated) which is a member of a group of
trades or businesses under common control within the meaning of Section 414(c)
of the Internal Revenue Code of which that Person is a member; and (iii) any
member of an affiliated service group within the meaning of Section 414(m) or
(o) of the Internal Revenue Code of which that Person, any corporation described
in clause (i) above or any trade or business described in clause (ii) above is a
member.  Any former ERISA Affiliate of Holdings or any of its Subsidiaries shall
continue to be considered an ERISA Affiliate of Holdings or any such Subsidiary
within the meaning of this definition with respect to the period such entity was
an ERISA Affiliate of Holdings or such Subsidiary and with respect to
liabilities arising after such period for which Holdings or such Subsidiary
could be liable under the Internal Revenue Code or ERISA.
 
“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (ii) the failure to meet the minimum funding standard of
Sections 412 or 430 of the Internal Revenue Code or Sections 302 or 303 of ERISA
with respect to any Pension Plan (whether or not waived in accordance with
Section 412(c) of the Internal Revenue Code or Section 302(c) of ERISA) or the
failure to make by its due date a required installment under Section 412(m) of
the Internal Revenue Code with respect to any Pension Plan or the failure to
make any required contribution to a Multiemployer Plan; (iii) the provision by
the administrator of any Pension Plan pursuant to Section 4041(a)(2) of ERISA of
a notice of intent to terminate such plan in a distress termination described in
Section 4041(c) of ERISA; (iv) the withdrawal by Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates from any Pension Plan
with two or more contributing sponsors or the termination of any such Pension
Plan resulting in liability pursuant to Section 4063 or 4064 of ERISA; (v) the
institution by the PBGC of proceedings to terminate any Pension Plan, or the
occurrence of any event or condition which might constitute grounds under ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan; (vi) the imposition of liability on Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates pursuant to Section
4062(e) or 4069 of ERISA or by reason of the application of Section 4212(c) of
ERISA; (vii) the withdrawal of Holdings, any of its Subsidiaries or any of their
respective ERISA Affiliates in a complete or partial withdrawal (within the
meaning of
 

 
13

--------------------------------------------------------------------------------

 

Sections 4203 and 4205 of ERISA) from any Multiemployer Plan if there is any
potential liability therefor, or the receipt by Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates of notice from any
Multiemployer Plan that it is in reorganization or insolvency within the meaning
of Title IV of ERISA, or that it intends to terminate or has terminated pursuant
to Title IV of ERISA; (viii) the occurrence of an act or omission which could
give rise to the imposition on Holdings, any of its Subsidiaries or any of their
respective ERISA Affiliates of fines, penalties, taxes or related charges under
Chapter 43 of the Internal Revenue Code or under Section 409, Section 502(c),
(i) or (l), or Section 4071 of ERISA in respect of any Employee Benefit Plan;
(ix) receipt from the Internal Revenue Service of notice of the failure of any
Pension Plan (or any other Employee Benefit Plan intended to be qualified under
Section 401(a) of the Internal Revenue Code) to qualify under Section 401(a) of
the Internal Revenue Code, or the failure of any trust forming part of any
Pension Plan to qualify for exemption from taxation under Section 501(a) of the
Internal Revenue Code; or (x) the imposition of a Lien pursuant to Section
430(k) of the Internal Revenue Code or Section 303(k) of ERISA.
 
“Eurodollar Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Adjusted Eurodollar Rate.
 
“Event of Default” means each of the conditions or events set forth in Section
8.1.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.
 
“Existing Credit Agreement” as defined in the recitals hereto.
 
“Existing Lenders” means those Lenders holding Closing Date Term Loans or
Revolving Commitments immediately prior to the effectiveness of this Agreement
on the 2011 Effective Date.
 
“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by Holdings or any of its Subsidiaries or any of their
respective predecessors or Affiliates.
 
“Fair Share” as defined in Section 7.2.
 
“Fair Share Contribution Amount” as defined in Section 7.2.
 
“Fair Share Shortfall” as defined in Section 7.2.
 
“Federal Funds Effective Rate” means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%)
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided, (i) if such day is not a
Business Day, the Federal Funds Effective Rate for such day shall be such rate
on such transactions on the next preceding Business Day as so published on the
next succeeding Business Day, and (ii) if no such rate is so published on such
next succeeding Business Day, the
 

 
14

--------------------------------------------------------------------------------

 

Federal Funds Effective Rate for such day shall be the average rate charged to
Administrative Agent, in its capacity as a lender, on such day on such Federal
funds transactions as determined by Administrative Agent.
 
“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer of Holdings that such financial statements fairly
present, in all material respects, the financial condition of Holdings and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated, subject to changes resulting from
audit and normal year-end adjustments.
 
“Financial Plan” as defined in Section 5.1(i).
 
“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is the only Lien
to which such Collateral is subject, other than Permitted Liens.
 
“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.
 
“Fiscal Year” means the fiscal year of Holdings and its Subsidiaries ending on
December 31 of each calendar year.
 
“Fixed Charge Coverage Ratio” means the ratio as of the last day of any Fiscal
Quarter of (i) Consolidated Adjusted EBITDA for the four-Fiscal Quarter period
then ending, to (ii) Consolidated Fixed Charges for such four-Fiscal Quarter
period.
 
“Flood Hazard Property” means any Real Estate Asset subject to a Mortgage and
located in an area designated by the Federal Emergency Management Agency as
having special flood or mud slide hazards.
 
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
 
“Funding Default” as defined in Section 2.21.
 
“Funding Guarantors” as defined in Section 7.2.
 
“Funding Notice” means a notice substantially in the form of Exhibit A-1.
 
“Funds Defaulting Lender” as defined in Section 2.21.
 
“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, United States generally accepted accounting principles in effect as
of the date of determination thereof.
 
“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.
 

 
15

--------------------------------------------------------------------------------

 

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.
 
“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.
 
“Grantor” as defined in the Pledge and Security Agreement.
 
“Guaranteed Obligations” as defined in Section 7.1.
 
“Guarantor” means each of Holdings and each Domestic Subsidiary of Holdings
(other than Company and certain Permitted Partially-Owned Subsidiaries that do
not provide a Guaranty).
 
“Guarantor Subsidiary” means each Guarantor other than Holdings.
 
“Guaranty” means the guaranty of each Guarantor set forth in Section 7.
 
“Hazardous Materials” means any chemical, material or substance, exposure to
which is prohibited, limited or regulated by any Governmental Authority or which
may or could pose a hazard to the health and safety of the owners, occupants or
any Persons in the vicinity of any Facility or to the indoor or outdoor
environment.
 
“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.
 
“Hedge Agreement” means an Interest Rate Agreement or a Currency Agreement
entered into with a Lender Counterparty.
 
“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.
 
“Historical Financial Statements” means as of the Closing Date, (i) the audited
financial statements of Holdings and its Subsidiaries, for the immediately
preceding three Fiscal Years, consisting of balance sheets and the related
consolidated statements of income, stockholders’ equity and cash flows for such
Fiscal Years, and (ii) the unaudited financial statements of Holdings and its
Subsidiaries as at the most recently ended Fiscal Quarter,
 

 
16

--------------------------------------------------------------------------------

 

consisting of a balance sheet and the related consolidated statements of income,
stockholders’ equity and cash flows for the three-, six- or nine-month period,
as applicable, ending on such date, and, in the case of clauses (i) and (ii),
certified by the chief financial officer of Company that they fairly present, in
all material respects, the financial condition of Holdings and its Subsidiaries
as at the dates indicated and the results of their operations and their cash
flows for the periods indicated, subject to changes resulting from audit and
normal year-end adjustments.
 
“Holdings” as defined in the preamble hereto.
 
“Immaterial Subsidiary” for purposes of Section 8.1(f) and Section 8.1(g), shall
mean one or more Subsidiaries of Holdings that, on a consolidated basis did not
(i) for the most recently concluded Fiscal Year account for more than 3.0% of
consolidated revenues of Holdings and its Subsidiaries and (ii) as of the last
day of such Fiscal Year own more than 3.0% of the consolidated assets of
Holdings and its Subsidiaries.
 
“Increased Amount Date” as defined in Section 2.24.
 
“Increased-Cost Lenders” as defined in Section 2.22.
 
“Indebtedness”, as applied to any Person, means, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to Capital Leases that is properly classified as a liability on a balance sheet
in conformity with GAAP; (iii) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money;
(iv) any obligation owed for all or any part of the deferred purchase price of
property or services (excluding any such obligations incurred under ERISA and
ordinary course trade payables), which purchase price is (a) due more than six
months from the date of incurrence of the obligation in respect thereof or
(b) evidenced by a note or similar written instrument; (v) all indebtedness
secured by any Lien on any property or asset owned or held by that Person
regardless of whether the indebtedness secured thereby shall have been assumed
by that Person or is nonrecourse to the credit of that Person; (vi) the face
amount of any letter of credit issued for the account of that Person or as to
which that Person is otherwise liable for reimbursement of drawings; (vii) the
direct or indirect guaranty, endorsement (otherwise than for collection or
deposit in the ordinary course of business), co-making, discounting with
recourse or sale with recourse by such Person of the obligation of another;
(viii) any obligation of such Person the primary purpose or intent of which is
to provide assurance to an obligee that the obligation of the obligor thereof
will be paid or discharged, or any agreement relating thereto will be complied
with, or the holders thereof will be protected (in whole or in part) against
loss in respect thereof; (ix) any liability of such Person for the obligation of
another through any agreement (contingent or otherwise) (a) to purchase,
repurchase or otherwise acquire such obligation or any security therefor, or to
provide funds for the payment or discharge of such obligation (whether in the
form of loans, advances, stock purchases, capital contributions or otherwise) or
(b) to maintain the solvency or any balance sheet item, level of income or
financial condition of another if, in the case of any agreement described under
subclauses (a) or (b) of this clause (ix), the primary purpose or intent thereof
is as described in clause (viii) above; and (x) obligations of such Person in
respect of any exchange traded or over the counter derivative transaction,
including, without limitation, any Interest Rate Agreement and any Currency
Agreement, whether entered into for hedging or speculative purposes; provided,
in no event shall
 

 
17

--------------------------------------------------------------------------------

 

obligations under any Interest Rate Agreement and any Currency Agreements be
deemed “Indebtedness” for any purpose under Section 6.8.
 
“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties and
claims (including Environmental Claims), and any and all reasonable and
documented costs (including the costs of any investigation, study, sampling,
testing, abatement, cleanup, removal, remediation or other response action
necessary to remove, remediate, clean up or abate any Hazardous Materials
Activity), expenses and disbursements of any kind or nature whatsoever
(including the reasonable and documented fees and disbursements of counsel for
Indemnitees in connection with any investigative, administrative or judicial
proceeding commenced or threatened by any Person, whether or not any such
Indemnitee shall be designated as a party or a potential party thereto, and any
fees or expenses incurred by Indemnitees in enforcing this indemnity), whether
direct, indirect or consequential and whether based on any federal, state or
foreign laws, statutes, rules or regulations (including securities and
commercial laws, statutes, rules or regulations and Environmental Laws), on
common law or equitable cause or on contract or otherwise, that may be imposed
on, incurred by, or asserted against any such Indemnitee, in any manner relating
to or arising out of (i) this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby (including the Lenders’ agreement to
make Credit Extensions, the syndication of the credit facilities provided for
herein or the use or intended use of the proceeds thereof, or any enforcement of
any of the Credit Documents (including any sale of, collection from, or other
realization upon any of the Collateral or the enforcement of the Guaranty));
(ii) the Commitment Letter (and any fee letter related thereto); or (iii) any
Environmental Claim or any Hazardous Materials Activity relating to or arising
from, directly or indirectly, any past or present activity, operation, land
ownership, or practice of Holdings or any of its Subsidiaries.
 
“Indemnitee” as defined in Section 10.3.
 
“Insolvency Defaulting Lender” as defined in Section 2.21.
 
“Installment” as defined in Section 2.11.
 
“Installment Date” as defined in Section 2.11.
 
“Interest Payment Date” means with respect to (i) any Loan that is a Base Rate
Loan, the last Business Day of each March, June, September and December of each
year, commencing on the first such date to occur after the Closing Date, and the
final maturity date of such Loan; and (ii) any Loan that is a Eurodollar Rate
Loan, the last day of each Interest Period applicable to such Loan; provided, in
the case of each Interest Period of longer than three months “Interest Payment
Date” shall also include each date that is three months, or an integral multiple
thereof, after the commencement of such Interest Period.
 
“Interest Period” means, in connection with a Eurodollar Rate Loan, an interest
period of one-, two-, three- or six-months, as selected by Company in the
applicable Funding Notice or Conversion/Continuation Notice, (i) initially,
commencing on the Credit Date or Conversion/Continuation Date thereof, as the
case may be; and (ii) thereafter, commencing on the day on which the immediately
preceding Interest Period expires; provided, (a) if an Interest
 

 
18

--------------------------------------------------------------------------------

 

Period would otherwise expire on a day that is not a Business Day, such Interest
Period shall expire on the next succeeding Business Day unless no further
Business Day occurs in such month, in which case such Interest Period shall
expire on the immediately preceding Business Day; (b) any Interest Period that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall, subject to clauses (c) and (d) of this definition, end
on the last Business Day of a calendar month; (c) no Interest Period with
respect to any portion of any Class of Term Loans shall extend beyond such
Class’s Term Loan Maturity Date; and (d) no Interest Period with respect to any
portion of the Revolving Loans shall extend beyond the Revolving Commitment
Termination Date.
 
“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement, each of which is for the purpose of
hedging the projected interest rate exposure associated with Holdings’ and its
Subsidiaries’ operations and not for speculative purposes.
 
“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.
 
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.
 
“Investment” means (i) any direct or indirect purchase or other acquisition by
Holdings or any of its Subsidiaries of, or of a beneficial interest in, any of
the Securities of any other Person (other than Company or a Guarantor
Subsidiary); (ii) any direct or indirect redemption, retirement, purchase or
other acquisition for value, by any Subsidiary of Holdings from any Person
(other than Holdings, Company or any Guarantor Subsidiary), of any Capital Stock
of such Person; and (iii) any direct or indirect loan, advance (other than
advances to employees for moving, entertainment and travel expenses, drawing
accounts and similar expenditures in the ordinary course of business) or capital
contribution by Holdings or any of its Subsidiaries to any other Person
(other  than Holdings, Company or any Guarantor Subsidiary), including all
indebtedness and accounts receivable from that other Person that are not current
assets or did not arise from sales to that other Person in the ordinary course
of business. The amount of any Investment shall be the original cost of such
Investment plus the cost of all additions thereto, without any adjustments for
increases or decreases in value, or write-ups, write-downs or write-offs with
respect to such Investment.
 
“Issuance Notice” means an Issuance Notice substantially in the form of Exhibit
A-3.
 
“Issuing Bank” means Wells Fargo as Issuing Bank hereunder, together with its
permitted successors and assigns in such capacity.
 
“Joinder Agreement” means an agreement substantially in the form of Exhibit L.
 
“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, in no event
shall any corporate Subsidiary of any Person be considered to be a Joint Venture
to which such Person is a party.
 

 
19

--------------------------------------------------------------------------------

 

“Landlord Consent and Estoppel” means, with respect to any Leasehold Property, a
letter, certificate or other instrument in writing from the lessor under the
related lease, pursuant to which, among other things, the landlord consents to
the granting of a Mortgage on such Leasehold Property by the Credit Party
tenant, such Landlord Consent and Estoppel to be in form and substance
acceptable to the Collateral Agent in its reasonable discretion, but in any
event sufficient for the Collateral Agent to obtain a Title Policy with respect
to such Mortgage.
 
“Lead Arrangers” means Wells Fargo Securities, LLC, Merrill Lynch, Pierce,
Fenner & Smith Incorporated and J.P. Morgan Securities LLC.
 
“Leasehold Property” means any leasehold interest of any Credit Party as lessee
under any lease of real property, other than any such leasehold interest
designated from time to time by Collateral Agent in its sole discretion as not
being required to be included in the Collateral.
 
“Lender” means each financial institution listed on the signature pages hereto
as a Lender and any other Person that becomes a party hereto pursuant to an
Assignment Agreement or a Joinder Agreement.
 
“Lender Counterparty” means each Lender or any Affiliate of a Lender
counterparty to a Hedge Agreement or a Specified Cash Management Arrangement
(including any Person who is a Lender (and any Affiliate thereof) as of the
Closing Date or the 2011 Effective Date but subsequently, in either case,
whether before or after entering into a Hedge Agreement or Specified Cash
Management Arrangement, ceases to be a Lender), including, without limitation,
each such Affiliate that enters into a joinder agreement with the Collateral
Agent.
 
“Lender Insolvency Default” as defined in Section 2.21.
 
“Letter of Credit” means a commercial or standby letter of credit issued or to
be issued by Issuing Bank pursuant to this Agreement.
 
“Letter of Credit Sublimit” means the lesser of (i) $15,000,000 and (ii) the
aggregate unused amount of the Revolving Commitments then in effect.
 
“Letter of Credit Usage” means, as at any date of determination, the sum of
(i) the maximum aggregate amount which is, or at any time thereafter may become,
available for drawing under all Letters of Credit then outstanding, and (ii) the
aggregate amount of all drawings under Letters of Credit honored by Issuing Bank
and not theretofore reimbursed by or on behalf of Company.
 
“Leverage Ratio” means the ratio as of the last day of any Fiscal Quarter of
(i) Consolidated Total Debt as of such day to (ii) Consolidated Adjusted EBITDA
for the four-Fiscal Quarter period ending on such date (as determined in
accordance with Section 6.8(f)).
 
“Lien” means (i) any lien, claim, mortgage, pledge, assignment, security
interest, charge or encumbrance of any kind (including any agreement to give any
of the foregoing, any conditional sale or other title retention agreement, and
any lease in the nature thereof) and any option, trust or other preferential
arrangement having the practical effect of any of the foregoing
 

 
20

--------------------------------------------------------------------------------

 

and (ii) in the case of Securities, any purchase option, call or similar right
of a third party with respect to such Securities.
 
“Liquidity Amount” means the sum of (i) cash of Company and its wholly-owned
Domestic Subsidiaries as of such day that is uncommitted and, other than in
favor of the Collateral Agent, unrestricted and unencumbered, and (ii) if the
conditions to funding set forth in Section 3.2 could be met on such day, an
amount equal to (x) the aggregate amount of the Revolving Commitments less (y)
the Revolving Exposure, in each case as of such day after giving effect to the
transaction(s) in connection with which the Liquidity Amount is being
determined.
 
“Loan” means a Tranche A Term Loan, a Revolving Loan, a Swing Line Loan or a New
Term Loan, as the case may be.
 
“Margin Stock” as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.
 
“Material Adverse Effect” means a material adverse effect on (i) the business,
operations, properties, assets, condition (financial or otherwise) or prospects
of Holdings and its Subsidiaries, taken as a whole; (ii) the ability of the
Credit Parties to fully and timely perform the Obligations, taking into
consideration the Guaranty and the joint and several obligations of Guarantors
in respect of the Guaranty; (iii) the legality, validity, binding effect or
enforceability against the Credit Parties of the Credit Documents, taking into
consideration the Guaranty and the joint and several obligations of Guarantors
in respect of the Guaranty; (iv) the rights, remedies and benefits available to,
or conferred upon, any Agent and any Lender or any Secured Party under the
Credit Documents, taking into consideration the Guaranty and the joint and
several obligations of Guarantors in respect of the Guaranty; or (v) the
Collateral or the Collateral Agent’s Liens, on behalf of Secured Parties on the
Collateral or the First Priority of such Liens.
 
“Material Contract” means any contract or other arrangement to which Holdings or
any of its Subsidiaries is a party (other than the Credit Documents) for which
breach, nonperformance, cancellation or failure to renew could reasonably be
expected to have a Material Adverse Effect.
 
“Material Real Estate Asset” means (i) (a) any fee owned Real Estate Asset
having a fair market value in excess of $1,000,000 as of the date of the
acquisition thereof and (b) all Leasehold Properties other than those with
respect to which the aggregate payments under the term of the lease are less
than $500,000 per annum or (ii) any Real Estate Asset that the Requisite Lenders
have reasonably determined is material to the business, operations, properties,
assets, condition (financial or otherwise) or prospects of Holdings or any
Subsidiary thereof, including Company and with respect to which the
Administrative Agent has provided written notice to Company of such
determination.
 
“MediMedia Acquisition” as defined in the recitals hereto.
 
“MediMedia Acquisition-Related Loans” as defined in the recitals hereto.
 

 
21

--------------------------------------------------------------------------------

 

“Moody’s” means Moody’s Investor Services, Inc.
 
“Mortgage” means a Mortgage substantially in the form of Exhibit J, as it may be
amended, restated, supplemented or otherwise modified from time to time to
reflect such changes as Company and Administrative Agent may agree.
 
“Mortgaged Property” as defined in Section 5.11.
 
“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.
 
“NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.
 
“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, a narrative report describing the operations
of Holdings and its Subsidiaries in the form and to the extent prepared for
presentation to senior management thereof for the applicable month, Fiscal
Quarter or Fiscal Year and for the period from the beginning of the then current
Fiscal Year to the end of such period to which such financial statements relate.
 
“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to:  (i) Cash payments (including any Cash received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) received by Holdings or any of its Subsidiaries from such
Asset Sale, minus (ii) any bona fide direct costs incurred in connection with
such Asset Sale, including (a) income or gains taxes payable by the seller as a
result of any gain recognized in connection with such Asset Sale, (b) payment of
the outstanding principal amount of, premium or penalty, if any, and interest on
any Indebtedness (other than the Loans) that is secured by a Lien on the stock
or assets in question and that is required to be repaid under the terms thereof
as a result of such Asset Sale, (c) a reasonable reserve for any indemnification
payments (fixed or contingent) attributable to seller’s indemnities and
representations and warranties to purchaser in respect of such Asset Sale
undertaken by Holdings or any of its Subsidiaries in connection with such Asset
Sale and (d) payment of legal, broker or other fees and commissions (items
(a)-(d) collectively, the “Enumerated Costs”).
 
“Net Insurance/Condemnation Proceeds” means an amount equal to:  (i) any Cash
payments or proceeds received by Holdings or any of its Subsidiaries (a) under
any casualty insurance policy in respect of a covered loss thereunder or (b) as
a result of the taking of any assets of Holdings or any of its Subsidiaries by
any Person pursuant to the power of eminent domain, condemnation or otherwise,
or pursuant to a sale of any such assets to a purchaser with such power under
threat of such a taking, minus (ii)(a) any actual and reasonable costs incurred
by Holdings or any of its Subsidiaries in connection with the adjustment or
settlement of any claims of Holdings or such Subsidiary in respect thereof, and
(b) any bona fide direct costs incurred in connection with any sale of such
assets as referred to in clause (i)(b) of this definition, including any
Enumerated Costs.
 
“New Revolving Loan Commitments” as defined in Section 2.24.
 

 
22

--------------------------------------------------------------------------------

 

“New Revolving Loan Lender” as defined in Section 2.24.
 
“New Revolving Loans” as defined in Section 2.24.
 
               “New Term Loan Commitments” as defined in Section 2.24.
 
               “New Term Loan Exposure” means, with respect to any Lender, as of
any date of determination, the outstanding principal amount of the New Term
Loans of such Lender.
 
               “New Term Loan Lender” as defined in Section 2.24.
 
               “New Term Loan Maturity Date” means the date that New Term Loans
of  a Series shall become due and payable in full hereunder, as specified in the
applicable Joinder Agreement, including by acceleration or otherwise.
 
“New Term Loans” as defined in Section 2.24.
 
“Non-US Lender” as defined in Section 2.19(c).
 
“Note” means a Term Loan Note, a Revolving Loan Note or a Swing Line Note.
 
“Notice” means a Funding Notice or a Conversion/Continuation Notice.
 
“Obligations” means all obligations of every nature of each Credit Party from
time to time owed to the Agents (including former Agents), the Lenders or any of
them or their respective Affiliates and Lender Counterparties, under any Credit
Document, Specified Cash Management Arrangement or Hedge Agreement (including,
without limitation, with respect to a Specified Cash Management Arrangement or
Hedge Agreement, obligations owed thereunder to any person who was a Lender or
an Affiliate of a Lender at the time such Specified Cash Management Arrangement
or Hedge Agreement was entered into), whether for principal, interest (including
interest which, but for the filing of a petition in bankruptcy with respect to
such Credit Party, would have accrued on any Obligation, whether or not a claim
is allowed against such Credit Party for such interest in the related bankruptcy
proceeding), reimbursement of amounts drawn under Letters of Credit, payments
for early termination of Hedge Agreements, fees, expenses, indemnification or
otherwise.
 
“Obligee Credit Party” as defined in Section 7.7.
 
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
 
“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation, as amended, and its by-laws, as
amended, (ii) with respect to any limited partnership, its certificate of
limited partnership, as amended, and its partnership agreement, as amended,
(iii) with respect to any general partnership, its partnership agreement, as
amended, and (iv) with respect to any limited liability company, its articles of
organization, as amended, and its operating agreement, as amended.  In the event
any term or condition of this Agreement or any other Credit Document requires
any Organizational Document to be certified by a secretary of state or similar
governmental official, the reference to any such “Organizational
 

 
23

--------------------------------------------------------------------------------

 

Document” shall only be to a document of a type customarily certified by such
governmental official.
 
“Patriot Act” as defined in Section 3.1(s).
 
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
 
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
that is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.
 
“Permitted Acquisition” means any acquisition by Company or any of its
Subsidiaries, whether by purchase, merger or otherwise, of (x) all or
substantially all of the assets of, or more than 50% of the Capital Stock of, or
a business line or unit or a division of, any Person or (y) any additional
portion, or all, of the Capital Stock of any Permitted Partially-Owned
Subsidiary; provided,
 
(i) immediately prior to, and after giving effect thereto, no Default or Event
of Default shall have occurred and be continuing or would result therefrom;
 
(ii) [Reserved];
 
(iii) all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable laws and in conformity with
all applicable Governmental Authorizations;
 
(iv) in the case of the acquisition of Capital Stock, (i) after giving effect to
such acquisition, more than 50% of the Capital Stock (except for any such
Securities in the nature of directors’ qualifying shares required pursuant to
applicable law) acquired or otherwise issued by such Person or any newly formed
Subsidiary of Company in connection with such acquisition shall be owned by
Company or a Guarantor Subsidiary thereof, (ii) in the case of acquisitions
where Company owns more than 50% but less than 100% of such Subsidiary and such
Subsidiary is a Domestic Subsidiary, Company shall designate such Subsidiary as
a Permitted Partially-Owned Subsidiary, and (iii) Company shall have taken, or
caused to be taken, as of the date such Person becomes a Subsidiary of Company,
each of the actions set forth in Sections 5.10 and/or 5.11 to the extent
required thereby;
 
(v) any Person or assets so acquired shall be located exclusively in the United
States, Canada or the United Kingdom; provided that immediately after giving
effect to any such Permitted Acquisition in Canada or the United Kingdom,
Company’s Liquidity Amount shall be greater than or equal to $50,000,000;
 
(vi) Holdings and its Subsidiaries shall be in compliance with the financial
covenants set forth in Section 6.8 on a pro forma basis after giving effect to
such acquisition as of the first day of the four quarter period ending on the
last day of the Fiscal Quarter most recently ended (in accordance with Section
6.8(f));
 
(vii) Company shall have delivered to Administrative Agent (A) at least five
Business Days prior to such proposed acquisition, a Compliance Certificate
evidencing
 

 
24

--------------------------------------------------------------------------------

 

compliance with Section 6.8 as required under clause (vi) above, together with
all relevant financial information with respect to such acquired assets,
including, without limitation, the aggregate consideration for such acquisition
and any other information required to demonstrate compliance with Section 6.8;
provided, however, that Company shall not be required to comply with the
provisions of this clause (vii) with respect to an acquisition unless the
consideration to be paid by Company and its Subsidiaries in respect of such
acquisition is greater than $50,000,000;
 
(viii) any Person or assets or division as acquired in accordance herewith shall
be in a business or lines of business the same as, related, complementary or
ancillary to, the business or lines of business in which Company and/or its
Subsidiaries are engaged as of the Closing Date; and
 
(ix) notwithstanding any of the foregoing to the contrary, “Permitted
Acquisition” shall include any acquisition of any assets constituting a fee
interest in real property in connection with such Permitted Acquisition;
provided that an acquisition of a fee interest in real property “in connection
with” a Permitted Acquisition shall include a fee interest in real property
acquired subsequent to the closing date of such Permitted Acquisition so long as
Company or its Subsidiary is obligated as of the closing date of such Permitted
Acquisition to purchase the fee interest on a date certain within one year of
the closing date of such Permitted Acquisition.
 
“Permitted Liens” means each of the Liens permitted pursuant to Section 6.2.
 
“Permitted Partially-Owned Subsidiary” means (a) those Domestic Subsidiaries of
Company listed on Schedule 1.1 existing on the 2011 Effective Date, and
(b) those Domestic Subsidiaries of Company acquired or created after the 2011
Effective Date, including laboratories and other associated veterinary
businesses, and designated by Company as a Permitted Partially-Owned Subsidiary
by written notice to the Administrative Agent, provided, that, with respect to
Permitted Partially-Owned Subsidiaries acquired or created after the 2011
Effective Date, (i) Company owns more than 50% of the outstanding Capital Stock
of such Subsidiary, (ii) Company shall use its commercially reasonable efforts
to cause such Subsidiary to become a Guarantor hereunder and a Grantor under the
Pledge and Security Agreement, and (iii)  Company shall use its commercially
reasonable efforts to cause the owner of the remaining Capital Stock of such
Subsidiary to pledge his or her Capital Stock in such Permitted Partially-Owned
Subsidiary in favor of the Collateral Agent for the benefit of the Secured
Parties.
 
“Permitted Seller Notes” means promissory notes containing subordination
provisions in substantially the form of, or no less favorable to Lenders (in the
reasonable judgment of Administrative Agent) than the subordination provisions
contained in, Exhibit K annexed hereto, representing any Indebtedness of
Holdings or Company incurred in connection with any Permitted Acquisition
payable to the seller in connection therewith, as such note may be amended,
supplemented or otherwise modified from time to time to the extent permitted
under Section 6.16; provided that, no Permitted Seller Note shall (i) be
guarantied by any Subsidiary of Holdings or secured by any property of Holdings,
Company or any of its Subsidiaries, (ii) bear cash interest at a rate greater
than 8.5% per annum; or, (iii) except in accordance with Section 6.5, provide
for any prepayment or repayment of all or any portion of the principal thereof
prior
 

 
25

--------------------------------------------------------------------------------

 

to the date of the final scheduled installment of principal of the Loans;
provided, further, that in no event shall the aggregate scheduled cash payments
of principal and interest on all outstanding Permitted Seller Notes exceed
$4,000,000 in any Fiscal Year.
 
“Permitted Subsidiary Dropdown” means a transaction in which (a) a Domestic
Subsidiary of Company (for purposes of this definition, the “existing
Subsidiary”) creates a Domestic Subsidiary (for purposes of this definition, the
“new Subsidiary”) and transfers some or all of the assets of the existing
Subsidiary to the new Subsidiary, (b) the existing Subsidiary transfers some of
the Capital Stock in the new Subsidiary to a third Person, or the new Subsidiary
issues Capital Stock in the new Subsidiary to a third Person, (i) as part of the
transaction pursuant to which a Person was acquired and merged into the new
Subsidiary or (ii) as part of an agreement to retain such Person as an employee
of the business of Holdings and its Subsidiaries and (c) the new Subsidiary is
designated as a Permitted Partially-Owned Subsidiary.
 
“Permitted Transferee” has the meaning set forth in the definition of “Specified
Acquisition”.
 
“Permitted Unsecured Indebtedness” shall mean unsecured Indebtedness of Company
or any of its Guarantor Subsidiaries; provided that (a) the terms of such debt
(i) do not provide for any scheduled repayment, maturity date, mandatory
redemption or sinking fund obligation prior to 90 days after the later of the
Tranche A Term Loan Maturity Date and any then existing New Term Loan Maturity
Date and (ii) do not materially restrict, limit or adversely affect the ability
of any Credit Party to perform their obligations under any of the Credit
Documents and (b) to the extent such Indebtedness is by its terms subordinated
in right of payment to the Obligations, (i) such Indebtedness is subordinated to
the Obligations on a basis reasonably satisfactory to Administrative Agent (it
being understood and agreed that any such determination by Administrative Agent
shall be binding on the Lenders and Lender Counterparties) and (ii) the terms of
such subordinated indebtedness provide that no payments of any kind may be made
under such subordinated indebtedness during any period while a Default or an
Event of Default has occurred and is continuing or would arise as a result of
such payment and (c) the covenants, events of default and credit support are (i)
reasonably customary for similar offerings by issuers with credit ratings
comparable to that of the issuer of such debt and (ii) no more restrictive than
the covenants, events of default and credit support under this Agreement and (d)
the terms of such debt are otherwise reasonably satisfactory to Administrative
Agent (it being understood and agreed that any such determination by
Administrative Agent shall be binding on the Lenders and Lender Counterparties);
provided further that Permitted Seller Notes shall not be considered Permitted
Unsecured Indebtedness.
 
“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.
 
“Platform” as defined in Section 5.12.
 

 
26

--------------------------------------------------------------------------------

 

“Pledge and Security Agreement” means the Pledge and Security Agreement executed
by Company, each Guarantor and the Collateral Agent dated as of the Closing
Date, as it may be amended, supplemented or otherwise modified from time to
time.
 
“Prime Rate” means the rate of interest per annum that Wells Fargo announces
from time to time as its prime lending rate, as in effect from time to
time.  The Prime Rate is a reference rate and does not necessarily represent the
lowest or best rate actually charged to any customer.  Wells Fargo or any other
Lender may make commercial loans or other loans at rates of interest at, above
or below the Prime Rate.
 
“Principal Office” means, for each of Administrative Agent, Swing Line Lender
and Issuing Bank, such Person’s “Principal Office” as set forth on Appendix B,
or such other office or office of a third party or sub-agent, as appropriate, as
such Person may from time to time designate in writing to Company,
Administrative Agent and each Lender.
 
“Projections” as defined in Section 3.1(i).
 
“Pro Rata Share” means (i) with respect to all payments, computations and other
matters relating to the Tranche A Term Loans of any Lender, the percentage
obtained by dividing (a) the Tranche A Term Loan Exposure of that Lender by
(b) the aggregate Tranche A Term Loan Exposure of all Lenders; (ii) with respect
to all payments, computations and other matters relating to the Revolving
Commitment or Revolving Loans of any Lender or participations purchased therein
by any Lender or any participations in any Swing Line Loans purchased by any
Lender, the percentage obtained by dividing (a) the Revolving Exposure of that
Lender by (b) the aggregate Revolving Exposure of all Lenders; and (iii) with
respect to all payments, computations, and other matters relating to New Term
Loan Commitments or New Term Loans of a particular Series, the percentage
obtained by dividing (a) the New Term Loan Exposure of that Lender with respect
to that Series by (b) the aggregate New Term Loan Exposure of all Lenders with
respect to that Series.  For all other purposes with respect to each Lender,
“Pro Rata Share” means the percentage obtained by dividing (A) an amount equal
to the sum of the Tranche A Term Loan Exposure,  the Revolving Exposure and the
New Term Loan Exposure of that Lender, by (B) an amount equal to the sum of the
aggregate Tranche A Term Loan Exposure, the aggregate Revolving Exposure and the
aggregate New Term Loan Exposure of all Lenders.
 
“Public Disclosure” means Holdings’ most recent annual report, Form 10-K for the
most recently completed fiscal year, each quarterly report on Form 10-Q or any
current reports on Form 8-K (or similar reports filed on successor forms) filed
since the initial filing date of such Form 10-K, in each case filed at least 5
Business Days prior to the 2011 Effective Date.
 
“Public Lender” as defined in Section 5.12.
 
“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Credit Party in any real property.
 
“Record Document” means, with respect to any Leasehold Property, (i) the lease
evidencing such Leasehold Property or a memorandum thereof, executed and
acknowledged by the owner of the affected real property, as lessor, or (ii) if
such Leasehold Property was acquired
 

 
27

--------------------------------------------------------------------------------

 

or subleased from the holder of a Recorded Leasehold Interest, the applicable
assignment or sublease document, executed and acknowledged by such holder, in
each case in form sufficient to give such constructive notice upon recordation
and otherwise in form reasonably satisfactory to Collateral Agent.
 
“Recorded Leasehold Interest” means a Leasehold Property with respect to which a
Record Document has been recorded in all places necessary or desirable, in
Collateral Agent’s reasonable judgment, to give constructive notice of such
Leasehold Property to third-party purchasers and encumbrancers of the affected
real property.
 
“Refunded Swing Line Loans” as defined in Section 2.3(b)(iv).
 
“Register” as defined in Section 2.6(b).
 
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
 
“Reimbursement Date” as defined in Section 2.23(d).
 
“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.
 
“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.
 
“Replacement Lender” as defined in Section 2.22.
 
“Replacement Term Loans” as defined in Section 10.5(e).
 
“Requisite Class Lenders” means, as at any date of determination, (i) for the
Class of Lenders having Tranche A Term Loan Exposure, Lenders holding more than
50% of the aggregate Tranche A Term Loan Exposure of all Lenders; (ii) for the
Class of Lenders having Revolving Exposure, Lenders having or holding more than
50% of the aggregate Revolving Exposure of all Lenders; and (iii) for each Class
of Lenders having New Term Loan Exposure, Lenders holding more than 50% of the
aggregate New Term Loan Exposure of that Class.
 
“Requisite Lenders” means Lenders having or holding Tranche A Term Loan
Exposure, New Term Loan Exposure and/or Revolving Exposure and representing more
than 50% of the sum of (i) the aggregate Tranche A Term Loan Exposure of all
Lenders; (ii) the aggregate Revolving Exposure of all Lenders; and (iii) the
aggregate New Term Loan Exposure of all Lenders.
 

 
28

--------------------------------------------------------------------------------

 

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of stock of Holdings or
Company or any of its Subsidiaries now or hereafter outstanding, except a
dividend payable solely in shares of that class of stock to the holders of that
class; (ii) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares of
any class of stock of Holdings or Company or any of its Subsidiaries now or
hereafter outstanding; (iii) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of stock of Holdings or Company or any of its Subsidiaries
now or hereafter outstanding and (iv) any payment or prepayment of principal of,
premium, if any, or interest on, or redemption, purchase, retirement, defeasance
(including in-substance or legal defeasance), sinking fund or similar payment
with respect to, any Subordinated Indebtedness or any Permitted Unsecured
Indebtedness.
 
“Revolving Commitment” means the commitment of a Lender to make or otherwise
fund any Revolving Loan and to acquire participations in Letters of Credit and
Swing Line Loans hereunder and “Revolving Commitments” means such commitments of
all Lenders in the aggregate.  The amount of each Lender’s Revolving Commitment,
if any, is set forth on Appendix A-2 or in the applicable Assignment Agreement
or Joinder Agreement, as the case may be, subject to any adjustment or reduction
pursuant to the terms and conditions hereof.  The aggregate amount of the
Revolving Commitments as of the 2011 Effective Date is $125,000,000.
 
“Revolving Commitment Period” means the period from the Closing Date to but
excluding the Revolving Commitment Termination Date.
 
“Revolving Commitment Termination Date” means the earliest to occur of
(i) August 19, 2016, (ii) the date the Revolving Commitments are permanently
reduced to zero pursuant to Section 2.12(b) or 2.13, and (iii) the date of the
termination of the Revolving Commitments pursuant to Section 8.1.
 
“Revolving Exposure” means, with respect to any Lender as of any date of
determination, (i) prior to the termination of the Revolving Commitments, that
Lender’s Revolving Commitment; and (ii) after the termination of the Revolving
Commitments, the sum of (a) the aggregate outstanding principal amount of the
Revolving Loans of that Lender, (b) in the case of Issuing Bank, the aggregate
Letter of Credit Usage in respect of all Letters of Credit issued by that Lender
(net of any participations by Lenders in such Letters of Credit), (c) in the
case of Lenders (other than an Issuing Bank with respect to Letters of Credit
issued by it), the aggregate amount of all participations by that Lender in any
outstanding Letters of Credit or any unreimbursed drawing under any Letter of
Credit, (d) in the case of Swing Line Lender, the aggregate outstanding
principal amount of all Swing Line Loans (net of any participations therein by
other Lenders), and (e) in the case of Lenders other than the Swing Line Lender,
the aggregate amount of all participations therein by that Lender in any
outstanding Swing Line Loans.
 
“Revolving Lender” shall mean a Lender with a Revolving Commitment.
 
“Revolving Loan” means a Loan made by a Lender to Company pursuant to
Section 2.2(a).
 

 
29

--------------------------------------------------------------------------------

 

“Revolving Loan Note” means a promissory note in the form of Exhibit B-3, as it
may be amended, supplemented or otherwise modified from time to time.
 
“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation.
 
“Sanctioned Entity” means (a) an agency of the government of, (b) an
organization directly or indirectly controlled by, or (c) a person resident in,
a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/programs, or as otherwise
published from time to time as such program may be applicable to such agency,
organization or person.
 
“Sanctioned Person” means a person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/index.shtml, or as otherwise
published from time to time.
 
“Secured Obligations” has the meaning assigned to that term in the Pledge and
Security Agreement.
 
“Secured Parties” has the meaning assigned to that term in the Pledge and
Security Agreement.
 
“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.
 
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.
 
“Series” as defined in Section 2.24.
 
“Settlement Confirmation” as defined in Section 10.6(b).
 
“Settlement Service” as defined in Section 10.6(d).
 
“Solvency Certificate” means a Solvency Certificate of the chief financial
officer of Holdings substantially in the form of Exhibit G-2.
 
“Solvent” means, with respect to any Person, that as of the date of
determination both (i)(a) the sum of such Person’s debt (including contingent
liabilities) does not exceed all of its property, at a fair valuation; (b) the
present fair saleable value of the property of such Person is not less than the
amount that will be required to pay the probable liabilities on such Person’s
then existing debts as they become absolute and matured; (c) such Person’s
capital is not
 

 
30

--------------------------------------------------------------------------------

 

unreasonably small in relation to its business or any contemplated or undertaken
transaction; and (d) such Person does not intend to incur, or believe (nor
should it reasonably believe) that it will incur, debts beyond its ability to
pay such debts as they become due; and (ii) such Person is “solvent” within the
meaning given that term and similar terms under applicable laws relating to
fraudulent transfers and conveyances.  For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).
 
“Specified Acquisition” means a Permitted Acquisition in which, as part of such
acquisition, Company or the Company Subsidiary that makes such acquisition
sells, assigns or otherwise transfers Capital Stock of the target company (or,
subject to such sale, assignment or transfer not being a Change of Control or a
Default hereunder, any entity into which the target company is merged or into
which substantially all of the assets of the target company are acquired) to any
member of the management of, employee of, or any owner of the Capital Stock of
the company that was the subject of such Permitted Acquisition (such member or
owner, a “Permitted Transferee”).
 
“Specified Assignment Amount” means the amount by which the final allocated
amounts of Closing Date Term Loans and Revolving Commitments of a Lender
signatory hereto as of the 2011 Effective Date exceeds the amount of Closing
Date Term Loans and Revolving Commitments held by such Lender prior to any
Specified Assignments to such Lender.
 
“Specified Assignments” means those assignments of Closing Date Term Loans
and/or Revolving Commitments made in connection with the amendment and
restatement of the Existing Credit Agreement contemplated by this Agreement as
determined in good faith by the Administrative Agent.
 
“Specified Cash Management Arrangement” means any cash management arrangement
(a) entered into by (i) Company or any of its Subsidiaries and (ii) any Lender
Counterparty, as counterparty and (b) which has been designated by such Lender
Counterparty and Company, by notice to the Administrative Agent not later than
thirty (30) days after the execution and delivery by Company or such Subsidiary
thereof, as a Specified Cash Management Arrangement.  No Lender Counterparty
that is a party to a Specified Cash Management Arrangement shall have any rights
in connection with the management or release of any Collateral or of the
Obligations of any Credit Party under any Credit Document.  For the avoidance of
doubt, (i) all cash management arrangements provided by the Administrative Agent
or any of its Affiliates and (ii) all cash management arrangements in existence
on the Closing Date or on the 2011 Effective Date between Company or any of its
Subsidiaries and any Lender or an Affiliate thereof, shall constitute Specified
Cash Management Arrangements.
 
“Subject Transaction” as defined in Section 6.8(f).
 
“Subordinated Indebtedness” means (i) Indebtedness outstanding under Permitted
Seller Notes, (ii) any Permitted Unsecured Indebtedness noted in clause (b) of
the definition of Permitted Unsecured Indebtedness and (iii) any Take Out
Securities that constitute Indebtedness.
 

 
31

--------------------------------------------------------------------------------

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.
 
“Swing Line Lender” means Wells Fargo in its capacity as Swing Line Lender
hereunder, together with its permitted successors and assigns in such capacity.
 
“Swing Line Loan” means a Loan made by Swing Line Lender to Company pursuant to
Section 2.3.
 
“Swing Line Note” means a promissory note in the form of Exhibit B-3, as it may
be amended, supplemented or otherwise modified from time to time.
 
“Swing Line Sublimit” means the lesser of (i) $10,000,000, and (ii) the
aggregate unused amount of Revolving Commitments then in effect.
 
“Take Out Securities” means Capital Stock or other securities convertible into
or otherwise linked to Capital Stock, the net proceeds of which are used to
repay the Loans and/or the Revolving Commitments; provided, however, that to the
extent the issuance of such Capital Stock or other securities constitute
Indebtedness, such Indebtedness shall be unsecured and subordinated in a manner
satisfactory to the Agents.
 
“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature now or hereafter imposed, levied,
collected, withheld or assessed by any taxing authority; provided, “Tax on the
overall net income” of a Person shall be construed as a reference to a tax
imposed by the jurisdiction in which that Person is organized or in which that
Person’s applicable principal office (and/or, in the case of a Lender, its
lending office) is located or in which that Person (and/or, in the case of a
Lender, its lending office) is deemed to be doing business on or measured by all
or part of the net income, profits or gains (whether worldwide, or only insofar
as such income, profits or gains are considered to arise in or to relate to a
particular jurisdiction, or otherwise) of that Person (and/or, in the case of a
Lender, its applicable lending office).
 
“Term Loan” means a Tranche A Term Loan or a New Term Loan.
 
“Term Loan Commitment” means a Closing Date Term Loan Commitment, an Additional
Term Loan Commitment or a New Term Loan Commitment, and “Term Loan Commitments”
means such commitments of all Lenders.
 
“Term Loan Maturity Date” means the Tranche A Term Loan Maturity Date or the New
Term Loan Maturity Date, as applicable, of any Series of New Term Loans.
 

 
32

--------------------------------------------------------------------------------

 

“Term Loan Note” means a promissory note substantially in the form of Exhibit
B-1, as it may be amended, supplemented or otherwise modified from time to time.
 
“Terminated Lender” as defined in Section 2.22.
 
“Title Policy” as defined in Section 5.11.
 
“Total Utilization of Revolving Commitments” means, as at any date of
determination, the sum of (i) the aggregate principal amount of all outstanding
Revolving Loans (other than Revolving Loans made for the purpose of repaying any
Refunded Swing Line Loans or reimbursing Issuing Bank for any amount drawn under
any Letter of Credit, but not yet so applied), (ii) the aggregate principal
amount of all outstanding Swing Line Loans, and (iii) the Letter of Credit
Usage.
 
“Tranche A Term Loan Exposure” means, with respect to any Lender, as of any date
of determination, the outstanding principal amount of the Tranche A Term Loans
of such Lender.
 
“Tranche A Term Loan Maturity Date” means the earlier of (i) August 19, 2016 and
(ii) the date that all Term Loans shall become due and payable in full
hereunder, whether by acceleration or otherwise.
 
“Tranche A Term Loans” means the Closing Date Term Loans and the Additional Term
Loans, which for all purposes hereunder shall be treated as one Class.  As of
the 2011 Effective Date, the aggregate principal amount of the Tranche A Term
Loans is $581,250,000.
 
“Transaction Costs” means the fees, costs and expenses payable by Holdings,
Company or any of Company’s Subsidiaries in connection with the closing of (i)
the transactions contemplated by the Credit Documents on the Closing Date and on
the 2011 Effective Date and (ii) the MediMedia Acquisition.
 
“Type of Loan” means (i) with respect to either Term Loans or Revolving Loans, a
Base Rate Loan or a Eurodollar Rate Loan, and (ii) with respect to Swing Line
Loans, a Base Rate Loan.
 
“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.
 
“UCC Questionnaire” means a certificate in form satisfactory to the Collateral
Agent that provides information with respect to the personal or mixed property
of each Credit Party.
 
“Wells Fargo” as defined in the preamble hereto.
 
1.2 Accounting Terms.
 
(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with GAAP, applied on a consistent
basis, as in effect from time to time and in a
 

 
33

--------------------------------------------------------------------------------

 

manner consistent with that used in preparing the Historical Financial
Statements, except as otherwise specifically prescribed herein.
 
            (b) If at any time any change in GAAP or in the application of GAAP
would affect the computation of any financial ratio or other financial covenant
set forth in any Credit Document, and either Company or the Requisite Lenders
shall so request, Administrative Agent, Lenders and Company shall negotiate in
good faith to amend (subject to Section 10.5) such ratio or covenant to preserve
the original intent thereof in light of such change in (or in the application
of) GAAP; provided that, until so amended, (i) such ratio or financial covenant
shall continue to be computed in accordance with GAAP prior to such change in
(or in application of) GAAP and (ii) Company shall provide to the Administrative
Agent financial statements and other documents required under this Agreement or
as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or financial covenant made before and after giving
effect to such change in (or in the application of) GAAP as is reasonably
necessary to demonstrate compliance (or non-compliance) with such ratio or
financial covenants.
 
           (c) Notwithstanding any other provision contained herein,
calculations in connection with the definitions, covenants and other provisions
hereof shall be made without giving effect to any election under Accounting
Standards Codification 825-10 (or any other Financial Accounting Standard having
a similar result or effect) to value any Indebtedness or other liabilities of
any Credit Party or any Subsidiary of any Credit Party at “fair value”).
 
1.3 Interpretation, etc. Any of the terms defined herein may, unless the context
otherwise requires, be used in the singular or the plural, depending on the
reference.  References herein to any Section, Appendix, Schedule or Exhibit
shall be to a Section, an Appendix, a Schedule or an Exhibit, as the case may
be, hereof unless otherwise specifically provided.  The use herein of the word
“include” or “including”, when following any general statement, term or matter,
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not nonlimiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto,
but rather shall be deemed to refer to all other items or matters that fall
within the broadest possible scope of such general statement, term or matter.
 

 
34

--------------------------------------------------------------------------------

 

1.4 Interrelationship with the Existing Credit Agreement.
 
(a) This Agreement is intended to amend and restate the provisions of the
Existing Credit Agreement and, except as expressly modified herein, all of the
terms and provisions of the Existing Credit Agreement shall continue to apply
for the period prior to the 2011 Effective Date, including any determinations of
payment dates, interest rates, compliance with covenants and other obligations,
accuracy of representations and warranties, Events of Default or any amount that
may be payable to Administrative Agent or the Lenders (or their assignees or
replacements hereunder).  From and after the 2011 Effective Date, all references
in the Notes and the other Credit Documents to (i) the “Credit Agreement” shall
be deemed to include references to this Agreement and (ii) the “Lenders,” a
“Lender,” the “Administrative Agent” and the “Collateral Agent” shall mean such
terms as defined in this Agreement.
 
(b) Company, Agents and Lenders acknowledge and agree that all principal,
interest, fees, costs, reimbursable expenses and indemnification obligations
accruing or arising under or in connection with the Existing Credit Agreement
which remain unpaid and outstanding as of the 2011 Effective Date shall be and
remain outstanding and payable as an obligation under this Agreement and the
other Credit Documents.
 
SECTION 2. LOANS
 
2.1 Term Loans.
 
(a) Closing Date Term Loans.  Each lender that held Closing Date Term Loan
Commitments as of the Closing Date made Closing Date Term Loans to Company on
the Closing Date and all Closing Date Term Loan Commitments were terminated
immediately upon the funding of the Closing Date Term Loans.
 
(b) Additional Term Loan Commitments.  Subject to the terms and conditions
hereof, each Lender holding Additional Term Loan Commitments severally agrees to
make, on the 2011 Effective Date, an Additional Term Loan to Company in an
amount equal to such Lender's Additional Term Loan Commitment.  Company may make
only one borrowing under the Additional Term Loan Commitments which shall be on
the 2011 Effective Date.  Each Lender’s Additional Term Loan Commitment shall
terminate immediately and without further action on the 2011 Effective Date
after giving effect to the funding of such Lender's Additional Date Term Loan
Commitment on such date.
 
(c) Borrowing Mechanics for Additional Term Loans.
 
(i) Company shall deliver to Administrative Agent a fully executed and delivered
certificate pursuant to Section 3.3(j) (which, notwithstanding anything herein
to the contrary, shall be deemed to be a Funding Notice with respect to the
Additional Term Loans for all purposes hereof) no later than 1:00 p.m. (New York
City time) one Business Day prior to the 2011 Effective Date.  Promptly upon
receipt by Administrative Agent of such certificate, Administrative Agent shall
notify each Lender of the proposed borrowing.
 
(ii) Each Lender with Additional Term Loan Commitments shall make its Additional
Term Loan available to Administrative Agent not later than 12:00 p.m. (New York
 

 
35

--------------------------------------------------------------------------------

 

City time) on the 2011 Effective Date, by wire transfer of same day funds in
Dollars, at the Principal Office designated by Administrative Agent.  Upon
satisfaction or waiver of the conditions precedent specified herein,
Administrative Agent shall make the proceeds of the Additional Term Loans
available to Company on the 2011 Effective Date by causing an amount of same day
funds in Dollars equal to the proceeds of all such Additional Term Loans
received by Administrative Agent from Lenders to be credited to the account of
Company at the Principal Office designated by Administrative Agent or to such
other account as may be designated in writing to Administrative Agent by
Company.
 
(iii) All Additional Term Loans must be, as of the 2011 Effective Date, Base
Rate Loans.
 
(d) Additional Provisions Regarding the Term Loans.  Any amount borrowed under
this Section 2.1 and subsequently repaid or prepaid may not be
reborrowed.  Subject to Sections 2.12(a) and 2.13, all amounts owed hereunder
with respect to the Closing Date Term Loans and the Additional Term Loans shall
be paid in full no later than the Tranche A Term Loan Maturity Date.
 
2.2 Revolving Loans.
 
(a) Revolving Commitments.  During the Revolving Commitment Period, subject to
the terms and conditions hereof, each Lender severally agrees to make Revolving
Loans to Company in the aggregate amount up to but not exceeding such Lender’s
Revolving Commitment; provided, after giving effect to the making of any
Revolving Loans in no event shall the Total Utilization of Revolving Commitments
exceed the Revolving Commitments then in effect.  Amounts borrowed pursuant to
this Section 2.2(a) may be repaid and reborrowed during the Revolving Commitment
Period.  Each Lender’s Revolving Commitment shall expire on the Revolving
Commitment Termination Date and all Revolving Loans and all other amounts owed
hereunder with respect to the Revolving Loans and the Revolving Commitments
shall be paid in full no later than such date.
 
(b) Borrowing Mechanics for Revolving Loans.
 
(i) Revolving Loans that are Base Rate Loans shall be made in an aggregate
minimum amount of $1,000,000 and integral multiples of $500,000 in excess of
that amount, and Revolving Loans that are Eurodollar Rate Loans shall be in an
aggregate minimum amount of $2,000,000 and integral multiples of $1,000,000 in
excess of that amount.
 
(ii) Whenever Company desires that Lenders make Revolving Loans, Company shall
deliver to Administrative Agent a fully executed and delivered Funding Notice no
later than 1:00 p.m. (New York City time) at least three Business Days in
advance of the proposed Credit Date in the case of a Eurodollar Rate Loan, and
at least one Business Day in advance of the proposed Credit Date in the case of
a Revolving Loan that is a Base Rate Loan.  Except as otherwise provided herein,
a Funding Notice for a Revolving Loan that is a Eurodollar Rate Loan shall be
irrevocable on and after the related Interest Rate Determination Date, and
Company shall be bound to make a borrowing in accordance therewith.
 

 
36

--------------------------------------------------------------------------------

 

(iii) Notice of receipt of each Funding Notice in respect of Revolving Loans,
together with the amount of each Lender’s Pro Rata Share thereof, if any,
together with the applicable interest rate, shall be provided by Administrative
Agent to each applicable Lender by telefacsimile with reasonable promptness, but
(provided Administrative Agent shall have received such notice by 1:00 p.m. (New
York City time)) not later than 3:00 p.m. (New York City time) on the same day
as Administrative Agent’s receipt of such Notice from Company.
 
(iv) Each Lender shall make the amount of its Revolving Loan available to
Administrative Agent not later than 12:00 p.m. (New York City time) on the
applicable Credit Date by wire transfer of same day funds in Dollars, at the
Principal Office designated by the Administrative Agent.  Except as provided
herein, upon satisfaction or waiver of the conditions precedent specified
herein, Administrative Agent shall make the proceeds of such Revolving Loans
available to Company on the applicable Credit Date by causing an amount of same
day funds in Dollars equal to the proceeds of all such Revolving Loans received
by Administrative Agent from Lenders to be credited to the account of Company at
the Principal Office designated by the Administrative Agent or such other
account as may be designated in writing to Administrative Agent by Company.
 
(v) Any Revolving Loans made on the 2011 Effective Date must be, as of the 2011
Effective Date, Base Rate Loans.
 
2.3 Swing Line Loans.
 
(a) Swing Line Loans Commitments.  During the Revolving Commitment Period,
subject to the terms and conditions hereof, Swing Line Lender hereby agrees to
make Swing Line Loans to Company in the aggregate amount up to but not exceeding
the Swing Line Sublimit; provided, after giving effect to the making of any
Swing Line Loan, in no event shall the Total Utilization of Revolving
Commitments exceed the Revolving Commitments then in effect.  Amounts borrowed
pursuant to this Section 2.3 may be repaid and reborrowed during the Revolving
Commitment Period.  Swing Line Lender’s Revolving Commitment shall expire on the
Revolving Commitment Termination Date and all Swing Line Loans and all other
amounts owed hereunder with respect to the Swing Line Loans and the Revolving
Commitments shall be paid in full no later than such date.
 
(b) Borrowing Mechanics for Swing Line Loans.
 
(i) Swing Line Loans shall be made in an aggregate minimum amount of $100,000
and integral multiples of $100,000 in excess of that amount.
 
(ii) Whenever Company desires that Swing Line Lender make a Swing Line Loan,
Company shall deliver to Administrative Agent a Funding Notice no later than
1:00 p.m. (New York City time) on the proposed Credit Date.
 
(iii) Swing Line Lender shall make the amount of its Swing Line Loan available
to Administrative Agent not later than 3:00 p.m. (New York City time) on the
applicable Credit Date by wire transfer of same day funds in Dollars, at the
Administrative Agent’s Principal Office.  Except as provided herein, upon
satisfaction or waiver of the conditions precedent specified herein,
Administrative Agent shall make the proceeds of such
 

 
37

--------------------------------------------------------------------------------

 

Swing Line Loans available to Company on the applicable Credit Date by causing
an amount of same day funds in Dollars equal to the proceeds of all such Swing
Line Loans received by Administrative Agent from Swing Line Lender to be
credited to the account of Company at the Administrative Agent’s Principal
Office, or to such other account as may be designated in writing to
Administrative Agent by Company.
 
(iv) With respect to any Swing Line Loans which have not been voluntarily
prepaid by Company pursuant to Section 2.12, Swing Line Lender may at any time
in its sole and absolute discretion, deliver to Administrative Agent (with a
copy to Company), no later than 11:00 a.m. (New York City time) at least one (1)
Business Day in advance of the proposed Credit Date, a notice (which shall be
deemed to be a Funding Notice given by Company) requesting that each Lender
holding a Revolving Commitment make Revolving Loans that are Base Rate Loans to
Company on such Credit Date in an amount equal to the amount of such Swing Line
Loans (the “Refunded Swing Line Loans”) outstanding on the date such notice is
given which the Swing Line Lender requests Lenders to prepay.  Notwithstanding
anything contained in this Agreement to the contrary, (1) the proceeds of such
Revolving Loans made by the Lenders other than Swing Line Lender shall be
immediately delivered by the Administrative Agent to Swing Line Lender (and not
to Company) and applied to repay a corresponding portion of the Refunded Swing
Line Loans and (2) on the day such Revolving Loans are made, Swing Line Lender’s
Pro Rata Share of the Refunded Swing Line Loans shall be deemed to be paid with
the proceeds of a Revolving Loan made by Swing Line Lender to Company, and such
portion of the Swing Line Loans deemed to be so paid shall no longer be
outstanding as Swing Line Loans and shall no longer be due under the Swing Line
Note of Swing Line Lender but shall instead constitute part of Swing Line
Lender’s outstanding Revolving Loans to Company and shall be due under the
Revolving Loan Note issued by Company to Swing Line Lender.  Company hereby
authorizes Administrative Agent and Swing Line Lender to charge Company’s
accounts with Administrative Agent and Swing Line Lender (up to the amount
available in each such account) in order to immediately pay Swing Line Lender
the amount of the Refunded Swing Line Loans to the extent the proceeds of such
Revolving Loans made by Lenders, including the Revolving Loan deemed to be made
by the Swing Line Lender, are not sufficient to repay in full the Refunded Swing
Line Loans.  If any portion of any such amount paid (or deemed to be paid) to
Swing Line Lender should be recovered by or on behalf of Company from Swing Line
Lender in bankruptcy, by assignment for the benefit of creditors or otherwise,
the loss of the amount so recovered shall be ratably shared among all Lenders in
the manner contemplated by Section 2.16.
 
(v) If for any reason Revolving Loans are not made pursuant to Section
2.3(b)(iv) in an amount sufficient to repay any amounts owed to Swing Line
Lender in respect of any outstanding Swing Line Loans on or before the third
Business Day after demand for payment thereof by Swing Line Lender, each Lender
holding a Revolving Commitment shall be deemed to, and hereby agrees to, have
purchased a participation in such outstanding Swing Line Loans, and in an amount
equal to its Pro Rata Share of the applicable unpaid amount together with
accrued interest thereon.  Upon one (1) Business Day’s notice from Swing Line
Lender, each Lender holding a Revolving Commitment shall deliver to Swing Line
Lender an amount equal to its respective participation in the applicable unpaid
amount in same day funds at the Principal Office of Swing Line Lender. In order
to evidence such participation each Lender holding a Revolving Commitment agrees
to enter into a participation agreement at the request of
 

 
38

--------------------------------------------------------------------------------

 

Swing Line Lender in form and substance reasonably satisfactory to Swing Line
Lender.  In the event any Lender holding a Revolving Commitment fails to make
available to Swing Line Lender the amount of such Lender’s participation as
provided in this paragraph, Swing Line Lender shall be entitled to recover such
amount on demand from such Lender together with interest thereon for three
Business Days at the rate customarily used by Swing Line Lender for the
correction of errors among banks and thereafter at the Base Rate, as applicable.
 
(vi) Notwithstanding anything contained herein to the contrary, (1) each
Lender’s obligation to make Revolving Loans for the purpose of repaying any
Refunded Swing Line Loans pursuant to the second preceding paragraph and each
Lender’s obligation to purchase a participation in any unpaid Swing Line Loans
pursuant to the immediately preceding paragraph shall be absolute and
unconditional and shall not be affected by any circumstance, including without
limitation (A) any set-off, counterclaim, recoupment, defense or other right
which such Lender may have against Swing Line Lender, any Credit Party or any
other Person for any reason whatsoever; (B) the occurrence or continuation of a
Default or Event of Default; (C) any adverse change in the business, operations,
properties, assets, condition (financial or otherwise) or prospects of any
Credit Party; (D) any breach of this Agreement or any other Credit Document by
any party thereto; or (E) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing; provided that such obligations
of each Lender are subject to the condition that Swing Line Lender believed in
good faith that all conditions under Section 3.2 to the making of the applicable
Refunded Swing Line Loans or other unpaid Swing Line Loans, were satisfied at
the time such Refunded Swing Line Loans or unpaid Swing Line Loans were made, or
the satisfaction of any such condition not satisfied had been waived by
Requisite Lenders prior to or at the time such Refunded Swing Line Loans or
other unpaid Swing Line Loans were made; and (2) Swing Line Lender shall not be
obligated to make any Swing Line Loans (A) if it has elected not to do so after
the occurrence and during the continuation of a Default or Event of Default or
(B) at a time when a Funding Default or Lender Insolvency Default exists unless
Swing Line Lender has entered into arrangements satisfactory to it and Company
to eliminate Swing Line Lender’s risk with respect to the Defaulting Lender’s
participation in such Swing Line Loan, including by cash collateralizing such
Defaulting Lender’s Pro Rata Share of the outstanding Swing Line Loans.
 
(vii) All Swing Line Loans must be, at all times, Base Rate Loans.
 
2.4 Pro Rata Shares; Availability of Funds.
 
(a) Pro Rata Shares.  All Loans shall be made, and all participations purchased,
by Lenders simultaneously and proportionately to their respective Pro Rata
Shares, it being understood that (i) notwithstanding the foregoing, Additional
Term Loans shall be funded on the 2011 Effective Date in accordance with Section
2.1(b) and (ii) no Lender shall be responsible for any default by any other
Lender in such other Lender’s obligation to make a Loan requested hereunder or
purchase a participation required hereby nor shall any Term Loan Commitment or
any Revolving Commitment of any Lender be increased or decreased as a result of
a default by any other Lender in such other Lender’s obligation to make a Loan
requested hereunder or purchase a participation required hereby.
 

 
39

--------------------------------------------------------------------------------

 

(b) Availability of Funds.  Unless Administrative Agent shall have been notified
by any Lender prior to the applicable Credit Date that such Lender does not
intend to make available to Administrative Agent the amount of such Lender’s
Loan requested on such Credit Date, Administrative Agent may assume that such
Lender has made such amount available to Administrative Agent on such Credit
Date and Administrative Agent may, in its sole discretion, but shall not be
obligated to, make available to Company a corresponding amount on such Credit
Date.  If such corresponding amount is not in fact made available to
Administrative Agent by such Lender, Administrative Agent shall be entitled to
recover such corresponding amount on demand from such Lender together with
interest thereon, for each day from such Credit Date until the date such amount
is paid to Administrative Agent, at the customary rate set by Administrative
Agent for the correction of errors among banks for three Business Days and
thereafter at the Base Rate.  If such Lender does not pay such corresponding
amount forthwith upon Administrative Agent’s demand therefor, Administrative
Agent shall promptly notify Company and Company shall immediately pay such
corresponding amount to Administrative Agent together with interest thereon, for
each day from such Credit Date until the date such amount is paid to
Administrative Agent, at the rate payable hereunder for Base Rate Loans for such
Class of Loans.  Nothing in this Section 2.4(b) shall be deemed to relieve any
Lender from its obligation to fulfill its Term Loan Commitments and Revolving
Commitments hereunder or to prejudice any rights that Company may have against
any Lender as a result of any default by such Lender hereunder.
 
2.5 Use of Proceeds.  All proceeds of the Closing Date Term Loans were applied
by Company on the Closing Date to repay and refinance Company’s Credit and
Guaranty Agreement dated as of May 16, 2005 by and among Company, Holdings,
certain Guarantors, certain financial institutions and other persons, Goldman
Sachs Credit Partners L.P., as joint lead arranger, joint bookrunner and sole
syndication agent, and Wells Fargo, as joint lead arranger, joint bookrunner,
administrative agent and collateral agent (the “2005 Credit Agreement”) and to
pay fees, costs and expenses in connection therewith and, to the extent of any
funds remaining thereafter, for general corporate purposes.  The proceeds of the
Additional Term Loans shall be applied by Company on the 2011 Effective Date to
repay in full the MediMedia Acquisition-Related Loans (without any corresponding
reduction of the Revolving Commitments) and to pay fees, costs and expenses in
connection therewith and in connection with the amendment and restatement of the
Existing Credit Agreement and, to the extent of any funds remaining thereafter,
from time to time for general corporate purposes of Company and its
Subsidiaries, including Permitted Acquisitions.  The proceeds of the Revolving
Loans, Letters of Credit, Swing Line Loans and any New Term Loans shall be
applied by Company for working capital and general corporate purposes of Company
and its Subsidiaries, including Permitted Acquisitions.  No portion of the
proceeds of any Credit Extension shall be used in any manner that causes or
might cause such Credit Extension or the application of such proceeds to violate
Regulation T, Regulation U or Regulation X of the Board of Governors of the
Federal Reserve System or any other regulation thereof or to violate the
Exchange Act.
 
2.6 Evidence of Debt; Register; Lenders’ Books and Records; Notes.
 
(a) Lenders’ Evidence of Debt.  Each Lender shall maintain on its internal
records an account or accounts evidencing the Indebtedness of Company to such
Lender, including the amounts of the Loans made by it and each repayment and
prepayment in respect
 

 
40

--------------------------------------------------------------------------------

 

thereof.  Any such recordation shall be prima facie evidence thereof; provided,
failure to make any such recordation, or any error in such recordation, shall
not affect any Lender’s Revolving Commitments or Company’s Obligations in
respect of any applicable Loans; and provided further, in the event of any
inconsistency between the Register and any Lender’s records, the recordations in
the Register shall govern.
 
(b) Register.  Administrative Agent (or its agent or sub-agent appointed by it)
shall maintain at the Principal Office a register for the recordation of the
names and addresses of Lenders and the Revolving Commitments and Loans of each
Lender from time to time (the “Register”).  The Register, as in effect at the
close of business on the preceding Business Day, shall be available for
inspection by Company or any Lender at any reasonable time and from time to time
upon reasonable prior notice.  Administrative Agent shall record, or shall cause
to be recorded, in the Register the Revolving Commitments and the Loans, and
each repayment or prepayment in respect of the principal amount of the Loans,
and any such recordation shall be conclusive and binding on Company and each
Lender, absent manifest error; provided, failure to make any such recordation,
or any error in such recordation, shall not affect any Lender’s Revolving
Commitments or Company’s Obligations in respect of any Loan.  Company hereby
designates Wells Fargo to serve as Company’s agent solely for purposes of
maintaining the Register as provided in this Section 2.6, and Company hereby
agrees that, to the extent Wells Fargo serves in such capacity, Wells Fargo and
its officers, directors, employees, agents, sub-agents and affiliates shall
constitute “Indemnitees.”
 
(c) Notes.  If so requested by any Lender by written notice to Company (with a
copy to Administrative Agent) at least two Business Days prior to the 2011
Effective Date, or at any time thereafter, Company shall execute and deliver to
such Lender (and/or, if applicable and if so specified in such notice, to any
Person who is an assignee of such Lender pursuant to Section 10.6) on the 2011
Effective Date (or, if such notice is delivered after the 2011 Effective Date,
promptly after Company’s receipt of such notice) a Note or Notes to evidence
such Lender’s Term Loan, Revolving Loan or Swing Line Loan, as the case may be.
 
2.7 Interest on Loans.
 
(a) Except as otherwise set forth herein, each Class of Loan shall bear interest
on the unpaid principal amount thereof from the date made through repayment
(whether by acceleration or otherwise) thereof as follows:
 
    (i) in the case of Term Loans and Revolving Loans:
 
         (1)  if a Base Rate Loan, at the Base Rate plus the Applicable Margin;
or
 
         (2)  if a Eurodollar Rate Loan, at the Adjusted Eurodollar Rate plus
the Applicable Margin; and
  
(ii) in the case of Swing Line Loans, at the Base Rate plus the Applicable
Margin.
 

 
41

--------------------------------------------------------------------------------

 

(b) The basis for determining the rate of interest with respect to any Loan
(except a Swing Line Loan which can be made and maintained as Base Rate Loans
only), and the Interest Period with respect to any Eurodollar Rate Loan, shall
be selected by Company and notified to Administrative Agent and Lenders pursuant
to the applicable Funding Notice or Conversion/Continuation Notice, as the case
may be.  If on any day a Loan is outstanding with respect to which a Funding
Notice or Conversion/Continuation Notice has not been delivered to
Administrative Agent in accordance with the terms hereof specifying the
applicable basis for determining the rate of interest, then for that day such
Loan shall be a Base Rate Loan.
 
(c) In connection with Eurodollar Rate Loans there shall be no more than twelve
(12) Interest Periods outstanding at any time.  In the event Company fails to
specify between a Base Rate Loan or a Eurodollar Rate Loan in the applicable
Funding Notice or Conversion/Continuation Notice, such Loan (if outstanding as a
Eurodollar Rate Loan) shall be automatically converted into a Base Rate Loan on
the last day of the then-current Interest Period for such Loan (or if
outstanding as a Base Rate Loan will remain as, or (if not then outstanding)
shall be made as, a Base Rate Loan).  In the event Company fails to specify an
Interest Period for any Eurodollar Rate Loan in the applicable Funding Notice or
Conversion/Continuation Notice, Company shall be deemed to have selected an
Interest Period of one month.  As soon as practicable after 10:00 a.m. (New York
City time) on each Interest Rate Determination Date, Administrative Agent shall
determine (which determination shall be prima facie evidence thereof) the
interest rate that shall apply to the Eurodollar Rate Loans for which an
interest rate is then being determined for the applicable Interest Period and
shall promptly give notice thereof (in writing or by telephone confirmed in
writing) to Company and each Lender.
 
(d) Interest payable pursuant to Section 2.7(a) shall be computed (i) in the
case of Base Rate Loans on the basis of a 365-day or 366-day year, as the case
may be, and (ii) in the case of Eurodollar Rate Loans, on the basis of a 360-day
year, in each case for the actual number of days elapsed in the period during
which it accrues.  In computing interest on any Loan, the date of the making of
such Loan or the first day of an Interest Period applicable to such Loan or,
with respect to a Term Loan, the preceding Interest Payment Date with respect to
such Term Loan or, with respect to a Base Rate Loan being converted from a
Eurodollar Rate Loan, the date of conversion of such Eurodollar Rate Loan to
such Base Rate Loan, as the case may be, shall be included, and the date of
payment of such Loan or the expiration date of an Interest Period applicable to
such Loan or, with respect to a Base Rate Loan being converted to a Eurodollar
Rate Loan, the date of conversion of such Base Rate Loan to such Eurodollar Rate
Loan, as the case may be, shall be excluded; provided, if a Loan is repaid on
the same day on which it is made, one day’s interest shall be paid on that Loan.
 
(e) Interest on each Loan shall accrue and shall be payable in arrears on each
Interest Payment Date and at maturity, including final maturity; provided, that
interest accruing in accordance with Section 2.7(f)(ii) or Section 2.9 shall be
payable on demand.
 
(f) Company agrees to pay to Issuing Bank, with respect to drawings honored
under any Letter of Credit, interest on the amount paid by Issuing Bank in
respect of each such honored drawing from the date such drawing is honored to
but excluding the date such amount is reimbursed by or on behalf of Company at a
rate equal to (i) for the period from the date such drawing is honored to but
excluding the applicable Reimbursement Date, the rate of interest
 

 
42

--------------------------------------------------------------------------------

 

otherwise payable hereunder with respect to Revolving Loans that are Base Rate
Loans, and (ii) from and after the applicable Reimbursement Date (if not paid by
the applicable Reimbursement Date), a rate which is 2% per annum in excess of
the rate of interest otherwise payable hereunder with respect to Revolving Loans
that are Base Rate Loans.
 
(g) Interest payable pursuant to Section 2.7(f) shall be computed on the basis
of a 365/366-day year for the actual number of days elapsed in the period during
which it accrues, and shall be payable on demand or, if no demand is made, on
the date on which the related drawing under a Letter of Credit is reimbursed in
full.  Promptly upon receipt by Issuing Bank of any payment of interest pursuant
to Section 2.7(f), Issuing Bank shall distribute to each Lender, out of the
interest received by Issuing Bank in respect of the period from the date such
drawing is honored to but excluding the date on which Issuing Bank is reimbursed
for the amount of such drawing (including any such reimbursement out of the
proceeds of any Revolving Loans), the amount that such Lender would have been
entitled to receive in respect of the letter of credit fee that would have been
payable in respect of such Letter of Credit for such period if no drawing had
been honored under such Letter of Credit.  In the event Issuing Bank shall have
been reimbursed by Lenders for all or any portion of such honored drawing,
Issuing Bank shall distribute to each Lender which has paid all amounts payable
by it under Section 2.23(e) with respect to such honored drawing such Lender’s
Pro Rata Share of any interest received by Issuing Bank in respect of that
portion of such honored drawing so reimbursed by Lenders for the period from the
date on which Issuing Bank was so reimbursed by Lenders to but excluding the
date on which such portion of such honored drawing is reimbursed by Company.
 
2.8 Conversion/Continuation.
 
(a) Subject to Section 2.17 and so long as no Default or Event of Default shall
have occurred and then be continuing, Company shall have the option:
 
(i) to convert at any time all or any part of any Term Loan or Revolving Loan
equal to $1,000,000 and integral multiples of $500,000 in excess of that amount
from one Type of Loan to another Type of Loan; provided, a Eurodollar Rate Loan
may only be converted on the expiration of the Interest Period applicable to
such Eurodollar Rate Loan unless Company shall pay all amounts due  under
Section 2.17 in connection with any such conversion; or
 
(ii) upon the expiration of any Interest Period applicable to any Eurodollar
Rate Loan, to continue all or any portion of such Loan equal to $2,000,000 and
integral multiples of $1,000,000 in excess of that amount as a Eurodollar Rate
Loan.
 
(b) Company shall deliver a Conversion/Continuation Notice to Administrative
Agent no later than 1:00 p.m. (New York City time) at least one Business Day in
advance of the proposed conversion date (in the case of a conversion to a Base
Rate Loan) and at least three Business Days in advance of the proposed
conversion/continuation date (in the case of a conversion to, or a continuation
of, a Eurodollar Rate Loan).  Except as otherwise provided herein, a
Conversion/Continuation Notice for conversion to, or continuation of, any
Eurodollar Rate Loans (or telephonic notice in lieu thereof) shall be
irrevocable on and after the related
 

 
43

--------------------------------------------------------------------------------

 

Interest Rate Determination Date, and Company shall be bound to effect a
conversion or continuation in accordance therewith.
 
2.9 Default Interest.  Upon the occurrence and during the continuance of an
Event of Default described in Section 8.1(a), the principal amount of all Loans
and any interest payments on the Loans or any fees or other amounts owed
hereunder not paid when due, in each case whether at stated maturity, by notice
of prepayment, by acceleration or otherwise, shall, to the extent permitted by
applicable law, thereafter bear interest (including post-petition interest in
any proceeding under the Bankruptcy Code or other applicable bankruptcy laws)
payable on demand at a rate that is 2% per annum in excess of the interest rate
otherwise payable hereunder with respect to the applicable Loans (or, in the
case of any such fees and other amounts, at a rate which is 2% per annum in
excess of the interest rate otherwise payable hereunder for Base Rate Loans);
provided, in the case of Eurodollar Rate Loans, upon the expiration of the
Interest Period in effect at the time any such increase in interest rate is
effective such Eurodollar Rate Loans shall thereupon become Base Rate Loans and
shall thereafter bear interest payable upon demand at a rate which is 2% per
annum in excess of the interest rate otherwise payable hereunder for Base Rate
Loans.  Payment or acceptance of the increased rates of interest provided for in
this Section 2.9 is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of Administrative Agent or any Lender.
 
2.10 Fees.
 
(a) Company agrees to pay to Lenders having Revolving Exposure:
 
(i) commitment fees equal to (1) the average of the daily difference between
(a) the Revolving Commitments, and (b) the sum of (x) the aggregate principal
amount of outstanding Revolving Loans (but not any outstanding Swing Line Loans)
plus (y) the Letter of Credit Usage, times (2) the Applicable Revolving
Commitment Fee Percentage; and
 
(ii) letter of credit fees equal to (1) the Applicable Margin for Revolving
Loans that are Eurodollar Rate Loans, times (2) the average aggregate daily
maximum amount available to be drawn under all such Letters of Credit
(regardless of whether any conditions for drawing could then be met and
determined as of the close of business on any date of determination).
 
(b) [Reserved].
 
(c) Company agrees to pay directly to Issuing Bank, for its own account, the
following fees:
 
(i) a per annum fronting fee separately agreed between the Issuing Bank and
Company, times the average aggregate daily maximum amount available to be drawn
under all Letters of Credit (determined as of the close of business on any date
of determination); and
 
(ii) such documentary and processing charges for any issuance, amendment,
transfer or payment of a Letter of Credit as are in accordance with Issuing
Bank’s
 

 
44

--------------------------------------------------------------------------------

 

standard schedule for such charges and as in effect at the time of such
issuance, amendment, transfer or payment, as the case may be.
 
(d) All fees referred to in Section 2.10(a) shall be calculated on the basis of
a 360-day year, and the actual number of days elapsed and shall be payable
quarterly in arrears on April 1, July 1, October 1 and January 1 of each year
during the Revolving Commitment Period, commencing on the first such date to
occur after the Closing Date, and on the Revolving Commitment Termination Date.
 
(e) In addition to any of the foregoing fees, Company agrees to pay to Agents
such other fees in the amounts and at the times separately agreed upon,
including but not limited to any closing fees for the benefit of the Lenders set
forth in that certain fee letter dated as of July 16, 2010 among Company, Wells
Fargo Securities, LLC, Banc of America Securities LLC, the Administrative Agent
and Bank of America, N.A. (as it may be amended, supplemented or otherwise
modified from time to time).
 
(f) In addition to any of the foregoing fees, Company agrees to pay on or prior
to the 2011 Effective Date to (i) Wells Fargo Securities, LLC and Merrill Lynch,
Pierce, Fenner & Smith Incorporated those fees set forth in Section 2(i) of that
certain engagement letter dated as of July 22, 2011 among Company, the
Administrative Agent, Bank of America, N.A. and the other parties thereto (as it
may be amended, supplemented or otherwise modified from time to time), (ii)
Wells Fargo Securities, LLC, for the account of (x) the Lenders signatory hereto
holding Additional Term Loan Commitments, (y) the Lenders signatory hereto
holding Additional Revolving Commitments and (z) the Lenders signatory hereto
that have accepted any Specified Assignments, as fee compensation for the
funding of such Additional Term Loan Commitments, the commitment to fund the
Additional Revolving Commitments or the acceptance of such assignments, a
closing fee in an amount equal to 0.25% of the sum of (1) the aggregate
principal amount of the Additional Term Loan Commitments, (2) the aggregate
principal amount of the Additional Revolving Commitments and (3) the sum of all
Specified Assignment Amounts and (iii) Wells Fargo Securities, LLC, for the
account of Lenders signatory hereto that hold Closing Date Term Loans or
Revolving Commitments (not including Additional Revolving Commitments) as of the
2011 Effective Date (without giving effect to any Specified Assignments), as fee
compensation for their consent to the amendment and restatement of the Existing
Credit Agreement contemplated by this Agreement, an amendment fee equal to 0.10%
of the sum of the aggregate principal amount of Closing Date Term Loans and
Revolving Commitments (not including Additional Revolving Commitments) held by
such Lenders as of the 2011 Effective Date (other than in respect of such
Closing Date Term Loans and Revolving Commitments obtained through Specified
Assignments).
 
2.11 Scheduled Payments.
 
The principal amount of the Tranche A Term Loans shall be repaid in consecutive
quarterly installments (each, an “Installment”) in the aggregate amounts set
forth below on the last day of each Fiscal Quarter (each, an “Installment Date”)
commencing December 31, 2011:
 

 
45

--------------------------------------------------------------------------------

 



 
Installment Date
Tranche A Term Loan Installments
December 31, 2011
$7,265,625.00
March 31, 2012
$7,265,625.00
June 30, 2012
$7,265,625.00
September 30, 2012
$7,265,625.00
December 31, 2012
$7,265,625.00
March 31, 2013
$7,265,625.00
June 30, 2013
$7,265,625.00
September 30, 2013
$7,265,625.00
December 31, 2013
$10,898,437.50
March 31, 2014
$10,898,437.50
June 30, 2014
$10,898,437.50
September 30, 2014
$10,898,437.50
December 31, 2014
$10,898,437.50
March 31, 2015
$10,898,437.50
June 30, 2015
$10,898,437.50
September 30, 2015
$10,898,437.50
December 31, 2015
$14,531,250.00
March 31, 2016
$14,531,250.00
June 30, 2016
$14,531,250.00
Tranche A Term Loan Maturity Date
Remaining Balance



; provided, in the event any New Term Loans are made, such New Term Loans shall
be repaid on each Installment Date occurring on or after the applicable
Increased Amount Date in an amount not in excess of the product of (i) the
aggregate principal amount of New Term Loans of the applicable Series of New
Term Loans, times (ii) the ratio (expressed as a percentage) of (y) the amount
of all other Term Loans being repaid on such Installment Date and (z) the total
aggregate principal amount of all other Term Loans outstanding on such Increased
Amount Date.
 
Notwithstanding the foregoing, (y) such Installments shall be reduced in
connection with any voluntary or mandatory prepayments of the Term Loans in
accordance with Sections 2.12, 2.13 and 2.14 as applicable; and (z) the Tranche
A Term Loans and the New Term Loans, together with all other amounts owed
hereunder with respect thereto, shall, in any event, be paid in full no later
than the Tranche A Term Loan Maturity Date and the New Term Loan Maturity Date,
respectively.
 

 
46

--------------------------------------------------------------------------------

 



 
2.12 Voluntary Prepayments/Commitment Reductions.
 
(a) Voluntary Prepayments.
 
(i) Any time and from time to time:
 
(1) with respect to Base Rate Loans, Company may prepay, any such Loans on any
Business Day in whole or in part, in an aggregate minimum amount of $1,000,000
and integral multiples of $500,000 in excess of that amount;
 
(2) with respect to Eurodollar Rate Loans, Company may prepay, any such Loans on
any Business Day in whole or in part in an aggregate minimum amount of
$2,000,000 and integral multiples of $1,000,000 in excess of that amount; and
 
(3) with respect to Swing Line Loans, Company may prepay, any such Loans on any
Business Day in whole or in part in an aggregate minimum amount of $100,000, and
in integral multiples of $100,000 in excess of that amount.
 
(ii) All such prepayments shall be made:
 
(1) upon not less than one Business Day’s prior written or telephonic notice in
the case of Base Rate Loans;
 
(2) upon not less than three Business Day’s prior written or telephonic notice
in the case of Eurodollar Rate Loans; and
 
(3) upon written or telephonic notice on the date of prepayment, in the case of
Swing Line Loans;
 
in each case given to Administrative Agent or Swing Line Lender, as the case may
be, by 1:00 p.m. (New York City time) on the date required and, if given by
telephone, promptly confirmed in writing to Administrative Agent (and
Administrative Agent will promptly transmit such telephonic or original notice
for Term Loans or Revolving Loans, as the case may be, by telefacsimile or
telephone to each Lender) or Swing Line Lender, as the case may be.  Upon the
giving of any such notice, the principal amount of the Loans specified in such
notice shall become due and payable on the prepayment date specified therein.
 
(b) Voluntary Commitment Reductions.
 
(i) Company may, upon not less than three Business Days’ prior written or
telephonic notice confirmed in writing to Administrative Agent (which original
written or telephonic notice Administrative Agent will promptly transmit by
telefacsimile or telephone to each applicable Lender), at any time and from time
to time terminate in whole or permanently reduce in part, without premium or
penalty, the Revolving Commitments in an amount up to the amount by which the
Revolving Commitments exceed the Total Utilization of Revolving Commitments at
the time of such proposed termination or reduction; provided, any such partial
reduction of the Revolving Commitments shall be in an aggregate minimum amount
of $5,000,000 and integral multiples of $1,000,000 in excess of that amount.
 

 
47

--------------------------------------------------------------------------------

 

(ii) Company’s notice to Administrative Agent shall designate the date (which
shall be a Business Day) of such termination or reduction and the amount of any
partial reduction, and such termination or reduction of the Revolving
Commitments shall be effective on the date specified in Company’s notice and
shall reduce the Revolving Commitment of each Lender proportionately to its Pro
Rata Share thereof.
 
2.13 Mandatory Prepayments/Commitment Reductions.
 
(a) Asset Sales.  No later than the first Business Day following the date of
receipt by Holdings or any of its Subsidiaries of any Net Asset Sale Proceeds,
Company shall prepay the Loans and/or the Revolving Commitments shall be
permanently reduced as set forth in Section 2.14(b) in an aggregate amount equal
to such Net Asset Sale Proceeds; provided, (i) so long as no Default or Event of
Default shall have occurred and be continuing, and (ii) so long as the
reinvestment of any such Net Asset Sale Proceeds are considered Consolidated
Capital Expenditures in the determination of the Fixed Charge Coverage Ratio,
Company shall have the option, directly or through one or more of its
Subsidiaries, to invest Net Asset Sale Proceeds within two hundred seventy (270)
days of receipt thereof in long term productive assets of the general type used
in the business of Company and its Subsidiaries, including the purchase of one
or more businesses and any real estate related to such businesses; provided
further, pending any such investment all such Net Asset Sale Proceeds shall be
applied to prepay Revolving Loans to the extent outstanding (without a reduction
in Revolving Commitments).  Notwithstanding the foregoing, proceeds received by
Holdings or any of its Subsidiaries from sale lease back transactions permitted
under Section 6.11 shall be subject to the prepayment requirements set forth in
Section 6.11 and not the prepayment requirements set forth in this Section
2.13(a).
 
(b) Insurance/Condemnation Proceeds.  No later than the first Business Day
following the date of receipt by Holdings or any of its Subsidiaries, or
Administrative Agent as loss payee, of any Net Insurance/Condemnation Proceeds,
Company shall prepay the Loans and/or the Revolving Commitments shall be
permanently reduced as set forth in Section 2.14(b) in an aggregate amount equal
to such Net Insurance/Condemnation Proceeds; provided, (i) so long as no Default
or Event of Default shall have occurred and be continuing, and (ii) so long as
the reinvestment of any such Net Insurance/Condemnation Proceeds are considered
Consolidated Capital Expenditures in determination of the Fixed Charge Coverage
Ratio, Company shall have the option, directly or through one or more of its
Subsidiaries to invest such Net Insurance/Condemnation Proceeds within two
hundred seventy (270) days of receipt thereof in long term productive assets of
the general type used in the business of Holdings and its Subsidiaries, which
investment may include the repair, restoration or replacement of the applicable
assets thereof; provided further, pending any such investment all such Net
Insurance/Condemnation Proceeds, as the case may be, shall be applied to prepay
Revolving Loans to the extent outstanding (without a reduction in Revolving
Commitments).
 
(c) [Reserved].
 
(d) Issuance of Debt.  On the date of receipt by Holdings or any of its
Subsidiaries of any Cash proceeds from incurrence of any Indebtedness of
Holdings or any of its Subsidiaries (other than with respect to any Indebtedness
permitted to be incurred pursuant to Section 6.1), Company shall prepay the
Loans and/or the Revolving Commitments shall be
 

 
48

--------------------------------------------------------------------------------

 

permanently reduced as set forth in Section 2.14(b) in an aggregate amount equal
to 100% of such proceeds, net of underwriting discounts and commissions and
other reasonable costs and expenses associated therewith, including reasonable
legal fees and expenses.
 
(e) [Reserved].
 
(f) Revolving Loans and Swing Loans.  Company shall from time to time prepay
first, the Swing Line Loans, and second, the Revolving Loans to the extent
necessary so that the Total Utilization of Revolving Commitments shall not at
any time exceed the Revolving Commitments then in effect.
 
(g) Prepayment Certificate.  Concurrently with any prepayment of the Loans
and/or reduction of the Revolving Commitments pursuant to Sections 2.13(a)
through 2.13(e) or Section 6.11, Company shall deliver to Administrative Agent a
certificate of an Authorized Officer demonstrating the calculation of the amount
of the applicable net proceeds.  In the event that Company shall subsequently
determine that the actual amount received exceeded the amount set forth in such
certificate, Company shall promptly make an additional prepayment of the Loans
and/or the Revolving Commitments shall be permanently reduced in an amount equal
to such excess, and Company shall concurrently therewith deliver to
Administrative Agent a certificate of an Authorized Officer demonstrating the
derivation of such excess.
 
2.14 Application of Prepayments/Reductions.
 
(a) Application of Voluntary Prepayments by Class of Loans.  Any prepayment of
any Loan pursuant to Section 2.12(a) shall be applied as specified by Company in
the applicable notice of prepayment (for the sake of clarity, including the
order of application to scheduled Installments of principal of the Term Loans to
the extent any such prepayment is applied to the Term Loans); provided, in the
event Company fails to specify the Loans to which any such prepayment shall be
applied, such prepayment shall be applied as follows:
 
first, to repay outstanding Swing Line Loans to the full extent thereof;
 
second, to repay outstanding Revolving Loans to the full extent thereof; and
 
third, to repay the Term Loans on a pro rata basis (in accordance with the
respective outstanding principal amounts of each Class thereof) and shall be
further applied on a pro rata basis to each scheduled Installment of principal
of the Term Loans (including, for the avoidance of doubt, the Installment due on
the Term Loan Maturity Date for the applicable Class).
 
(b) Application of Mandatory Prepayments by Class of Loans. Any amount required
to be paid pursuant to Sections 2.13(a) through 2.13(e) or Section 6.11 shall be
applied as follows:
 
first, to prepay Term Loans on a pro rata basis (in accordance with the
respective outstanding principal amounts of each Class thereof) and shall be
further applied in direct order of maturity to each scheduled Installment of
 

 
49

--------------------------------------------------------------------------------

 

principal of the Term Loans (including, for the avoidance of doubt, the
Installment due on the Term Loan Maturity Date for the applicable Class);
 
second, to prepay the Swing Line Loans to the full extent thereof and to
permanently reduce the Revolving Commitments by the amount of such prepayment;
 
third, to prepay the Revolving Loans to the full extent thereof and to further
permanently reduce the Revolving Commitments by the amount of such prepayment;
 
fourth, to prepay outstanding reimbursement obligations with respect to Letters
of Credit and to further permanently reduce the Revolving Commitments by the
amount of such prepayment;
 
fifth, to cash collateralize Letters of Credit and to further permanently reduce
the Revolving Commitments by the amount of such cash collateralization; and
 
sixth, to further permanently reduce the Revolving Commitments to the full
extent thereof.
 
(c) Application of Prepayments of Loans by Type of Loan.  Considering each Class
of Loans being prepaid separately as set forth above, any prepayment thereof
shall be applied first to Base Rate Loans to the full extent thereof before
application to Eurodollar Rate Loans, in each case in a manner which minimizes
the amount of any payments required to be made by Company pursuant to Section
2.17(c).
 
2.15 General Provisions Regarding Payments.
 
(a) All payments by Company of principal, interest, fees and other Obligations
shall be made in Dollars in same day funds, without defense, setoff or
counterclaim, free of any restriction or condition, and delivered to
Administrative Agent not later than 1:00 p.m. (New York City time) on the date
due at the Principal Office designated by the Administrative Agent for the
account of Lenders; for purposes of computing interest and fees, funds received
by Administrative Agent after that time on such due date shall be deemed to have
been paid by Company on the next succeeding Business Day.
 
(b) All payments in respect of the principal amount of any Loan (other than
voluntary prepayments of Revolving Loans) shall include payment of accrued
interest on the principal amount being repaid or prepaid, and all such payments
(and, in any event, any payments in respect of any Loan on a date when interest
is due and payable with respect to such Loan) shall be applied to the payment of
interest before application to principal.
 
(c) Administrative Agent (or its agent or sub-agent appointed by it) shall
promptly distribute to each Lender at such address as such Lender shall indicate
in writing, such Lender’s applicable Pro Rata Share of all payments and
prepayments of principal and interest due hereunder, together with all other
amounts due thereto, including, without limitation, all fees
 

 
50

--------------------------------------------------------------------------------

 

payable with respect thereto, to the extent received by Administrative Agent;
provided that notwithstanding the foregoing, (i) interest that has accrued on
the Closing Date Term Loans prior to the 2011 Effective Date that has not been
paid as of the 2011 Effective Date shall only be paid to those Lenders with
Closing Date Term Loans (and not in respect of Additional Term Loans) to the
extent due and owing to such Lender based on the percentage of Closing Date Term
Loan Exposure of such Lender to the aggregate Closing Date Term Loan Exposure of
all Lenders, (ii) fees and interest that have accrued in respect of the
Revolving Loans or the Revolving Commitments prior to the 2011 Effective Date
that have not been paid as of the 2011 Effective Date shall only be paid to
those Lenders in respect of Revolving Commitments in effect immediately prior to
the 2011 Effective Date (and not in respect of Additional Revolving Commitments)
to the extent due and owing to such Lender based on the percentage of Revolving
Exposure of such Lender to the aggregate Revolving Exposure of all Lenders and
(iii) for the avoidance of doubt, the repayment of MediMedia Acquisition-Related
Term Loans on the 2011 Effective Date may be made by Company without any payment
on the 2011 Effective Date of the Tranche A Term Loans as a result thereof.
 
(d) Notwithstanding the foregoing provisions hereof, if any
Conversion/Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of any
Eurodollar Rate Loans, Administrative Agent shall give effect thereto in
apportioning payments received thereafter.
 
(e) Subject to the provisos set forth in the definition of “Interest Period” as
they may apply to Eurodollar Rate Loans, whenever any payment to be made
hereunder with respect to any Loan shall be stated to be due on a day that is
not a Business Day, such payment shall be made on the next succeeding Business
Day and, with respect to Revolving Loans only, such extension of time shall be
included in the computation of the payment of interest hereunder or of the
Revolving Commitment fees hereunder.
 
(f) Company hereby authorizes Administrative Agent to charge Company’s accounts
with Administrative Agent in order to cause timely payment to be made to
Administrative Agent of all principal, interest, fees and expenses due hereunder
(subject to sufficient funds being available in its accounts for that purpose).
 
(g) Administrative Agent shall deem any payment by or on behalf of Company
hereunder that is not made in same day funds prior to 1:00 p.m. (New York City
time) to be a non-conforming payment.  Any such payment shall not be deemed to
have been received by Administrative Agent until the later of (i) the time such
funds become available funds, and (ii) the applicable next Business
Day.  Administrative Agent shall give prompt telephonic notice to Company and
each applicable Lender (confirmed in writing) if any payment is
non-conforming.  Any non-conforming payment may constitute or become a Default
or Event of Default in accordance with the terms of Section 8.1(a).  Interest
shall continue to accrue on any principal as to which a non-conforming payment
is made until such funds become available funds (but in no event less than the
period from the date of such payment to the next succeeding applicable Business
Day) at the rate determined pursuant to Section 2.9 from the date such amount
was due and payable until the date such amount is paid in full.
 

 
51

--------------------------------------------------------------------------------

 

(h) If an Event of Default shall have occurred and be continuing and not
otherwise been waived, and the maturity of the Obligations shall have been
accelerated pursuant to Section 8.1, notwithstanding Section 2.14, all payments
or proceeds received by Agents hereunder in respect of any of the Obligations,
shall be applied in accordance with the application arrangements described in
Section 6.5 of the Pledge and Security Agreement.
 
2.16 Ratable Sharing.  Lenders hereby agree among themselves that, except as
otherwise provided in the Collateral Documents with respect to amounts realized
from the exercise of rights with respect to Liens on the Collateral, if any of
them shall, whether by voluntary payment (other than a voluntary prepayment of
Loans made and applied in accordance with the terms hereof), through the
exercise of any right of set-off or banker’s lien, by counterclaim or cross
action or by the enforcement of any right under the Credit Documents or
otherwise, or as adequate protection of a deposit treated as cash collateral
under the Bankruptcy Code, receive payment or reduction of a proportion of the
aggregate amount of principal, interest, fees and other amounts then due and
owing to such Lender hereunder or under the other Credit Documents
(collectively, the “Aggregate Amounts Due” to such Lender) which is greater than
the proportion received by any other Lender in respect of the Aggregate Amounts
Due to such other Lender, then the Lender receiving such proportionately greater
payment shall (a) notify Administrative Agent and each other Lender of the
receipt of such payment and (b) apply a portion of such payment to purchase
participations (which it shall be deemed to have purchased from each seller of a
participation simultaneously upon the receipt by such seller of its portion of
such payment) in the Aggregate Amounts Due to the other Lenders so that all such
recoveries of Aggregate Amounts Due shall be shared by all Lenders in proportion
to the Aggregate Amounts Due to them; provided, if all or part of such
proportionately greater payment received by such purchasing Lender is thereafter
recovered from such Lender upon the bankruptcy or reorganization of Company or
otherwise, those purchases shall be rescinded and the purchase prices paid for
such participations shall be returned to such purchasing Lender ratably to the
extent of such recovery, but without interest.  Company expressly consents to
the foregoing arrangement and agrees that any holder of a participation so
purchased may exercise any and all rights of banker’s lien, set-off or
counterclaim with respect to any and all monies owing by Company to that holder
with respect thereto as fully as if that holder were owed the amount of the
participation held by that holder.  The provisions of this Section 2.16 shall
not be construed to apply to (a) any payment made by Company pursuant to and in
accordance with the express terms of this Agreement (including giving effect to
the proviso in Section 2.15(c)) or (b) any payment obtained by any Lender as
consideration for the assignment or sale of a participation in any of its Loans
or other Obligations owed to it.
 
2.17 Making or Maintaining Eurodollar Rate Loans.
 
(a) Inability to Determine Applicable Interest Rate.  In the event that
Administrative Agent shall have determined (which determination shall be prima
facie evidence thereof), on any Interest Rate Determination Date with respect to
any Eurodollar Rate Loans, that by reason of circumstances affecting the London
interbank market adequate and fair means do not exist for ascertaining the
interest rate applicable to such Loans on the basis provided for in the
definition of Adjusted Eurodollar Rate, Administrative Agent shall on such date
give notice (by telefacsimile or by telephone confirmed in writing) to Company
and each Lender of such determination, whereupon (i) no Loans may be made as, or
converted to, Eurodollar Rate Loans
 

 
52

--------------------------------------------------------------------------------

 

until such time as Administrative Agent notifies Company and Lenders that the
circumstances giving rise to such notice no longer exist, and (ii) any Funding
Notice or Conversion/Continuation Notice given by Company with respect to the
Loans in respect of which such determination was made shall be deemed to be
rescinded by Company.
 
(b) Illegality or Impracticability of Eurodollar Rate Loans.  In the event that
on any date any Lender shall have determined (which determination shall be prima
facie evidence thereof, but shall be made only after consultation with Company
and Administrative Agent) that the making, maintaining or continuation of its
Eurodollar Rate Loans (i) has become unlawful as a result of compliance by such
Lender in good faith with any law, treaty, governmental rule, regulation,
guideline or order (or would conflict with any such treaty, governmental rule,
regulation, guideline or order not having the force of law even though the
failure to comply therewith would not be unlawful), or (ii) has become
impracticable, as a result of contingencies occurring after the date hereof
which materially and adversely affect the London interbank market or the
position of such Lender in that market, then, and in any such event, such Lender
shall be an “Affected Lender” and it shall on that day give notice (by
telefacsimile or by telephone confirmed in writing) to Company and
Administrative Agent of such determination (which notice Administrative Agent
shall promptly transmit to each other Lender).  Thereafter (1) the obligation of
the Affected Lender to make Loans as, or to convert Loans to, Eurodollar Rate
Loans shall be suspended until such notice shall be withdrawn by the Affected
Lender, (2) to the extent such determination by the Affected Lender relates to a
Eurodollar Rate Loan then being requested by Company pursuant to a Funding
Notice or a Conversion/Continuation Notice, the Affected Lender shall make such
Loan as (or continue such Loan as or convert such Loan to, as the case may be) a
Base Rate Loan, (3) the Affected Lender’s obligation to maintain its outstanding
Eurodollar Rate Loans (the “Affected Loans”) shall be terminated at the earlier
to occur of the expiration of the Interest Period then in effect with respect to
the Affected Loans or when required by law, and (4) the Affected Loans shall
automatically convert into Base Rate Loans on the date of such
termination.  Notwithstanding the foregoing, to the extent a determination by an
Affected Lender as described above relates to a Eurodollar Rate Loan then being
requested by Company pursuant to a Funding Notice or a Conversion/Continuation
Notice, Company shall have the option, subject to the provisions of Section
2.17(c), to rescind such Funding Notice or Conversion/Continuation Notice as to
all Lenders by giving notice (by telefacsimile or by telephone confirmed in
writing) to Administrative Agent of such rescission on the date on which the
Affected Lender gives notice of its determination as described above (which
notice of rescission Administrative Agent shall promptly transmit to each other
Lender).  Except as provided in the immediately preceding sentence, nothing in
this Section 2.17(b) shall affect the obligation of any Lender other than an
Affected Lender to make or maintain Loans as, or to convert Loans to, Eurodollar
Rate Loans in accordance with the terms hereof.
 
(c) Compensation for Breakage or Non-Commencement of Interest Periods.  Company
shall compensate each Lender, upon written request by such Lender (which request
shall set forth the basis for requesting such amounts), for all reasonable
losses, expenses and liabilities (including any interest paid by such Lender to
lenders of funds borrowed by it to make or carry its Eurodollar Rate Loans and
any loss, expense or liability sustained by such Lender in connection with the
liquidation or re-employment of such funds but excluding loss of anticipated
profits) which such Lender may sustain: (i) if for any reason (other than a
default by such
 

 
53

--------------------------------------------------------------------------------

 

Lender) a borrowing of any Eurodollar Rate Loan does not occur on a date
specified therefor in a Funding Notice or a telephonic request for borrowing, or
a conversion to or continuation of any Eurodollar Rate Loan does not occur on a
date specified therefor in a Conversion/Continuation Notice or a telephonic
request for conversion or continuation; (ii) if any prepayment or other
principal payment or any conversion of any of its Eurodollar Rate Loans occurs
on a date prior to the last day of an Interest Period applicable to that Loan;
or (iii) if any prepayment of any of its Eurodollar Rate Loans is not made on
any date specified in a notice of prepayment given by Company.
 
(d) Booking of Eurodollar Rate Loans.  Any Lender may make, carry or transfer
Eurodollar Rate Loans at, to, or for the account of any of its branch offices or
the office of an Affiliate of such Lender.
 
(e) Assumptions Concerning Funding of Eurodollar Rate Loans.  Calculation of all
amounts payable to a Lender under this Section 2.17 and under Section 2.18 shall
be made as though such Lender had actually funded each of its relevant
Eurodollar Rate Loans through the purchase of a Eurodollar deposit bearing
interest at the rate obtained pursuant to clause (i) of the definition of
Adjusted Eurodollar Rate in an amount equal to the amount of such Eurodollar
Rate Loan and having a maturity comparable to the relevant Interest Period and
through the transfer of such Eurodollar deposit from an offshore office of such
Lender to a domestic office of such Lender in the United States of America;
provided, however, each Lender may fund each of its Eurodollar Rate Loans in any
manner it sees fit and the foregoing assumptions shall be utilized only for the
purposes of calculating amounts payable under this Section 2.17 and under
Section 2.18.
 
2.18 Increased Costs; Capital Adequacy.
 
(a) Compensation For Increased Costs and Taxes.  Subject to the provisions of
Section 2.19 (which shall be controlling with respect to the matters covered
thereby), in the event that any Lender (which term shall include Issuing Bank
for purposes of this Section 2.18(a)) shall determine (which determination shall
be prima facie evidence thereof) that a change to or the adoption of any law,
treaty or governmental rule, regulation or order, or in the interpretation,
administration or application thereof (including the introduction of any new
law, treaty or governmental rule, regulation or order), or any determination of
a court or Governmental Authority, in each case that becomes effective after the
date hereof, or compliance by such Lender with any guideline, request or
directive issued or made after the date hereof by any central bank or other
Governmental Authority or quasi-Governmental Authority (whether or not having
the force of law): (i) subjects such Lender (or its applicable lending office)
to any additional Tax (other than any franchise Tax or a Tax on the overall net
income of such Lender) with respect to this Agreement or any of the other Credit
Documents or any of its obligations hereunder or thereunder or any payments to
such Lender (or its applicable lending office) of principal, interest, fees or
any other amount payable hereunder; (ii) imposes, modifies or holds applicable
any reserve (including any marginal, emergency, supplemental, special or other
reserve), special deposit, compulsory loan, FDIC insurance or similar
requirement against assets held by, or deposits or other liabilities in or for
the account of, or advances or loans by, or other credit extended by, or any
other acquisition of funds by, any office of such Lender (other than any such
reserve or other requirements with respect to Eurodollar Rate Loans that are
reflected in
 

 
54

--------------------------------------------------------------------------------

 

the definition of Adjusted Eurodollar Rate); or (iii) imposes any other
condition (other than with respect to a Tax matter) on or affecting such Lender
(or its applicable lending office) or its obligations hereunder or the London
interbank market; and the result of any of the foregoing is to increase the cost
to such Lender of agreeing to make, making or maintaining Loans hereunder or to
reduce any amount received or receivable by such Lender (or its applicable
lending office) with respect thereto; then, in any such case, Company shall
promptly pay to such Lender, upon receipt of the statement referred to in the
next sentence, such additional amount or amounts (in the form of an increased
rate of, or a different method of calculating, interest or otherwise as such
Lender in its sole discretion shall determine) as may be necessary to compensate
such Lender for any such increased cost or reduction in amounts received or
receivable hereunder.  Such Lender shall deliver to Company (with a copy to
Administrative Agent) a written statement, setting forth in reasonable detail
the basis for calculating the additional amounts owed to such Lender under this
Section 2.18(a), which statement shall be prima facie evidence thereof.
 
(b) Capital Adequacy Adjustment.  In the event that any Lender (which term shall
include Issuing Bank for purposes of this Section 2.18(b)) shall have determined
that the adoption, effectiveness, phase-in or applicability after the 2011
Effective Date of any law, rule or regulation (or any provision thereof)
regarding capital adequacy, or any change therein or in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or its applicable lending office) with any guideline, request or
directive regarding capital adequacy (whether or not having the force of law) of
any such Governmental Authority, central bank or comparable agency, has or would
have the effect of reducing the rate of return on the capital of such Lender or
any corporation controlling such Lender as a consequence of, or with reference
to, such Lender’s Loans or Revolving Commitments or Letters of Credit, or
participations therein or other obligations hereunder with respect to the Loans
or Letters of Credit to a level below that which such Lender or such controlling
corporation could have achieved but for such adoption, effectiveness, phase-in,
applicability, change or compliance (taking into consideration the policies of
such Lender or such controlling corporation with regard to capital adequacy),
then from time to time, within five Business Days after receipt by Company from
such Lender of the statement referred to in the next sentence, Company shall pay
to such Lender such additional amount or amounts as will compensate such Lender
or such controlling corporation on an after-tax basis for such reduction. Such
Lender shall deliver to Company (with a copy to Administrative Agent) a written
statement, setting forth in reasonable detail the basis for calculating the
additional amounts owed to Lender under this Section 2.18(b), which statement
shall be prima facie evidence thereof.
 
(c) Dodd-Frank Wall Street Reform and Consumer Protection Act. For purposes of
this Section 2.18, the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all rules, regulations, orders, requests, guidelines or directives in
connection therewith are deemed to have been adopted and gone into effect after
the date of this Agreement.
 
(d) Basel III. For purposes of this Section 2.18, all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall be deemed to have been adopted and gone into effect
after the date of this Agreement.
 

 
55

--------------------------------------------------------------------------------

 

(e) Effect of Failure or Delay in Requesting Compensation. Failure or delay on
the part of any Lender or any Issuing Bank to demand compensation pursuant to
this Section 2.18 shall not constitute a waiver of such Lender’s or such Issuing
Bank’s right to demand such compensation; provided that Company shall not be
required to compensate a Lender or any Issuing Bank pursuant to this Section
2.18 for any increased costs or reduction in the rate of return on capital
incurred more than 180 days prior to the date that such Lender or Issuing Bank,
as the case may be, notifies Company of the matter giving rise to such increased
costs or reduction in the rate of return on capital and of such Lender’s or such
Issuing Bank’s intention to claim compensation therefor; provided, further that,
if the matter giving rise to such increased costs or reduction in the rate of
return on capital is retroactive, then the 180-day period referred to above
shall be extended to include the period of retroactive effect thereof. No Lender
or Issuing Bank may make any demand pursuant to this Section 2.18 more than 180
days after the Revolving Commitment Termination Date or the Term Loan Maturity
Date, as applicable.
 
2.19 Taxes; Withholding, etc.
 
(a) Payments to Be Free and Clear.  All sums payable by any Credit Party
hereunder and under the other Credit Documents shall (except to the extent
required by law) be paid free and clear of, and without any deduction or
withholding on account of, any Tax (other than a franchise Tax or a Tax on the
overall net income of any Lender) imposed, levied, collected, withheld or
assessed by or within the United States of America or any political subdivision
in or of the United States of America or any other jurisdiction from or to which
a payment is made by or on behalf of any Credit Party.
 
(b) Withholding of Taxes.  If any Credit Party or any other Person is required
by law to make any deduction or withholding on account of any such Tax from any
sum paid or payable by any Credit Party to Administrative Agent or any Lender
(which term shall include Issuing Bank for purposes of this Section 2.19(b))
under any of the Credit Documents: (i) Company shall notify Administrative Agent
of any such requirement or any change in any such requirement as soon as Company
becomes aware of it; (ii) Company shall pay any such Tax before the date on
which penalties attach thereto, such payment to be made (if the liability to pay
is imposed on any Credit Party) for its own account or (if that liability is
imposed on Administrative Agent or such Lender, as the case may be) on behalf of
and in the name of Administrative Agent or such Lender; (iii) the sum payable by
such Credit Party in respect of which the relevant deduction, withholding or
payment is required shall be increased to the extent necessary to ensure that,
after the making of that deduction, withholding or payment, Administrative Agent
or such Lender, as the case may be, receives on the due date a net sum equal to
what it would have received had no such deduction, withholding or payment been
required or made; and (iv) within thirty (30) days after paying any sum from
which it is required by law to make any deduction or withholding, and within
thirty (30) days after the due date of payment of any Tax which it is required
by clause (ii) above to pay, Company shall deliver to Administrative Agent
evidence satisfactory to the other affected parties of such deduction,
withholding or payment and of the remittance thereof to the relevant taxing or
other authority; provided, no such additional amount shall be required to be
paid to any Lender or Administrative Agent under clause (iii) above except to
the extent that any change after the date hereof (in the case of each Lender
listed on the signature pages hereof on the 2011 Effective Date) or after the
effective date of the Assignment Agreement pursuant to which such Lender became
a Lender (in
 

 
56

--------------------------------------------------------------------------------

 

the case of each other Lender) in any requirement mentioned therein for a
deduction, withholding or payment shall result in an increase in the rate of
such deduction, withholding or payment from that in effect at the date hereof or
at the date of such Assignment Agreement, as the case may be, in respect of
payments to such Lender or Administrative Agent.
 
(c) Evidence of Exemption From U.S. Withholding Tax. (i)  Each Lender that is
not a United States Person (as such term is defined in Section 7701(a)(30) of
the Internal Revenue Code) for U.S. federal income tax purposes (a “Non-US
Lender”) shall deliver (or shall have delivered) to Administrative Agent for
transmission to Company, on or prior to the 2011 Effective Date (in the case of
each Lender listed on the signature pages hereof on the 2011 Effective Date) or
on or prior to the date of the Assignment Agreement pursuant to which it becomes
a Lender (in the case of each other Lender), and at such other times as may be
necessary in the determination of Company or Administrative Agent (each in the
reasonable exercise of its discretion), (A) two original copies of Internal
Revenue Service Form W-8BEN, W-8ECI and/or W-8IMY (or, in each case, any
successor forms), properly completed and duly executed by such Lender, and such
other documentation required under the Internal Revenue Code and reasonably
requested by Company to establish that such Lender is not subject to deduction
or withholding of United States federal income tax with respect to any payments
to such Lender of principal, interest, fees or other amounts payable under any
of the Credit Documents, or (B) if such Lender is not a “bank” or other Person
described in Section 881(c)(3) of the Internal Revenue Code, a Certificate re
Non-Bank Status together with two original copies of Internal Revenue Service
Form W-8BEN (or any successor form), properly completed and duly executed by
such Lender, and such other documentation required under the Internal Revenue
Code and reasonably requested by Company to establish that such Lender is not
subject to deduction or withholding of United States federal income tax with
respect to any payments to such Lender of interest payable under any of the
Credit Documents.  Each Lender required to deliver any forms, certificates or
other evidence with respect to United States federal income tax withholding
matters pursuant to this Section 2.19(c) hereby agrees, from time to time after
the initial delivery by such Lender of such forms, certificates or other
evidence, whenever a lapse in time or change in circumstances renders such
forms, certificates or other evidence obsolete or inaccurate in any material
respect, that such Lender shall promptly deliver to Administrative Agent for
transmission to Company two new original copies of Internal Revenue Service Form
W-8BEN, W-8ECI and/or W-8IMY (or, in each case, any successor form), or a
Certificate re Non-Bank Status and two original copies of Internal Revenue
Service Form W-8BEN (or any successor form), as the case may be, properly
completed and duly executed by such Lender, and such other documentation
required under the Internal Revenue Code and reasonably requested by Company to
confirm or establish that such Lender is not subject to deduction or withholding
of United States federal income tax with respect to payments to such Lender
under the Credit Documents, or notify Administrative Agent and Company of its
inability to deliver any such forms, certificates or other evidence.  Company
shall not be required to pay any additional amount to any Non-US Lender under
Section 2.19(b)(iii) if such Lender shall have failed (1) to deliver the forms,
certificates or other evidence referred to in the first sentence of this Section
2.19(c), or (2) to notify Administrative Agent and Company of its inability to
deliver any such forms, certificates or other evidence, as the case may be;
provided, if such Lender shall have satisfied the requirements of the first
sentence of this Section 2.19(c) on or prior to the 2011 Effective Date or on
the date of the Assignment Agreement pursuant to which it became a Lender, as
applicable, nothing in this last sentence of Section 2.19(c) shall relieve
Company of
 

 
57

--------------------------------------------------------------------------------

 

its obligation to pay any additional amounts pursuant to Section 2.18(a) in the
event that, as a result of any change in any applicable law, treaty or
governmental rule, regulation or order, or any change in the interpretation,
administration or application thereof, such Lender is no longer properly
entitled to deliver forms, certificates or other evidence at a subsequent date
establishing the fact that such Lender is not subject to withholding as
described herein.
 
(i) If any non-corporate Lender is a United States Person as such term is
defined in the Internal Revenue Code, such Lender shall deliver (or shall have
delivered) to Administrative Agent on or prior to the 2011 Effective Date or on
or prior to the date of the Assignment Agreement, pursuant to which it becomes a
Lender (in the case of each other Lender) two original copies of Internal
Revenue Service Form W-9 (or any successor forms), properly completed and duly
executed by such Lender and such other documentation required under the Internal
Revenue Code to establish that such Lender is not subject to deduction or
withholding of United States federal income tax with respect to such principal,
interest, fees or other amounts payable under the any of the Credit Documents.
 
2.20 Obligation to Mitigate.  Each Lender (which term shall include Issuing Bank
for purposes of this Section 2.20) agrees that, as promptly as practicable after
the officer of such Lender responsible for administering its Loans or Letters of
Credit, as the case may be, becomes aware of the occurrence of an event or the
existence of a condition that would cause such Lender to become an Affected
Lender or that would entitle such Lender to receive payments under Section 2.17,
2.18 or 2.19, it will, to the extent not inconsistent with the internal policies
of such Lender and any applicable legal or regulatory restrictions, use
reasonable efforts to (a) make, issue, fund or maintain its Credit Extensions,
including any Affected Loans, through another office of such Lender, or (b) take
such other measures as such Lender may deem reasonable, if as a result thereof
the circumstances which would cause such Lender to be an Affected Lender would
cease to exist or the additional amounts which would otherwise be required to be
paid to such Lender pursuant to Section 2.17, 2.18 or 2.19 would be materially
reduced and if, as determined by such Lender in its sole but reasonable
discretion, the making, issuing, funding or maintaining of such Revolving
Commitments, Loans or Letters of Credit through such other office or in
accordance with such other measures, as the case may be, would not otherwise
adversely affect such Revolving Commitments, Loans or Letters of Credit or the
interests of such Lender; provided, such Lender will not be obligated to utilize
such other office pursuant to this Section 2.20 unless Company agrees to pay all
incremental expenses incurred by such Lender as a result of utilizing such other
office as described above.  A certificate as to the amount of any such expenses
payable by Company pursuant to this Section 2.20 (setting forth in reasonable
detail the basis for requesting such amount) submitted by such Lender to Company
(with a copy to Administrative Agent) shall be prima facie evidence thereof.
 
2.21 Defaulting Lenders.  Anything contained herein to the contrary
notwithstanding, if any Lender, (x) other than at the direction or request of
any regulatory agency or authority, defaults (a “Funds Defaulting Lender”) in
its obligation to fund (a “Funding Default”) any Revolving Loan within two
Business Days of the date such Loans were required to be funded hereunder
(unless such Lender notifies Administrative Agent and Company in writing that
such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in writing) has
not been satisfied) or its portion of any unreimbursed
 

 
58

--------------------------------------------------------------------------------

 

payment under Section 2.3(b)(iv) or Section 2.23(e) (in each case, a “Defaulted
Loan”) within two Business Days of the date when due or (y) or its direct or
indirect parent company is deemed insolvent or becomes the subject of an
insolvency, bankruptcy, dissolution, liquidation or reorganization proceeding,
or if any Lender or its direct or indirect parent company or any substantial
part of its property or the property of its direct or indirect parent
company  becomes the subject of an appointment of a receiver, intervenor or
conservator, or a trustee or similar officer, or becomes the subject of a
bankruptcy proceeding (provided that a Lender shall not be a Defaulting Lender
solely by virtue of the ownership or acquisition of any equity interest in that
Lender or any direct or indirect parent company thereof by a Governmental
Authority so long as such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender) (a “Lender
Insolvency Default”) under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency, conservatorship, receivership or similar law now or
hereafter in effect (such Lender, an “Insolvency Defaulting Lender” and,
together with any Funds Defaulting Lenders, the “Defaulting Lenders” and each a
“Defaulting Lender”), then: (a) during any Default Period with respect to such
Defaulting Lender, such Defaulting Lender shall be deemed not to be a “Lender”
for purposes of calculating Requisite Lenders or Requisite Class Lenders
(including the granting of any consents or waivers) with respect to any of the
Credit Documents, (b) Company shall promptly pay to Administrative Agent such
additional amounts of cash as reasonably requested by the Issuing Bank or the
Swing Line Lender to be held as security for Company’s reimbursement Obligations
in respect of Letters of Credit and Swing Line Loans then outstanding (such
amount not to exceed such Defaulting Lender’s obligations under Sections 2.3 and
2.23); (c) solely with respect to any Funds Defaulting Lender that is not an
Insolvency Defaulting Lender, to the extent permitted by applicable law, until
such time as the Default Excess with respect to such Defaulting Lender shall
have been reduced to zero, (i) any voluntary prepayment of the Revolving Loans
shall, if Company so directs at the time of making such voluntary prepayment, be
applied to the Revolving Loans of other Lenders as if such Defaulting Lender had
no Revolving Loans outstanding and the Revolving Exposure of such Defaulting
Lender were zero, and (ii) any mandatory prepayment of the Revolving Loans
shall, if Company so directs at the time of making such mandatory prepayment, be
applied to the Revolving Loans of other Lenders (but not to the Revolving Loans
of such Defaulting Lender) as if such Defaulting Lender had funded all Defaulted
Loans of such Defaulting Lender, it being understood and agreed that Company
shall be entitled to retain any portion of any mandatory prepayment of the
Revolving Loans that is not paid to such Defaulting Lender solely as a result of
the operation of the provisions of this clause (c); (d) such Defaulting Lender’s
Revolving Commitment and outstanding Revolving Loans and such Defaulting
Lender’s Pro Rata Share of the Letter of Credit Usage shall be excluded for
purposes of calculating the Revolving Commitment fee payable to Lenders in
respect of any day during any Default Period with respect to such Defaulting
Lender, and such Defaulting Lender shall not be entitled to receive any
Revolving Commitment fee pursuant to Section 2.10 with respect to such
Defaulting Lender’s Revolving Commitment in respect of any Default Period with
respect to such Defaulting Lender; and (e) the Total Utilization of Revolving
Commitments as at any date of determination shall be calculated as if such
Defaulting Lender had funded all Defaulted Loans of such Defaulting Lender.  No
Revolving Commitment of any Lender shall be increased or otherwise affected,
and,
 
 
 
59

--------------------------------------------------------------------------------

 
 
 
except as otherwise expressly provided in this Section 2.21, performance by
Company of its obligations hereunder and the other Credit Documents shall not be
excused or otherwise modified as a result of any Funding Default or Lender
Insolvency Default or the operation of this Section 2.21.  The rights and
remedies against a Defaulting Lender under this Section 2.21 are in addition to
other rights and remedies which Company may have against such Defaulting Lender
with respect to any Funding Default or Lender Insolvency Default and which
Administrative Agent or any Lender may have against such Defaulting Lender with
respect to any Funding Default or Lender Insolvency Default.
 
2.22 Removal or Replacement of a Lender.  Anything contained herein to the
contrary notwithstanding, in the event that: (a) any Lender (an “Increased-Cost
Lender”) shall give notice to Company that such Lender is an Affected Lender or
that such Lender is entitled to receive payments under Section  2.17, 2.18 or
2.19, the circumstances which have caused such Lender to be an Affected Lender
or which entitle such Lender to receive such payments shall remain in effect,
and such Lender shall fail to withdraw such notice within five Business Days
after Company’s request for such withdrawal; or (b) any Lender shall become a
Defaulting Lender, the Default Period for such Defaulting Lender shall remain in
effect, and such Defaulting Lender shall fail to cure the default as a result of
which it has become a Defaulting Lender within five Business Days after
Company’s request that it cure such default; or (c) in connection with any
proposed amendment, modification, termination, waiver or consent with respect to
any of the provisions hereof as contemplated by Section 10.5(b), the consent of
Requisite Lenders shall have been obtained but the consent of one or more of
such other Lenders (each a “Non-Consenting Lender”) whose consent is required
shall not have been obtained; then, with respect to each such Increased-Cost
Lender, Defaulting Lender or Non-Consenting Lender (the “Terminated Lender”),
Company may, by giving written notice to Administrative Agent and any Terminated
Lender of its election to do so, elect to cause such Terminated Lender (and such
Terminated Lender hereby irrevocably agrees) to assign its outstanding Loans and
its Revolving Commitments, if any, in full to one or more Eligible Assignees
(each a “Replacement Lender”) in accordance with the provisions of Section 10.6
and Terminated Lender shall pay any fees payable thereunder in connection with
such assignment (other than with respect to any Terminated Lender that is an
Insolvency Defaulting Lender, in which case such fees shall be payable by
Company); provided, (1) on the date of such assignment, the Replacement Lender
shall pay to Terminated Lender an amount equal to the sum of (A) an amount equal
to the principal of, and all accrued interest on, all outstanding Loans of the
Terminated Lender, (B) an amount equal to all unreimbursed drawing that have
been funded by such Terminated Lender, together with all then unpaid interest
with respect thereto at such time and (C) an amount equal to all accrued, but
theretofore unpaid fees owing to such Terminated Lender pursuant to Section
2.10; (2) on the date of such assignment, Company shall pay any amounts payable
to such Terminated Lender pursuant to Section 2.17(c), 2.18 or 2.19 or otherwise
as if it were a prepayment; and (3) in the event such Terminated Lender is a
Non-Consenting Lender, each Replacement Lender shall consent, at the time of
such assignment, to each matter in respect of which such Terminated Lender was a
Non-Consenting Lender; provided, Company may not make such election with respect
to any Terminated Lender that is also an Issuing Bank unless, prior to the
effectiveness of such election, Company shall have caused each outstanding
Letter of Credit issued thereby to be cancelled.  Upon the prepayment of all
amounts owing to any Terminated Lender and the termination of such Terminated
Lender’s Revolving Commitments, if any, such Terminated Lender shall no longer
constitute a “Lender”
 

 
60

--------------------------------------------------------------------------------

 

for purposes hereof; provided, any rights of such Terminated Lender to
indemnification hereunder shall survive as to such Terminated Lender.  Each
Lender agrees that if Company exercises its option hereunder to cause an
assignment by such Lender as a Non-Consenting Lender or Terminated Lender, such
Lender shall, promptly after receipt of written notice of such election, execute
and deliver all documentation necessary to effectuate such assignment in
accordance with Section 10.6.  In the event that a Lender does not comply with
the requirements of the immediately preceding sentence within one Business Day
after receipt of such notice, each Lender hereby authorizes and directs the
Administrative Agent to execute and deliver such documentation as may be
required to give effect to an assignment in accordance with Section 10.6 on
behalf of a Non-Consenting Lender or Terminated Lender and any such
documentation so executed by the Administrative Agent shall be effective for
purposes of documenting an assignment pursuant to Section 10.6.
 
2.23 Issuance of Letters of Credit and Purchase of Participations Therein.
 
(a) Letters of Credit.  During the Revolving Commitment Period, subject to the
terms and conditions hereof,  Issuing Bank agrees to issue Letters of Credit for
the account of Company in the aggregate amount up to but not exceeding the
Letter of Credit Sublimit; provided, (i) each Letter of Credit shall be
denominated in Dollars; (ii) the stated amount of each Letter of Credit shall
not be less than $10,000 or such lesser amount as is acceptable to Issuing Bank;
(iii) after giving effect to such issuance, in no event shall the Total
Utilization of Revolving Commitments exceed the Revolving Commitments then in
effect; (iv) after giving effect to such issuance, in no event shall the Letter
of Credit Usage exceed the Letter of Credit Sublimit then in effect; (v) in no
event shall any standby Letter of Credit have an expiration date later than the
earlier of (1) the Revolving Commitment Termination Date and (2) the date which
is one year from the date of issuance of such standby Letter of Credit; and
(vi) in no event shall any commercial Letter of Credit (x) have an expiration
date later than the earlier of (1) the Revolving Loan Commitment Termination
Date and (2) the date which is 180 days from the date of issuance of such
commercial Letter of Credit or (y) be issued if such commercial Letter of Credit
is otherwise unacceptable to Issuing Bank in its reasonable discretion.  Subject
to the foregoing, Issuing Bank may agree that a standby Letter of Credit will
automatically be extended for one or more successive periods not to exceed one
year each, unless Issuing Bank elects not to extend for any such additional
period; provided, Issuing Bank shall not extend any such Letter of Credit if it
has received written notice that an Event of Default has occurred and is
continuing at the time Issuing Bank must elect to allow such extension;
provided, further, in the event a Funding Default or Lender Insolvency Default
exists, Issuing Bank shall not be required to issue any Letter of Credit unless
Issuing Bank has entered into arrangements satisfactory to it and Company to
eliminate Issuing Bank’s risk with respect to the participation in Letters of
Credit of the Defaulting Lender, including by cash collateralizing such
Defaulting Lender’s Pro Rata Share of the Letter of Credit Usage.
 
(b) Notice of Issuance.  Whenever Company desires the issuance of a Letter of
Credit, it shall deliver to Administrative Agent an Issuance Notice no later
than 12:00 p.m. (New York City time) at least three Business Days (in the case
of standby letters of credit) or five Business Days (in the case of commercial
letters of credit), or in each case such shorter period as may be agreed to by
Issuing Bank in any particular instance, in advance of the proposed date of
issuance.  Upon satisfaction or waiver of the conditions set forth in Section
3.2,
 

 
61

--------------------------------------------------------------------------------

 

Issuing Bank shall issue the requested Letter of Credit only in accordance with
Issuing Bank’s standard operating procedures.  Upon the issuance of any Letter
of Credit or amendment or modification to a Letter of Credit, Issuing Bank shall
promptly notify each Lender with a Revolving Commitment of such issuance, which
notice shall be accompanied by a copy of such Letter of Credit or amendment or
modification to a Letter of Credit  and the amount of such Lender’s respective
participation in such Letter of Credit pursuant to Section 2.23(e).
 
(c) Responsibility of Issuing Bank With Respect to Requests for Drawings and
Payments.  In determining whether to honor any drawing under any Letter of
Credit by the beneficiary thereof, Issuing Bank shall be responsible only to
examine the documents delivered under such Letter of Credit with reasonable care
so as to ascertain whether they appear on their face to be in accordance with
the terms and conditions of such Letter of Credit.  As between Company and
Issuing Bank, Company assumes all risks of the acts and omissions of, or misuse
of the Letters of Credit issued by Issuing Bank, by the respective beneficiaries
of such Letters of Credit.  In furtherance and not in limitation of the
foregoing, Issuing Bank shall not be responsible for: (i) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any document submitted by
any party in connection with the application for and issuance of any such Letter
of Credit, even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (ii) the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
any such Letter of Credit or the rights or benefits thereunder or proceeds
thereof, in whole or in part, which may prove to be invalid or ineffective for
any reason; (iii) failure of the beneficiary of any such Letter of Credit to
comply fully with any conditions required in order to draw upon such Letter of
Credit; (iv) errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex or otherwise, whether
or not they be in cipher; (v) errors in interpretation of technical terms;
(vi) any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under any such Letter of Credit or of the proceeds
thereof; (vii) the misapplication by the beneficiary of any such Letter of
Credit of the proceeds of any drawing under such Letter of Credit; or (viii) any
consequences arising from causes beyond the control of Issuing Bank, including
any Governmental Acts; none of the above shall affect or impair, or prevent the
vesting of, any of Issuing Bank’s rights or powers hereunder.  Without limiting
the foregoing and in furtherance thereof, any action taken or omitted by Issuing
Bank under or in connection with the Letters of Credit or any documents and
certificates delivered thereunder, if taken or omitted in good faith, shall not
give rise to any liability on the part of Issuing Bank to
Company.  Notwithstanding anything to the contrary contained in this Section
2.23(c), Company shall retain any and all rights it may have against Issuing
Bank for any liability arising solely out of the gross negligence or willful
misconduct of Issuing Bank.
 
(d) Reimbursement by Company of Amounts Drawn or Paid Under Letters of
Credit.  In the event Issuing Bank has determined to honor a drawing under a
Letter of Credit, it shall immediately notify Company and Administrative Agent,
and Company shall reimburse Issuing Bank on or before the Business Day
immediately following the date on which such drawing is honored (the
“Reimbursement Date”) in an amount in Dollars and in same day funds equal to the
amount of such honored drawing; provided, anything contained herein to the
contrary notwithstanding, (i) unless Company shall have notified Administrative
Agent and Issuing Bank prior to 10:00 a.m. (New York City time) on the date such
drawing is honored that Company intends to reimburse Issuing Bank for the amount
of such honored drawing with funds
 

 
62

--------------------------------------------------------------------------------

 

other than the proceeds of Revolving Loans, Company shall be deemed to have
given a timely Funding Notice to Administrative Agent requesting Lenders with
Revolving Commitments to make Revolving Loans that are Base Rate Loans on the
Reimbursement Date in an amount in Dollars equal to the amount of such honored
drawing, and (ii) subject to satisfaction or waiver of the conditions specified
in Section 3.2, Lenders with Revolving Commitments shall, on the Reimbursement
Date, make Revolving Loans that are Base Rate Loans in the amount of such
honored drawing, the proceeds of which shall be applied directly by
Administrative Agent to reimburse Issuing Bank for the amount of such honored
drawing; and provided further, if for any reason proceeds of Revolving Loans are
not received by Issuing Bank on the Reimbursement Date in an amount equal to the
amount of such honored drawing, Company shall reimburse Issuing Bank, on demand,
in an amount in same day funds equal to the excess of the amount of such honored
drawing over the aggregate amount of such Revolving Loans, if any, which are so
received.  Nothing in this Section 2.23(d) shall be deemed to relieve any Lender
with a Revolving Commitment from its obligation to make Revolving Loans on the
terms and conditions set forth herein, and Company shall retain any and all
rights it may have against any Lender resulting from the failure of such Lender
to make such Revolving Loans under this Section 2.23(d).
 
(e) Lenders’ Purchase of Participations in Letters of Credit.  Immediately upon
the issuance of each Letter of Credit, each Lender having a Revolving Commitment
shall be deemed to have purchased, and hereby agrees to irrevocably purchase,
from Issuing Bank a participation in such Letter of Credit and any drawings
honored thereunder in an amount equal to such Lender’s Pro Rata Share (with
respect to the Revolving Commitments) of the maximum amount which is or at any
time may become available to be drawn thereunder.  In the event that Company
shall fail for any reason to reimburse Issuing Bank as provided in Section
2.23(d), Issuing Bank shall promptly notify each Lender with a Revolving
Commitment of the unreimbursed amount of such honored drawing and of such
Lender’s respective participation therein based on such Lender’s Pro Rata Share
of the Revolving Commitments.  Each Lender with a Revolving Commitment shall
make available to Issuing Bank an amount equal to its respective participation,
in Dollars and in same day funds, at the office of Issuing Bank specified in
such notice, not later than 12:00 p.m. (New York City time) on the first
business day (under the laws of the jurisdiction in which such office of Issuing
Bank is located) after the date notified by Issuing Bank.  In the event that any
Lender with a Revolving Commitment fails to make available to Issuing Bank on
such business day the amount of such Lender’s participation in such Letter of
Credit as provided in this Section 2.23(e), Issuing Bank shall be entitled to
recover such amount on demand from such Lender together with interest thereon
for three Business Days at the rate customarily used by Issuing Bank for the
correction of errors among banks and thereafter at the Base Rate.  Nothing in
this Section 2.23(e) shall be deemed to prejudice the right of any Lender with a
Revolving Commitment to recover from Issuing Bank any amounts made available by
such Lender to Issuing Bank pursuant to this Section in the event that it is
determined that the payment with respect to a Letter of Credit in respect of
which payment was made by such Lender constituted gross negligence or willful
misconduct on the part of Issuing Bank.  In the event Issuing Bank shall have
been reimbursed by other Lenders pursuant to this Section 2.23(e) for all or any
portion of any drawing honored by Issuing Bank under a Letter of Credit, such
Issuing Bank shall distribute to each Lender which has paid all amounts payable
by it under this Section 2.23(e) with respect to such honored drawing such
Lender’s Pro Rata Share of all payments subsequently received by Issuing Bank
from Company in reimbursement of such
 

 
63

--------------------------------------------------------------------------------

 

honored drawing when such payments are received.  Any such distribution shall be
made to a Lender at its primary address set forth below its name on Appendix B
or at such other address as such Lender may request.
 
(f) Obligations Absolute.  The obligation of Company to reimburse Issuing Bank
for drawings honored under the Letters of Credit issued by it and to repay any
Revolving Loans made by Lenders pursuant to Section 2.23(d) and the obligations
of Lenders under Section 2.23(e) shall be unconditional and irrevocable and
shall be paid strictly in accordance with the terms hereof under all
circumstances including any of the following circumstances: (i) any lack of
validity or enforceability of any Letter of Credit; (ii) the existence of any
claim, set-off, defense or other right which Company or any Lender may have at
any time against a beneficiary or any transferee of any Letter of Credit (or any
Persons for whom any such transferee may be acting), Issuing Bank, Lender or any
other Person or, in the case of a Lender, against Company, whether in connection
herewith, the transactions contemplated herein or any unrelated transaction
(including any underlying transaction between Company or one of its Subsidiaries
and the beneficiary for which any Letter of Credit was procured); (iii) any
draft or other document presented under any Letter of Credit proving to be
forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect; (iv) payment by Issuing Bank
under any Letter of Credit against presentation of a draft or other document
which does not substantially comply with the terms of such Letter of Credit;
(v) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of Holdings or any of its
Subsidiaries; (vi) any breach hereof or of any other Credit Document by any
party thereto; (vii) any other circumstance or happening whatsoever, whether or
not similar to any of the foregoing; or (viii) the fact that an Event of Default
or a Default shall have occurred and be continuing; provided, in each case, that
payment by Issuing Bank under the applicable Letter of Credit shall not have
constituted gross negligence or willful misconduct of Issuing Bank under the
circumstances in question.
 
(g) Indemnification.  Without duplication of any obligation of Company under
Section 10.2 or 10.3, in addition to amounts payable as provided herein, Company
hereby agrees to protect, indemnify, pay and save harmless Issuing Bank from and
against any and all claims, demands, liabilities, damages, losses, costs,
charges and expenses (including reasonable fees, expenses and disbursements of
counsel and allocated costs of internal counsel) which Issuing Bank may incur or
be subject to as a consequence, direct or indirect, of (i) the issuance of any
Letter of Credit by Issuing Bank, other than as a result of (1) the gross
negligence or willful misconduct of Issuing Bank, as determined by a final,
non-appealable judgment of a court of competent jurisdiction, or (2) the
wrongful dishonor by Issuing Bank of a proper demand for payment made under any
Letter of Credit issued by it, or (ii) the failure of Issuing Bank to honor a
drawing under any such Letter of Credit as a result of its compliance with any
Governmental Act.
 
2.24 Incremental Facilities. Company may by written notice to Administrative
Agent elect to request (A) prior to the Revolving Commitment Termination Date,
an increase to the existing Revolving Loan Commitments (any such increase, the
“New Revolving Loan Commitments”) and/or (B) the establishment of one or more
new term loan commitments (the “New Term Loan Commitments”), by an amount not in
excess of $100,000,000 in the aggregate and not less than $10,000,000
individually (or such lesser amount which shall be
 
 
 
 
64

--------------------------------------------------------------------------------

 
 
 
approved by Administrative Agent), and integral multiples of $1,000,000 in
excess of that amount.  Each such notice shall specify (A) the date (each, an
“Increased Amount Date”) on which Company proposes that the New Revolving Loan
Commitments or New Term Loan Commitments, as applicable, shall be effective,
which shall be a date not less than 10 Business Days after the date on which
such notice is delivered to Administrative Agent (or such later date as may be
agreed to by the Administrative Agent), and (B) the identity of each Lender or
other Person that is an Eligible Assignee (each, a “New Revolving Loan Lender”
or “New Term Loan Lender”, as applicable) to whom Company proposes any portion
of such New Revolving Loan Commitments or New Term Loan Commitments, as
applicable, be allocated and the amounts of such allocations; provided that any
Lender approached to provide all or a portion of the New Revolving Loan
Commitments or New Term Loan Commitments may elect or decline, in its sole
discretion, to provide a New Revolving Loan Commitment or New Term Loan
Commitment.  Such New Revolving Loan Commitments or New Term Loan Commitments
shall become effective, as of such Increased Amount Date; provided that (1) no
Default or Event of Default shall exist on such Increased Amount Date before or
after giving effect to such New Revolving Loan Commitments or New Term Loan
Commitments, as applicable; (2) both before and after giving effect to the
making of any Series of New Term Loans, each of the conditions set forth in
Section 3.2 shall be satisfied; (3) Company and its Subsidiaries shall be in pro
forma compliance with each of the covenants set forth in Section 6.8 as of the
last day of the most recently ended Fiscal Quarter after giving effect to such
New Revolving Loan Commitments or New Term Loan Commitments, as applicable;
(4) the New Revolving Loan Commitments or New Term Loan Commitments, as
applicable, shall be effected pursuant to one or more Joinder Agreements
executed and delivered by the New Revolving Loan Lender or New Term Loan Lender,
as applicable, Company and the Administrative Agent, each of which Joinder
Agreements shall be recorded in the Register and each New Revolving Loan Lender
or New Term Loan Lender, as applicable, shall be subject to the requirements set
forth in Section 2.19(c); (5) Company shall make any payments required pursuant
to such Joinder Agreements and pursuant to Section 2.17(c) in connection with
the New Revolving Loan Commitments or New Term Loan Commitments; and (6) Company
shall deliver or cause to be delivered any legal opinions or other documents
reasonably requested by Administrative Agent in connection with any such
transaction. Any New Term Loans made on an Increased Amount Date shall be
designated a separate series (a “Series”) of New Term Loans for all purposes of
this Agreement.
 
On any Increased Amount Date on which New Revolving Loan Commitments are
effected, subject to the satisfaction of the foregoing terms and conditions, (a)
each of the Revolving Lenders shall assign to each of the New Revolving Loan
Lenders, and each of the New Revolving Loan Lenders shall purchase from each of
the Revolving Lenders, at the principal amount thereof (together with accrued
interest), such interests in the Revolving Loans outstanding on such Increased
Amount Date as shall be necessary in order that, after giving effect to all such
assignments and purchases, such Revolving Loans will be held by existing
Revolving Lenders and New Revolving Loan Lenders ratably in accordance with
their Revolving Commitments after giving effect to the addition of such New
Revolving Loan Commitments to the Revolving Commitments, (b) each New Revolving
Loan Commitment shall be deemed for all purposes a Revolving Commitment and each
Loan made thereunder (a “New Revolving Loan”) shall be deemed, for all purposes,
a Revolving Loan and (c) each New Revolving Loan Lender shall become a Lender
with respect to the Revolving Loans and all matters relating thereto.
 

 
65

--------------------------------------------------------------------------------

 

On any Increased Amount Date on which any New Term Loan Commitments of any
Series are effective, subject to the satisfaction of the foregoing terms and
conditions, (i) each New Term Loan Lender of any Series shall make a Loan to
Company (a “New Term Loan”) in an amount equal to its New Term Loan Commitment
of such Series, and (ii) each New Term Loan Lender of any Series shall become a
Lender hereunder with respect to the New Term Loan Commitment of such Series and
the New Term Loans of such Series made pursuant thereto.
 
Administrative Agent shall notify Lenders promptly upon receipt of Company’s
notice of each Increased Amount Date and in respect thereof (y) the New
Revolving Loan Commitments and the New Revolving Loan Lenders or the Series of
New Term Loan Commitments and the New Term Loan Lenders of such Series, as
applicable, and (z) in the case of each notice to any Revolving Lender, the
respective interests in such Revolving Lender’s Revolving Loans, in each case
subject to the assignments contemplated by this Section.
 
The terms and provisions of the New Revolving Loans shall be identical to the
Revolving Loans.  The terms and provisions of the New Term Loans and New Term
Loan Commitments of any Series shall be, except as otherwise set forth below or
in the Joinder Agreement (in which case they must be reasonably satisfactory to
the Administrative Agent in its discretion), identical to the Tranche A Term
Loans.  In any event (i) the weighted average life to maturity of all New Term
Loans of any Series shall be no shorter than the remaining weighted average life
to maturity of the Tranche A Term Loans, (ii) the applicable New Term Loan
Maturity Date of each Series shall be no shorter than the final maturity of the
Tranche A Term Loans, and (iii) the yield applicable to the New Term Loans of
each Series shall be as determined by Company and the applicable new Lenders and
shall be set forth in each applicable Joinder Agreement; provided however that
the yield applicable to the New Term Loans (after giving effect to all upfront
or similar fees or original issue discount payable with respect to such New Term
Loans and any minimum Adjusted Eurodollar Rate or minimum Base Rate) shall not
be greater than the applicable yield payable pursuant to the terms of this
Agreement as amended through the date of such calculation with respect to the
Tranche A Term Loans (including any upfront fees or original issue discount
payable to the initial Lenders hereunder) plus 0.25% per annum unless the
interest rate with respect to the Tranche A Term Loans is increased so as to
equal the yield applicable to the New Term Loans (after giving effect to all
upfront or similar fees or original issue discount payable with respect to such
New Term Loans and any minimum Adjusted Eurodollar Rate or minimum Base Rate)
less 0.25% per annum. Each Joinder Agreement may, without the consent of any
other Lenders, effect such amendments to this Agreement and the other Credit
Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 2.24.
 
For the avoidance of doubt, any New Term Loans, New Term Loan Commitments, New
Revolving Loans and New Revolving Loan Commitments shall constitute Obligations,
Guaranteed Obligations and Secured Obligations of the Credit Parties and shall
rank pari passu with the Tranche A Term Loans, Revolving Commitments and
Revolving Loans.
 

 
66

--------------------------------------------------------------------------------

 

SECTION 3. CONDITIONS PRECEDENT
 
3.1 Closing Date.  The obligation of any Lender to make a Credit Extension on
the Closing Date is subject to the satisfaction, or waiver in accordance with
Section 10.5, of the following conditions on or before the Closing Date:
 
(a) Credit Documents.  Administrative Agent shall have received sufficient
copies of each Credit Document (other than the Notes) originally executed and
delivered by each applicable Credit Party for each Lender and shall have
received an executed Note or Notes for each Lender requesting a Note or Notes.
 
(b) Organizational Documents; Incumbency.  Administrative Agent shall have
received (i) copies of the Organizational Documents of each Credit Party, to the
extent applicable, certified as of a recent date by the appropriate governmental
official, each dated the Closing Date or a recent date prior thereto; (ii)
signature and incumbency certificates of the officers of each Credit Party
executing the Credit Documents to which it is a party; (iii) resolutions of the
Board of Directors or similar governing body of each Credit Party approving and
authorizing the execution, delivery and performance of this Agreement and the
other Credit Documents or by which it or its assets may be bound as of the
Closing Date, certified as of the Closing Date by its secretary or an assistant
secretary as being in full force and effect without modification or amendment;
(iv) a good standing certificate from the applicable Governmental Authority of
each Credit Party’s jurisdiction of incorporation, organization or formation,
each dated a recent date prior to the Closing Date; and (v) such other documents
as Administrative Agent may reasonably request.
 
(c) Reserved.
 
(d) Existing Credit Agreement.  On the Closing Date, Holdings and its
Subsidiaries shall have (i) repaid in full the 2005 Credit Agreement,
(ii) terminated any commitments to lend or make other extensions of credit
thereunder, and (iii) delivered to Administrative Agent all documents or
instruments necessary to release all Liens securing the 2005 Credit Agreement or
other obligations of Holdings and its Subsidiaries thereunder being repaid on
the Closing Date.
 
(e) Transaction Costs.  On or prior to the Closing Date, Company shall have
delivered to Administrative Agent Company’s reasonable best estimate of the
Transaction Costs (other than fees payable to any Agent).
 
(f) Governmental Authorizations and Consents.  Each Credit Party shall have
obtained all Governmental Authorizations and all consents of other Persons, in
each case that are necessary or advisable in connection with the transactions
contemplated by the Credit Documents and each of the foregoing shall be in full
force and effect and in form and substance reasonably satisfactory to
Administrative Agent.  All applicable waiting periods shall have expired without
any action being taken or threatened by any competent authority which would
restrain, prevent or otherwise impose adverse conditions on the transactions
contemplated by the Credit Documents or the financing thereof and no action,
request for stay, petition for review or rehearing, reconsideration, or appeal
with respect to any of the foregoing shall be pending, and
 

 
67

--------------------------------------------------------------------------------

 

the time for any applicable agency to take action to set aside its consent on
its own motion shall have expired.
 
(g) Solvency Certificate.  On the Closing Date, Administrative Agent shall have
received a Solvency Certificate in form, scope and substance satisfactory to
Administrative Agent, and demonstrating that after giving effect to the
financings and the other transactions contemplated by the Credit Documents to
occur on or prior to the Closing Date and any rights of contribution, each
Credit Party is and will be Solvent.
 
(h) Personal Property Collateral.  In order to create in favor of Collateral
Agent, for the benefit of Secured Parties, a valid and perfected First Priority
security interest in the personal property Collateral, Collateral Agent shall
have received:
 
(i) evidence satisfactory to the Collateral Agent of the compliance by each
Credit Party of their obligations under the Pledge and Security Agreement and
the other Collateral Documents (including, without limitation, their obligations
to execute and deliver UCC financing statements, originals of securities,
instruments and chattel paper);
 
(ii) a completed UCC Questionnaire dated the Closing Date and executed by an
Authorized Officer of each Credit Party, together with all attachments
contemplated thereby;
 
(iii) evidence that each Credit Party shall have taken or caused to be taken any
other action, executed and delivered or caused to be executed and delivered any
other agreement, document and instrument and made or caused to be made any other
filing and recording (other than as set forth herein) reasonably required by
Collateral Agent.
 
(i) Financial Statements; Projections.  Lenders shall have received from
Holdings (i) the Historical Financial Statements, (ii) pro forma consolidated
financial statements of Holdings and its Subsidiaries as of the last day of and
for the four-quarter period most recently ended prior to the Closing Date for
which financial statements are available, giving pro forma effect to the
financings and the other transactions contemplated by the Credit Documents to
occur on or prior to the Closing Date, which pro forma financial statements
shall be in form and substance satisfactory to Administrative Agent, and
(iii) projected consolidated financial statements of Holdings and its
Subsidiaries, which will be quarterly for the first year after the Closing Date
and annually thereafter through and including 2015 (the “Projections”), which
Projections shall not be inconsistent with information provided to the Lead
Arrangers prior to the delivery of the Commitment Letter.
 
(j) Evidence of Insurance.  Administrative Agent shall have received a
certificate from Holdings’ insurance broker or other evidence satisfactory to it
that all insurance required to be maintained pursuant to Section 5.5 is in full
force and effect and that Collateral Agent, for the benefit of the Secured
Parties has been named as additional insured and loss payee thereunder to the
extent required under Section 5.5, together with endorsements reasonably
requested by Collateral Agent.
 
(k) Opinion of Counsel to Credit Parties.  Lenders and their respective counsel
shall have received originally executed copies of the favorable written opinion
of Akin Gump
 

 
68

--------------------------------------------------------------------------------

 

Strauss Hauer & Feld LLP, counsel for Credit Parties, dated as of the Closing
Date and in form and substance reasonably satisfactory to Administrative Agent.
 
(l) Fees.  Company shall have paid to the Agents the fees payable on the Closing
Date referred to in Section 2.10(e).
 
(m) Closing Date Certificate.  Holdings and Company shall have delivered to the
Administrative Agent an originally executed Closing Date Certificate, together
with all attachments thereto.
 
(n) No Litigation.  There shall not exist any action, suit, investigation,
litigation or proceeding or other legal or regulatory developments, pending or
threatened in any court or before any arbitrator or Governmental Authority that,
in the reasonable opinion of Administrative Agent, singly or in the aggregate,
materially impairs the transactions contemplated by the Credit Documents, or
that could have a Material Adverse Effect.
 
(o) Completion of Proceedings.  All partnership, corporate and other proceedings
taken or to be taken in connection with the transactions contemplated hereby and
all documents incidental thereto not previously found acceptable by
Administrative Agent or Syndication Agent and its counsel shall be satisfactory
in form and substance to Administrative Agent and Syndication Agent and such
counsel, and Administrative Agent, Syndication Agent and such counsel shall have
received all such counterpart originals or certified copies of such documents as
Administrative Agent or Syndication Agent may reasonably request.
 
(p) Funding Notice.  Company shall have delivered to Administrative Agent a
fully executed Funding Notice with respect to the Closing Date Term Loans and
any Revolving Loans to be made on the Closing Date.
 
(q) Credit Rating.  If requested by the Lead Arrangers in connection the
financings and the other transactions contemplated by the Credit Documents to
occur on or prior to the Closing Date, Company shall have received a refreshed
corporate family rating and a refreshed corporate rating, respectively, from
each of Moody’s and S&P, and the Closing Date Term Loans shall have been
assigned a credit rating from each of Moody’s and S&P.
 
(r) Closing Date.  Lenders shall have made the Closing Date Term Loans to
Company on or before September 17, 2010.
 
(s) Patriot Act.  At least 10 days prior to the Closing Date, the Lenders shall
have received all documentation and other information required by bank
regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)
the “Patriot Act”).
 
Each Lender, by delivering its signature page to this Agreement and funding a
Loan on the Closing Date, shall be deemed to have acknowledged receipt of, and
consented to and approved, each Credit Document and each other document required
to be approved by any Agent, Requisite Lenders or Lenders, as applicable on the
Closing Date.
 

 
69

--------------------------------------------------------------------------------

 

3.2 Conditions to Each Credit Extension.
 
(a) Conditions Precedent.  The obligation of each Lender to make any Loan, or
Issuing Bank to issue any Letter of Credit, on any Credit Date, including the
Closing Date and the 2011 Effective Date, are subject to the satisfaction, or
waiver in accordance with Section 10.5, of the following conditions precedent:
 
(i) Administrative Agent shall have received a fully executed and delivered
Funding Notice;
 
(ii) after making the Credit Extensions requested on such Credit Date, the Total
Utilization of Revolving Commitments shall not exceed the Revolving Commitments
then in effect;
 
(iii) as of such Credit Date, the representations and warranties contained
herein and in the other Credit Documents shall be true and correct in all
material respects on and as of that Credit Date to the same extent as though
made on and as of that date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date; provided that, in each case, the
foregoing materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof;
 
(iv) as of such Credit Date, no event shall have occurred and be continuing or
would result from the consummation of the applicable Credit Extension that would
constitute an Event of Default or a Default; and
 
(v) on or before the date of issuance of any Letter of Credit, Administrative
Agent shall have received (i) a fully executed and delivered Issuance Notice,
(ii) all other information required by the applicable Issuance Notice and
(iii) such other documents or information as Issuing Bank may reasonably require
in connection with the issuance of such Letter of Credit.
 
(b) Notices.  Any Notice shall be executed by an Authorized Officer in a writing
delivered to Administrative Agent.  In lieu of delivering a Notice, Company may
give Administrative Agent telephonic notice by the required time of any proposed
borrowing, conversion/continuation or issuance of a Letter of Credit, as the
case may be; provided each such notice shall be promptly confirmed in writing by
delivery of the applicable Notice to Administrative Agent on or before the
applicable date of borrowing or continuation/conversion.  Neither Administrative
Agent nor any Lender shall incur any liability to Company in acting upon any
telephonic notice referred to above that Administrative Agent believes in good
faith to have been given by a duly authorized officer or other person authorized
on behalf of Company or for otherwise acting in good faith.
 
3.3 2011 Effective Date.  The obligation of any Lender to make a Credit
Extension on the 2011 Effective Date is subject to the satisfaction, or waiver
in accordance with Section 10.5, of the following conditions on or before the
2011 Effective Date:
 

 
70

--------------------------------------------------------------------------------

 

(a) Agreement.  Administrative Agent shall have received sufficient copies of
this Agreement, duly executed by the Credit Parties, all Lenders (including but
not limited to Lenders providing Additional Term Loans and Additional Revolving
Commitments) and Wells Fargo, in its capacity as Administrative Agent,
Collateral Agent, Issuing Bank and Swing Line Lender.
 
(b) Notes.  Subject to Section 2.6(c) hereof, with respect to any Lender
providing Additional Term Loans or Additional Revolving Commitments requesting
the same, a promissory note payable to the order of such Lender in substantially
the form of Exhibit B-1 or Exhibit B-2 to evidence that Lender’s Additional Term
Loans or Additional Revolving Commitments in the principal amount of that
Lender’s Additional Term Loan or Additional Revolving Commitments and with other
appropriate insertions.
 
(c) Organizational Documents; Incumbency.  Administrative Agent shall have
received (i) copies of the Organizational Documents of each Credit Party, to the
extent applicable, certified as of a recent date by the appropriate governmental
official, each dated as of the 2011 Effective Date or a recent date prior
thereto; provided that in lieu of delivering each Organizational Document,
Company may deliver a certificate of an Authorized Officer certifying that there
have been no amendments to those Organizational Documents previously delivered
to the Administrative Agent on or about the Closing Date in connection with the
Existing Credit Agreement; (ii) signature and incumbency certificates of the
officers of each Credit Party executing the Credit Documents to which it is a
party; (iii) resolutions of the board of directors (or similar governing body)
of each Credit Party approving and authorizing the execution, delivery and
performance of this Agreement and any other Credit Documents in connection
herewith executed on or about the 2011 Effective Date, certified as of the 2011
Effective Date by its secretary or an assistant secretary as being in full force
and effect without modification or amendment; (iv) a good standing certificate
from the applicable Governmental Authority of each Credit Party’s jurisdiction
of incorporation, organization or formation, each dated a recent date prior to
the 2011 Effective Date; and (v) such other documents as Administrative Agent
may reasonably request.
 
(d) Organizational and Capital Structure.  The organizational structure and
capital structure of Holdings and its Subsidiaries as of the 2011 Effective Date
(including after giving effect to the MediMedia Acquisition) shall be as set
forth on Schedule 4.1.
 
(e) Governmental Authorizations and Consents.  Each Credit Party shall have
obtained all Governmental Authorizations and all consents of other Persons, in
each case that are necessary or advisable in connection with the transactions
contemplated by the Credit Documents and each of the foregoing shall be in full
force and effect and in form and substance reasonably satisfactory to
Administrative Agent.  All applicable waiting periods shall have expired without
any action being taken or threatened by any competent authority which would
restrain, prevent or otherwise impose adverse conditions on the transactions
contemplated by the Credit Documents or the financing thereof and no action,
request for stay, petition for review or rehearing, reconsideration, or appeal
with respect to any of the foregoing shall be pending, and the time for any
applicable agency to take action to set aside its consent on its own motion
shall have expired.
 

 
71

--------------------------------------------------------------------------------

 

(f) 2011 Effective Date Solvency Certificate.  On the 2011 Effective Date Date,
Administrative Agent shall have received a 2011 Effective Date Solvency
Certificate in form, scope and substance satisfactory to Administrative Agent,
and demonstrating that after giving effect to the financings and the other
transactions contemplated by the Credit Documents to occur on or prior to the
2011 Effective Date and any rights of contribution, each Credit Party is and
will be Solvent.
 
(g) Personal Property Collateral.  In order to create in favor of Collateral
Agent, for the benefit of Secured Parties, a valid and perfected First Priority
security interest in the personal property Collateral, Collateral Agent shall
have received:
 
(i) evidence satisfactory to the Collateral Agent of the compliance by each
Credit Party of their obligations under the Pledge and Security Agreement and
the other Collateral Documents (including, without limitation, their obligations
to execute and deliver UCC financing statements, originals of securities,
instruments and chattel paper); and
 
(ii) evidence that each Credit Party shall have taken or caused to be taken any
other action, executed and delivered or caused to be executed and delivered any
other agreement, document and instrument and made or caused to be made any other
filing and recording (other than as set forth herein) reasonably required by
Collateral Agent.
 
(h) Opinion of Counsel to Credit Parties.  Lenders and their respective counsel
shall have received originally executed copies of the favorable written opinion
of Akin Gump Strauss Hauer & Feld LLP, counsel for Credit Parties, dated as of
the 2011 Effective Date and in form and substance reasonably satisfactory to
Administrative Agent.
 
(i) Fees and Expenses.  Company shall have paid to the fees payable on the 2011
Effective Date referred to in Section 2.10(f) in the manner set forth therein
and the expenses of counsel to Administrative Agent.
 
(j) 2011 Effective Date Certificate.  Holdings and Company shall have delivered
to the Administrative Agent an originally executed 2011 Effective Date
Certificate, together with all attachments thereto.
 
(k) No Litigation.  There shall not exist any action, suit, investigation,
litigation or proceeding or other legal or regulatory developments, pending or
threatened in any court or before any arbitrator or Governmental Authority that,
in the reasonable opinion of Administrative Agent, singly or in the aggregate,
materially impairs the transactions contemplated by the Credit Documents, or
that could have a Material Adverse Effect.
 
(l) Completion of Proceedings.  All partnership, corporate and other proceedings
taken or to be taken in connection with the transactions contemplated hereby and
all documents incidental thereto not previously found acceptable by
Administrative Agent or Co-Syndication Agents and its counsel shall be
satisfactory in form and substance to Administrative Agent and Co-Syndication
Agents and such counsel, and Administrative Agent, Co-Syndication Agents and
such counsel shall have received all such counterpart originals or certified
copies of such documents as Administrative Agent or Co-Syndication Agents may
reasonably request.
 

 
72

--------------------------------------------------------------------------------

 

SECTION 4. REPRESENTATIONS AND WARRANTIES
 
In order to induce Lenders and Issuing Bank to enter into this Agreement and to
make each Credit Extension to be made thereby, each Credit Party represents and
warrants to each Lender and Issuing Bank, on the 2011 Effective Date and on each
Credit Date, that the following statements are true and correct:
 
4.1 Organization; Requisite Power and Authority; Qualification.  Each of
Holdings and its Subsidiaries (a) is duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization as identified,
as of the 2011 Effective Date, in Schedule 4.1, (b) has all requisite power and
authority to own and operate its properties, to carry on its business as now
conducted and as proposed to be conducted, to enter into the Credit Documents to
which it is a party and to carry out the transactions contemplated thereby, and
(c) is qualified to do business and in good standing in every jurisdiction where
its assets are located and wherever necessary to carry out its business and
operations, except in jurisdictions where the failure to be so qualified or in
good standing has not had, and could not be reasonably expected to have, a
Material Adverse Effect.
 
4.2 Capital Stock and Ownership.  The Capital Stock of each of Holdings and its
Subsidiaries has been duly authorized and validly issued and is fully paid and
non-assessable.  Except as set forth on Schedule 4.2, as of the date hereof,
there is no existing option, warrant, call, right, commitment or other agreement
to which Holdings or any of its Subsidiaries is a party requiring, and there is
no membership interest or other Capital Stock of Holdings or any of its
Subsidiaries outstanding which upon conversion or exchange would require, the
issuance by Holdings or any of its Subsidiaries of any additional membership
interests or other Capital Stock of Holdings or any of its Subsidiaries or other
Securities convertible into, exchangeable for or evidencing the right to
subscribe for or purchase, a membership interest or other Capital Stock of
Holdings or any of its Subsidiaries.  Schedule 4.2 correctly sets forth the
ownership interest of Holdings and each of its Subsidiaries in their respective
Subsidiaries as of the 2011 Effective Date (including after giving effect to the
MediMedia Acquisition).
 
4.3 Due Authorization.  The execution, delivery and performance of the Credit
Documents have been duly authorized by all necessary action on the part of each
Credit Party that is a party thereto.
 
4.4 No Conflict.  The execution, delivery and performance by Credit Parties of
the Credit Documents to which they are parties and the consummation of the
transactions contemplated by the Credit Documents do not and will not
(a) violate any provision of any law or any governmental rule or regulation
applicable to Holdings or any of its Subsidiaries, any of the Organizational
Documents of Holdings or any of its Subsidiaries, or any order, judgment or
decree of any court or other agency of government binding on Holdings or any of
its Subsidiaries except to the extent such violation could not be reasonably
expected to have a Material Adverse Effect; (b) conflict with, result in a
breach of or constitute (with due notice or lapse of time or both) a default
under any Contractual Obligation of Holdings or any of its Subsidiaries except
to the extent such conflict, breach or default could not reasonably be expected
to have a Material Adverse Effect; (c) result in or require the creation or
imposition of any Lien upon any of the properties or assets of Holdings or any
of its Subsidiaries (other than any Liens created under any
 

 
73

--------------------------------------------------------------------------------

 

of the Credit Documents in favor of Collateral Agent, on behalf of Secured
Parties); or (d) require any approval of stockholders, members or partners or
any approval or consent of any Person under any Contractual Obligation of
Holdings or any of its Subsidiaries, except for such approvals or consents which
will be obtained on or before the 2011 Effective Date and disclosed in writing
to Lenders and except for any such approvals or consents the failure of which to
obtain will not have a Material Adverse Effect.
 
4.5 Governmental Consents.  The execution, delivery and performance by Credit
Parties of the Credit Documents to which they are parties and the consummation
of the transactions contemplated by the Credit Documents do not and will not
require any registration with, consent or approval of, or notice to, or other
action to, with or by, any Governmental Authority except for filings and
recordings with respect to the Collateral to be made, or otherwise delivered to
Collateral Agent for filing and/or recordation, as of the 2011 Effective Date.
 
4.6 Binding Obligation.  Each Credit Document has been duly executed and
delivered by each Credit Party that is a party thereto and is the legally valid
and binding obligation of such Credit Party, enforceable against such Credit
Party in accordance with its respective terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability.
 
4.7 Historical Financial Statements.  The Historical Financial Statements were
prepared in conformity with GAAP and fairly present, in all material respects,
the financial position, on a consolidated basis, of the Persons described in
such financial statements as at the respective dates thereof and the results of
operations and cash flows, on a consolidated basis, of the entities described
therein for each of the periods then ended, subject, in the case of any such
unaudited financial statements, to changes resulting from audit and normal
year-end adjustments.  As of the Effective Date, neither Holdings nor any of its
Subsidiaries has any contingent liability or liability for taxes, long-term
lease or unusual forward or long-term commitment that is not reflected in the
most recent financial statements delivered pursuant to Section 5 of this
Agreement or the notes thereto and which in any such case is material in
relation to the business, operations, properties, assets, condition (financial
or otherwise) or prospects of Holdings and any of its Subsidiaries taken as a
whole.
 
4.8 [Reserved].
 
4.9 No Material Adverse Change.  Since December 31, 2009, no event or change has
occurred that has caused or evidences, either in any case or in the aggregate, a
Material Adverse Effect.
 
4.10 No Restricted Junior Payments.  Since December 31, 2009, neither Holdings
nor any of its Subsidiaries has directly or indirectly declared, ordered, paid
or made, or set apart any sum or property for, any Restricted Junior Payment or
agreed to do so except as permitted pursuant to Section 6.5.
 

 
74

--------------------------------------------------------------------------------

 

4.11 Adverse Proceedings, etc.  There are no Adverse Proceedings, individually
or in the aggregate, that could reasonably be expected to have a Material
Adverse Effect.  Neither Holdings nor any of its Subsidiaries (a) is in
violation of any applicable laws (including Environmental Laws) that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, or (b) is subject to or in default with respect to any
final judgments, writs, injunctions, decrees, rules or regulations of any court
or any federal, state, municipal or other governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
 
4.12 Payment of Taxes.  Except as otherwise permitted under Section 5.3, all
federal and state income tax returns and all other material tax returns and
reports of Holdings and its Subsidiaries required to be filed by any of them
have been timely filed, and all taxes shown on such tax returns to be due and
payable and all material assessments, fees and other governmental charges upon
Holdings and its Subsidiaries and upon their respective properties, assets,
income, businesses and franchises which are due and payable have been paid when
due and payable.  Holdings knows of no proposed tax assessment against Holdings
or any of its Subsidiaries which is not being actively contested by Holdings or
such Subsidiary in good faith and by appropriate proceedings; provided, such
reserves or other appropriate provisions, if any, as shall be required in
conformity with GAAP shall have been made or provided therefor.
 
4.13 Properties.
 
(a) Title.  Each of Holdings and its Subsidiaries has (i) good, sufficient and
marketable legal title to (in the case of fee interests in real property),
(ii) valid leasehold interests in (in the case of leasehold interests in real or
personal property), and (iii) good title to (in the case of all other personal
property), all of their respective properties and assets reflected in their
respective Historical Financial Statements referred to in Section 4.7 and in the
most recent financial statements delivered pursuant to Section 5.1, in each case
except for assets disposed of since the date of such financial statements in the
ordinary course of business or as otherwise permitted under Section 6.9.  Except
as permitted by this Agreement, all such properties and assets are free and
clear of Liens.
 
(b) Real Estate.  As of the 2011 Effective Date, Schedule 4.13 contains a true,
accurate and complete list of (i) all Real Estate Assets, and (ii) all leases,
subleases or assignments of leases (together with all amendments, modifications,
supplements, renewals or extensions of any thereof) affecting each Real Estate
Asset of any Credit Party, regardless of whether such Credit Party is the
landlord or tenant (whether directly or as an assignee or successor in interest)
under such lease, sublease or assignment.  Each agreement listed in clause (ii)
of the immediately preceding sentence is in full force and effect and Holdings
does not have knowledge of any default that has occurred and is continuing
thereunder, and each such agreement constitutes the legally valid and binding
obligation of each applicable Credit Party, enforceable against such Credit
Party in accordance with its terms, except as enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles.
 

 
75

--------------------------------------------------------------------------------

 

4.14 Environmental Matters.  Neither Holdings nor any of its Subsidiaries nor
any of their respective Facilities or operations are subject to any outstanding
written order, consent decree or settlement agreement with any Person relating
to any Environmental Law, any Environmental Claim, to the knowledge of Holdings
or any of its Subsidiaries, or any Hazardous Materials Activity that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.  Neither Holdings nor any of its Subsidiaries has
received any letter or request for information under Section 104 of the
Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C.
§ 9604) or any comparable state law. There are and, to each of Holdings’ and its
Subsidiaries’ knowledge, have been, no conditions, occurrences, or Hazardous
Materials Activities which could reasonably be expected to form the basis of an
Environmental Claim against Holdings or any of its Subsidiaries that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.  Neither Holdings nor any of its Subsidiaries nor, to
any Credit Party’s knowledge, any predecessor of Holdings or any of its
Subsidiaries has filed any notice under any Environmental Law indicating past or
present treatment of Hazardous Materials at any Facility, and none of Holdings’
or any of its Subsidiaries’ operations involves the generation, transportation,
treatment, storage or disposal of hazardous waste, as defined under 40 C.F.R.
Parts 260-270 or any state equivalent except for such filings, generation,
transportation, treatment, storage or disposal that could not reasonably be
expected to have a Material Adverse Effect.  Compliance with all current or
reasonably foreseeable future requirements pursuant to or under Environmental
Laws could not be reasonably expected to have, individually or in the aggregate,
a Material Adverse Effect.  No event or condition has occurred or is occurring
with respect to Holdings or any of its Subsidiaries relating to any
Environmental Law, any Release of Hazardous Materials, or any Hazardous
Materials Activity which individually or in the aggregate has had, or could
reasonably be expected to have, a Material Adverse Effect.
 
4.15 No Defaults.  Neither Holdings nor any of its Subsidiaries is in default in
the performance, observance or fulfillment of any of the obligations, covenants
or conditions contained in any of its Contractual Obligations, and no condition
exists which, with the giving of notice or the lapse of time or both, could
constitute such a default, except where the consequences, direct or indirect, of
such default or defaults, if any, could not reasonably be expected to have a
Material Adverse Effect.
 
4.16 Governmental Regulation.  Neither Holdings nor any of its Subsidiaries is
subject to regulation under the Federal Power Act or the Investment Company Act
of 1940 or under any other federal or state statute or regulation which may
limit its ability to incur Indebtedness or which may otherwise render all or any
portion of the Obligations unenforceable.  Neither Holdings nor any of its
Subsidiaries is a “registered investment company” or is “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940.
 
4.17 Margin Stock.  Neither Holdings nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock.  No part of
the proceeds of the Loans made to such Credit Party will be used to purchase or
carry any such margin stock or to extend credit to others for the purpose of
purchasing or carrying any such margin stock or for any purpose that
 

 
76

--------------------------------------------------------------------------------

 

violates, or is inconsistent with, the provisions of Regulation T, U or X of the
Board of Governors of the Federal Reserve System.
 
4.18 Employee Matters
 
.  Neither Holdings nor any of its Subsidiaries is engaged in any unfair labor
practice that could reasonably be expected to have a Material Adverse
Effect.  There is (a) no unfair labor practice complaint pending against
Holdings or any of its Subsidiaries, or to the best knowledge of Holdings and
Company, threatened against any of them before the National Labor Relations
Board and no grievance or arbitration proceeding arising out of or under any
collective bargaining agreement that is so pending against Holdings or any of
its Subsidiaries or to the best knowledge of Holdings and Company, threatened
against any of them, (b) no strike or work stoppage in existence or threatened
involving Holdings or any of its Subsidiaries that could reasonably be expected
to have a Material Adverse Effect,  and (c) to the best knowledge of Holdings
and Company, no union representation question existing with respect to the
employees of Holdings or any of its Subsidiaries and, to the best knowledge of
Holdings and Company, no union organization activity that is taking place,
except (with respect to any matter specified in clause (a), (b) or (c) above,
either individually or in the aggregate) such as is not reasonably likely to
have a Material Adverse Effect.
 
4.19 Employee Benefit Plans.  Holdings, each of its Subsidiaries and each of
their respective ERISA Affiliates are in material compliance with all applicable
provisions and requirements of ERISA and the Internal Revenue Code and the
regulations and published interpretations thereunder with respect to each
Employee Benefit Plan, and have substantially performed all their obligations
under each Employee Benefit Plan.  Each Employee Benefit Plan which is intended
to qualify under Section 401(a) of the Internal Revenue Code has received a
favorable determination letter from the Internal Revenue Service or an
application for such a letter is currently being processed by the Internal
Revenue Service with respect thereto and, to the knowledge of Holdings, its
Subsidiaries, and each of their ERISA Affiliates, nothing has occurred which
would prevent, or cause the loss of, such qualification.  No material liability
to the PBGC (other than required premium payments), the Internal Revenue
Service, any Employee Benefit Plan or any Trust established under Title IV of
ERISA has been or is expected to be incurred by Holdings, any of its
Subsidiaries or any of their ERISA Affiliates.  No ERISA Event has occurred or
is reasonably expected to occur.  Except to the extent required under Section
4980B of the Internal Revenue Code or similar state laws, no Employee Benefit
Plan provides health or welfare benefits (through the purchase of insurance or
otherwise) for any retired or former employee of Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates.  As of the most recent
valuation date for any Pension Plan, the amount of benefit liabilities (as
defined in Section 4001(a)(18) of ERISA), individually or in the aggregate for
all Pension Plans (excluding for purposes of such computation any Pension Plans
with respect to which assets exceed benefit liabilities), does not exceed
$3,500,000.  As of the most recent valuation date for each Multiemployer Plan
for which the actuarial report is available, the potential liability of
Holdings, its Subsidiaries and their respective ERISA Affiliates for a complete
withdrawal from such Multiemployer Plan (within the meaning of Section 4203 of
ERISA), when aggregated with such potential liability for a complete withdrawal
from all Multiemployer Plans, based on information available pursuant to Section
4221(e) of ERISA, does not exceed $3,500,000.  Holdings, each of its
Subsidiaries and each of their ERISA Affiliates have complied with the
requirements of Section 515 of ERISA with respect to each Multiemployer Plan and
are not in
 

 
77

--------------------------------------------------------------------------------

 

material “default” (as defined in Section 4219(c)(5) of ERISA) with respect to
payments to a Multiemployer Plan.
 
4.20 Certain Fees.  No broker’s or finder’s fee or commission will be payable
with respect hereto or any of the transactions contemplated hereby, except those
broker’s and finder’s fees otherwise disclosed to the Agents prior to the 2011
Effective Date.
 
4.21 Solvency.  Each Credit Party is and, upon the incurrence of any Obligation
by such Credit Party on any date on which this representation and warranty is
made, will be, Solvent.
 
4.22 [Reserved].
 
4.23 Subordination.  The subordination provisions of any Permitted Seller Notes
or other Subordinated Indebtedness are enforceable against the holders thereof,
and the loans and other obligations thereunder are and will be within the
definition of “Subordinated Indebtedness” or “Subordinated Debt”, or similar
term, as applicable, included in such provisions.
 
4.24 Compliance with Statutes, etc.  Each of Holdings and its Subsidiaries is in
compliance with all applicable statutes, regulations and orders of, and all
applicable restrictions imposed by, all Governmental Authorities, in respect of
the conduct of its business and the ownership of its property (including
compliance with all applicable Environmental Laws with respect to any Real
Estate Asset or governing its business and the requirements of any permits
issued under such Environmental Laws with respect to any such Real Estate Asset
or the operations of Holdings or any of its Subsidiaries), except such
non-compliance that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
 
4.25 Disclosure.  No representation or warranty of any Credit Party contained in
any Credit Document or in any other documents, certificates or written
statements (excluding any projections, pro-forma financial information or
estimates) furnished to Lenders by or on behalf of Holdings or any of its
Subsidiaries for use in connection with the transactions contemplated hereby,
when taken as a whole, together with the Public Disclosure (as modified or
supplemented after the 2011 Effective Date by other information furnished to the
Lenders or publicly disclosed, in each case prior to the occurrence of an Event
of Default pursuant to Section 8.1(d)), contains any untrue statement of a
material fact or omits to state a material fact (known to Holdings or Company,
in the case of any document not furnished by either of them) necessary in order
to make the statements contained herein or therein not misleading in light of
the circumstances in which the same were made.  Any projections and pro forma
financial information contained in such materials are based upon good faith
estimates and assumptions believed by Holdings or Company to be reasonable at
the time made, it being recognized by Lenders that such projections as to future
events are not to be viewed as facts and that actual results during the period
or periods covered by any such projections may differ from the projected results
by a material amount.  There are no facts known (or which should upon the
reasonable exercise of diligence be known) to Holdings or Company (other than
matters of a general economic nature) that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect and that
have not been disclosed herein, in the Public
 

 
78

--------------------------------------------------------------------------------

 

Disclosure, or in such other documents, certificates and statements furnished to
Lenders for use in connection with the transactions contemplated hereby.
 
4.26 U.S. Foreign Corrupt Practices Act and OFAC.  No Credit Party or any
Affiliate thereof (i) is a Sanctioned Person, (ii) has more than 10% of its
assets in Sanctioned Entities or (iii) derives more than 10% of its operating
income from investments in, or transactions with, Sanctioned Persons or
Sanctioned Entities.  The proceeds of any Loan will not be used and have not
been used to (i) make any payments to any governmental official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of the United
States Foreign Corrupt Practices Act of 1977, as amended, or (ii) fund any
operations in, finance any investments or activities in, or make any payments
to, a Sanctioned Person or a Sanctioned Entity.
 
SECTION 5. AFFIRMATIVE COVENANTS
 
Each Credit Party covenants and agrees that so long as any Commitment is in
effect and until payment in full of all Obligations, each Credit Party shall
perform, and shall cause each of its Subsidiaries to perform, all covenants in
this Section 5.
 
5.1 Financial Statements and Other Reports.  Holdings will deliver to
Administrative Agent and Lenders:
 
(a) [Reserved];
 
(b) Quarterly Financial Statements.  As soon as available, and in any event
within forty-five (45) days after the end of each of the first three Fiscal
Quarters of each Fiscal Year, the consolidated balance sheet of Holdings and its
Subsidiaries as at the end of such Fiscal Quarter and the related consolidated
statements of income, stockholders’ equity and cash flows of Holdings and its
Subsidiaries for such Fiscal Quarter and for the period from the beginning of
the then current Fiscal Year to the end of such Fiscal Quarter, setting forth in
each case in comparative form the corresponding figures for the corresponding
periods of the previous Fiscal Year and the corresponding figures from the
Financial Plan for the current Fiscal Year, all in reasonable detail, together
with a Financial Officer Certification and a Narrative Report with respect
thereto;
 
(c) Annual Financial Statements.  As soon as available, and in any event within
ninety (90) days after the end of each Fiscal Year, (i) the consolidated balance
sheet of Holdings and its Subsidiaries as at the end of such Fiscal Year and the
related consolidated statements of income, stockholders’ equity and cash flows
of Holdings and its Subsidiaries for such Fiscal Year, setting forth in each
case in comparative form the corresponding figures for the previous Fiscal Year
and the corresponding figures from the Financial Plan for the Fiscal Year
covered by such financial statements, in reasonable detail, together with a
Financial Officer Certification and a Narrative Report with respect thereto; and
(ii) with respect such consolidated financial statements a report thereon of
independent certified public accountants of recognized national standing
selected by Holdings, and reasonably satisfactory to Administrative Agent (which
report shall be unqualified as to going concern and scope of audit, and shall
state that
 

 
79

--------------------------------------------------------------------------------

 

such consolidated financial statements fairly present, in all material respects,
the consolidated financial position of Holdings and its Subsidiaries as at the
dates indicated and the results of their operations and their cash flows for the
periods indicated in conformity with GAAP applied on a basis consistent with
prior years (except as otherwise disclosed in such financial statements) and
that the examination by such accountants in connection with such consolidated
financial statements has been made in accordance with generally accepted
auditing standards) together with a written statement by such independent
certified public accountants stating whether, in connection with their audit
examination, any condition or event that constitutes a Default or an Event of
Default under Section 8 hereof has come to their attention and, if such a
condition or event has come to their attention, specifying the nature and period
of existence thereof; provided  that such accountants shall not be liable by
reason of any failure to obtain knowledge of any such Default or Event of
Default that would not be disclosed in the course of their audit examination;
 
(d) Compliance Certificate.  Together with each delivery of financial statements
of Holdings and its Subsidiaries pursuant to Sections 5.1(b) and 5.1(c), a duly
executed and completed Compliance Certificate;
 
(e) Statements of Reconciliation after Change in Accounting Principles.  If, as
a result of any change in accounting principles and policies from those used in
the preparation of the Historical Financial Statements, the consolidated
financial statements of Holdings and its Subsidiaries delivered pursuant to
Section 5.1(b) or 5.1(c) will differ in any material respect from the
consolidated financial statements that would have been delivered pursuant to
such subdivisions had no such change in accounting principles and policies been
made, then, together with the first delivery of such financial statements after
such change, one or more statements of reconciliation for all such prior
financial statements in form and substance satisfactory to Administrative Agent;
 
(f) Notice of Default.  Promptly upon any officer of Holdings or Company
obtaining knowledge (i) of any condition or event that constitutes a Default or
an Event of Default or that notice has been given to Holdings or Company with
respect thereto; (ii) that any Person has given any notice to Holdings or any of
its Subsidiaries or taken any other action with respect to any event or
condition set forth in Section 8.1(b); or (iii) of the occurrence of any event
or change that has caused or evidences, either in any case or in the aggregate,
a Material Adverse Effect, a certificate of its Authorized Officers specifying
the nature and period of existence of such condition, event or change, or
specifying the notice given and action taken by any such Person and the nature
of such claimed Event of Default, Default, default, event or condition, and what
action Holdings has taken, is taking and proposes to take with respect thereto;
 
(g) Notice of Litigation.  Promptly upon any officer of Holdings or Company
obtaining knowledge of (i) the institution of, or non-frivolous threat of, any
Adverse Proceeding not previously disclosed in writing by Company to Lenders, or
(ii) any material development in any Adverse Proceeding that, in the case of
either (i) or (ii) if adversely determined, could be reasonably expected to have
a Material Adverse Effect, or seeks to enjoin or otherwise prevent the
consummation of, or to recover any damages or obtain relief as a result of, the
transactions contemplated hereby, written notice thereof together with such
other information as may be
 

 
80

--------------------------------------------------------------------------------

 

reasonably available to Holdings or Company to enable Lenders and their counsel
to evaluate such matters;
 
(h) ERISA.   (i) Promptly upon becoming aware of the occurrence any ERISA Event,
a written notice specifying the nature thereof, what action Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates has taken, is taking or
proposes to take with respect thereto and, when known, any action taken or
threatened by the Internal Revenue Service, the Department of Labor or the PBGC
with respect thereto; and (ii) with reasonable promptness, copies of (1) each
Schedule B (Actuarial Information) to the annual report (Form 5500 Series) filed
by Holdings, any of its Subsidiaries or any of their respective ERISA Affiliates
with the Internal Revenue Service with respect to each Pension Plan; (2) the
most recent actuarial valuation report for each Pension Plan; (3) all notices
received by Holdings, any of its Subsidiaries or any of their respective ERISA
Affiliates from a Multiemployer Plan sponsor concerning an ERISA Event; and
(4) copies of such other documents or governmental reports or filings relating
to any Employee Benefit Plan as Administrative Agent shall reasonably request;
 
(i) Financial Plan.  As soon as practicable and in any event no later than
ninety (90) days after the beginning of each Fiscal Year, a consolidated plan
and financial forecast for such Fiscal Year and the next three succeeding Fiscal
Years (a “Financial Plan”), including (i) a forecasted consolidated balance
sheet and forecasted consolidated statements of income and cash flows of
Holdings and its Subsidiaries for each such Fiscal Year, together with a
schedule demonstrating compliance with the financial covenants required by
Section 6.8 and an explanation of the assumptions on which such forecasts are
based and (ii) forecasted consolidated statements of income and cash flows of
Holdings and its Subsidiaries for each quarter of the current Fiscal Year,
together with an explanation of the assumptions on which such forecasts are
based;
 
(j) Insurance Report.  As soon as practicable and in any event by the last day
of each Fiscal Year, a report in form and substance satisfactory to
Administrative Agent outlining all material insurance coverage maintained as of
the date of such report by Holdings and its Subsidiaries and all material
insurance coverage planned to be maintained by Holdings and its Subsidiaries in
the immediately succeeding Fiscal Year;
 
(k) Notice of Change in Board of Directors.  With reasonable promptness, written
notice of any change in the board of directors (or similar governing body) of
Holdings or Company;
 
(l) Notice Regarding Material Contracts.  Promptly, and in any event within ten
(10) Business Days (i) after any Material Contract of Holdings or any of its
Subsidiaries is terminated or amended in a manner that is materially adverse to
Holdings or such Subsidiary, as the case may be, or (ii) any new Material
Contract is entered into, a written statement describing such event, with copies
of such material amendments or new contracts, delivered to Administrative Agent
(to the extent such delivery is permitted by the terms of any such Material
Contract; provided, no such prohibition on delivery shall be effective if it
were bargained for by Holdings or its applicable Subsidiary with the intent of
avoiding compliance with this Section 5.1(l)), and an explanation of any actions
being taken with respect thereto;
 

 
81

--------------------------------------------------------------------------------

 

(m) Environmental Reports and Audits.  As soon as practicable following receipt
thereof, copies of all environmental audits and reports with respect to
environmental matters at any Facility or which relate to any environmental
liabilities of Holdings or its Subsidiaries which, in any such case,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect;
 
(n) Information Regarding Collateral.  Company will furnish to the Collateral
Agent prompt written notice of any change (i) in any Credit Party’s corporate
name, (ii) in the location of any Credit Party’s chief executive office, its
jurisdiction of organization, its principal place of business, any office in
which it maintains books or records relating to Collateral owned by it or any
office or facility at which Collateral (other than real property and
improvements and fixtures thereto) owned by it with a book value in excess of
$250,000 is located (including the establishment of any such new office or
facility), (iii) in any Credit Party’s identity or corporate structure or (iv)
in any Credit Party’s Federal Taxpayer Identification Number.  Company agrees
not to effect or permit any change referred to in the preceding sentence unless
all filings have been made under the Uniform Commercial Code or otherwise that
are required in order for the Collateral Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Collateral and for the Collateral at all times following such change to
have a valid, legal and perfected security interest as contemplated in the
Collateral Documents.  Company also agrees promptly to notify the Collateral
Agent if any material portion of the Collateral is damaged or destroyed;
 
(o) Annual Collateral Verifications.  Each year, no later than thirty (30) days
after the delivery of annual financial statements with respect to the preceding
Fiscal Year pursuant to Section 5.1, Company shall deliver to the Collateral
Agent an Officer’s Certificate (i) either confirming that there has been no
change in such information since the date of the UCC Questionnaire delivered on
the Closing Date or the date of the most recent certificate delivered pursuant
to this Section and/or identifying such changes and (ii) certifying that all
Uniform Commercial Code financing statements (including fixtures filings, as
applicable) or other appropriate filings, recordings or registrations, have been
filed of record in each governmental, municipal or other appropriate office in
each jurisdiction identified pursuant to clause (i) above (or in such updated
UCC Questionnaire) to the extent necessary to protect and perfect the security
interests under the Collateral Documents for a period of not less than 18 months
after the date of such certificate (except as noted therein with respect to any
continuation statements to be filed within such period); and
 
(p) Other Information.  (A)  Promptly upon their becoming available, copies of
(i) all financial statements, reports, notices and proxy statements sent or made
available generally by Holdings to its security holders acting in such capacity
or by any Subsidiary of Holdings to its security holders other than Holdings or
another Subsidiary of Holdings, (ii) all regular and periodic reports and all
registration statements and prospectuses, if any, filed by Holdings or any of
its Subsidiaries with any securities exchange or with the Securities and
Exchange Commission or any governmental or private regulatory authority, (iii)
all press releases and other statements made available generally by Holdings or
any of its Subsidiaries to the public concerning material developments in the
business of Holdings or any of its Subsidiaries, and (B) such other information
and data with respect to Holdings or any of its
 

 
82

--------------------------------------------------------------------------------

 

Subsidiaries as from time to time may be reasonably requested by Administrative
Agent or any Lender.
 
5.2 Existence.  Except as otherwise permitted under Section 6.9, each Credit
Party will, and will cause each of its Subsidiaries to, at all times preserve
and keep in full force and effect its existence and all rights and franchises,
licenses and permits material to its business; provided, no Credit Party or any
of its Subsidiaries shall be required to preserve any such existence, right or
franchise, licenses and permits if such Person’s board of directors (or similar
governing body) shall determine that the preservation thereof is no longer
desirable in the conduct of the business of such Person, and that the loss
thereof is not disadvantageous in any material respect to such Person or to
Lenders.
 
5.3 Payment of Taxes and Claims.  Each Credit Party will, and will cause each of
its Subsidiaries to, pay all Taxes imposed upon it or any of its properties or
assets or in respect of any of its income, businesses or franchises before any
penalty or fine accrues thereon, and all claims (including claims for labor,
services, materials and supplies) for sums that have become due and payable and
that by law have or may become a Lien upon any of its properties or assets,
prior to the time when any penalty or fine shall be incurred with respect
thereto; provided, no such Tax or claim need be paid if it is being contested in
good faith by appropriate proceedings promptly instituted and diligently
conducted, so long as (a) an adequate reserve or other appropriate provision, as
shall be required in conformity with GAAP shall have been made therefor, and (b)
in the case of a charge or claim which has or may become a Lien against any of
the Collateral, such contest proceedings conclusively operate to stay the sale
of any portion of the Collateral to satisfy such Tax or claim.  No Credit Party
will, nor will it permit any of its Subsidiaries to, file or consent to the
filing of any consolidated income Tax return with any Person (other than
Holdings or any of its Subsidiaries).
 
5.4 Maintenance of Properties.  Each Credit Party will, and will cause each of
its Subsidiaries to, maintain or cause to be maintained in good repair, working
order and condition, ordinary wear and tear excepted, all material properties
used or useful in the business of Holdings and its Subsidiaries and from time to
time will make or cause to be made all appropriate repairs, renewals and
replacements thereof, and each Credit Party shall defend any Collateral against
all Persons at any time claiming any interest therein other than Permitted
Liens.
 
5.5 Insurance.  Holdings will maintain or cause to be maintained, with
financially sound and reputable insurers, such public liability insurance, third
party property damage insurance, business interruption insurance and casualty
insurance with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of Holdings and its Subsidiaries as may
customarily be carried or maintained under similar circumstances by Persons of
established reputation engaged in similar businesses, in each case in such
amounts (giving effect to self-insurance), with such deductibles, covering such
risks and otherwise on such terms and conditions as shall be customary for such
Persons.  Without limiting the generality of the foregoing, Holdings will
maintain or cause to be maintained (a) flood insurance with respect to each
Flood Hazard Property that is located in a community that participates in the
National Flood Insurance Program, in each case in compliance with any applicable
regulations of the Board of Governors of the Federal Reserve System, and (b)
replacement value casualty insurance on the
 

 
83

--------------------------------------------------------------------------------

 

Collateral under such policies of insurance, with such insurance companies, in
such amounts, with such deductibles, and covering such risks as are at all times
carried or maintained under similar circumstances by Persons of established
reputation engaged in similar businesses.  Each such policy of insurance shall
(i) name Collateral Agent, on behalf of the Secured Parties as an additional
insured thereunder as its interests may appear and (ii) in the case of each
casualty insurance policy, contain a loss payable clause or endorsement,
satisfactory in form and substance to Collateral Agent, that names Collateral
Agent, on behalf of the Secured Parties as the loss payee thereunder.
 
5.6 Inspections.  Each Credit Party will, and will cause each of its
Subsidiaries to, permit any authorized representatives designated by any Lender
to visit and inspect any of the properties of any Credit Party and any of its
respective Subsidiaries, to inspect, copy and take extracts from its and their
financial and accounting records, and to discuss its and their affairs, finances
and accounts with its and their officers and independent public accountants, all
upon reasonable notice and at such reasonable times during normal business hours
and as often as may reasonably be requested; provided, that each Lender shall
coordinate with Administrative Agent with respect to the frequency and timing of
such visits and inspections so as to reasonably minimize the burden imposed on
each Credit Party and its Subsidiaries.
 
5.7 Lenders Meetings.  Holdings and Company will, upon the request of
Administrative Agent or Requisite Lenders, participate in a meeting of
Administrative Agent and Lenders once during each Fiscal Year to be held at
Company’s corporate offices (or at such other location as may be agreed to by
Company and Administrative Agent) at such time as may be agreed to by Company
and Administrative Agent.
 
5.8 Compliance with Laws.  Each Credit Party will comply, and shall cause each
of its Subsidiaries and all other Persons, if any, on or occupying any
Facilities to comply, with the requirements of all applicable laws, rules,
regulations and orders of any Governmental Authority (including all
Environmental Laws), noncompliance with which could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.
 
5.9 Environmental.
 
(a) Environmental Disclosure.  Holdings will deliver to Administrative Agent and
Lenders:
 
(i) as soon as practicable following receipt thereof, copies of all
environmental audits, investigations, analyses and reports of any kind or
character, whether prepared by personnel of Holdings or any of its Subsidiaries
or by independent consultants, Governmental Authorities or any other Persons,
with respect to significant environmental matters at any Facility or with
respect to any known Environmental Claims;
 
(ii) promptly upon the occurrence thereof, written notice describing in
reasonable detail (1) any Release required to be reported to any federal, state
or local governmental or regulatory agency under any applicable Environmental
Laws, (2) any remedial action taken by Holdings or any other Person in response
to (A) any Hazardous Materials Activities the existence of which has a
reasonable possibility of resulting in one or more
 

 
84

--------------------------------------------------------------------------------

 

Environmental Claims having, individually or in the aggregate, a Material
Adverse Effect, or (B) any Environmental Claims that, individually or in the
aggregate, have a reasonable possibility of resulting in a Material Adverse
Effect, and (3) Holdings or Company’s discovery of any occurrence or condition
on any real property adjoining or in the vicinity of any Facility that could
cause such Facility or any part thereof to be subject to any material
restrictions on the ownership, occupancy, transferability or use thereof under
any Environmental Laws;
 
(iii) as soon as practicable following the sending or receipt thereof by
Holdings or any of its Subsidiaries, a copy of any and all material written
communications with respect to (1) any Environmental Claims that, individually
or in the aggregate, have a reasonable possibility of giving rise to a Material
Adverse Effect, (2) any Release required to be reported to any federal, state or
local governmental or regulatory agency, and (3) any request for information
from any governmental agency that suggests such agency is investigating whether
Holdings or any of its Subsidiaries may be potentially responsible for any
Hazardous Materials Activity that has a reasonable possibility of giving rise to
a Material Adverse Effect;
 
(iv) prompt written notice describing in reasonable detail (1) any proposed
acquisition of stock, assets, or property by Holdings or any of its Subsidiaries
that could reasonably be expected to (A) expose Holdings or any of its
Subsidiaries to, or result in, Environmental Claims that could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect or
(B) affect the ability of Holdings or any of its Subsidiaries to maintain in
full force and effect all material Governmental Authorizations required under
any Environmental Laws for their respective operations and (2) any proposed
action to be taken by Holdings or any of its Subsidiaries to modify current
operations in a manner that could reasonably be expected to subject Holdings or
any of its Subsidiaries to any additional material obligations or requirements
under any Environmental Laws; and
 
(v) with reasonable promptness, such other documents and information as from
time to time may be reasonably requested by Administrative Agent in relation to
any matters disclosed pursuant to this Section 5.9(a).
 
(b) Hazardous Materials Activities, Etc.  Each Credit Party shall promptly take,
and shall cause each of its Subsidiaries promptly to take, any and all actions
necessary to (i) cure any violation of applicable Environmental Laws by such
Credit Party or its Subsidiaries that could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, and  (ii) make an
appropriate response to any known Environmental Claim against such Credit Party
or any of its Subsidiaries where failure to do so could reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect; provided,
however, that nothing in this Section 5.9(b) shall preclude any Credit Party or
any of its Subsidiaries from contesting in good faith any such Environmental
Claim.
 
5.10 Subsidiaries.  In the event that any Person becomes a Domestic Subsidiary
of Company, Company shall, except with respect to Permitted Partially-Owned
Subsidiaries (including Subsidiaries who will, after giving effect to any
transfer of Capital Stock to a Permitted Transferee under Section 6.9(g) be
Permitted Partially-Owned Subsidiaries), (a) promptly cause such Domestic
Subsidiary to become a Guarantor hereunder and a Grantor under the Pledge and
Security Agreement by executing and delivering to Administrative Agent
 

 
85

--------------------------------------------------------------------------------

 

and Collateral Agent a Counterpart Agreement, and (b) take all such actions and
execute and deliver, or cause to be executed and delivered, all such
Environmental Reports and all such documents, instruments, agreements, and
certificates as are similar to those described in Sections 3.1(b) and 3.1(h),
and to the extent reasonably requested by Administrative Agent, such documents,
instruments, agreements, and certificates as are similar to those described in
Section 3.1(k).  In the event that any Person becomes a Permitted
Partially-Owned Subsidiary of Company, Company shall use its commercially
reasonable efforts to cause such Subsidiary to become a Guarantor hereunder and
a Grantor under the Pledge and Security Agreement, and Company shall use
commercially reasonable efforts to cause the owner of the remaining Capital
Stock of such Subsidiary to pledge his or her Capital Stock in such Permitted
Partially-Owned Subsidiary in favor of the Collateral Agent for the benefit of
the Secured Parties.  In the event that any Person becomes a Foreign Subsidiary
of Company, and the ownership interests of such Foreign Subsidiary are owned by
Company or by any Domestic Subsidiary thereof, Company shall, or shall cause
such Domestic Subsidiary to, deliver, all such documents, instruments,
agreements, and certificates as are similar to those described in Sections
3.1(b), and Company shall take, or shall cause such Domestic Subsidiary to take,
all of the actions referred to in Section 3.1(h)(i) necessary to grant and to
perfect a First Priority Lien in favor of Administrative Agent, for the benefit
of Secured Parties, under the Pledge and Security Agreement in not more than 65%
of such ownership interests.  With respect to each such Subsidiary, Company
shall promptly send to Administrative Agent written notice setting forth with
respect to such Person (i) the date on which such Person became a Subsidiary of
Company, and (ii) all of the data required to be set forth in Schedules 4.1 and
4.2 with respect to all Subsidiaries of Company; provided, such written notice
shall be deemed to supplement Schedules 4.1 and 4.2 for all purposes hereof.
 
5.11 Mortgages on Material Real Estate Assets. Upon the request of the
Collateral Agent or the Requisite Lenders at any time during the continuance of
any Default or Event of Default, each Credit Party shall, in order to create in
favor of Collateral Agent, for the benefit of Secured Parties, a valid and,
subject to any filing and/or recording referred to herein, perfected First
Priority security interest in any Material Real Estate Asset so requested,
promptly provide to Collateral Agent with respect any such Material Real Estate
Asset so requested:
 
(a) fully executed and notarized Mortgages, in proper form for recording in all
appropriate places in all applicable jurisdictions, encumbering each such
Material Real Estate Asset (each such Material Real Estate Asset subject to a
Mortgage, a “Mortgaged Property”);
 
(b) an opinion of counsel (which counsel shall be reasonably satisfactory to
Collateral Agent) with respect to each Mortgaged Property, in each case with
respect to the enforceability of the form(s) of Mortgages to be recorded in the
relevant state and such other matters as Collateral Agent may reasonably
request, in each case in form and substance reasonably satisfactory to
Collateral Agent;
 
(c) in the case of each Leasehold Property that is a Mortgaged Property, (1) a
Landlord Consent and Estoppel and (2) evidence that such Leasehold Property is a
Recorded Leasehold Interest;
 
(d) (A) ALTA mortgagee title insurance policies or unconditional commitments
therefor issued by one or more title companies reasonably satisfactory to
Collateral
 

 
86

--------------------------------------------------------------------------------

 

Agent with respect to each Mortgaged Property (each, a “Title Policy”), in
amounts not less than the fair market value of each Mortgaged Property, together
with a title report issued by a title company with respect thereto, dated not
more than thirty days prior to the effectiveness of such Mortgage and copies of
all recorded documents listed as exceptions to title or otherwise referred to
therein, each in form and substance reasonably satisfactory to Collateral Agent
and (B) evidence satisfactory to Collateral Agent that such Credit Party has
paid to the title company or to the appropriate Governmental Authorities all
expenses and premiums of the title company and all other sums required in
connection with the issuance of each Title Policy and all recording and stamp
taxes (including mortgage recording and intangible taxes) payable in connection
with recording the Mortgages for each Mortgaged Property in the appropriate real
estate records;
 
(e) flood certifications with respect to each such Material Real Estate Asset
and evidence of flood insurance with respect to each Flood Hazard Property that
is located in a community that participates in the National Flood Insurance
Program, in each case in compliance with any applicable regulations of the Board
of Governors of the Federal Reserve System, in form and substance reasonably
satisfactory to Collateral Agent; and
 
(f) such other matters as may be requested by the Collateral Agent or the
Requisite Lenders, including but not limited to ALTA surveys, Environmental
Reports and appraisals with respect to such Material Real Estate Asset.
 
5.12 Public Lenders.  Company hereby acknowledges that (a) the Administrative
Agent will make available to the Lenders materials and/or information provided
by or on behalf of Company hereunder (collectively, “Company Materials”) by
posting the Company Materials on SyndTrak Online or another similar electronic
system (the “Platform”) and (b) certain of the Lenders may be “public-side”
Lenders (i.e., Lenders that do not wish to receive material non-public
information with respect to the Credit Parties or their securities) (each, a
“Public Lender”).  Company hereby agrees that upon request by Administrative
Agent it will use commercially reasonable efforts to identify that portion of
the Company Materials that may be distributed to the Public Lenders and that
(w) all such Company Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Company Materials
“PUBLIC,” Company shall be deemed to have authorized the Administrative Agent
and the Lenders to treat such Company Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Credit Parties or their securities for purposes of United States
Federal and state securities laws; (y) all Company Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor;” and (z) the Administrative Agent shall be entitled to treat
any Company Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”
 
5.13 Further Assurances.  At any time or from time to time upon the request of
Administrative Agent, each Credit Party will, at its expense, promptly execute,
acknowledge and deliver such further documents and do such other acts and things
as Administrative Agent or Collateral Agent may reasonably request in order to
effect fully the purposes of the Credit Documents.  In furtherance and not in
limitation of the foregoing, each Credit Party shall take such actions as
Administrative Agent or Collateral Agent may reasonably request from time to
 

 
87

--------------------------------------------------------------------------------

 

time to ensure that the Obligations are guarantied by Guarantors and are secured
by substantially all of the assets of Holdings and its Subsidiaries (other than
Real Estate Assets except to the extent contemplated by Section 5.11 hereof) and
all of the outstanding Capital Stock of Company and its Subsidiaries (subject to
limitations contained in the Credit Documents with respect to Foreign
Subsidiaries).
 
SECTION 6. NEGATIVE COVENANTS
 
Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations, such Credit Party shall
perform, and shall cause each of its Subsidiaries to perform, all covenants in
this Section 6.
 
6.1 Indebtedness.  No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or guaranty, or
otherwise become or remain directly or indirectly liable with respect to any
Indebtedness, except:
 
(a) the Obligations;
 
(b) Indebtedness of any Guarantor Subsidiary to Company or to any other
Guarantor Subsidiary, or of Company to any Guarantor Subsidiary; provided, (i)
all such Indebtedness shall be subject to a First Priority Lien pursuant to the
Pledge and Security Agreement, (ii) all such Indebtedness shall be unsecured
and, pursuant to Section 7.7 hereof,  subordinated in right of payment to the
payment in full of the Obligations and (iii) to the extent any of such
Indebtedness is evidenced by a promissory note or other similar evidence of
Indebtedness, then such note shall be delivered to the Collateral Agent to the
extent required under the Pledge and Security Agreement;
 
(c) [Reserved];
 
(d) [Reserved];
 
(e) Indebtedness incurred by Holdings or any of its Subsidiaries arising from
agreements providing for indemnification, adjustment of purchase price or
similar obligations, or from guaranties or letters of credit, surety bonds or
performance bonds securing the performance of Company or any such Subsidiary
pursuant to such agreements, in connection with Permitted Acquisitions or
permitted dispositions of any business, assets or Subsidiary of Holdings or any
of its Subsidiaries;
 
(f) Indebtedness (i) which may be deemed to exist pursuant to any guaranties,
performance, surety, statutory, appeal or similar obligations (including, for
the sake of clarity, obligations of the type described in Section 6.2(d))
incurred in the ordinary course of business or (ii) consisting of reimbursement
obligations in respect of letters of credit issued in connection with any such
obligations;
 
(g) Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts and Specified Cash Management
Arrangements;
 

 
88

--------------------------------------------------------------------------------

 

(h) guaranties in the ordinary course of business of the obligations of
suppliers, customers, franchisees and licensees of Holdings and its
Subsidiaries;
 
(i) guaranties by Company of Indebtedness of a Guarantor Subsidiary or
guaranties by a Subsidiary of Company of Indebtedness of Company or a Guarantor
Subsidiary with respect, in each case, to Indebtedness otherwise permitted to be
incurred pursuant to this Section 6.1;
 
(j) Indebtedness described in Schedule 6.1 or otherwise permitted under this
Section 6.1, but not any extensions, renewals or replacements of such
Indebtedness except (i) renewals and extensions expressly provided for in the
agreements evidencing any such Indebtedness as the same are in effect on the
date of this Agreement and (ii) refinancings and extensions of any such
Indebtedness if the terms and conditions thereof are not less favorable to the
obligor thereon or to the Lenders than the Indebtedness being refinanced or
extended, and the average life to maturity thereof is greater than or equal to
that of the Indebtedness being refinanced or extended; provided, such
Indebtedness permitted under the immediately preceding clause (i) or (ii) above
shall not (A) include Indebtedness of an obligor that was not an obligor with
respect to the Indebtedness being extended, renewed or refinanced, (B) exceed in
a principal amount the Indebtedness being renewed, extended or refinanced or (C)
incurred, created or assumed if any Default or Event of Default has occurred and
is continuing or would result therefrom;
 
(k) Indebtedness with respect to Capital Leases not involving real property in
an aggregate amount not to exceed at any time $15,000,000;
 
(l) purchase money Indebtedness in an aggregate amount not to exceed at any time
$10,000,000 (including any Indebtedness acquired in connection with a Permitted
Acquisition); provided, any such Indebtedness (i) shall be secured only to the
asset acquired in connection with the incurrence of such Indebtedness, and (ii)
shall constitute not less than 75% of the aggregate consideration paid with
respect to such asset;
 
(m) Permitted Seller Notes (i) issued by Holdings as consideration in Permitted
Acquisitions; provided, that the aggregate principal amount of such Permitted
Seller Notes issued by Holdings shall not exceed $10,500,000; and (ii) issued by
Company as consideration in Permitted Acquisitions; provided, that the aggregate
amount of such Permitted Seller Notes issued by Company shall not exceed
$4,500,000;
 
(n) Earn-Out Obligations incurred by Holdings constituting consideration payable
in connection with Permitted Acquisitions; provided, that the maximum aggregate
exposure, as reasonably estimated by management under all such Earn-Out
Obligations shall not exceed $20,000,000 at any time outstanding;
 
(o) a Subsidiary acquired pursuant to a Permitted Acquisition may become or
remain liable with respect to Indebtedness of such Subsidiary existing at the
time of the acquisition of such Subsidiary by Company or any of its Subsidiaries
and, a Subsidiary may become liable with respect to Indebtedness secured by
assets acquired pursuant to a Permitted Acquisition; provided that (i) such
Indebtedness was not incurred in connection with, or in
 

 
89

--------------------------------------------------------------------------------

 

anticipation of, such Permitted Acquisition, and (ii) the aggregate principal
amount of all such Indebtedness at any time outstanding does not exceed
$10,000,000;
 
(p) Indebtedness of Company or any of its Subsidiaries to a Person to the extent
incurred in connection with a Permitted Acquisition of a portion or all of the
Capital Stock of a Permitted Partially-Owned Subsidiary and any guaranty of such
Indebtedness by Holdings, in an aggregate principal amount not to exceed at any
time outstanding $5,000,000, provided that any payments on such Indebtedness
shall only be permitted to the extent set forth in Section 6.5(g);
 
(q) [Reserved];
 
(r) Indebtedness of Holdings constituting Investments by Company permitted under
Section 6.7 hereof;
 
(s) Indebtedness constituting Permitted Unsecured Indebtedness; provided that,
at the time of incurrence of such Indebtedness, (i) the pro forma Leverage
Ratio, after giving effect to the incurrence of such Permitted Unsecured
Indebtedness (as if such Permitted Unsecured Indebtedness had been incurred on
the last day of the prior Fiscal Quarter), shall not exceed 2.75:1.0 and (ii)
the Company’s Liquidity Amount shall be greater than or equal to $50,000,000;
 
(t) other unsecured Indebtedness of Holdings and its Subsidiaries (other than
with respect to Permitted Seller Notes, Take Out Securities or Permitted
Unsecured Indebtedness), in an aggregate amount not to exceed at any time
$20,000,000;
 
(u) Indebtedness of Holdings or Company comprised of Take Out Securities; and
 
(v) Indebtedness with respect to Capital Leases involving real property in an
aggregate amount not to exceed at any time $70,000,000; provided, however, that
to the extent that the amount of Indebtedness incurred under Section 6.1 (k)
remains less than $15,000,000, Company may increase the Indebtedness allowed
under this Section 6.1(v) by the difference between (x) $15,000,000 and (y) the
actual amount of indebtedness incurred under Section 6.1 (k); provided, further,
however, that such an increase in the Indebtedness allowed by this Section
6.l(v) above $70,000,000 shall reduce the $15,000,000 set forth in Section
6.1(k) on a dollar for dollar basis.
 
6.2 Liens.  No Credit Party shall, nor shall it permit any of its Subsidiaries
to, directly or indirectly, create, incur, assume or permit to exist any Lien on
or with respect to any property or asset of any kind (including any document or
instrument in respect of goods or accounts receivable) of Holdings or any of its
Subsidiaries, whether now owned or hereafter acquired, or any income or profits
therefrom, or file or permit the filing of, or permit to remain in effect, any
financing statement or other similar notice of any Lien with respect to any such
property, asset, income or profits under the UCC of any State or under any
similar recording or notice statute, except:
 

 
90

--------------------------------------------------------------------------------

 

(a) Liens in favor of Collateral Agent for the benefit of Secured Parties
granted pursuant to any Credit Document;
 
(b) Liens for Taxes if obligations with respect to such Taxes are being
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted;
 
(c) statutory Liens of landlords, banks (and rights of set-off), of carriers,
warehousemen, mechanics, repairmen, workmen and materialmen, and other Liens
imposed by law (other than any such Lien imposed pursuant to Section 430(k) of
the Internal Revenue Code or ERISA or a violation of Section 436 of the Internal
Revenue Code), in each case incurred in the ordinary course of business (i) for
amounts not yet overdue or (ii) for amounts that are overdue and that (in the
case of any such amounts overdue for a period in excess of five days) are being
contested in good faith by appropriate proceedings, so long as such reserves or
other appropriate provisions, if any, as shall be required by GAAP shall have
been made for any such contested amounts;
 
(d) Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money or other Indebtedness), so long
as no foreclosure, sale or similar proceedings have been commenced with respect
to any portion of the Collateral on account thereof;
 
(e) easements, rights-of-way, restrictions, encroachments, and other minor
defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
Holdings or any of its Subsidiaries;
 
(f) any interest or title of a lessor, sublessor, lessee or sub-lessee under any
lease of real estate permitted hereunder;
 
(g) Liens solely on any cash earnest money deposits made by Holdings or any of
its Subsidiaries in connection with any letter of intent or purchase agreement
entered into by it as permitted hereunder;
 
(h) purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;
 
(i) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;
 
(j) any zoning or similar law or right reserved to or vested in any governmental
office or agency to control or regulate the use of any real property;
 
(k) licenses of patents, trademarks and other intellectual property rights
granted by Holdings or any of its Subsidiaries in the ordinary course of
business and not
 

 
91

--------------------------------------------------------------------------------

 

interfering in any respect with the ordinary conduct of the business of Company
or such Subsidiary;
 
(l) Liens described in Schedule 6.2;
 
(m) Liens securing Indebtedness permitted pursuant to Section 6.1(k), 6.1(l) and
6.1(v); provided, any such Lien shall encumber only the asset acquired with the
proceeds of such Indebtedness;
 
(n) Liens on assets acquired pursuant to a Permitted Acquisition, so long as
such Liens were not created in anticipation of such Permitted Acquisition; and
 
(o) Liens in replacement of any of the foregoing to the extent that they do not
cover additional property or secure additional obligations than the Liens which
they replace.
 
6.3 Equitable Lien.  If any Credit Party or any of its Subsidiaries shall create
or assume any Lien upon any of its properties or assets, whether now owned or
hereafter acquired, other than Permitted Liens, it shall make or cause to be
made effective provisions whereby the Obligations will be secured by such Lien
equally and ratably with any and all other Indebtedness secured thereby as long
as any such Indebtedness shall be so secured; provided, notwithstanding the
foregoing, this covenant shall not be construed as a consent by Requisite
Lenders to the creation or assumption of any such Lien not otherwise permitted
hereby.
 
6.4 No Further Negative Pledges.  Except with respect to (a) specific property
encumbered to secure payment of particular Indebtedness or to be sold pursuant
to an executed agreement with respect to a permitted Asset Sale and (b)
restrictions by reason of customary provisions restricting assignments,
subletting or other transfers contained in leases, licenses and similar
agreements entered into in the ordinary course of business (provided that such
restrictions are limited to the property or assets secured by such Liens or the
property or assets subject to such leases, licenses or similar agreements, as
the case may be) no Credit Party nor any of its Subsidiaries shall enter into
any agreement prohibiting the creation or assumption of any Lien upon any of its
properties or assets, whether now owned or hereafter acquired.
 
6.5 Restricted Junior Payments.  No Credit Party shall, nor shall it permit any
of its Subsidiaries to, directly or indirectly, declare, order, pay, make or set
apart any sum for any Restricted Junior Payment except the following shall be
permitted:
 
(a) [Reserved];
 
(b) [Reserved];
 
(c) So long as no Default or Event of Default shall have occurred and be
continuing or shall be caused thereby, Company may make regularly scheduled
payments of interest on any Take Out Securities; provided that (i) the aggregate
amount of any such interest payments shall not exceed $10,000,000 in any Fiscal
Year and (ii) at the time of such Restricted Junior Payment, and after giving
effect thereto, Company shall be in pro forma compliance with the covenants set
forth in Section 6.8 as of the last day of the most recently ended Fiscal
Quarter after giving effect to such payments;
 

 
92

--------------------------------------------------------------------------------

 

(d) [Reserved];
 
(e) Subsidiaries of Company may make Restricted Junior Payments by way of
dividends to its shareholders proportionate to their respective holdings;
 
(f) Holdings may make regularly scheduled payments in respect of (i) Permitted
Seller Notes in accordance with the terms of, and only to the extent required
by, and subject to the subordination provisions contained in, the agreement
pursuant to which such Permitted Seller Notes were issued or were otherwise
subject, and (ii) Earn-Out Obligations in accordance with the terms of, and only
to the extent required by, and subject to the subordination provisions contained
in, the  documents related to the relevant Permitted Acquisition;
 
(g) Company and any of its Subsidiaries may issue Indebtedness pursuant to
Section 6.1(p) and may make regularly scheduled payments in respect of such
Indebtedness and Company and its Subsidiaries may make Restricted Junior
Payments to make a Permitted Acquisition of a portion or all of the Capital
Stock of a Permitted Partially-Owned Subsidiary; provided  that (i) the
aggregate amount of such Restricted Junior Payments do not exceed $750,000 in
any Fiscal Year, and (ii) the aggregate principal amount of any such
Indebtedness outstanding pursuant to Section 6.1(p) does not exceed at any time
$5,000,000 in the aggregate;
 
(h) Company may make Restricted Junior Payments to Holdings to the extent
required to enable Holdings (i) to make scheduled payments of principal and
interest on the Permitted Seller Notes and (ii) to make payments on Earn-Out
Obligations in accordance with the terms of, and only to the extent required by,
the documents related to the relevant Permitted Acquisition, so long as Holdings
applies the amount of any such Restricted Junior Payment for such purpose;
provided, that at the time of such Restricted Junior Payment pursuant to this
clause (h) and immediately after giving effect thereto, no Event of Default
shall have occurred and be continuing under Section 8.1(a), Section 8.1(c) or
Section 8.1(e);
 
(i) Company and the Guarantor Subsidiaries may make Restricted Junior Payments
that are regularly scheduled interest payments on Permitted Unsecured
Indebtedness; provided, that at the time of such Restricted Junior Payment
pursuant to this clause (i) and immediately after giving effect thereto, no
Event of Default shall have occurred and be continuing;
 
(j) Holdings may repurchase shares of Capital Stock of Holdings held by officers
and employees of Holdings and its Subsidiaries upon the termination of the
employment of such officers and employees; provided, however, that the amount of
such repurchase shall not exceed in any Fiscal Year the sum of (1) $5,000,000
plus (2) the unutilized portion of such $5,000,000 from the immediately
preceding Fiscal Year;
 
(k) Company may make Restricted Junior Payments to Holdings to the extent
required to enable Holdings to make the repurchases permitted pursuant to
Section 6.5(j), so long as Holdings applies the amount of any such Restricted
Junior Payment for such purpose;
 
(l) [Reserved];
 

 
93

--------------------------------------------------------------------------------

 

(m) so long as no Default or Event of Default shall have occurred and be
continuing or shall be caused thereby, Company may make Restricted Junior
Payments to Holdings (i) to the extent necessary to permit Holdings to pay
reasonable general administrative costs and expenses and (ii) to the extent
necessary to permit Holdings to discharge the consolidated tax liabilities of
Holdings and its Subsidiaries, in each case so long as Holdings applies the
amount of any such Restricted Junior Payment for such purpose;
 
(n) [Reserved];
 
(o) Company or any of its Subsidiaries may purchase any additional portion, or
all, of the Capital Stock of any Permitted Partially-Owned Subsidiary in
accordance with Section 6.9(h); and
 
(p) so long as no Default or Event of Default shall have occurred and be
continuing or shall be caused thereby, Holdings may, without limiting the basket
set forth in Section 6.5(j), repurchase shares of Capital Stock of Holdings;
provided, however, that the amount of such repurchase shall not exceed (1)
$35,000,000 at any time if the Leverage Ratio at the time of such repurchase and
after giving effect thereto is greater than or equal to 2.00:1.00, (2)
$75,000,000 at any time if the Leverage Ratio at the time of such repurchase and
after giving effect thereto is less than 2.00:1.00 but greater than or equal to
1.00:1.00 or (3) $125,000,000 at any time if the Leverage Ratio at the time of
such repurchase and after giving effect thereto is less than 1.00:1.00.
 
6.6 Restrictions on Subsidiary Distributions.  Except as provided herein, no
Credit Party shall, nor shall it permit any of its Subsidiaries to, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary of
Company to (a) pay dividends or make any other distributions on any of such
Subsidiary’s Capital Stock owned by Company or any other Subsidiary of Company,
(b) repay or prepay any Indebtedness owed by such Subsidiary to Company or any
other Subsidiary of Company, (c) make loans or advances to Company or any other
Subsidiary of Company, or (d) transfer any of its property or assets to Company
or any other Subsidiary of Company other than restrictions (i) in agreements
evidencing Indebtedness permitted by Section 6.1(k), Section 6.1(l) and Section
6.1(o) that impose restrictions on the transfer of property so acquired or
securing such Indebtedness and (ii) by reason of customary provisions
restricting assignments, subletting or other transfers contained in leases,
licenses, joint venture agreements and similar agreements entered into in the
ordinary course of business, and (iii) that are or were created by virtue of any
transfer of, agreement to transfer or option or right with respect to any
property, assets or Capital Stock not otherwise prohibited under this Agreement.
 
6.7 Investments.  No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, make or own any Investment in any
Person, including without limitation any Joint Venture, except:
 
(a) [Reserved];
 
(b) Cash Equivalents;
 

 
94

--------------------------------------------------------------------------------

 

(c) (i) equity Investments owned as of the 2011 Effective Date in any Subsidiary
and (ii) Investments made after the 2011 Effective Date in any Domestic
Subsidiary of Company that is, after giving effect to such Investment, a
Guarantor Subsidiary;
 
(d) Investments (i) in accounts receivable arising and trade credit granted in
the ordinary course of business and in any Securities received in satisfaction
or partial satisfaction thereof from financially troubled account debtors and
(ii) deposits, prepayments and other credits to suppliers made in the ordinary
course of business consistent with the past practices of Holdings and its
Subsidiaries;
 
(e) intercompany loans to the extent permitted under Section 6.1(b);
 
(f) Investments that constitute Permitted Acquisitions permitted pursuant to
Section 6.9;
 
(g) loans and advances to employees of Holdings and its Subsidiaries made in the
ordinary course of business, including to purchase Capital Stock of Holdings, in
an aggregate principal amount not to exceed $5,000,000 at any one time
outstanding; provided, however, that the amount allocable to loans and advances
to purchase Capital Stock of Holdings shall not exceed $1,000,000 in the
aggregate; provided, further, however, that the proceeds received by Holdings of
such purchase of Holdings’ Capital Stock, shall be used by Holdings to acquire
Capital Stock of Company or otherwise used to make a common equity contribution
to Company or to repay loans or advances made to Holdings by Company pursuant to
Section 6.7(i);
 
(h) Investments in Permitted Partially-Owned Subsidiaries, subject to no Event
of Default having occurred and be continuing or that would result therefrom
(including, for the avoidance of doubt, pursuant to Section 6.15 hereof);
 
(i) loans and advances from Company to Holdings to permit Holdings to make
payments contemplated to be made pursuant to Section 6.5 hereof;
 
(j) in connection with a Specified Acquisition, non-cash loans and non-cash
advances (that are reflected as receivables on the consolidated balance sheet of
Holdings) made to Permitted Transferees to purchase the Capital Stock of the
target company of such Specified Acquisition (or, subject to such sale,
assignment or transfer not being a Change of Control or a Default hereunder, any
entity into which the target company of such Specified Acquisition is merged or
into which substantially all of the assets of the target company of such
Specified Acquisition are acquired); provided that unless the surviving company
or the entity acquiring substantially all of the assets of the target company is
not already a Guarantor Subsidiary or a Permitted Partially-Owned Subsidiary,
Company shall designate such Person (if a Domestic Subsidiary) as a Permitted
Partially-Owned Subsidiary;
 
(k) Investments described in Schedule 6.7;
 
(l) Investments related to Company’s acquisition of Pet DRx Corporation;
 
(m) Investments not to exceed $200,000,000 at any time outstanding (net of
return of capital or repayments of principal actually received, in each case in
cash, with respect
 

 
95

--------------------------------------------------------------------------------

 

to any such Investments (which amount shall not exceed, for purposes of
determining the availability of the above amount, the original cost of such
Investment)) made after the 2011 Effective Date in Foreign Subsidiaries in
Canada or the United Kingdom, provided that (i) the above amount will be reduced
by the amount of any Permitted Acquisitions made of Foreign Subsidiaries in the
United Kingdom or Canada pursuant to Section 6.9(h) and (ii) to the extent that
Investments in Foreign Subsidiaries in Canada or the United Kingdom are made in
the form of shares of common stock of Holdings not otherwise prohibited by the
Credit Documents, then the value of such shares of common stock of Holdings
shall not be counted against the above amount; and
 
(n) other Investments in an aggregate amount not to exceed at any time
$60,000,000; provided that to the extent that such Investments are made in the
form of shares of common stock of Holdings not otherwise prohibited by the
Credit Documents, then the value of such shares of common stock of Holdings
shall not be counted against the above amount.
 
6.8 Financial Covenants.
 
(a) [Reserved].
 
(b) Fixed Charge Coverage Ratio.  Company shall not permit the Fixed Charge
Coverage Ratio as of the last day of any Fiscal Quarter, beginning with the
Fiscal Quarter ending September 30, 2010, to be less than 1.20:1.00.
 
(c) Leverage Ratio.  Company shall not permit the Leverage Ratio as of the last
day of any Fiscal Quarter, beginning with the Fiscal Quarter ending September
30, 2010, to exceed 3.00:1.00.
 
(d) [Reserved].
 
(e) [Reserved].
 
(f) Certain Calculations.  With respect to any period during which a Permitted
Acquisition or an Asset Sale has occurred (each, a “Subject Transaction”), for
purposes of determining compliance with the financial covenants set forth in
this Section 6.8, Consolidated Adjusted EBITDA shall be calculated with respect
to such period on a pro forma basis (including pro forma adjustments arising out
of events which are directly attributable to a specific transaction, are
factually supportable and are expected to have a continuing impact, in each case
determined on a basis consistent with Article 11 of Regulation S-X promulgated
under the Securities Act and as interpreted by the staff of the Securities and
Exchange Commission, which would include cost savings resulting from head count
reduction, closure of facilities and similar restructuring charges, which pro
forma adjustments shall be certified by the chief financial officer of Company)
using the historical audited financial statements, to the extent available, of
any business so acquired or to be acquired or sold or to be sold and the
consolidated financial statements of Holdings and its Subsidiaries which shall
be reformulated as if such Subject Transaction, and any Indebtedness incurred or
repaid in connection therewith, had been consummated or incurred or repaid at
the beginning of such period (and assuming that such Indebtedness bears interest
during any portion of the applicable measurement period prior to the relevant
acquisition at the weighted average of the interest rates applicable to
outstanding Loans
 

 
96

--------------------------------------------------------------------------------

 

incurred during such period); provided, however, calculations of pro forma
Consolidated Adjusted EBITDA with respect to a Permitted Acquisition, the
aggregate consideration for which constitutes $10,000,000 or less, shall be
based on reasonable estimations made by Company of such pre-acquisition EBITDA
based on actual pre-acquisition revenues; provided, further that, such
Consolidated Adjusted EBITDA shall not exceed in such case 22% of such actual
pre-acquisition revenues.
 
6.9 Fundamental Changes; Disposition of Assets; Acquisitions.  No Credit Party
shall, nor shall it permit any of its Subsidiaries to, enter into any
transaction of merger or consolidation, or liquidate, wind-up or dissolve itself
(or suffer any liquidation or dissolution), or convey, sell, lease or sub-lease
(as lessor or sublessor), transfer or otherwise dispose of, in one transaction
or a series of transactions, all or any part of its business, assets or property
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, or acquire by purchase or
otherwise (other than purchases or other acquisitions of inventory, materials
and equipment in the ordinary course of business) the business, property or
fixed assets of, or stock or other evidence of beneficial ownership of, any
Person or any division or line of business or other business unit of any Person,
except:
 
(a) any Subsidiary of Holdings may be merged with or into Company or any
Guarantor Subsidiary, or be liquidated, wound up or dissolved, or all or any
part of its business, property or assets may be conveyed, sold, leased,
transferred or otherwise disposed of, in one transaction or a series of
transactions, to Company or any Guarantor Subsidiary; provided, in the case of
such a merger, Company or such Guarantor Subsidiary, as applicable shall be the
continuing or surviving Person;
 
(b) sales or other dispositions of assets that do not constitute Asset Sales;
 
(c) Asset Sales, the proceeds of which (valued at (x) the principal amount
thereof in the case of non-Cash proceeds consisting of notes or other debt
Securities, (y) fair market value in the case of other non-Cash proceeds or (z)
with respect to Asset Sales in connection with Permitted Subsidiary Dropdowns,
the greater of the fair market value of the assets so transferred and any Cash
proceeds actually received) when aggregated with the proceeds of all other Asset
Sales (other than sales and lease backs) made within the same Fiscal Year, are
less than $20,000,000; provided (1) the consideration received for such assets
shall be in an amount at least equal to the fair market value thereof
(determined in good faith by the board of directors of Company (or similar
governing body)), (2) other than with respect to Asset Sales in connection with
Permitted Subsidiary Dropdowns, no less than 80% thereof shall be paid in Cash,
and (3) the Net Asset Sale Proceeds thereof shall be applied as required by
Section 2.13(a);
 
(d) leases and subleases (as lessor or sublessor) of real property to third
parties at reasonable rents, taking into consideration any services provided by
lessee or sublessee, in an aggregate amount not to exceed $1,000,000 in any
Fiscal Year;
 
(e) [Reserved];
 
(f) disposals of obsolete, worn out, redundant or surplus property;
 

 
97

--------------------------------------------------------------------------------

 

(g) sales, assignments or other dispositions by Company and any of its
Subsidiaries of Capital Stock to Permitted Transferees in connection with
Specified Acquisitions to the extent not otherwise prohibited hereunder and so
long as the proviso in Section 6.7(j) (to the extent applicable) is complied
with;
 
(h) Permitted Acquisitions; provided, however, that (i) with respect to any
Permitted Acquisitions of entities outside of the United States after the 2011
Effective Date, such Permitted Acquisitions shall be limited to entities in the
United Kingdom and Canada and shall not exceed $200,000,000 in the aggregate,
(ii) the threshold for Permitted Acquisitions of Persons in the United Kingdom
and Canada above will be reduced by the amount of any outstanding Investments
made in Foreign Subsidiaries in the United Kingdom or Canada pursuant to Section
6.7(m) and (iii) to the extent that any consideration for Permitted Acquisitions
is in the form of shares of common stock of Holdings not otherwise prohibited by
the Credit Documents, then the value of such shares of common stock shall not be
counted against the above amount; and
 
(i) sales and lease backs permitted pursuant to Section 6.11; and
 
(j) Investments made in accordance with Section 6.7.
 
6.10 Disposal of Subsidiary Interests.  Except for any sale of interests in the
Capital Stock of any of its Subsidiaries in compliance with the provisions of
Section 6.9, no Credit Party shall, (a) directly or indirectly sell, assign,
pledge or otherwise encumber or dispose of any Capital Stock of any of its
Subsidiaries, except to qualify directors if required by applicable law; or  (b)
permit any of its Subsidiaries directly or indirectly to sell, assign, pledge or
otherwise encumber or dispose of any Capital Stock of any of its Subsidiaries,
except to another Credit Party (subject to the restrictions on such disposition
otherwise imposed hereunder), or to qualify directors if required by applicable
law.
 
6.11 Sales and Lease-Backs.  No Credit Party shall, nor shall it permit any of
its Subsidiaries to, directly or indirectly, become or remain liable as lessee
or as a guarantor or other surety with respect to any lease of any property
(whether real, personal or mixed), whether now owned or hereafter acquired,
which such Credit Party (a) has sold or transferred or is to sell or to transfer
to any other Person (other than Holdings or any of its Subsidiaries), or (b)
intends to use for substantially the same purpose as any other property which
has been or is to be sold or transferred by such Credit Party to any Person
(other than Holdings or any of its Subsidiaries) in connection with such lease;
provided, however, that Company and its Subsidiaries may sell and lease-back
real estate assets without limitation provided, notwithstanding anything to the
contrary set forth in this Agreement, that any proceeds received from such sale
and lease back transactions in excess of $25,000,000 in the aggregate in any
Fiscal Year shall be used to prepay (no later than the third Business Day
following the date of receipt of such proceeds) the Loans in accordance with
Section 2.l4(b).
 
6.12 Transactions with Shareholders and Affiliates.  No Credit Party shall, nor
shall it permit any of its Subsidiaries to, directly or indirectly, enter into
or permit to exist any transaction (including the purchase, sale, lease or
exchange of any property or the rendering of any service) with any holder of 10%
or more of any class of Capital Stock of Holdings or any of
 

 
98

--------------------------------------------------------------------------------

 

its Subsidiaries or with any Affiliate of Holdings or of any such holder, on
terms that are less favorable to Holdings or that Subsidiary, as the case may
be, than those that might be obtained at the time from a Person who is not such
a holder or Affiliate; provided, the foregoing restriction shall not apply to
(a) any transaction between Holdings, Company and any Subsidiary; (b) reasonable
and customary fees paid to members of the board of directors (or similar
governing body) of Holdings and its Subsidiaries; (c) compensation and
management equity arrangements for officers and other employees of Holdings and
its Subsidiaries entered into in the ordinary course of business; (d) payment of
Transaction Costs to the extent such payments are made to any holder of 10% or
more of any class of Capital Stock of Holdings or any of its Subsidiaries or to
any Affiliate of Holdings or of any such holder; and (e) sales or purchases by
Company or any of its Subsidiaries of the Capital Stock of a Subsidiary of
Company; provided, that with respect to such sales, Company designates such
Subsidiary a Permitted Partially-Owned Subsidiary, and, with respect to such
purchases, such purchases are permitted pursuant to Sections 6.1(p) and 6.5(g).
 
6.13 Conduct of Business.  From and after the 2011 Effective Date, no Credit
Party shall, nor shall it permit any of its Subsidiaries to, engage in any
business other than (i) the businesses engaged in by such Credit Party on the
2011 Effective Date and businesses or lines of businesses the same as, related,
complementary or ancillary to, the business in which such Credit Party is
engaged as of the 2011 Effective Date and (ii) such other lines of business as
may be consented to by Requisite Lenders.
 
6.14 Permitted Activities of Holdings.  Notwithstanding anything to the contrary
contained herein, Holdings shall not (a) incur, directly or indirectly, any
Indebtedness or any other obligation or liability whatsoever other than the
Indebtedness and obligations permitted to be incurred by Holdings under Section
6.1 (including, without limitation, Indebtedness and obligations owing to
Company, Permitted Seller Notes and Earn-Out Obligations and Indebtedness and
obligations set forth on Schedule 6.1 for which Holdings is obligor as of the
2011 Effective Date), obligations to pay Transaction Costs and obligations for
Taxes and administrative costs and expenses as contemplated on Sections 6.5(l)
and 6.5(m); (b) create or suffer to exist any Lien upon any property or assets
now owned or hereafter acquired by it other than the Liens created under the
Collateral Documents to which it is a party or permitted pursuant to Section
6.2; (c) engage in any business or activity or own any assets other than (i)
holding 100% of the Capital Stock of Company, (ii) performing its obligations
under Permitted Seller Notes and Earn-Out Obligations and for Taxes and
administrative costs and expenses as contemplated by Sections 6.5(l) and 6.5(m);
(iii) making Restricted Junior Payments and Investments to the extent not
prohibited by this Agreement; (iv) entering into confidentiality and
non-disclosure agreements entered into in the ordinary course of business and
(v) performing its obligations and activities incidental to the foregoing to the
extent not prohibited under the Credit Documents; (d) consolidate with or merge
with or into, or convey, transfer or lease all or substantially all its assets
to, any Person; (e) sell or otherwise dispose of any Capital Stock of any of its
Subsidiaries except to the extent permitted by Section 6.9; (f) create or
acquire any Subsidiary or make or own any Investment in any Person other than
Company and other than as permitted under Section 6.7(g); or (g) fail to hold
itself out to the public as a legal entity separate and distinct from all other
Persons.
 

 
99

--------------------------------------------------------------------------------

 

6.15 Permitted Partially-Owned Subsidiaries.  At no time shall the total portion
of Consolidated Adjusted EBITDA contributed by all Subsidiaries constituting
Permitted Partially-Owned Subsidiaries (irrespective of whether or not Guarantor
Subsidiaries) exceed 15% of Consolidated Adjusted EBITDA.
 
6.16 Amendments or Waivers with respect to Subordinated Indebtedness and
Permitted Unsecured Indebtedness. No Credit Party shall, nor shall it permit any
of its Subsidiaries to, amend or otherwise change the terms of any Subordinated
Indebtedness or any Permitted Unsecured Indebtedness in any manner that is, in
the good faith and reasonable determination  of Company, adverse in any material
respect to the interests of the Lenders.
 
6.17 Designation of “Senior Indebtedness”.  Company shall not designate any
Indebtedness (other than the Obligations) as “Senior Indebtedness” or similar
term for purposes of any Subordinated Indebtedness without the prior written
consent of Requisite Lenders.
 
6.18 Fiscal Year.  No Credit Party shall, nor shall it permit any of its
Subsidiaries to, change its Fiscal Year-end from December 31.
 
SECTION 7. GUARANTY
 
7.1 Guaranty of the Obligations.  Subject to the provisions of Section 7.2,
Guarantors jointly and severally hereby irrevocably and unconditionally guaranty
to Administrative Agent for the ratable benefit of the Beneficiaries the due and
punctual payment in full of all Obligations when the same shall become due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code, 11
U.S.C. 362(a)) (collectively, the “Guaranteed Obligations”).
 
7.2 Contribution by Guarantors.  All Guarantors desire to allocate among
themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty.  Accordingly,
in the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guaranty that exceeds its Fair Share as of such
date, such Funding Guarantor shall be entitled to a contribution from each of
the other Contributing Guarantors in the amount of such other Contributing
Guarantor’s Fair Share Shortfall as of such date, with the result that all such
contributions will cause each Contributing Guarantor’s Aggregate Payments to
equal its Fair Share as of such date.  “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to (a)
the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by  (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty in respect of the obligations Guaranteed.  “Fair
Share Shortfall” means, with respect to a Contributing Guarantor as of any date
of determination, the excess, if any, of the Fair Share of such Contributing
Guarantor over the Aggregate Payments of such Contributing Guarantor.  “Fair
Share Contribution Amount” means, with respect to a Contributing Guarantor as of
any date of determination, the maximum aggregate amount of the obligations of
such Contributing Guarantor under this Guaranty that would not render its
obligations hereunder or thereunder subject to avoidance as a fraudulent
 

 
100

--------------------------------------------------------------------------------

 

 transfer or conveyance under Section 548 of Title 11 of the United States Code
or any comparable applicable provisions of state law; provided, solely for
purposes of calculating the “Fair Share Contribution Amount” with respect to any
Contributing Guarantor for purposes of this Section 7.2, any assets or
liabilities of such Contributing Guarantor arising by virtue of any rights to
subrogation, reimbursement or indemnification or any rights to or obligations of
contribution hereunder shall not be considered as assets or liabilities of such
Contributing Guarantor.  “Aggregate Payments” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to (1)
the aggregate amount of all payments and distributions made on or before such
date by such Contributing Guarantor in respect of this Guaranty (including,
without limitation, in respect of this Section 7.2), minus (2) the aggregate
amount of all payments received on or before such date by such Contributing
Guarantor from the other Contributing Guarantors as contributions under this
Section 7.2.  The amounts payable as contributions hereunder shall be determined
as of the date on which the related payment or distribution is made by the
applicable Funding Guarantor.  The allocation among Contributing Guarantors of
their obligations as set forth in this Section 7.2 shall not be construed in any
way to limit the liability of any Contributing Guarantor hereunder.  Each
Guarantor is a third party beneficiary to the contribution agreement set forth
in this Section 7.2.
 
7.3 Payment by Guarantors.  Subject to Section 7.2, Guarantors hereby jointly
and severally agree, in furtherance of the foregoing and not in limitation of
any other right which any Beneficiary may have at law or in equity against any
Guarantor by virtue hereof, that upon the failure of Company to pay any of the
Guaranteed Obligations when and as the same shall become due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)),
Guarantors will upon demand pay, or cause to be paid, in Cash, to Administrative
Agent for the ratable benefit of Beneficiaries, an amount equal to the sum of
the unpaid principal amount of all Guaranteed Obligations then due as aforesaid,
accrued and unpaid interest on such Guaranteed Obligations (including interest
which, but for Company’s becoming the subject of a case under the Bankruptcy
Code, would have accrued on such Guaranteed Obligations, whether or not a claim
is allowed against Company for such interest in the related bankruptcy case) and
all other Guaranteed Obligations then owed to Beneficiaries as aforesaid.
 
7.4 Liability of Guarantors Absolute.  Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than payment in full of the
Guaranteed Obligations.  In furtherance of the foregoing and without limiting
the generality thereof, each Guarantor agrees as follows:
 
(a) this Guaranty is a guaranty of payment when due and not of
collectability.  This Guaranty is a primary obligation of each Guarantor and not
merely a contract of surety;
 
(b) Administrative Agent may enforce this Guaranty upon the occurrence of an
Event of Default notwithstanding the existence of any dispute between Company
and any Beneficiary with respect to the existence of such Event of Default;
 

 
101

--------------------------------------------------------------------------------

 

(c) the obligations of each Guarantor hereunder are independent of the
obligations of Company and the obligations of any other guarantor (including any
other Guarantor) of the obligations of Company, and a separate action or actions
may be brought and prosecuted against such Guarantor whether or not any action
is brought against Company or any of such other guarantors and whether or not
Company is joined in any such action or actions;
 
(d) payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been
paid.  Without limiting the generality of the foregoing, if Administrative Agent
is awarded a judgment in any suit brought to enforce any Guarantor’s covenant to
pay a portion of the Guaranteed Obligations, such judgment shall not be deemed
to release such Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by such Guarantor, limit, affect, modify or
abridge any other Guarantor’s liability hereunder in respect of the Guaranteed
Obligations;
 
(e) any Beneficiary, upon such terms as it deems appropriate, without notice or
demand and without affecting the validity or enforceability hereof or giving
rise to any reduction, limitation, impairment, discharge or termination of any
Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of such Beneficiary in respect hereof or the Guaranteed Obligations
and direct the order or manner of sale thereof, or exercise any other right or
remedy that such Beneficiary may have against any such security, in each case as
such Beneficiary in its discretion may determine consistent herewith or the
applicable Hedge Agreement or Specified Cash Management Arrangement and any
applicable security agreement, including foreclosure on any such security
pursuant to one or more judicial or nonjudicial sales, whether or not every
aspect of any such sale is commercially reasonable, and even though such action
operates to impair or extinguish any right of reimbursement or subrogation or
other right or remedy of any Guarantor against Company or any security for the
Guaranteed Obligations; and (vi) exercise any other rights available to it under
the Credit Documents, the Hedge Agreements or the Specified Cash Management
Arrangements; and
 
(f) this Guaranty and the obligations of Guarantors hereunder shall be valid and
enforceable and shall not be subject to any reduction, limitation, impairment,
discharge or termination for any reason (other than payment in full of the
Guaranteed Obligations), including the occurrence of any of the following,
whether or not any Guarantor shall have had notice or knowledge of any of them:
(i) any failure or omission to assert or enforce or agreement or
 

 
102

--------------------------------------------------------------------------------

 

election not to assert or enforce, or the stay or enjoining, by order of court,
by operation of law or otherwise, of the exercise or enforcement of, any claim
or demand or any right, power or remedy (whether arising under the Credit
Documents, the Hedge Agreements or the Specified Cash Management Arrangements,
at law, in equity or otherwise) with respect to the Guaranteed Obligations or
any agreement relating thereto, or with respect to any other guaranty of or
security for the payment of the Guaranteed Obligations; (ii) any rescission,
waiver, amendment or modification of, or any consent to departure from, any of
the terms or provisions (including provisions relating to events of default)
hereof, any of the other Credit Documents, any of the Hedge Agreements, any of
the Specified Cash Management Arrangements or any agreement or instrument
executed pursuant thereto, or of any other guaranty or security for the
Guaranteed Obligations, in each case whether or not in accordance with the terms
hereof or such Credit Document, such Hedge Agreement, such Specified Cash
Management Arrangement or any agreement relating to such other guaranty or
security; (iii) the Guaranteed Obligations, or any agreement relating thereto,
at any time being found to be illegal, invalid or unenforceable in any respect;
(iv) the application of payments received from any source (other than payments
received pursuant to the other Credit Documents, any of the Hedge Agreements, or
any of the Specified Cash Management Arrangements or from the proceeds of any
security for the Guaranteed Obligations, except to the extent such security also
serves as collateral for indebtedness other than the Guaranteed Obligations) to
the payment of indebtedness other than the Guaranteed Obligations, even though
any Beneficiary might have elected to apply such payment to any part or all of
the Guaranteed Obligations; (v) any Beneficiary’s consent to the change,
reorganization or termination of the corporate structure or existence of
Holdings or any of its Subsidiaries and to any corresponding restructuring of
the Guaranteed Obligations; (vi) any failure to perfect or continue perfection
of a security interest in any collateral which secures any of the Guaranteed
Obligations; (vii) any defenses, set-offs or counterclaims which Company may
allege or assert against any Beneficiary in respect of the Guaranteed
Obligations, including failure of consideration, breach of warranty, payment,
statute of frauds, statute of limitations, accord and satisfaction and usury;
and (viii) any other act or thing or omission, or delay to do any other act or
thing, which may or might in any manner or to any extent vary the risk of any
Guarantor as an obligor in respect of the Guaranteed Obligations.
 
7.5 Waivers by Guarantors.  Each Guarantor hereby waives, for the benefit of
Beneficiaries: (a) any right to require any Beneficiary, as a condition of
payment or performance by such Guarantor, to (i) proceed against Company, any
other guarantor (including any other Guarantor) of the Guaranteed Obligations or
any other Person, (ii) proceed against or exhaust any security held from
Company, any such other guarantor or any other Person, (iii) proceed against or
have resort to any balance of any Deposit Account or credit on the books of any
Beneficiary in favor of Company or any other Person, or (iv) pursue any other
remedy in the power of any Beneficiary whatsoever;  (b) any defense arising by
reason of the incapacity, lack of authority or any disability or other defense
of Company or any other Guarantor including any defense based on or arising out
of the lack of validity or the unenforceability of the Guaranteed Obligations or
any agreement or instrument relating thereto or by reason of the cessation of
the liability of Company or any other Guarantor from any cause other than
payment in full of the Guaranteed Obligations; (c) any defense based upon any
statute or rule of law which provides that the obligation of a surety must be
neither larger in amount nor in other respects more burdensome than that of the
principal; (d) any defense based upon any Beneficiary’s errors or omissions in
the administration of the Guaranteed Obligations, except behavior which amounts
 

 
103

--------------------------------------------------------------------------------

 

to bad faith; (e) (i) any principles or provisions of law, statutory or
otherwise, which are or might be in conflict with the terms hereof and any legal
or equitable discharge of such Guarantor’s obligations hereunder, (ii) the
benefit of any statute of limitations affecting such Guarantor’s liability
hereunder or the enforcement hereof, (iii) any rights to set-offs, recoupments
and counterclaims, and (iv) promptness, diligence and any requirement that any
Beneficiary protect, secure, perfect or insure any security interest or lien or
any property subject thereto; (f) notices, demands, presentments, protests,
notices of protest, notices of dishonor and notices of any action or inaction,
including acceptance hereof, notices of default hereunder, the Hedge Agreements,
the Specified Cash Management Arrangements or any agreement or instrument
related thereto, notices of any renewal, extension or modification of the
Guaranteed Obligations or any agreement related thereto, notices of any
extension of credit to Company and notices of any of the matters referred to in
Section 7.4 and any right to consent to any thereof; and (g) any defenses or
benefits that may be derived from or afforded by law which limit the liability
of or exonerate guarantors or sureties, or which may conflict with the terms
hereof.
 
7.6 Guarantors’ Rights of Subrogation, Contribution, etc.  Until the Guaranteed
Obligations shall have been indefeasibly paid in full and the Revolving
Commitments shall have terminated, each Guarantor hereby waives any claim, right
or remedy, direct or indirect, that such Guarantor now has or may hereafter have
against Company or any other Guarantor or any of its assets in connection with
this Guaranty or the performance by such Guarantor of its obligations hereunder,
in each case whether such claim, right or remedy arises in equity, under
contract, by statute, under common law or otherwise and including without
limitation (a) any right of subrogation, reimbursement or indemnification that
such Guarantor now has or may hereafter have against Company with respect to the
Guaranteed Obligations, (b) any right to enforce, or to participate in, any
claim, right or remedy that any Beneficiary now has or may hereafter have
against Company, and (c) any benefit of, and any right to participate in, any
collateral or security now or hereafter held by any Beneficiary.  In addition,
until the Guaranteed Obligations shall have been indefeasibly paid in full and
the Revolving Commitments shall have terminated each Guarantor shall withhold
exercise of any right of contribution such Guarantor may have against any other
guarantor (including any other Guarantor) of the Guaranteed Obligations,
including, without limitation, any such right of contribution as contemplated by
Section 7.2.  Each Guarantor further agrees that, to the extent the waiver or
agreement to withhold the exercise of its rights of subrogation, reimbursement,
indemnification and contribution as set forth herein is found by a court of
competent jurisdiction to be void or voidable for any reason, any rights of
subrogation, reimbursement or indemnification such Guarantor may have against
Company or against any collateral or security, and any rights of contribution
such Guarantor may have against any such other guarantor, shall be junior and
subordinate to any rights any Beneficiary may have against Company, to all
right, title and interest any Beneficiary may have in any such collateral or
security, and to any right any Beneficiary may have against such other
guarantor.  If any amount shall be paid to any Guarantor on account of any such
subrogation, reimbursement, indemnification or contribution rights at any time
when all Guaranteed Obligations shall not have been paid in full, such amount
shall be held in trust for Administrative Agent on behalf of Beneficiaries and
shall forthwith be paid over to Administrative Agent for the benefit of
Beneficiaries to be credited and applied against the Guaranteed Obligations,
whether matured or unmatured, in accordance with the terms hereof.
 

 
104

--------------------------------------------------------------------------------

 

7.7 Subordination of Other Obligations.  Any Indebtedness of Company or any
Guarantor now or hereafter held by any Guarantor or Company (such holder of
Indebtedness, the “Obligee Credit Party”) is hereby subordinated in right of
payment to the Obligations (if the Obligee Credit Party is Company) and the
Guaranteed Obligations (if the Obligee Credit Party is a Guarantor), and any
such indebtedness collected or received by the Obligee Credit Party after an
Event of Default has occurred and is continuing shall be held in trust for
Administrative Agent on behalf of Beneficiaries and shall forthwith be paid over
to Administrative Agent for the benefit of Beneficiaries to be credited and
applied against the Obligations or the Guaranteed Obligations, as the case may
be but without affecting, impairing or limiting in any manner the liability of
the Obligee Credit Party under any other provision hereof.
 
7.8 Continuing Guaranty.  This Guaranty is a continuing guaranty and shall
remain in effect until all of the Guaranteed Obligations shall have been finally
and indefeasibly paid in full and the Revolving Commitments shall have
terminated.  Each Guarantor hereby irrevocably waives any right to revoke this
Guaranty as to future transactions giving rise to any Guaranteed Obligations.
 
7.9 Authority of Guarantors or Company.  It is not necessary for any Beneficiary
to inquire into the capacity or powers of any Guarantor or Company or the
officers, directors or any agents acting or purporting to act on behalf of any
of them.
 
7.10 Financial Condition of Company.  Any Credit Extension may be made to
Company or continued from time to time, any Hedge Agreements and any Specified
Cash Management Arrangements may be entered into from time to time, in each case
without notice to or authorization from any Guarantor regardless of the
financial or other condition of Company at the time of any such grant or
continuation or at the time such Hedge Agreement or Specified Cash Management
Arrangement is entered into, as the case may be.  No Beneficiary shall have any
obligation to disclose or discuss with any Guarantor its assessment, or any
Guarantor’s assessment, of the financial condition of Company.  Each Guarantor
has adequate means to obtain information from Company on a continuing basis
concerning the financial condition of Company and its ability to perform its
obligations under the Credit Documents, the Specified Cash Management
Arrangements and the Hedge Agreements, and each Guarantor assumes the
responsibility for being and keeping informed of the financial condition of
Company and of all circumstances bearing upon the risk of nonpayment of the
Guaranteed Obligations.  Each Guarantor hereby waives and relinquishes any duty
on the part of any Beneficiary to disclose any matter, fact or thing relating to
the business, operations or conditions of Company now known or hereafter known
by any Beneficiary.
 
7.11 Bankruptcy, etc.  (a) So long as any Guaranteed Obligations remain
outstanding, no Guarantor shall, without the prior written consent of
Administrative Agent acting pursuant to the instructions of Requisite Lenders,
commence or join with any other Person in commencing any bankruptcy,
reorganization or insolvency case or proceeding of or against Company or any
other Guarantor.  The obligations of Guarantors hereunder shall not be reduced,
limited, impaired, discharged, deferred, suspended or terminated by any case or
proceeding, voluntary or involuntary, involving the bankruptcy, insolvency,
receivership, reorganization, liquidation or arrangement of Company or any other
Guarantor or by any defense which Company or any other
 

 
105

--------------------------------------------------------------------------------

 

Guarantor may have by reason of the order, decree or decision of any court or
administrative body resulting from any such proceeding.
 
(a) Each Guarantor acknowledges and agrees that any interest on any portion of
the Guaranteed Obligations which accrues after the commencement of any case or
proceeding referred to in clause (a) above (or, if interest on any portion of
the Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such interest as would have accrued on
such portion of the Guaranteed Obligations if such case or proceeding had not
been commenced) shall be included in the Guaranteed Obligations because it is
the intention of Guarantors and Beneficiaries that the Guaranteed Obligations
which are Guaranteed by Guarantors pursuant hereto should be determined without
regard to any rule of law or order which may relieve Company of any portion of
such Guaranteed Obligations.  Guarantors will permit any trustee in bankruptcy,
receiver, debtor in possession, assignee for the benefit of creditors or similar
person to pay Administrative Agent, or allow the claim of Administrative Agent
in respect of, any such interest accruing after the date on which such case or
proceeding is commenced.
 
(b) In the event that all or any portion of the Guaranteed Obligations are paid
by Company, the obligations of Guarantors hereunder shall continue and remain in
full force and effect or be reinstated, as the case may be, in the event that
all or any part of such payment(s) are rescinded or recovered directly or
indirectly from any Beneficiary as a preference, fraudulent transfer or
otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder.
 
7.12 Discharge of Guaranty Upon Sale of Guarantor.  If all of the Capital Stock
of any Guarantor or any of its successors in interest hereunder shall be sold or
otherwise disposed of (including by merger or consolidation) in accordance with
the terms and conditions hereof, the Guaranty of such Guarantor or such
successor in interest, as the case may be, hereunder shall automatically be
discharged and released without any further action by any Beneficiary or any
other Person effective as of the time of such Asset Sale.
 
SECTION 8. EVENTS OF DEFAULT
 
8.1 Events of Default.  If any one or more of the following conditions or events
shall occur:
 
(a) Failure to Make Payments When Due.  Failure by Company to pay (i) when due
any installment of principal of any Loan, whether at stated maturity, by
acceleration, by notice of voluntary prepayment, by mandatory prepayment or
otherwise; (ii) when due any amount payable to Issuing Bank in reimbursement of
any drawing under a Letter of Credit; or (iii) any interest on any Loan or any
fee or any other amount due hereunder within five (5) days after the date due;
or
 
(b) Default in Other Agreements.  (i) Failure of any Credit Party or any of
their respective Subsidiaries to pay when due any principal of or interest on or
any other amount payable in respect of one or more items of Indebtedness (other
than Indebtedness referred to in Section 8.1(a)) in a principal amount of
$10,000,000 or more, beyond the grace period, if any,
 

 
106

--------------------------------------------------------------------------------

 

provided therefor and the holder of such Indebtedness has any rights or remedies
exercisable as a result of such failure; or (ii) breach or default by any Credit
Party with respect to any other material term of (1) one or more items of
Indebtedness in the individual or aggregate principal amounts referred to in
clause (i) above or (2) any loan agreement, mortgage, indenture or other
agreement relating to such item(s) of Indebtedness, in each case beyond the
grace period, if any, provided therefor, if the effect of such breach or default
is to cause, or to permit the holder or holders of that Indebtedness (or a
trustee on behalf of such holder or holders), to cause, that Indebtedness to
become or be declared due and payable (or redeemable) prior to its stated
maturity or the stated maturity of any underlying obligation, as the case may
be; or
 
(c) Breach of Certain Covenants.  Failure of any Credit Party to perform or
comply with any term or condition contained in Section 2.5, Section 5.2 or
Section 6; or
 
(d) Breach of Representations, etc.  Any representation, warranty, certification
or other statement made or deemed made by any Credit Party in any Credit
Document or in any statement or certificate at any time given by any Credit
Party or any of its Subsidiaries in writing pursuant hereto or thereto or in
connection herewith or therewith shall be false in any material respect as of
the date made or deemed made; or
 
(e) Other Defaults Under Credit Documents.  Any Credit Party shall default in
the performance of or compliance with any term contained herein or any of the
other Credit Documents, other than any such term referred to in any other
Section of this Section 8.1, and such default shall not have been remedied or
waived within thirty (30) days after the earlier of (i) an officer of such
Credit Party becoming aware of such default or (ii) receipt by Company of notice
from Administrative Agent or any Lender of such default; or
 
(f) Involuntary Bankruptcy; Appointment of Receiver, etc.  (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
Holdings or any of its Subsidiaries (other than Immaterial Subsidiaries) in an
involuntary case under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect, which decree
or order is not stayed; or any other similar relief shall be granted under any
applicable federal or state law; or (ii) an involuntary case shall be commenced
against Holdings or any of its Subsidiaries (other than Immaterial Subsidiaries)
under the Bankruptcy Code or under any other applicable bankruptcy, insolvency
or similar law now or hereafter in effect; or a decree or order of a court
having jurisdiction in the premises for the appointment of a receiver,
liquidator, sequestrator, trustee, custodian or other officer having similar
powers over Holdings or any of its Subsidiaries (other than Immaterial
Subsidiaries), or over all or a substantial part of its property, shall have
been entered; or there shall have occurred the involuntary appointment of an
interim receiver, trustee or other custodian of Holdings or any of its
Subsidiaries (other than Immaterial Subsidiaries) for all or a substantial part
of its property; or a warrant of attachment, execution or similar process shall
have been issued against any substantial part of the property of Holdings or any
of its Subsidiaries (other than Immaterial Subsidiaries), and any such event
described in this clause (ii) shall continue for sixty (60) days without having
been dismissed, bonded or discharged; or
 
(g) Voluntary Bankruptcy; Appointment of Receiver, etc.  (i) Holdings or any of
its Subsidiaries (other than Immaterial Subsidiaries) shall have an order for
relief entered with
 

 
107

--------------------------------------------------------------------------------

 

respect to it or shall commence a voluntary case under the Bankruptcy Code or
under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, or shall consent to the entry of an order for relief in an
involuntary case, or to the conversion of an involuntary case to a voluntary
case, under any such law, or shall consent to the appointment of or taking
possession by a receiver, trustee or other custodian for all or a substantial
part of its property; or Holdings or any of its Subsidiaries (other than
Immaterial Subsidiaries) shall make any assignment for the benefit of creditors;
or (ii) Holdings or any of its Subsidiaries (other than Immaterial Subsidiaries)
shall be unable, or shall fail generally, or shall admit in writing its
inability, to pay its debts as such debts become due; or the board of directors
(or similar governing body) of Holdings or any of its Subsidiaries (other than
Immaterial Subsidiaries) (or any committee thereof) shall adopt any resolution
or otherwise authorize any action to approve any of the actions referred to
herein or in Section 8.1(f); or
 
(h) Judgments and Attachments.  Any money judgment, writ or warrant of
attachment or similar process involving an amount in excess of $10,000,000 (to
the extent not adequately covered by insurance as to which a solvent and
unaffiliated insurance Company has acknowledged coverage) shall be entered or
filed against Holdings or any of its Subsidiaries or any of their respective
assets and shall remain undischarged, unvacated, unbonded or unstayed for a
period of sixty (60) days (or in any event later than five days prior to the
date of any proposed sale thereunder); or
 
(i) Dissolution.  Any order, judgment or decree shall be entered against any
Credit Party decreeing the dissolution or split up of such Credit Party and such
order shall remain undischarged or unstayed for a period in excess of thirty
(30) days; or
 
(j) Employee Benefit Plans.  There shall occur one or more ERISA Events which
individually or in the aggregate has resulted or could reasonably be expected to
result in liability of Holdings, any of its Subsidiaries or any of their
respective ERISA Affiliates in excess of $3,500,000 during the term hereof;
there shall exist one or more facts or circumstances that might reasonably be
expected to result in the imposition of a Lien pursuant to Section 430(k) of the
Internal Revenue Code or pursuant to ERISA with respect to any Pension Plan; or
there shall exist an amount of benefit liabilities (as defined in ERISA),
individually or in the aggregate for all Pension Plans (excluding for purposes
of such computation any Pension Plans with respect to which assets exceed
benefit liabilities), which exceeds $3,500,000; or
 
(k) Change of Control.  A Change of Control shall occur; or
 
(l) Guaranties, Collateral Documents and other Credit Documents.  At any time
after the execution and delivery thereof, (i) any material part of the Guaranty
(taking into consideration the joint and several obligations of Guarantors in
respect of the Guaranty) for any reason, other than the satisfaction in full of
all Obligations, shall cease to be in full force and effect (other than in
accordance with its terms) or shall be declared to be null and void or any
Guarantor shall repudiate its obligations thereunder, (ii) this Agreement or any
Collateral Document ceases to be in full force and effect (other than by reason
of a release of Collateral in accordance with the terms hereof or thereof or the
satisfaction in full of the Obligations in accordance with the terms hereof) or
shall be declared null and void, or Collateral Agent shall not have or shall
cease to have a valid and perfected Lien in any Collateral purported to be
 

 
108

--------------------------------------------------------------------------------

 

covered by the Collateral Documents with the priority required by the relevant
Collateral Document, in each case for any reason other than the failure of
Collateral Agent or any Secured Party to take any action within its control, or
(iii) any Credit Party shall contest the validity or enforceability of any
Credit Document in writing or deny in writing that it has any further liability,
including with respect to future advances by Lenders, under any Credit Document
to which it is a party;
 
THEN, (1) upon the occurrence of any Event of Default described in Section
8.1(f) or 8.1(g), automatically, and (2) upon the occurrence of any other Event
of Default, at the request of (or with the consent of) Requisite Lenders, upon
notice to Company by Administrative Agent, (A) the Revolving Commitments, if
any, of each Lender having such Revolving Commitments and the obligation of
Issuing Bank to issue any Letter of Credit shall immediately terminate; (B) each
of the following shall immediately become due and payable, in each case without
presentment, demand, protest or other requirements of any kind, all of which are
hereby expressly waived by each Credit Party: (I) the unpaid principal amount of
and accrued interest on the Loans, (II) an amount equal to the Letter of Credit
Usage at such time (regardless of whether any beneficiary under any such Letter
of Credit shall have presented, or shall be entitled at such time to present,
the drafts or other documents or certificates required to draw under such
Letters of Credit) to be applied to the amount of any drawings under Letters of
Credit and not theretofore reimbursed by or on behalf of Company or held as
security for undrawn Letters of Credit, as applicable, and (III) all other
Obligations under the Credit Documents; provided, the foregoing shall not affect
in any way the obligations of Lenders under Section 2.3(b)(iv) or Section
2.23(e); and (C) Administrative Agent may cause Collateral Agent to enforce any
and all Liens and security interests created pursuant to Collateral Documents.
 
Notwithstanding any of the foregoing to the contrary set forth herein, it shall
not constitute an Event of Default hereunder if any of the circumstances
described above in Sections 8.1(f), 8.1(g), 8.1(i) and 8.1(l) shall have
occurred with respect to one or more Subsidiaries of Company which in the
aggregate do not account for more than 2.50% of Company’s total Consolidated
Adjusted EBITDA for the four-Fiscal Quarter period most recently ended.
 
SECTION 9. AGENTS
 
9.1 Appointment of Agents.  Wells Fargo Securities, LLC, Merrill Lynch, Pierce,
Fenner & Smith Incorporated and J.P. Morgan Securities LLC are hereby appointed
Lead Arrangers, Bank of America, N.A. and JPMorgan Chase Bank, N.A. are hereby
appointed Co-Syndication Agents, and U.S. Bank National Association and Union
Bank, N.A. are each hereby appointed as Co-Documentation Agents hereunder, and
each Lender hereby authorizes Lead Arrangers, Co-Syndication Agents and
Co-Documentation Agents to act as its agents in accordance with the terms hereof
and the other Credit Documents.  Wells Fargo is hereby appointed Administrative
Agent and Collateral Agent hereunder and under the other Credit Documents and
each Lender hereby authorizes Administrative Agent and Collateral Agent to act
as its agent in accordance with the terms hereof and the other Credit
Documents.  Each Agent hereby agrees to act upon the express conditions
contained herein and the other Credit Documents, as applicable.  The provisions
of this Section 9 are solely for the benefit of Agents and Lenders and no Credit
Party shall have any rights as a third party beneficiary of any of the
provisions hereof.  In performing its functions and duties hereunder, each Agent
shall act solely
 

 
109

--------------------------------------------------------------------------------

 

as an agent of Lenders and does not assume and shall not be deemed to have
assumed any obligation towards or relationship of agency or trust with or for
Holdings or any of its Subsidiaries.  Each Co-Syndication Agent and each
Co-Documentation Agent, without consent of or notice to any party hereto, may
assign any and all of its rights or obligations hereunder to any of its
Affiliates.  As of the 2011 Effective Date, all the respective obligations of
Wells Fargo Securities, LLC, Merrill Lynch, Pierce, Fenner & Smith Incorporated
and J.P. Morgan Securities LLC, in their capacity as Lead Arrangers, Bank of
America, N.A. and JPMorgan Chase Bank, N.A., in their capacity as Co-Syndication
Agents, and U.S. Bank National Association and Union Bank, N.A., in their
capacity as Co-Documentation Agents, shall terminate.
 
9.2 Powers and Duties.  Each Lender irrevocably authorizes each Agent to take
such action on such Lender’s behalf and to exercise such powers, rights and
remedies hereunder and under the other Credit Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental
thereto.  Each Agent shall have only those duties and responsibilities that are
expressly specified herein and the other Credit Documents.  Each Agent may
exercise such powers, rights and remedies and perform such duties by or through
its agents or employees.  No Agent shall have, by reason hereof or any of the
other Credit Documents, a fiduciary relationship in respect of any Lender or any
Credit Party; and nothing herein or in any of the other Credit Documents,
expressed or implied, is intended to or shall be so construed as to impose upon
any Agent any obligations in respect hereof or of any of the other Credit
Documents except as expressly set forth herein or therein.
 
9.3 General Immunity.
 
(a) No Responsibility for Certain Matters.  No Agent shall be responsible to any
Lender for the execution, effectiveness, genuineness, validity, enforceability,
collectability or sufficiency hereof or of any other Credit Document or for any
representations, warranties, recitals or statements made herein or therein or
made in any written or oral statements or in any financial or other statements,
instruments, reports or certificates or any other documents furnished or made by
any Agent to Lenders or by or on behalf of any Credit Party, any Lender or any
person providing the Settlement Service to any Agent or any Lender in connection
with the Credit Documents and the transactions contemplated thereby or for the
financial condition or business affairs of any Credit Party or any other Person
liable for the payment of any Obligations, nor shall any Agent be required to
ascertain or inquire as to the performance or observance of any of the terms,
conditions, provisions, covenants or agreements contained in any of the Credit
Documents or as to the use of the proceeds of the Loans or as to the existence
or possible existence of any Event of Default or Default.  Anything contained
herein to the contrary notwithstanding, Administrative Agent shall not have any
liability arising from confirmations of the amount of outstanding Loans or the
Letter of Credit Usage or the component amounts thereof.
 
(b) Exculpatory Provisions.  No Agent nor any of its officers, partners,
directors, employees or agents shall be liable to Lenders for any action taken
or omitted by any Agent under or in connection with any of the Credit Documents
except to the extent caused by such Agent’s gross negligence or willful
misconduct, as determined by a final, non-appealable judgment of a court of
competent jurisdiction.  Each Agent shall be entitled to refrain from any
 

 
110

--------------------------------------------------------------------------------

 

act or the taking of any action (including the failure to take an action) in
connection herewith or any of the other Credit Documents or from the exercise of
any power, discretion or authority vested in it hereunder or thereunder unless
and until such Agent shall have received instructions in respect thereof from
Requisite Lenders (or such other Lenders as may be required to give such
instructions under Section 10.5) and, upon receipt of such instructions from
Requisite Lenders (or such other Lenders, as the case may be), such Agent shall
be entitled to act or (where so instructed) refrain from acting, or to exercise
such power, discretion or authority, in accordance with such
instructions.  Without prejudice to the generality of the foregoing, (i) each
Agent shall be entitled to rely, and shall be fully protected in relying, upon
any communication, instrument or document believed by it to be genuine and
correct and to have been signed or sent by the proper Person or Persons,
including any Settlement Confirmation or other communication issues by any
Settlement Service, and shall be entitled to rely and shall be protected in
relying on opinions and judgments of attorneys (who may be attorneys for
Holdings and its Subsidiaries), accountants, experts and other professional
advisors selected by it; and (ii) no Lender shall have any right of action
whatsoever against any Agent as a result of such Agent acting or (where so
instructed) refraining from acting hereunder or any of the other Credit
Documents in accordance with the instructions of Requisite Lenders (or such
other Lenders as may be required to give such instructions under Section 10.5).
 
(c) Delegation of Duties. Administrative Agent may perform any and all of its
duties and exercise its rights and powers under this Agreement or under any
other Credit Document by or through any one or more sub-agents appointed by
Administrative Agent; provided, that the appointment of one or more sub-agents
shall not relieve the Administrative Agent of any of its duties or obligations
under this Agreement or any other Credit Documents and the Administrative Agent
shall exercise due care in the selection and monitoring of any such sub-agent.
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective
Affiliates. The exculpatory, indemnification and other provisions of this
Section 9.3 and of Section 9.6 shall apply to any the Affiliates of
Administrative Agent and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent. All of the rights, benefits, and
privileges (including the exculpatory and indemnification provisions) of this
Section 9.3 and of Section 9.6 shall apply to any such sub-agent and to the
Affiliates of any such sub-agent, and shall apply to their respective activities
as sub-agent as if such sub-agent and Affiliates were named
herein.  Notwithstanding anything herein to the contrary, with respect to each
sub-agent appointed by the Administrative Agent, (i) such sub-agent shall be a
third party beneficiary under this Agreement with respect to all such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) and shall have all of the rights and benefits of a third party
beneficiary, including an independent right of action to enforce such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) directly, without the consent or joinder of any other Person,
against any or all of the Credit Parties and the Lenders, and (ii) such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) shall not be modified or amended without the consent of such
sub-agent.  Any sub-agent shall be obligated to account for all money and other
property handled by it in connection with this Agreement or any other Credit
Document as if it were a party hereto or thereto, as applicable, as
Administrative Agent, but shall otherwise deal solely with and at the direction
of Administrative Agent.
 

 
111

--------------------------------------------------------------------------------

 

9.4 Agents Entitled to Act as Lender.  The agency hereby created shall in no way
impair or affect any of the rights and powers of, or impose any duties or
obligations upon, any Agent in its individual capacity as a Lender
hereunder.  With respect to its participation in the Loans, each Agent shall
have the same rights and powers hereunder as any other Lender and may exercise
the same as if it were not performing the duties and functions delegated to it
hereunder, and the term “Lender” shall, unless the context clearly otherwise
indicates, include each Agent in its individual capacity.  Any Agent and its
Affiliates may accept deposits from, lend money to and generally engage in any
kind of banking, trust, financial advisory or other business with Holdings or
any of its Affiliates as if it were not performing the duties specified herein,
and may accept fees and other consideration from Company for services in
connection herewith and otherwise without having to account for the same to
Lenders.
 
9.5 Lenders’ Representations, Warranties and Acknowledgment.
 
(a) Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of Holdings and its
Subsidiaries in connection with Credit Extensions hereunder and that it has made
and shall continue to make its own appraisal of the creditworthiness of Holdings
and its Subsidiaries.  No Agent shall have any duty or responsibility, either
initially or on a continuing basis, to make any such investigation or any such
appraisal on behalf of Lenders or to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter, and no Agent shall have
any responsibility with respect to the accuracy of or the completeness of any
information provided to Lenders.
 
(b) Each Lender, by delivering its signature page to this Agreement, an
Assignment Agreement or a Joinder Agreement and funding its Term Loan and/or a
Revolving Loan or by the funding of any New Term Loans or New Revolving Loans,
as the case may be, shall be deemed to have acknowledged receipt of, and
consented to and approved, each Credit Document and each other document required
to be approved by any Agent, Requisite Lenders or Lenders, as applicable on the
Closing Date, the 2011 Effective Date or as of the date of funding of such New
Term Loans or New Revolving Loans.
 
9.6 Right to Indemnity.  Each Lender, in proportion to its Pro Rata Share,
severally agrees to indemnify each Agent, to the extent that such Agent shall
not have been reimbursed by any Credit Party, for and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including counsel fees and disbursements) or disbursements of
any kind or nature whatsoever which may be imposed on, incurred by or asserted
against such Agent in exercising its powers, rights and remedies or performing
its duties hereunder or under the other Credit Documents or otherwise in its
capacity as such Agent in any way relating to or arising out of this Agreement
or the other Credit Documents; provided, no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such Agent’s
gross negligence or willful misconduct, as determined by a final, non-appealable
judgment of a court of competent jurisdiction.  If any indemnity furnished to
any Agent for any purpose shall, in the opinion of such Agent, be insufficient
or become impaired, such Agent may call for additional indemnity and cease, or
not commence, to do the acts indemnified against until such additional indemnity
is furnished; provided, in no event shall this sentence require any Lender to
indemnify
 

 
112

--------------------------------------------------------------------------------

 

any Agent against any liability, obligation, loss, damage, penalty, action,
judgment, suit, cost, expense or disbursement in excess of such Lender’s Pro
Rata Share thereof; and provided further, this sentence shall not be deemed to
require any Lender to indemnify any Agent against any liability, obligation,
loss, damage, penalty, action, judgment, suit, cost, expense or disbursement
described in the proviso in the immediately preceding sentence.
 
9.7 Successor Administrative Agent, Collateral Agent and Swing Line Lender.
 
(a)           Administrative Agent may resign at any time by giving thirty (30)
days’ prior written notice thereof to Lenders and Company, and Administrative
Agent may be removed at any time with or without cause by an instrument or
concurrent instruments in writing delivered to Company and Administrative Agent
and signed by Requisite Lenders.  Upon any such notice of resignation or any
such removal, Requisite Lenders shall have the right, in consultation with
Company, to appoint a successor Administrative Agent.  If the Requisite Lenders
have not appointed a successor Administrative Agent within 30 days after
delivery of the notice of resignation by the Administrative Agent or a successor
Administrative Agent has not accepted such appointment by such time, the
resignation of the Administrative Agent shall nevertheless be effective at such
time and the Requisite Lenders shall be deemed to have succeeded to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent; provided that until a successor Administrative Agent is so
appointed, Administrative Agent may, by notice to Company and Requisite Lenders,
retain its role as Collateral Agent under any Collateral Documents.  Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, that successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring or removed Administrative Agent and the retiring or removed
Administrative Agent shall promptly (i) transfer to such successor
Administrative Agent all sums, Securities and other items of Collateral held
under the Collateral Documents, together with all records and other documents
necessary or appropriate in connection with the performance of the duties of the
successor Administrative Agent under the Credit Documents, and (ii) execute and
deliver to such successor Administrative Agent such amendments to financing
statements, and take such other actions, as may be necessary or appropriate in
connection with the assignment to such successor Administrative Agent of the
security interests created under the Collateral Documents, whereupon such
retiring or removed Administrative Agent shall be discharged from its duties and
obligations hereunder.  Except as provided above, any resignation or removal of
Wells Fargo or its successor as Administrative Agent pursuant to this Section
shall also constitute the resignation or removal of Wells Fargo or its successor
as Collateral Agent.  After any retiring or removed Administrative Agent’s
resignation or removal hereunder as Administrative Agent, the provisions of this
Section 9 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Agent hereunder.  Any successor Administrative Agent
appointed pursuant to this Section shall, upon its acceptance of such
appointment, become the successor Collateral Agent for all purposes
hereunder.  If Wells Fargo or its successor as Administrative Agent pursuant to
this Section has resigned as Administrative Agent but retained its role as
Collateral Agent as set forth above and no successor Collateral Agent has become
the Collateral Agent pursuant to the immediately preceding sentence, Wells Fargo
or its successor may resign as Collateral Agent upon notice to Company and
Requisite Lenders at any time.
 

 
113

--------------------------------------------------------------------------------

 

(b)           In addition to the foregoing, Collateral Agent may resign at any
time by giving thirty 30 days’ prior written notice thereof to Lenders and the
Grantors, and Collateral Agent may be removed at any time with or without cause
by an instrument or concurrent instruments in writing delivered to the Grantors
and Collateral Agent signed by Requisite Lenders.  Administrative Agent shall
have the rights to appoint a financial institution as Collateral Agent
hereunder, subject to the reasonable satisfaction of Company and the Requisite
Lenders and Collateral Agent’s resignation shall become effective on the earlier
of (i) the acceptance of such successor Collateral Agent by Company and the
Requisite Lenders or (ii) the thirtieth day after such notice of
resignation.  Upon any such notice of resignation or any such removal, Requisite
Lenders shall have the right, upon five Business Days’ notice to Administrative
Agent, to appoint a successor Collateral Agent.  Upon the acceptance of any
appointment as Collateral Agent hereunder by a successor Collateral Agent, that
successor Collateral Agent shall thereupon succeed to and become vested with all
the rights, powers, privileges and duties of the retiring or removed Collateral
Agent under this Agreement and the Collateral Documents, and the retiring or
removed Collateral Agent under this Agreement shall promptly (i) transfer to
such successor Collateral Agent all sums, Securities and other items of
Collateral held hereunder or under the Collateral Documents, together with all
records and other documents necessary or appropriate in connection with the
performance of the duties of the successor Collateral Agent under this Agreement
and the Collateral Documents, and (ii) execute and deliver to such successor
Collateral Agent or otherwise authorize the filing of such amendments to
financing statements, and take such other actions, as may be necessary or
appropriate in connection with the assignment to such successor Collateral Agent
of the security interests created under the Collateral Documents, whereupon such
retiring or removed Collateral Agent shall be discharged from its duties and
obligations under this Agreement and the Collateral Documents.  After any
retiring or removed Collateral Agent’s resignation or removal hereunder as the
Collateral Agent, the provisions of this Agreement and the Collateral Documents
shall inure to its benefit as to any actions taken or omitted to be taken by it
under this Agreement or the Collateral Documents while it was the Collateral
Agent hereunder.
 
(c)           Any resignation or removal of Administrative Agent pursuant to
this Section shall also constitute the resignation or removal of Wells Fargo or
its successor as Swing Line Lender, and any successor Administrative Agent
appointed pursuant to this Section shall, upon its acceptance of such
appointment, become the successor Swing Line Lender for all purposes
hereunder.  In such event (a) Company shall prepay any outstanding Swing Line
Loans made by the retiring or removed Administrative Agent in its capacity as
Swing Line Lender, (b) upon such prepayment, the retiring or removed
Administrative Agent and Swing Line Lender shall surrender any Swing Line Note
held by it to Company for cancellation, and (c) Company shall issue, if so
requested by successor Administrative Agent and Swing Line Lender, a new Swing
Line Note to the successor Administrative Agent and Swing Line Lender, in the
principal amount of the Swing Line Sublimit then in effect and with other
appropriate insertions.
 
9.8 Collateral Documents and Guaranty.
 
(a) Agents under Collateral Documents and Guaranty.  Each Secured Party hereby
further authorizes Administrative Agent or Collateral Agent, as applicable, on
behalf of and for the benefit of the Secured Parties, to be the agent for and
representative of Lenders with respect to the Guaranty, the Collateral and the
Collateral Documents.  Subject to Section 10.5,
 

 
114

--------------------------------------------------------------------------------

 

without further written consent or authorization from the Secured Parties,
Administrative Agent or Collateral Agent, as applicable, may execute any
documents or instruments necessary to (i) release any Lien encumbering any item
of Collateral that is the subject of a sale or other disposition of assets
permitted hereby or to which Requisite Lenders (or such other Lenders as may be
required to give such consent under Section 10.5) have otherwise consented or
(ii) release any Guarantor from the Guaranty pursuant to Section 7.12 or with
respect to which Requisite Lenders (or such other Lenders as may be required to
give such consent under Section 10.5) have otherwise consented.
 
(b) Right to Realize on Collateral and Enforce Guaranty.  Anything contained in
any of the Credit Documents to the contrary notwithstanding, Company,
Administrative Agent, Collateral Agent and each Secured Party hereby agree that
(i) no Secured Party shall have any right individually to realize upon any of
the Collateral or to enforce the Guaranty, it being understood and agreed that
all powers, rights and remedies hereunder may be exercised solely by
Administrative Agent, on behalf of the Secured Parties in accordance with the
terms hereof and all powers, rights and remedies under the Collateral Documents
may be exercised solely by Collateral Agent, and (ii) in the event of a
foreclosure by Collateral Agent on any of the Collateral pursuant to a public or
private sale, Administrative Agent or any Lender may be the purchaser of any or
all of such Collateral at any such sale and Collateral Agent, as agent for and
representative of Secured Parties (but not any Lender or Lenders in its or their
respective individual capacities unless Requisite Lenders shall otherwise agree
in writing) shall be entitled, for the purpose of bidding and making settlement
or payment of the purchase price for all or any portion of the Collateral sold
at any such public sale, to use and apply any of the Obligations as a credit on
account of the purchase price for any collateral payable by Collateral Agent at
such sale.
 
(c) Lender Counterparties.  No Lender Counterparty that obtains the benefits of
any Collateral by virtue of the provisions hereof or of any Collateral Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Credit Document or otherwise in
respect of the Collateral other than its capacity as a Lender and, in such case,
only to the extent expressly provided in the Credit Documents.  By accepting the
benefits of the Collateral, such Lender Counterparty shall be deemed to have
appointed Collateral Agent as its agent and agree to be bound by the Credit
Documents as a Secured Party.
 
SECTION 10. MISCELLANEOUS
 
10.1 Notices.
 
(a)           Unless otherwise specifically provided herein, any notice or other
communication herein required or permitted to be given to a Credit Party, Lead
Arrangers, Co-Syndication Agents, Collateral Agent, Administrative Agent, Swing
Line Lender or Issuing Bank, shall be sent to such Person’s address as set forth
on Appendix B or in the other relevant Credit Document, and in the case of any
Lender, the address as indicated on Appendix B or otherwise indicated to
Administrative Agent in writing.  Each notice hereunder shall be in writing and
may be personally served, telexed or sent by telefacsimile or United States mail
or courier service and shall be deemed to have been given when delivered in
person or by courier
 

 
115

--------------------------------------------------------------------------------

 

service and signed for against receipt thereof, upon receipt of telefacsimile or
telex, or three Business Days after depositing it in the United States mail with
postage prepaid and properly addressed; provided, no notice to any Agent shall
be effective until received by such Agent; provided further, any such notice or
other communication shall at the request of the Administrative Agent be provided
to any sub-agent appointed pursuant to Section 9.3(c) hereto as designated by
the Administrative Agent from time to time.
 
(b)           Notices and other communications to the Lenders and the Issuing
Bank hereunder may be delivered or furnished by electronic communication
(including email and internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender or the Issuing Bank pursuant to Section 2 hereof
if such Lender or the Issuing Bank, as applicable, has notified the
Administrative Agent in writing that it is incapable of receiving notices under
such section by electronic communication.  The Administrative Agent or Company
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.  Unless the Administrative Agent otherwise prescribes, (i)
notices and other communications sent to an email address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient, and (ii) notices
or other communications posted to an internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its email
address as described in the foregoing clause (i) of this sentence of
notification that such notice or communication is available and identifying the
website address therefor.
 
(c)           Each Credit Party understands that the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution and agrees and
assumes the risks associated with such electronic distribution, except to the
extent caused by the willful misconduct or gross negligence of Administrative
Agent, as determined by a final, non-appealable judgment of a court of competent
jurisdiction.
 
10.2 Expenses.  Whether or not the transactions contemplated hereby shall be
consummated, Company agrees to pay promptly (a) all the actual and reasonable
costs and expenses of preparation of the Credit Documents and any consents,
amendments, waivers or other modifications thereto; (b) all the costs of
furnishing all opinions by counsel for Company and the other Credit Parties; (c)
the reasonable and documented fees, expenses and disbursements of counsel to
Agents in connection with the negotiation, preparation, execution and
administration of the Credit Documents and any consents, amendments, waivers or
other modifications thereto and any other documents or matters requested by
Company;  (d) all the actual costs and reasonable and documented expenses of
creating and perfecting Liens in favor of Collateral Agent, for the benefit of
Lenders pursuant hereto, including filing and recording fees, expenses and
taxes, stamp or documentary taxes, search fees, title insurance premiums and
reasonable fees, expenses and disbursements of counsel to each Agent and of
counsel providing
 

 
116

--------------------------------------------------------------------------------

 

any opinions that any Agent or Requisite Lenders may request in respect of the
Collateral or the Liens created pursuant to the Collateral Documents; (e) all
the actual costs and reasonable and documented fees, expenses and disbursements
of any auditors, accountants, consultants or appraisers; (f) all the actual
costs and reasonable and documented expenses (including the reasonable fees,
expenses and disbursements of any appraisers, consultants, advisors and agents
employed or retained by Collateral Agent and its counsel) in connection with the
custody or preservation of any of the Collateral; (g) all other actual and
reasonable and documented costs and expenses incurred by each Agent in
connection with the syndication of the Loans and Commitments and the
negotiation, preparation and execution of the Credit Documents and any consents,
amendments, waivers or other modifications thereto and the transactions
contemplated thereby; and (h) after the occurrence of a Default or an Event of
Default, all costs and expenses, including reasonable and documented attorneys’
fees (including allocated costs of internal counsel) and costs of settlement,
incurred by any Agent and Lenders in enforcing any Obligations of or in
collecting any payments due from any Credit Party hereunder or under the other
Credit Documents by reason of such Default or Event of Default (including in
connection with the sale of, collection from, or other realization upon any of
the Collateral or the enforcement of the Guaranty) or in connection with any
refinancing or restructuring of the credit arrangements provided hereunder in
the nature of a “work-out” or pursuant to any insolvency or bankruptcy cases or
proceedings.
 
10.3 Indemnity.  In addition to the payment of expenses pursuant to Section
10.2, whether or not the transactions contemplated hereby shall be consummated,
each Credit Party agrees to defend (subject to Indemnitees’ selection of
counsel), indemnify, pay and hold harmless, each Agent and Lender and the
officers, partners, directors, trustees, employees, agents, sub-agents and
Affiliates of each Agent and each Lender (each, an “Indemnitee”), from and
against any and all Indemnified Liabilities; provided, no Credit Party shall
have any obligation to an Indemnitee hereunder with respect to any Indemnified
Liabilities to the extent such Indemnified Liabilities arise from the gross
negligence or willful misconduct of that Indemnitee, in each case as determined
by a final, non-appealable judgment of a court of competent jurisdiction.  To
the extent that the undertakings to defend, indemnify, pay and hold harmless set
forth in this Section 10.3 may be unenforceable in whole or in part because they
are violative of any law or public policy, the applicable Credit Party shall
contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Liabilities
incurred by Indemnitees or any of them; provided, no Credit Party shall have any
obligation to an Indemnitee hereunder with respect to any Indemnified
Liabilities to the extent such Indemnified Liabilities arise from the gross
negligence or willful misconduct of that Indemnitee, in each case as determined
by a final, non-appealable judgment of a court of competent jurisdiction.  To
the extent permitted by applicable law, no Credit Party shall assert, and each
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, any
Credit Document or any agreement or instrument or transaction contemplated
hereby.
 
10.4 Set-Off.  In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default each Lender is hereby authorized by each
Credit Party at any time or from time to time subject to the consent of
Administrative Agent (such consent not to be unreasonably withheld or delayed),
 

 
117

--------------------------------------------------------------------------------

 

without notice to any Credit Party or to any other Person (other than
Administrative Agent), any such notice being hereby expressly waived, to set off
and to appropriate and to apply any and all deposits (general or special,
including Indebtedness evidenced by certificates of deposit, whether matured or
unmatured, but not including trust accounts) and any other Indebtedness at any
time held or owing by such Lender to or for the credit or the account of any
Credit Party against and on account of the obligations and liabilities of any
Credit Party to such Lender hereunder, and participations therein and under the
other Credit Documents, including all claims of any nature or description
arising out of or connected hereto and participations therein or with any other
Credit Document, irrespective of whether or not (a) such Lender shall have made
any demand hereunder or (b) the principal of or the interest on the Loans or any
other amounts due hereunder shall have become due and payable pursuant to
Section 2 and although such obligations and liabilities, or any of them, may be
contingent or unmatured.  Each Credit Party hereby further grants to
Administrative Agent and each Lender a security interest in all Deposit Accounts
maintained with Administrative Agent or such Lender as security for the
Obligations.
 
10.5 Amendments and Waivers.
 
(a) Requisite Lenders’ Consent.  Subject to Section 10.5(b) and 10.5(c), no
amendment, modification, termination or waiver of any provision of the Credit
Documents, or consent to any departure by any Credit Party therefrom, shall in
any event be effective without the written concurrence of the Requisite Lenders.
 
(b) Affected Lenders’ Consent.  Without the written consent of each
Lender  (other than a Defaulting Lender) that would be affected thereby, no
amendment, modification, termination, or consent shall be effective if the
effect thereof would:
 
(i) extend the scheduled final maturity of any Loan or Note;
 
(ii) waive, reduce or postpone any scheduled repayment (but not prepayment);
 
(iii) reduce the rate of interest on any Loan (other than any waiver of any
increase in the interest rate applicable to any Loan pursuant to Section 2.9) or
any fee payable hereunder;
 
(iv) extend the time for payment of any such interest or fees;
 
(v) reduce the principal amount of any Loan;
 
(vi) amend, modify, terminate or waive any provision of this Section 10.5(b) or
Section 10.5(c);
 
(vii) amend the definition of “Requisite Lenders” or “Pro Rata Share”; provided,
with the consent of Requisite Lenders, additional extensions of credit pursuant
hereto may be included in the determination of “Requisite Lenders” or “Pro Rata
Share” on substantially the same basis as the Closing Date Term Loan
Commitments, the Closing Date Term Loans, any New Term Loan Commitments and New
Term Loans (subject to Section 2.24), the Revolving Commitments (including New
Revolving Loan Commitments subject to Section
 

 
118

--------------------------------------------------------------------------------

 

2.24) and the Revolving Loans are included on the Closing Date or as the
Additional Term Loan Commitments and the Additional Term Loans are included on
the 2011 Effective Date;
 
(viii) release or otherwise subordinate all or substantially all of the
Collateral or all or substantially all Guarantors from the Guaranty except as
expressly provided in the Credit Documents;
 
(ix) consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under any Credit Document;
 
(x) extend the stated expiration date of any Letter of Credit beyond the
Revolving Commitment Termination Date; or
 
(xi) reduce any reimbursement obligation in respect of any Letter of Credit.
 
(c) Other Consents.  No amendment, modification, termination or waiver of any
provision of the Credit Documents, or consent to any departure by any Credit
Party therefrom, shall:
 
(i) increase any Revolving Commitment of any Lender over the amount thereof then
in effect without the consent of such Lender; provided, no amendment,
modification or waiver of any condition precedent, covenant, Default or Event of
Default shall constitute an increase in any Revolving Commitment of any Lender;
 
(ii) amend, modify, terminate or waive any provision hereof relating to the
Swing Line Sublimit or the Swing Line Loans without the consent of Swing Line
Lender;
 
(iii) amend the definition of “Requisite Class Lenders” without the consent of
Requisite Class Lenders of each Class; provided, with the consent of the
Requisite Lenders, additional extensions of credit pursuant hereto may be
included in the determination of such “Requisite Class Lenders” on substantially
the same basis as the Closing Date Term Loan Commitments, the Closing Date Term
Loans, any New Term Loan Commitments and New Term Loans (subject to Section
2.24), the Revolving Commitments (including New Revolving Loan Commitments
subject to Section 2.24) and the Revolving Loans are included on the Closing
Date or as the Additional Term Loan Commitments and the Additional Term Loans
are included on the 2011 Effective Date;
 
(iv) alter the required application of any repayments or prepayments as between
Classes pursuant to Section 2.14 without the consent of Requisite Class Lenders
of each Class which is being allocated a lesser repayment or prepayment as a
result thereof; provided, Requisite Lenders may waive, in whole or in part, any
prepayment so long as the application, as between Classes, of any portion of
such prepayment which is still required to be made is not altered;
 
(v) amend, modify, terminate or waive any provision of Section 9 as the same
applies to any Agent, or any other provision hereof as the same applies to the
rights or obligations of any Agent, in each case without the consent of such
Agent; or
 

 
119

--------------------------------------------------------------------------------

 

(vi) amend, modify, terminate or waive any obligation of Lenders relating to the
purchase of participations in Letters of Credit as provided in Section 2.23(e)
without the written consent of Administrative Agent and of Issuing Bank.
 
(d) Execution of Amendments, etc.  Administrative Agent may, but shall have no
obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such  Lender.  Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given.  No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances.  Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 10.5 shall be binding
upon each Lender at the time outstanding, each future Lender and, if signed by a
Credit Party, on such Credit Party.
 
(e) Refinancing Term Loans.  Notwithstanding anything to the contrary contained
herein, this Agreement may be amended with the written consent of the
Administrative Agent, Company, the holders of not less than 50.0% of the
Revolving Exposure and the Lenders providing the relevant Replacement Term Loans
to permit the refinancing of all outstanding Term Loans (the “Refinanced Term
Loan”) with a replacement term loan tranche hereunder (the “Replacement Term
Loans”), provided that (a) the aggregate principal amount of such Replacement
Term Loans shall not exceed the aggregate principal amount of such Refinanced
Term Loan, (b) the interest rate for such Replacement Term Loans shall not be
higher than the interest rate for such Refinanced Term Loan, (c) the weighted
average life to maturity of such Replacement Term Loans shall not be shorter
than the weighted average life to maturity of such Refinanced Term Loan at the
time of such refinancing and (d) all other terms applicable to such Replacement
Term Loans shall be substantially identical to, or less favorable to the Lenders
providing such Replacement Term Loans than those applicable to such Refinanced
Term Loan, except to the extent necessary to provide for covenants and other
terms applicable to any period after the latest final maturity of the Term Loans
in effect immediately prior to such refinancing.
 
(f) Extension of Loans.  Notwithstanding anything to the contrary contained
herein, any amendment that would extend the applicable Term Loan Maturity Date
or Revolving Commitment Termination Date with respect to any Loans or
Commitments, provide for any increased pricing (including fees) for any Lenders
agreeing to extend their Loans or Commitments pursuant to the terms of such
amendment and any corresponding modifications under this Agreement related
thereto may be effected pursuant to an agreement or agreements in writing
entered into by Company, Administrative Agent, the Requisite Lenders and the
Lenders holding the Loans or Commitments who are directly and adversely affected
thereby.
 
10.6 Successors and Assigns; Participations.
 
(a) Generally.  This Agreement shall (i) be binding upon the parties hereto and
their respective successors and assigns and (ii) shall inure to the benefit of
(x) the parties hereto and the successors and assigns of Lenders and (y) solely
to the extent expressly contemplated hereby, Indemnitees and Lender
Counterparties.  No Credit Party’s rights or obligations hereunder nor any
interest therein may be assigned or delegated by any Credit Party without the
prior written consent of all Lenders.  For the avoidance of doubt, neither any
Indemnitee nor any Lender Counterparty (solely in their capacity as an
Indemnitee or Lender
 

 
120

--------------------------------------------------------------------------------

 

Counterparty and not in their capacity as a Lender, Agent or Issuing Bank) shall
have any voting or consent rights in connection with any amendment,
modification, waiver or other change of any term of any Credit Document
(including any indemnity provision therein) except to the extent expressly
provided in the Credit Documents.
 
(b) Register.  Company, Administrative Agent and Lenders shall deem and treat
the Persons listed as Lenders in the Register as the holders and owners of the
corresponding Commitments and Loans listed therein for all purposes hereof, and
no assignment or transfer of any such Commitment or Loan shall be effective, in
each case, unless and until recorded in the Register following receipt of (x) a
written or electronic confirmation of an assignment issued by a Settlement
Service pursuant to Section 10.6(d) (a “Settlement Confirmation”) or (y) an
Assignment Agreement effecting the assignment or transfer thereof, in each case,
as provided in Section 10.6(d).  Each assignment shall be recorded in the
Register on the Business Day the Settlement Confirmation or Assignment Agreement
is received by the Administrative Agent, if received by 12:00 noon New York City
time, and on the following Business Day if received after such time.  Prompt
notice thereof shall be provided to Company and a copy of such Assignment
Agreement or Settlement Confirmation shall be maintained, as applicable.  The
date of such recordation of a transfer shall be referred to herein as the
“Assignment Effective Date.”  Any request, authority or consent of any Person
who, at the time of making such request or giving such authority or consent, is
listed in the Register as a Lender shall be conclusive and binding on any
subsequent holder, assignee or transferee of the corresponding Commitments or
Loans.
 
(c) Right to Assign.  Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, including, without limitation, all or a portion of its Commitment or
Loans owing to it, Note or Notes held by it, or other Obligation (provided,
however, that each such assignment shall be of a uniform, and not varying,
percentage of all rights and obligations under and in respect of any Loan and
any related Commitments):
 
(i) to any Person meeting the criteria of clause (i) of the definition of the
term of “Eligible Assignee” upon the giving of notice to Company and
Administrative Agent; and
 
(ii) to any Person meeting the criteria of clause (ii) of the definition of the
term of “Eligible Assignee” upon giving of notice to Company and Administrative
Agent and, in the case of assignments of Revolving Loans or Revolving
Commitments to any such Person, consented to by each of Company and
Administrative Agent (such consent (x) not to be unreasonably withheld or
delayed, (y) in the case of Company, not required at any time an Event of
Default shall have occurred and then be continuing and (z) in the case of
Company when no Event of Default has occurred and is continuing, to be deemed to
have been given by Company unless Company objects to such assignment within five
Business Days after having received written notice of such assignment);
provided, further each such assignment pursuant to this Section 10.6(c)(ii)
shall be in an aggregate amount of not less than (A) $2,500,000 (or such lesser
amount as may be agreed to by Company and Administrative Agent or as shall
constitute the aggregate amount of the Revolving Commitments and/or Revolving
Loans of the assigning Lender) with respect to the assignment of the Revolving
Commitments and/or Revolving Loans and (B) $500,000 (or such lesser amount as
may be agreed to by Company and Administrative
 

 
121

--------------------------------------------------------------------------------

 

Agent or as shall constitute the aggregate amount of the Tranche A Term Loans or
New Term Loans of a Series of the assigning Lender) with respect to the
assignment of the Term Loans.
 
(d) Mechanics.  Assignments of Term Loans by Lenders may be made via an
electronic settlement system acceptable to Administrative Agent as designated in
writing from time to time to the Lenders by Administrative Agent (the
“Settlement Service”).  Each such assignment shall be effected by the assigning
Lender and proposed assignee pursuant to the procedures then in effect under the
Settlement Service, which procedures shall be consistent with the other
provisions of this Section 10.6.  Each assignor Lender and proposed assignee
shall comply with the requirements of the Settlement Service in connection with
effecting any transfer of Loans pursuant to the Settlement
Service.  Administrative Agent’s and Company’s consent shall be deemed to have
been granted pursuant to Section 10.6(c)(ii) with respect to any transfer of a
Term Loan effected through the Settlement Service.  Subject to the other
requirements of this Section 10.6, assignments and assumptions of Term Loans may
also be effected by manual execution and delivery to the Administrative Agent of
an Assignment Agreement.  Initially, assignments and assumptions of Term Loans
shall be effected by such manual execution until Administrative Agent notifies
Lenders to the contrary.  Assignments and assumptions of Revolving Loans or
Revolving Commitments shall only be effected by manual execution and delivery to
the Administrative Agent of an Assignment Agreement (with such assignments
requiring the consent of Company and Administrative Agent solely to the extent
required by Section 10.6(c)(ii)).  Assignments made pursuant to the foregoing
provision shall be effective as of the Assignment Effective Date.  In connection
with all assignments there shall be delivered to Administrative Agent such
forms, certificates or other evidence, if any, with respect to United States
federal income tax withholding matters as the assignee under such Assignment
Agreement may be required to deliver pursuant to Section 2.19(c) and such other
documents as the Administrative Agent may reasonably request.  In connection
with any assignment hereunder to any Person meeting the criteria of clause (ii)
of the definition of the term of “Eligible Assignee”, the assignor and assignee
shall pay to Administrative Agent a processing and recordation fee of $3,500 for
each such assignment (provided that only one such fee will be payable in
connection simultaneous assignments to two or more Related Funds).
 
(e) Representations and Warranties of Assignee.  Each Lender, upon execution and
delivery hereof or upon succeeding to an interest in the Commitments and Loans,
as the case may be, represents and warrants as of the 2011 Effective Date or as
of the Assignment Effective Date that (i) it is an Eligible Assignee; (ii) it
has experience and expertise in the making of or investing in commitments
or  loans such as the applicable Commitments or Loans, as the case may be; and
(iii) it will make or invest in, as the case may be, its Commitments or Loans
for its own account in the ordinary course of its business and without a view to
distribution of such Commitments or Loans within the meaning of the Securities
Act or the Exchange Act or other federal securities laws (it being understood
that, subject to the provisions of this Section 10.6, the disposition of such
Commitments or Loans or any interests therein shall at all times remain within
its exclusive control).
 
(f) Effect of Assignment.  Subject to the terms and conditions of this Section
10.6, as of the Assignment Effective Date: (i) the assignee thereunder shall
have the rights and obligations of a “Lender” hereunder to the extent of its
interest in the Loans and Commitments as reflected in the Register and shall
thereafter be a party hereto and a “Lender” for all purposes
 

 
122

--------------------------------------------------------------------------------

 

hereof; (ii) the assigning Lender thereunder shall, to the extent that rights
and obligations hereunder have been assigned to the assignee, relinquish its
rights (other than any rights which survive the termination hereof under Section
10.8) and be released from its obligations hereunder (and, in the case of an
assignment covering all or the remaining portion of an assigning Lender’s rights
and obligations hereunder, such Lender shall cease to be a party hereto on the
Assignment Effective Date); provided, anything contained in any of the Credit
Documents to the contrary notwithstanding, (y) Issuing Bank shall continue to
have all rights and obligations thereof with respect to such Letters of Credit
until the cancellation or expiration of such Letters of Credit and the
reimbursement of any amounts drawn thereunder and (z) such assigning Lender
shall continue to be entitled to the benefit of all indemnities hereunder as
specified herein with respect to matters arising out of the prior involvement of
such assigning Lender as a Lender hereunder; (iii) the Commitments shall be
modified to reflect the  Commitment of such assignee and any remaining
Commitment of such assigning Lender, if any; and (iv) if any such assignment
occurs after the issuance of any Note hereunder, the assigning Lender shall,
upon the effectiveness of such assignment or as promptly thereafter as
practicable, surrender its applicable Notes to Administrative Agent for
cancellation, and thereupon Company shall issue and deliver new Notes, if so
requested by the assignee and/or assigning Lender, to such assignee and/or to
such assigning Lender, with appropriate insertions, to reflect the new
Commitments and/or outstanding Loans of the assignee and/or the assigning
Lender.
 
(g) Participations.  Each Lender shall have the right at any time to sell one or
more participations to any Person (other than Holdings, any of its Subsidiaries
or any of its Affiliates) in all or any part of its Commitments, Loans or in any
other Obligation.  The holder of any such participation, other than an Affiliate
of the Lender granting such participation, shall not be entitled to require such
Lender to take or omit to take any action hereunder except with respect to any
amendment, modification or waiver that would (i) extend the final scheduled
maturity of any Loan, Note or Letter of Credit (unless such Letter of Credit is
not extended beyond the Revolving Commitment Termination Date) in which such
participant is participating, or reduce the rate or extend the time of payment
of interest or fees thereon (except in connection with a waiver of applicability
of any post-default increase in interest rates) or reduce the principal amount
thereof, or increase the amount of the participant’s participation over the
amount thereof then in effect (it being understood that a waiver of any Default
or Event of Default or of a mandatory reduction in the Commitment shall not
constitute a change in the terms of such participation, and that an increase in
any Commitment or Loan shall be permitted without the consent of any participant
if the participant’s participation is not increased as a result thereof), (ii)
consent to the assignment or transfer by any Credit Party of any of its rights
and obligations under this Agreement or (iii) release all or substantially all
of the Collateral under the Collateral Documents (except as expressly provided
in the Credit Documents) supporting the Loans hereunder in which such
participant is participating.  All amounts payable by any Credit Party
hereunder, including amounts payable to such Lender pursuant to Section 2.17(c),
2.18 or 2.19, shall be determined as if such Lender had not sold such
participation.  Each Credit Party and each Lender hereby acknowledge and agree
that, solely for purposes of Sections 2.16 and 10.4,  (1) any participation will
give rise to a direct obligation of each Credit Party to the participant and (2)
the participant shall be considered to be a “Lender.”
 
(h) Certain Other Assignments.  In addition to any other assignment permitted
pursuant to this Section 10.6, (i) any Lender may assign and pledge all or any
portion of its
 

 
123

--------------------------------------------------------------------------------

 

Loans, the other Obligations owed to such Lender, and its Notes, if any, to any
Federal Reserve Bank as collateral security pursuant to Regulation A of the
Board of Governors of the Federal Reserve System and any operating circular
issued by such Federal Reserve Bank or to any other central bank having
jurisdiction over such Lender as collateral security, and (ii) any Lender which
is an investment fund may pledge all or any portion of its Notes, if any, or
Loans to its trustee in support of its obligations to such trustee; provided, no
Lender, as between Company and such Lender, shall be relieved of any of its
obligations hereunder as a result of any such assignment and pledge, and
provided further, in no event shall the applicable Federal Reserve Bank or
central bank or trustee be considered to be a “Lender” or be entitled to require
the assigning Lender to take or omit to take any action hereunder.
 
10.7 Independence of Covenants.  All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.
 
10.8 Survival of Representations, Warranties and Agreements.  All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit
Extension.  Notwithstanding anything herein or implied by law to the contrary,
the agreements of each Credit Party set forth in Sections 2.17(c), 2.18, 2.19,
10.2, 10.3 and 10.4 and the agreements of Lenders set forth in Sections 2.16 and
9.6 shall survive the payment of the Loans and the reimbursement of any amounts
drawn thereunder, and the termination hereof.
 
10.9 No Waiver; Remedies Cumulative.  No failure or delay on the part of any
Agent or any Lender in the exercise of any power, right or privilege hereunder
or under any other Credit Document shall impair such power, right or privilege
or be construed to be a waiver of any default or acquiescence therein, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other power, right or
privilege.  The rights, powers and remedies given to each Agent and each Lender
hereby are cumulative and shall be in addition to and independent of all rights,
powers and remedies existing by virtue of any statute or rule of law or in any
of the other Credit Documents, the Specified Cash Management Arrangements or any
of the Hedge Agreements.  Any forbearance or failure to exercise, and any delay
in exercising, any right, power or remedy hereunder shall not impair any such
right, power or remedy or be construed to be a waiver thereof, nor shall it
preclude the further exercise of any such right, power or remedy.
 
10.10 Marshalling; Payments Set Aside.  Neither any Agent nor any Lender shall
be under any obligation to marshal any assets in favor of any Credit Party or
any other Person or against or in payment of any or all of the Obligations.  To
the extent that any Credit Party makes a payment or payments to Administrative
Agent or Lenders (or to Administrative Agent, on behalf of Lenders), or
Administrative Agent or Lenders enforce any security interests or exercise their
rights of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, any other state
or federal law, common law or any equitable cause, then, to the
 

 
124

--------------------------------------------------------------------------------

 

extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor or related thereto,
shall be revived and continued in full force and effect as if such payment or
payments had not been made or such enforcement or setoff had not occurred.
 
10.11 Severability.  In case any provision in or obligation hereunder, any Note
or any other Credit Document shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.
 
10.12 Obligations Several; Independent Nature of Lenders’ Rights.  The
obligations of Lenders hereunder are several and no Lender shall be responsible
for the obligations or Commitment of any other Lender hereunder.  Nothing
contained herein or in any other Credit Document, and no action taken by Lenders
pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and enforce its
rights arising out hereof and it shall not be necessary for any other Lender to
be joined as an additional party in any proceeding for such purpose.
 
10.13 Entire Agreement.  This Agreement (together with the schedules hereto, the
letter agreements dated the Closing Date and making specific reference hereto,
exhibits hereto, annexes hereto and the other agreements, documents and
instruments delivered pursuant hereto), the Credit Documents and any separate
letter agreements with respect to fees referenced in Section 2.10 constitute the
entire agreement among the parties or any of them with respect to the subject
matter hereof and thereof and supersede all other prior agreements and
understandings, both written and verbal, among the parties or any of them with
respect to the subject matter hereof.
 
10.14 Headings.  Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.
 
10.15 APPLICABLE LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING WITHOUT LIMITATION
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT
REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF.
 
10.16 CONSENT TO JURISDICTION.  SUBJECT TO CLAUSE (E) OF THE FOLLOWING SENTENCE,
ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY CREDIT PARTY ARISING OUT OF OR
RELATING HERETO OR ANY OTHER CREDIT DOCUMENT, OR ANY OF THE OBLIGATIONS, SHALL
BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE,
COUNTY AND CITY OF NEW YORK.  BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH
CREDIT PARTY, FOR ITSELF AND IN CONNECTION
 

 
125

--------------------------------------------------------------------------------

 

WITH ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE
EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS (OTHER THAN WITH RESPECT TO
ACTIONS BY ANY AGENT IN RESPECT OF RIGHTS UNDER ANY COLLATERAL DOCUMENT GOVERNED
BY A LAW OTHER THAN THE LAWS OF THE STATE OF NEW YORK OR WITH RESPECT TO ANY
COLLATERAL SUBJECT THERETO); (B) WAIVES ANY DEFENSE OF FORUM NON
CONVENIENS;  (C) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN
ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE
WITH SECTION 10.1; (D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS
SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE CREDIT PARTY IN
ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND
BINDING SERVICE IN EVERY RESPECT; AND (E) AGREES THAT AGENTS AND LENDERS RETAIN
THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING
PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE COURTS OF ANY OTHER JURISDICTION IN
CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER ANY COLLATERAL DOCUMENT OR THE
ENFORCEMENT OF ANY JUDGMENT.
 
10.17 WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE
ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR ANY DEALINGS
BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/COMPANY RELATIONSHIP THAT IS BEING ESTABLISHED.  THE SCOPE OF THIS WAIVER
IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN
ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS.  EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS.  EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.  THIS WAIVER IS IRREVOCABLE, MEANING THAT IT
MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 10.17 AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER CREDIT
DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS
 

 
126

--------------------------------------------------------------------------------

 

MADE HEREUNDER.  IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.
 
10.18 Confidentiality.  Each Lender shall hold all non-public information
obtained pursuant to the requirements hereof which has been identified as
confidential by Company in accordance with such Lender’s customary procedures
for handling confidential information of this nature and in accordance with
prudent lending or investing practices, it being understood and agreed by
Company that in any event a Lender may make disclosures to Affiliates of such
Lender and to their respective agents and advisors (and to other persons
authorized by a Lender or Agent to organize, present or disseminate such
information in connection with disclosures otherwise made in accordance with
this Section 10.18), disclosures reasonably required by any bona fide or
potential assignee, transferee or participant in connection with the
contemplated assignment, transfer or participation by such Lender of any Loans
or any participations therein or by any direct or indirect contractual
counterparties (or the professional advisors thereto) in Hedge Agreements or
Specified Cash Management Arrangements (provided, such counterparties and
advisors are advised of and agree to be bound by the provisions of this Section
10.18), disclosure to any rating agency when required by it (provided that,
prior to any disclosure, such rating agency shall undertake in writing to
preserve the confidentiality of any confidential information relating to Credit
Parties received by it from any Agent or any Lender), disclosures in connection
with the exercise of any remedies hereunder or under any other Credit Document
or disclosures required or requested by any governmental agency, regulatory
authority or representative thereof or by the NAIC or pursuant to legal or
judicial process; provided, unless specifically prohibited by applicable law or
court order, each Lender shall make reasonable efforts to notify Company of any
request by any governmental agency or representative thereof (other than any
such request in connection with any examination of the financial condition or
other routine examination of such Lender by such governmental agency) for
disclosure of any such non-public information prior to disclosure of such
information.  In addition, each Agent and each Lender may disclose the existence
of this Agreement and the information about this Agreement to market data
collectors, similar services providers to the lending industry, and service
providers to the Agents and the Lenders in connection with the administration
and management of this Agreement and the other Credit Documents.
 
10.19 Usury Savings Clause.  Notwithstanding any other provision herein, the
aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law shall not exceed the Highest Lawful Rate.  If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Loans made hereunder shall bear interest at the Highest Lawful
Rate until the total amount of interest due hereunder equals the amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect.  In addition, if when
the Loans made hereunder are repaid in full the total interest due hereunder
(taking into account the increase provided for above) is less than the total
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, Company shall pay to Administrative Agent an amount
equal to the difference between the amount of interest paid and the amount of
interest which would have been paid if the Highest Lawful Rate had at all times
been in effect.  Notwithstanding the foregoing, it is the intention of Lenders
and Company
 

 
127

--------------------------------------------------------------------------------

 

to conform strictly to any applicable usury laws.  Accordingly, if any Lender
contracts for, charges, or receives any consideration which constitutes interest
in excess of the Highest Lawful Rate, then any such excess shall be cancelled
automatically and, if previously paid, shall at such Lender’s option be applied
to the outstanding amount of the Loans made hereunder or be refunded to Company.
 
10.20 Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.
 
10.21 Electronic Execution of Assignments.  The words “execution,” “signed,”
“signature,” and words of like import in any Assignment Agreement shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
 
10.22 USA PATRIOT Act.  Each Lender hereby notifies Company that pursuant to the
requirements of the Patriot Act it is required to obtain, verify and record
information that identifies Company, which information includes the name and
address of Company and other information that will allow such Lender to identify
Company in accordance with the Patriot Act.
 
10.23 No Fiduciary Duty.  Each Agent, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lender Parties”), may
have economic interests that conflict with those of Company, its stockholders
and/or its affiliates.  Company agrees that nothing in the Credit Documents or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between any Lender Party, on the one hand,
and Company, its stockholders or its affiliates, on the other.  The Credit
Parties acknowledge and agree that (i) the transactions contemplated by the
Credit Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lender Parties,
on the one hand, and Company, on the other, and (ii) in connection therewith and
with the process leading thereto, (x) no Lender Party has assumed an advisory or
fiduciary responsibility in favor of Company, its stockholders or its affiliates
with respect to the transactions contemplated hereby (or the exercise of rights
or remedies with respect thereto) or the process leading thereto (irrespective
of whether any Lender Party has advised, is currently advising or will advise
Company, its stockholders or its Affiliates on other matters) or any other
obligation to Company except the obligations expressly set forth in the Credit
Documents and (y) each Lender Party is acting solely as principal and not as the
agent or fiduciary of Company, its management, stockholders, creditors or any
other Person.  Company acknowledges and agrees that Company has consulted its
own legal and financial advisors to the extent it deemed appropriate and that it
is responsible for making its own independent judgment with respect to such
transactions and the process leading thereto.  Company agrees that it will not
claim that any Lender Party has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to Company, in connection with such
transaction or the process leading thereto.
 

 
128

--------------------------------------------------------------------------------

 

10.24 Existing Agreement Superseded. As and to the extent set forth in Section
1.4, on and after the 2011 Effective Date, the Existing Credit Agreement is
superseded by this Agreement, which hereby renews, amends, restates and
modifies, but does not novate or extinguish, the obligations under the Existing
Credit Agreement.
 
10.25 Reaffirmation.
 
(a) Each of the Guarantors hereby agrees and confirms, both before and after
giving effect to this Agreement, that it is a party to and is bound by the
Guaranty as a Guarantor hereunder, by virtue of (i) its having been an original
signatory to the Existing Credit Agreement or its having been joined to the
Existing Credit Agreement pursuant to a Counterpart Agreement and (ii) being a
signatory to this Agreement.  The Guaranty is and shall continue to be in full
force and effect, is hereby in all respects ratified and confirmed, and each
Guarantor’s obligations thereunder are and continue to be valid and enforceable
and shall not be impaired or limited by the execution or effectiveness of the
amendment and restatement of the Existing Credit Agreement contemplated by this
Agreement.  Each Guarantor hereby further acknowledges that Borrower, the Agents
and any Lender may from time to time enter into any further amendments,
modifications, terminations and/or waivers of any provisions of the Credit
Documents without notice to or consent from such Guarantor and without affecting
the validity or enforceability of such Guarantor’s Guaranty or giving rise to
any reduction, limitation, impairment, discharge or termination of such
Guarantor’s Guaranty.
 
(b) Each of the Grantors hereby agrees and confirms, both before and after
giving effect to this Agreement, that it is bound by each of the Collateral
Documents to which it is a party, that each of the Collateral Documents to which
such Grantor is a party and all of the Collateral described therein do and shall
continue to secure the payment of all Secured Obligations, and that each of the
Collateral Documents shall continue in full force and effect and that all of its
obligations thereunder shall be valid and enforceable and shall not be impaired
or limited by the execution or effectiveness of the amendment and restatement of
the Existing Credit Agreement contemplated by this Agreement.  Each Grantor that
is a party to the Pledge and Security Agreement or any of the other Collateral
Documents hereby reaffirms its grant of a security interest in the Collateral to
the Collateral Agent for the ratable benefit of the Secured Parties, as
collateral security for the prompt and complete payment and performance when due
of the Secured Obligations.  Without limiting the foregoing and without
derogating from the parties’ intention that this Agreement not constitute a
novation or termination of the obligations under the Existing Credit Agreement
and that the existing guarantees, pledges and grants of security interest under
the Credit Documents remain uninterrupted and in full force and effect, each of
the Grantors does hereby grant to Collateral Agent a security interest and
continuing lien on all of such Grantor’s right, title and interest in all
Collateral as security for the prompt and complete payment and performance in
full when due, whether at stated maturity, declaration, acceleration, demand or
otherwise (includ­ing the payment of amounts that would become due but for the
opera­tion of the automatic stay under Section 362(a) of the Bankruptcy Code, 11
U.S.C. §362(a) and any successor provision thereof), of all Secured Obligations.
 
(c) Each of the Company, the other Grantors and the Guarantors acknowledges that
the Lenders providing additional Loans or Commitments under this Agreement  are
“Lenders” and “Secured Parties” for all purposes under the Credit Documents.
 

 
129

--------------------------------------------------------------------------------

 

(d) Each Guarantor and each Grantor hereby agrees and acknowledges that no other
agreement, instrument, consent or document shall be required to give effect to
the reaffirmations set forth in this Section 10.25.
 
[Remainder of page intentionally left blank]
 

 
 130

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.
 
COMPANY:                                                                   VICAR
OPERATING, INC.
 
By: /s/ Robert L. Antin
       Name: Robert L. Antin
       Title:   Chief Executive Officer and President             
 
 
By: Tomas W. Fuller
       Name: Tomas W. Fuller
       Title:   Chief Financial Officer, Vice President and Secretary
 
HOLDINGS:                                                                  VCA
ANTECH, INC.
 
By: /s/ Robert L. Antin
       Name: Robert L. Antin
       Title:   Chief Executive Officer and President             
 
 
By: Tomas W. Fuller
       Name: Tomas W. Fuller
       Title:   Chief Financial Officer, Vice President and Secretary
 

 
 

--------------------------------------------------------------------------------

 

GUARANTOR SUBSIDIARIES:



 
ALBANY VETERINARY CLINIC
 
ANIMAL CARE CENTER AT MILL RUN, INC.
 
ANIMAL CARE CENTERS OF AMERICA, INC.
 
ARROYO PETCARE CENTER, INC.
 
ASSOCIATES IN PET CARE, INC.
 
DIAGNOSTIC VETERINARY SERVICE, INC.
 
EDGEBROOK, INC.
 
HEALTHY PET CORP.
 
INDIANA VETERINARY DIAGNOSTIC LAB, INC.
 
PET’S CHOICE, INC.
 
PETS’ RX, INC.
 
SOUND TECHNOLOGIES, INC.
 
SOUTH COUNTY VETERINARY CLINIC, INC.
 
TOMS RIVER VETERINARY HOSPITAL, P.A.
 
VCA – ASHER, INC.
 
VCA ALABAMA, INC.
 
VCA ALBANY ANIMAL HOSPITAL, INC.
 
VCA ANIMAL HOSPITALS, INC.
 
VCA CENTERS–TEXAS, INC.
 
VCA CENVET, INC.
 
VCA CLINIPATH LABS, INC.
 
VCA MAPLE LEAF, INC.
 
VCA MILLER-ROBERTSON #152
 
VCA MISSOURI, INC.
 
VCA NORTHWEST VETERINARY DIAGNOSTICS, INC.
 
VCA OF NEW YORK, INC.
 
VCA PROFESSIONAL ANIMAL LABORATORY, INC.
 
VCA REAL PROPERTY ACQUISITION CORPORATION
 
VETERINARY CENTERS OF AMERICA-TEXAS, INC.
 
VETSTREET, INC.
 
WEST LOS ANGELES VETERINARY  MEDICAL GROUP, INC.




               
By:
/s/ Tomas W. Fuller       Name: Tomas W. Fuller       Title: Chief Financial
Officer, Vice President and Secretary          


 
 
S-2

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT, COLLATERAL AGENT,
ISSUING BANK, SWING LINE LENDER
AND LENDER:






WELLS FARGO BANK, NATIONAL
ASSOCIATION




By: /s/ Maribelle Villasenor
       Name: Maribelle Villasenor
       Title:   Asistant Vice President







 
S-3

--------------------------------------------------------------------------------

 



CO-SYNDICATION AGENT AND
LENDER:
 
 
BANK OF AMERICA, N.A.




By: /s/ Amie L. Edwards
       Name: Amie L. Edwards
       Title:   Director

 
                   
 
S-4

--------------------------------------------------------------------------------

 



CO-SYNDICATION AGENT
AND LENDER:
 
 
JP MORGAN CHASE BANK, N.A.




By: /s/ Ling Li
       Name: Ling Li
       Title:   Vice President









 
S-5

--------------------------------------------------------------------------------

 

CO-DOCUMENTATION AGENT AND
LENDER:
 
 
U.S. BANK NATIONAL ASSOCIATION

 
 
By: /s/ David C. Mruk
       Name: David C. Mruk
       Title:   Vice President
 
 
 
 

 




 



 
S-6

--------------------------------------------------------------------------------

 

CO-DOCUMENTATION AGENT AND
LENDER:
 
 
UNION BANK, N.A.




By: /s/ Erik Siegfried
       Name: Erik Siegfried
       Title:   Vice President
 

 

 
 
S-7

--------------------------------------------------------------------------------

 
 

 
LENDER:
 
 
SUMITOMO MITSUI BANKING CORPORATION




By: /s/ Yasuhiro Shirai
       Name: Yasuhiro Shirai
       Title:   Joint General Manager









 
S-8

--------------------------------------------------------------------------------

 

LENDER:
 
 
KEYBANK NATIONAL ASSOCIATION




By: /s/ Jeff Kalinowski
       Name: Jeff Kalinowski
       Title:   Senior Vice President









 
S-9

--------------------------------------------------------------------------------

 

LENDER:
 
T.D. BANK, N.A.




By: /s/ Maria Willner
       Name: Maria Willner
       Title:   Senior Vice President









 
S-10

--------------------------------------------------------------------------------

 

LENDER:
 
 
PNC BANK, NATIONAL ASSOCIATION




By: /s/ Alison L. Kirker
       Name: Alison L. Kirker
       Title:   Credit Officer









 
S-11

--------------------------------------------------------------------------------

 

 
 
LENDER:


 
By: /s/ Gina Monette
       Name: Gina Monette
       Title:    Vice President, U.S. Corp.
                    Capital One N.A.



S-12

 
 

--------------------------------------------------------------------------------

 

LENDER:
 
 
HSBC BANK USA, NATIONAL ASSOCIATION




By: /s/ Kathy Benjamin
       Name: Kathy Benjamin
       Title:   Assistant Vice President










 
S-13

--------------------------------------------------------------------------------

 
 
LENDER:
 
 
BANK OF THE WEST




By: /s/ Brock Mullins
       Name: Brock Mullins
       Title:   Vice President






S-14
 
 
 

--------------------------------------------------------------------------------

 
 
LENDER:
 
 
COMPASS BANK




By: /s/ Hans Hinricks
       Name: Hans Hinricks
       Title:   Vice President




 
 
S-15

 
 

--------------------------------------------------------------------------------

 


LENDER:
 
 
MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD.
                                                                                         
NEW YORK BRANCH




By: /s/ Priscilla Hsing
       Name: Priscilla Hsing
       Title:   VP & DGM






S-16
 
 
 
 

--------------------------------------------------------------------------------

 

 
LENDER:
 
 
ONEWEST BANK, FSB




By: /s/ Grant Shearn
       Name: Grant Shearn
       Title:   Executive Vice President






S-17
 
 
 

--------------------------------------------------------------------------------

 
LENDER:
 
 
BANK LEUMI USA




By: /s/ Joung Hee Hong
       Name: Joung Hee Hong
       Title:   First Vice President






S-18
 
 
 

--------------------------------------------------------------------------------

 
LENDER:
 
 
BANK OF TAIWAN,NEW YORK AGENCY




By: /s/ Li-Chuan Wang
       Name: Li-Chuan Wang
       Title:   VP & Deputy General Manager






S-19
 
 
 

--------------------------------------------------------------------------------

 
 
LENDER:
 
 
MANUFACTURERS BANK




By: /s/ Sandy Lee
       Name: Sandy Lee
       Title:   Vice President






S-20
 
 
 

--------------------------------------------------------------------------------

 
LENDER:
 
 
ISRAEL DISCOUNT BANK OF NEW YORK




By: /s/ Barbara Perez
       Name: Barbara Perez
       Title:   Vice President


 
By: /s/ Lorraine Drasser
       Name: Lorraine Drasser
       Title:   Senior Vice President



 
S-21
 
 
 

--------------------------------------------------------------------------------

 
LENDER:
 
 
HUA NAN COMMERCIAL BANK, LTD.,
                                                                                         
LOS ANGELES BRANCH




By: /s/ Oliver C.H.Hsu
       Name: Oliver C.H.Hsu
       Title:   VP & General Manager






S-22
 
 
 

--------------------------------------------------------------------------------

 
 
LENDER:
 
 
FIRSTRUST BANK




By: /s/ Ellen Frank
       Name: Ellen Frank
       Title:   Vice President






S-23
 
 
 

--------------------------------------------------------------------------------

 

APPENDIX A-1
TO CREDIT AND GUARANTY AGREEMENT
 
Additional Term Loan Commitments
 
On file with the Administrative Agent
 



APPENDIX A-1-1


 
 

--------------------------------------------------------------------------------

 

APPENDIX A-2
TO CREDIT AND GUARANTY AGREEMENT
 
Revolving Commitments
 
On file with the Administrative Agent
 



APPENDIX A-2-1


 
 

--------------------------------------------------------------------------------

 

APPENDIX B
TO CREDIT AND GUARANTY AGREEMENT


Notice Addresses
 
VICAR OPERATING, INC.
12401 West Olympic Boulevard
Los Angeles, California 90064-1022
Attention:  Tomas Fuller
Telecopier: (310) 571-6700
 
VCA ANTECH, INC.
12401 West Olympic Boulevard
Los Angeles, California 90064-1022
Attention:  Tomas Fuller
Telecopier: (310) 571-6700
 
GUARANTOR SUBSIDIARIES
c/o VCA Antech, Inc.
12401 West Olympic Boulevard
Los Angeles, California 90064-1022
Attention:  Tomas Fuller
Telecopier: (310) 571-6700
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Administrative Agent, Collateral Agent, Issuing Bank and Swing Line Lender


333 South Grand Avenue, 9th Floor
Los Angeles, California 90071
Attention:  Belle Villaseñor
Telecopier:  (213) 628-1188
 


 
 

--------------------------------------------------------------------------------

 

 
 
 
 


1.1: Existing Permitted Partially-Owned Subsidiaries
                   
AU#
Legal Name
General Partner
GP %
       
814
ASC Yonkers Management, LLC
VCA of New York, Inc.
65.00%
316
Edgebrook Animal Hospital, LP
Edgebrook, Inc.
80.00%
772
VCA Academy Animal Hospital, LP
VCA Animal Hospitals, Inc.
51.00%
140
VCA Albany Animal Hospital, LP
Albany Veterinary Clinic
70.00%
506
VCA All Care Animal Hospital, LP
VCA Animal Hospitals, Inc.
55.00%
345
VCA Animal Hospitals-Texas, L.P.
VCA Centers-Texas, Inc.
1.00%
   
VCA Animal Hospitals, Inc.
74.00%
591
VCA Animal Medical Center, LP
VCA Animal Hospitals, Inc.
80.00%
126
VCA Asher Animal Hospital, LP
VCA - Asher, Inc.
80.00%
433
VCA Associates Animal Hospital, L.P.
Associates in Pet Care, Inc.
75.00%
406
VCA Becker Animal Hospital, LP
VCA Alabama, Inc.
80.00%
213
VCA Black Mountain Animal Hospital, L.P.
Pets' Rx, Inc.
75.00%
903
VCA Cairo Animal Hospital, LP
VCA Animal Hospitals, Inc.
80.00%
137
VCA Companion Animal Hospital, L.P.
VCA Animal Hospitals, Inc.
80.00%
167
VCA Glasgow Animal Hospital, L.P.
VCA Animal Hospitals, Inc.
80.00%
809
VCA Green Animal Medical Center, LP
VCA Animal Hospitals, Inc.
90.00%
437
VCA Heritage Animal Hospital, L.P.
VCA Animal Hospitals, Inc.
80.00%
111
VCA Lakewood Animal Hospital (Cerritos), LP
West Los Angeles Veterinary Medical Group, Inc.
80.00%
890
VCA Los Angeles Veterinary Specialists, LP
VCA Animal Hospitals, Inc.
50.10%
799
VCA Madera Pet Hospital, LP
VCA Animal Hospitals, Inc.
80.00%
558
VCA Metroplex Animal Hospital, LP
Veterinary Centers of America-Texas, Inc.
90.00%
647
VCA Mill Run Animal Hospital, LP
Animal Care Center at Mill Run, Inc.
95.00%
418
VCA Rome Animal Hospital, L.P.
VCA Animal Hospitals, Inc.
80.00%
871
VCA San Francisco Veterinary Specialists, LP
VCA Animal Hospitals, Inc.
90.00%
648
VCA Saw Mill Animal Hospital, LP
Animal Care Centers of America, Inc.
95.00%
149
VCA South County Animal Hospital, LLC
South County Veterinary Clinic, Inc.
70.00%
439
VCA Toms River Veterinary Hospital, L.P.
Toms River Veterinary Hospital, P.A.
80.00%
774
VCA Woodford Animal Hospital, LP
VCA Animal Hospitals, Inc.
80.00%
       


 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE 4.1: JURISDICTIONS OF ORGANIZATION




NAME OF SUBSIDIARY/GRANTOR
 
TYPE OF ORGANIZATION
JURISDICTION OF ORGANIZATION
ORGANIZATIONAL ID NUMBERS
VCA Antech, Inc.
Corporation
Delaware
 
2125345
Vicar Operating, Inc.
 
Corporation
Delaware
3203348
 
Albany Veterinary Clinic
 
Corporation
California
C0602028
Animal Care Center at Mill Run, Inc.
 
Corporation
Ohio
1106760
Animal Care Centers of America, Inc.
 
Corporation
Ohio
405602
Arroyo PetCare Center, Inc.
 
Corporation
California
C2117430
Associates in Pet Care, Inc.
 
Corporation
Wisconsin
5F09971
Diagnostic Veterinary Service, Inc.
 
Corporation
California
C1240642
Edgebrook, Inc.
 
Corporation
New Jersey
3613650000
Healthy Pet Corp.
Corporation
Delaware
2805053
Indiana Veterinary Diagnostic Lab, Inc.
Corporation
Indiana
1992070350
Pet’s Choice, Inc.
Corporation
Washington
601714738
Pets’ Rx, Inc.
 
Corporation
Delaware
 
2264199
 
Sound Technologies, Inc.
Corporation
Delaware
3188358
South County Veterinary Clinic, Inc.
 
Corporation
California
C0632872
Toms River Veterinary Hospital, P.A.
Corporation
New Jersey
0000003384
VCA - Asher, Inc.
 
Corporation
California
C1699787
VCA Alabama, Inc.
 
Corporation
Alabama
104 - 820
VCA Albany Animal Hospital, Inc.
 
Corporation
California
C1708192
VCA Animal Hospitals, Inc.
Corporation
California
C1965050
VCA Centers–Texas, Inc.
 
Corporation
Texas
141948300
VCA Cenvet, Inc.
 
Corporation
California
 
C1891461
 
VCA Clinipath Labs, Inc.
 
Corporation
California
 
C1764088
 
VCA Maple Leaf, Inc.
Corporation
California
C3056151
VCA Miller-Robertson #152
 
Corporation
California
C1940475
VCA Missouri, Inc.
Corporation
Missouri
00544467
VCA Northwest Veterinary Diagnostics, Inc.
 
Corporation
California
 
 
C1944092
 
VCA of New York, Inc.
 
Corporation
Delaware
 
2782761
 
VCA Professional Animal Laboratory, Inc.
 
Corporation
California
 
 
C1880335
 
 
VCA Real Property Acquisition Corporation
 
Corporation
California
 
C1453424
 
Veterinary Centers of America-Texas, Inc.
 
Corporation
Texas
800911284
Vetstreet, Inc.
 
Corporation
Delaware
 
4764425
 
West Los Angeles Veterinary Medical Group, Inc.
 
Corporation
California
C0709486




 
 

--------------------------------------------------------------------------------

 

 
[chart1.jpg]
 
 

--------------------------------------------------------------------------------

 
 
 
[chart2.jpg]
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
[chart3.jpg]


 
 

--------------------------------------------------------------------------------

 

 
[chart4.jpg]
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
[chart5.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
 
[chart6.jpg]
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
[chart7.jpg]
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
[chart8.jpg]
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
[chart9.jpg]
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
[chart10.jpg]
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
[chart11.jpg]
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
[chart12.jpg]
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
[chart13.jpg]
 
 
 
 

--------------------------------------------------------------------------------

 
 
[chart14.jpg]
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
[chart15.jpg]
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
[chart16.jpg]
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
[chart17.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
 
[chart18.jpg]
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
[chart18a.jpg]
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
[chart20.jpg]
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
[chart21.jpg]
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
[chart22.jpg]
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
[chart23.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[chart24.jpg]
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
[chart25.jpg]
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
[chart26.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
 
[chart27.jpg]
 
 
 
 

--------------------------------------------------------------------------------

 
 
[chart28a.jpg]
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 4.2: CAPITAL STOCK AND OWNERSHIP


EQUITY INTERESTS: CORPORATIONS




Grantor/Pledgor
Party to whom Stock Pledged
Company whose Stock is Pledged
No. of Shares Pledged
Total Issued Shares
% and Type of Interest Pledged
Stock Certificate No.
Par Value
1. VCA Albany Animal Hospital, Inc.
 
Wells Fargo Bank, National Association
Albany Veterinary Clinic
100
100
100 %
Common Stock
2
$10.00
2. VCA Animal Hospitals, Inc.
 
Wells Fargo Bank, National Association
Animal Care Center at Mill Run, Inc.
3,150
3,150
100 %
Common Stock
6
None
3. VCA Animal Hospitals, Inc.
 
Wells Fargo Bank, National Association
Animal Care Centers of America, Inc.
78,750
78,750
100 %
Common Stock
22
None
4. VCA Maple Leaf, Inc.
 
Wells Fargo Bank, National Association
Antech Diagnostics Canada Ltd.1
65
100
65 %
Common Stock
C-1
None
5. Pets’ Rx, Inc.
 
Wells Fargo Bank, National Association
Arroyo PetCare Center, Inc.
1,000
1,000
100 %
Common Stock
3
$0.01
6. VCA Animal Hospitals, Inc.
 
Wells Fargo Bank, National Association
Associates in Pet Care, Inc.
100
100
100 %
Common Stock
3
None
7. VCA Maple Leaf, Inc.
 
Wells Fargo Bank, National Association
BrightHeart IV ULC2
N/A
N/A
65% interest in partnership
N/A
N/A
8. Vicar Operating, Inc.
 
Wells Fargo Bank, National Association
Diagnostic Veterinary Service, Inc.
528
528
100 %
Common Stock
6
None
9. VCA Animal Hospitals, Inc.
 
Wells Fargo Bank, National Association
Edgebrook, Inc.
100
100
100 %
Common Stock
8
None
10. VCA Animal Hospitals, Inc.
 
Wells Fargo Bank, National Association
Healthy Pet Corp.
100
100
100 %
Common Stock
48
$.01
11. VCA Professional Animal Laboratory, Inc.
 
Wells Fargo Bank, National Association
Indiana Veterinary Diagnostic Lab, Inc.
200
200
100 %
Common Stock
4
None
12. Vicar Operating, Inc.
 
Wells Fargo Bank, National Association
Pet’s Choice, Inc.
500,000
500,000
100 %
Common Stock
176
$0.001
13. Vicar Operating, Inc.
 
Wells Fargo Bank, National Association
Pets’ Rx, Inc.
100
100
100 %
Common Stock
C81
$0.01
14. Vicar Operating, Inc.
 
Wells Fargo Bank, National Association
Sound Technologies, Inc.
1,000
1,000
100%
Common Stock
133
$0.001
15. VCA Animal Hospitals, Inc.
 
Wells Fargo Bank, National Association
South County Veterinary Clinic, Inc.
800
800
100 %
Common Stock
4
$10.00
16. VCA Animal Hospitals, Inc.
 
Wells Fargo Bank, National Association
Toms River Veterinary Hospital, P.A.
100
100
100 %
Common Stock
36
None
17. Vicar Operating, Inc.
 
Wells Fargo Bank, National Association
VCA - Asher, Inc.
100
100
100 %
Common Stock
2
$0.001
18. VCA Animal Hospitals, Inc.
 
Wells Fargo Bank, National Association
VCA Alabama, Inc.
100
100
100 %
Common Stock
2
$10.00
19. Vicar Operating, Inc.
 
Wells Fargo Bank, National Association
VCA Albany Animal Hospital, Inc.
100
100
100 %
Common Stock
2
$0.001
20. Vicar Operating, Inc.
 
Wells Fargo Bank, National Association
VCA Animal Hospitals, Inc.
100
100
100 %
Common Stock
2
$0.001
21. Vicar Operating, Inc.
 
Wells Fargo Bank, National Association
VCA Centers-Texas, Inc.
100
100
100 %
Common Stock
2
$0.01
22. VCA Professional Animal Laboratory, Inc.
 
Wells Fargo Bank, National Association
VCA Cenvet, Inc.
100
100
100 %
Common Stock
2
$0.001
23. Vicar Operating, Inc.
 
Wells Fargo Bank, National Association
VCA Clinipath Labs, Inc.
10,000
10,000
100 %
Common Stock
3
None
24. Vicar Operating, Inc.
 
Wells Fargo Bank, National Association
VCA Maple Leaf, Inc.
100
100
100 %
Common Stock
1
$.001
25. Vicar Operating, Inc.
 
Wells Fargo Bank, National Association
VCA Miller-Robertson #152
100
100
100 %
Common Stock
3
$0.001
26. VCA Animal Hospitals, Inc.
 
Wells Fargo Bank, National Association
VCA Missouri, Inc.
100
100
100 %
Common Stock
1
$0.001
27. Vicar Operating, Inc.
 
Wells Fargo Bank, National Association
VCA Northwest Veterinary Diagnostics, Inc.
100
100
100 %
Common Stock
2
$0.001
28. Vicar Operating, Inc.
 
Wells Fargo Bank, National Association
VCA of New York, Inc.
100
100
100 %
Common Stock
R2
$0.01
29. Vicar Operating, Inc.
 
Wells Fargo Bank, National Association
VCA Professional Animal Laboratory, Inc.
100
100
100 %
Common Stock
2
$0.001
30. Vicar Operating, Inc.
 
Wells Fargo Bank, National Association
VCA Real Property Acquisition Corporation
100
100
100 %
Common Stock
2
None
31. VCA Centers-Texas, Inc.
 
Wells Fargo Bank, National Association
Veterinary Centers of America-Texas, Inc.
100
100
100 %
Common Stock
1
$.001
32. Vicar Operating, Inc.
 
Wells Fargo Bank, National Association
Vetstreet, Inc.
100
100
100 %
Common Stock
1
$.001
33. VCA Antech, Inc.
 
Wells Fargo Bank, National Association
Vicar Operating, Inc.
100
100
100 %
Common Stock
2
$0.001
34. VCA Animal Hospitals, Inc.
 
Wells Fargo Bank, National Association
West Los Angeles Veterinary Medical Group, Inc.
800
800
100 %
Common Stock
5
$5.00
 






--------------------------------------------------------------------------------

 
1 Antech Diagnostics Canada Ltd. is a corporation organized under the laws of
Alberta, Canada and is a wholly-owned subsidiary of VCA Maple Leaf,
Inc.  Pursuant to Section 5.10 of the Amended and Restated Credit and Guaranty
Agreement, 65% of its stock is being pledged.
 
2 BrightHeart IV ULC is a corporation organized under the laws of Alberta,
Canada and is a wholly-owned subsidiary of VCA Maple Leaf, Inc.  Pursuant to
Section 5.10 of the Amended and Restated Credit and Guaranty Agreement, 65% of
its interest is being pledged.

 
 

--------------------------------------------------------------------------------

 

EQUITY INTERESTS: PARTNERSHIPS AND LLCS




Grantor/Pledgor
Party to whom Stock Pledged
Company whose Stock is Pledged
No. of Shares Pledged
Total Issued Shares
% and Type of Interest Pledged
Stock Certificate No.
Par Value
1. VCA of New York, Inc.
 
Wells Fargo Bank, National Association
ASC Yonkers Management, LLC
N/A
N/A
65% interest in limited liability company
N/A
N/A
2. Edgebrook, Inc.
 
Wells Fargo Bank, National Association
Edgebrook Animal Hospital, LP
N/A
N/A
80% interest in partnership
N/A
N/A
3. VCA Animal Hospitals, Inc.
 
Wells Fargo Bank, National Association
VCA Academy Animal Hospital, LP
N/A
N/A
51% interest in partnership
N/A
N/A
4. Albany Veterinary Clinic
 
Wells Fargo Bank, National Association
VCA Albany Animal Hospital, LP
N/A
N/A
70% interest in partnership
N/A
N/A
5. VCA Animal Hospitals, Inc.
 
Wells Fargo Bank, National Association
VCA All Care Animal Hospital, LP
N/A
N/A
55% interest in partnership
N/A
N/A
6. VCA Animal Hospitals, Inc.
 
Wells Fargo Bank, National Association
VCA Animal Hospitals-Texas, L.P.
N/A
N/A
74% interest in partnership
N/A
N/A
7. VCA Centers-Texas, Inc.
 
Wells Fargo Bank, National Association
VCA Animal Hospitals-Texas, L.P.
N/A
N/A
1% interest in partnership
N/A
N/A
8. VCA Animal Hospitals, Inc.
 
Wells Fargo Bank, National Association
VCA Animal Medical Center, LP
N/A
N/A
80% interest in partnership
N/A
N/A
9. VCA - Asher, Inc.
 
Wells Fargo Bank, National Association
VCA Asher Animal Hospital, LP
N/A
N/A
80% interest in partnership
N/A
N/A
10. Associates In Pet Care, Inc.
 
Wells Fargo Bank, National Association
VCA Associates Animal Hospital, L.P.
N/A
N/A
75% interest in partnership
N/A
N/A
11. VCA Alabama, Inc.
 
Wells Fargo Bank, National Association
VCA Becker Animal Hospital, LP
N/A
N/A
80% interest in partnership
N/A
N/A
12. Pets’ Rx, Inc.
 
Wells Fargo Bank, National Association
VCA Black Mountain Animal Hospital, L.P.
N/A
N/A
75% interest in partnership
N/A
N/A
13. VCA Animal Hospitals, Inc.
 
Wells Fargo Bank, National Association
VCA Cairo Animal Hospital, LP
N/A
N/A
80% interest in partnership
N/A
N/A
14. VCA Animal Hospitals, Inc.
 
Wells Fargo Bank, National Association
VCA Companion Animal Hospital, L.P.
N/A
N/A
80% interest in partnership
N/A
N/A
15. VCA Animal Hospitals, Inc.
 
Wells Fargo Bank, National Association
VCA Glasgow Animal Hospital, L.P.
N/A
N/A
80% interest in partnership
N/A
N/A
16. VCA Animal Hospitals, Inc.
 
Wells Fargo Bank, National Association
VCA Green Animal Medical Center, LP
N/A
N/A
90% interest in partnership
N/A
N/A
17. VCA Animal Hospitals, Inc.
 
Wells Fargo Bank, National Association
VCA Heritage Animal Hospital, L.P.
N/A
N/A
80% interest in partnership
N/A
N/A
18. West Los Angeles Veterinary Medical Group, Inc.
 
Wells Fargo Bank, National Association
VCA Lakewood Animal Hospital (Cerritos), LP
N/A
N/A
80% interest in partnership
N/A
N/A
19. VCA Animal Hospitals, Inc.
 
Wells Fargo Bank, National Association
VCA Los Angeles Veterinary Specialists, LP
N/A
N/A
50.1% interest in partnership
N/A
N/A
20. VCA Animal Hospitals, Inc.
 
Wells Fargo Bank, National Association
VCA Madera Pet Hospital, LP
N/A
N/A
80% interest in partnership
N/A
N/A
21. Veterinary Centers of America-Texas, Inc.
 
Wells Fargo Bank, National Association
VCA Metroplex Animal Hospital, LP
N/A
N/A
90% interest in partnership
N/A
N/A
22. Animal Care Center at Mill Run, Inc.
 
Wells Fargo Bank, National Association
VCA Mill Run Animal Hospital, LP
N/A
N/A
95% interest in partnership
N/A
N/A
23. VCA Animal Hospitals, Inc.
 
Wells Fargo Bank, National Association
VCA Rome Animal Hospital, L.P.
N/A
N/A
80% interest in partnership
N/A
N/A
24. VCA Animal Hospitals, Inc.
 
Wells Fargo Bank, National Association
VCA San Francisco Veterinary Specialists, LP
N/A
N/A
90% interest in partnership
N/A
N/A
25. Animal Care Centers of America, Inc.
 
Wells Fargo Bank, National Association
VCA Saw Mill Animal Hospital, LP
N/A
N/A
95% interest in partnership
N/A
N/A
26. South County Veterinary Clinic, Inc.
 
Wells Fargo Bank, National Association
VCA South County Animal Hospital, LLC
N/A
N/A
70% interest in limited liability company
N/A
N/A
27. Toms River Veterinary Hospital, P.A.
 
Wells Fargo Bank, National Association
VCA Toms River Veterinary Hospital, L.P.
N/A
N/A
80% interest in partnership
N/A
N/A
28. VCA Animal Hospitals, Inc.
 
Wells Fargo Bank, National Association
VCA Woodford Animal Hospital, LP
N/A
N/A
80% interest in partnership
N/A
N/A

 
 
 
 
 
 
 
 


 
 

--------------------------------------------------------------------------------

 
SCHEDULE 4.13: PART I
REAL ESTATE ASSETS
ANIMAL HOSPITALS

AU
Grantor
HOSPITAL NAME
Leased/Owned
ADDRESS
CITY
ST
ZIP
County
Purchase Date
Developing Property
Vacant
Subleases
Comments
   
101
VCA Antech, Inc.
Parking Lease: VCA West Los Angeles Animal Hospital
Leased
1900 South Sepulveda Blvd
Los Angeles
CA
90025
Los Angeles
       
Parking Lease
   
101
West Los Angeles Veterinary Medical Group, Inc.
Parking Lease: VCA West Los Angeles Animal Hospital
Leased
1841 Pontius Avenue
Los Angeles
CA
90025
Los Angeles
       
Parking Lease
   
101
VCA Real Property Acquisition Corporation
VCA West Los Angeles Animal Hospital
Owned
1818 S. Sepulveda Blvd
Los Angeles
CA
90025
Los Angeles
08/25/10
           
107
VCA Animal Hospitals, Inc.
VCA Santa Anita Animal Hospital
Leased
245 West Duarte Road
Monrovia
CA
91016
Los Angeles
             
111
West Los Angeles Veterinary Medical Group, Inc.
Parking Lease: Lakewood #111 (Old Location)
Leased
 
Bellflower
CA
90706
Los Angeles
   
X
 
Parking Lease for the old Lakewood #111 property expires 05/31/12.
 
111
VCA Antech, Inc.
Vacant Property: Lakewood #111
Owned
17801 Lakewood Blvd.
Bellflower
CA
90706
Los Angeles
   
X
 
Former site of VCA Lakewood #111.
   
111
VCA Real Property Acquisition Corporation
VCA Lakewood Animal Hospital
Leased
10701 South Street
Cerritos
CA
90703
Los Angeles
       
Ground Lease
   
111
VCA Real Property Acquisition Corporation
VCA Lakewood Animal Hospital
Owned
10701 South Street
Cerritos
CA
90703
Los Angeles
     
Lease real property and equipment to the VCA Lakewood partnership
Building Only: Land is subject to a ground lease
   
120
West Los Angeles Veterinary Medical Group, Inc.
VCA Northern Animal Hospital
Leased
2611 W. Northern Ave.
Phoenix
AZ
85051
Maricopa
             
121
Pets' Rx, Inc.
VCA Crocker Animal Hospital
Leased
475 N. Jackson Ave.
San Jose
CA
95133
Santa Clara
             
122
VCA Real Property Acquisition Corporation
VCA Anderson Animal Hospital
Owned
1285 South Sheridan Blvd.
Lakewood
CO
80232
Jefferson
06/30/90
           
124
VCA Real Property Acquisition Corporation
VCA Parkwood Animal Hospital
Owned
6330 Fallbrook Ave
Woodland Hills
CA
91367
Los Angeles
07/01/90
           
126
VCA Real Property Acquisition Corporation
VCA Asher Animal Hospital
Owned
2505 Hilltop Dr.
Redding
CA
96002
Shasta
11/30/99
   
Lease space to Antech lab
     
127
VCA Real Property Acquisition Corporation
VCA Wingate Animal Hospital
Owned
9464 E. Caley Ave
Englewood
CO
80111
Arapahoe
06/15/92
   
Subleasing attached residential apartment to employee
   
128
VCA Real Property Acquisition Corporation
VCA Mission Animal Hospital
Owned
25 West Mission Rd
Alhambra
CA
91801
Los Angeles
08/01/99
           
129
VCA Real Property Acquisition Corporation
VCA Veterinary Care Animal Hospital
Owned
9901 Montgomery Blvd.
Albuquerque
NM
87111
Bernalillo
01/01/93
           
130
Pets' Rx, Inc.
Vacant Property: VCA Wyoming #130
Leased
1300 Wyoming Blvd NE
Albuquerque
NM
87112
Bernalillo
   
X
 
Former site of Wyoming #130.  Lease expires 08/16/11.
   
130
Pets' Rx, Inc.
VCA Wyoming Animal Hospital
Leased
2740 Wyoming Boulevard NE
Albuquerque
NM
87111
Bernalillo
             
131
VCA Real Property Acquisition Corporation
Parking Lot: Berwyn #131
Owned
2829 South Harlem Ave
Berwyn
IL
60402
Cook
             
131
West Los Angeles Veterinary Medical Group, Inc.
VCA Berwyn Animal Hospital
Leased
2845 South Harlem Ave
Berwyn
IL
60402
Cook
             
132
Pets' Rx, Inc.
VCA Rossmoor-El Dorado Animal Hospital
Leased
10832 Los Alamitos Blvd
Los Alamitos
CA
90720
Orange
             
133
VCA Animal Hospitals, Inc.
VCA West Mesa Animal Hospital
Leased
2611 Coors Blvd. NW, Suite B
Albuquerque
NM
87120
Bernalillo
             
134
VCA Animal Hospitals, Inc.
VCA Howell Branch Animal Hospital
Leased
1401 Howell Branch Rd
Winter Park
FL
32789
Orange
             
135
VCA Real Property Acquisition Corporation
VCA Cacoosing Animal Hospital
Owned
5100 Penn Ave.
Wernersville
PA
19565
Berks
08/30/10
           
137
VCA Real Property Acquisition Corporation
VCA Companion Animal Hospital
Owned
2133 Eureka Way
Redding
CA
96001
Shasta
02/28/01
           
138
VCA Animal Hospitals, Inc.
VCA Detwiler Animal Hospital
Leased
22 Kenhorst Blvd.
Reading
PA
19607
Berks
             
139
VCA Animal Hospitals, Inc.
VCA Bay Area Animal Hospital
Owned
4501 Shattuck Avenue
Oakland
CA
94609
Alameda
07/01/99
           
140
VCA Real Property Acquisition Corporation
VCA Albany Animal Hospital
Owned
1550 Solano Avenue
Albany
CA
94707
Alameda
10/09/09
           
141
West Los Angeles Veterinary Medical Group, Inc.
VCA Animal Hospital (Burbank)
Leased
2723 West Olive
Burbank
CA
91505
Los Angeles
             
142
Pets' Rx, Inc.
VCA Lakeside Animal Hospital
Owned
42160 North Shore Dr.
Big Bear City
CA
92314
San Bernardino
01/29/98
           
145
VCA Animal Hospitals, Inc.
VCA Tampa Bay Animal Hospital
Owned
8501 La Due Lane
Tampa
FL
33614
Hillsborough
01/18/95
           
146
VCA Real Property Acquisition Corporation
VCA Lewis Animal Hospital
Owned
10665 Route 108
Columbia
MD
21044
Howard
03/18/10
           
147
VCA Animal Hospitals, Inc.
VCA Sinking Spring Animal Hospital
Leased
21 Green Valley Road
Sinking Spring
PA
19608
Berks
             
148
West Los Angeles Veterinary Medical Group, Inc.
VCA Lewelling Animal Hospital
Leased
525 Lewelling Blvd.
San Leandro
CA
94579
Alameda
             
149
South County Veterinary Clinic, Inc.
Vacant Property: South County #149
Owned
270 N. Halcyon
Arroyo Grande
CA
93420
San Luis Obispo
   
X
 
This is the old location of #149.  Moved into new location 07/11.
   
149
VCA Real Property Acquisition Corporation
VCA South County Animal Hospital
Owned
205 El Camino Real
Arroyo Grande
CA
93420
San Luis Obispo
03/31/10
           
150
VCA Real Property Acquisition Corporation
VCA Alpine Animal Hospital
Owned
12531 Old Seward Highway
Anchorage
AK
99515
Anchorage
             
151
Pets' Rx, Inc.
VCA Eagle River Animal Hospital
Leased
11710 Business Boulevard
Eagle River
AK
99577
Anchorage
             
152
Pets' Rx, Inc.
VCA Miller-Robertson Animal Hospital
Leased
8807 Melrose Ave
Los Angeles
CA
90069
Los Angeles
             
153
VCA Real Property Acquisition Corporation
VCA Marina Animal Hospital
Owned
2506 Lincoln Blvd.
Venice
CA
90291
Los Angeles
10/10/95
           
154
VCA Real Property Acquisition Corporation
VCA South Shore (Weymouth) Animal Hospital
Owned
595 Columbian Street
South Weymouth
MA
02190
Norfolk
04/01/96
           
156
VCA Animal Hospitals, Inc.
VCA South Shore (Quincy) Animal Hospital
Leased
579 Adams Street
Quincy
MA
02169
Norfolk
             
159
Pets' Rx, Inc.
VCA All Pet Animal Hospital/Taylorsville
Leased
2530 West 4700 South
Taylorsville
UT
84118
Salt Lake
             
160
VCA Animal Hospitals, Inc.
VCA Castle Shannon Animal Hospital
Leased
3610 Library Rd.
Pittsburgh
PA
15234
Allegheny
             
162
VCA Animal Hospitals, Inc.
VCA Fox Chapel Animal Hospital
Leased
1152 Freeport Road
Pittsburgh
PA
15238
Allegheny
             
163
West Los Angeles Veterinary Medical Group, Inc.
VCA East Anchorage Animal Hospital
Leased
2639 Boniface Pkwy.
Anchorage
AK
99504
Anchorage
             
164
VCA Animal Hospitals, Inc.
VCA Greater Savannah Animal Hospital
Owned
1350 E. Derenne Ave
Savannah
GA
31406
Chatham
             
165
Pets' Rx, Inc.
VCA Kaneohe Animal Hospital
Leased
45-608 Kamehameha Hwy
Kaneohe
HI
96744
Honolulu
     
Subleasing 2 separate spaces for Antech Lab and groomer's facility.
   
166
VCA Animal Hospitals, Inc.
VCA Elkton Animal Hospital
Leased
400 W. Pulaski Hwy
Elkton
MD
21921
Cecil
             
167
VCA Animal Hospitals, Inc.
VCA Glasgow Animal Hospital
Leased
650 Peoples' Plaza
Newark
DE
19702
New Castle
             
168
VCA Animal Hospitals, Inc.
VCA Conewago Animal Hospital
Owned
3002 Hanover Pike
Hanover
PA
17331
York
             
181
VCA Animal Hospitals, Inc.
VCA Veterinary Referral Associates
Leased
500 Perry Parkway
Gaithersburg
MD
20877
Montgomery
             
183
Pets' Rx, Inc.
VCA Clarmar Animal Hospital
Leased
20805 Hawthorne Blvd
Torrance
CA
90503
Los Angeles
             
184
VCA Animal Hospitals, Inc.
VCA Rotherwood Animal Hospital
Leased
78 Winchester Street
Newton
MA
02461
Middlesex
             
185
VCA Animal Hospitals, Inc.
VCA Northboro Animal Hospital
Leased
286 West Main St.
Northboro
MA
01532
Worcester
             
187
VCA Animal Hospitals, Inc.
VCA Beacon Hill Cat Hospital
Leased
6610 Richmond Highway
Alexandria
VA
22306
Fairfax
             
188
VCA Animal Hospitals, Inc.
VCA Old Town Animal Hospital
Leased
411-425 N. Henry Street
Alexandria
VA
22314
Alexandria
             
189
VCA Real Property Acquisition Corporation
VCA North Rockville Animal Hospital
Owned
1390 East Gude Drive
Rockville
MD
20850
Montgomery
06/01/96
           
190
VCA Real Property Acquisition Corporation
VCA Lake Shore Animal Hospital
Owned
960 West Chicago Avenue
Chicago
IL
60622
Cook
08/23/04
           
191
VCA Animal Hospitals, Inc.
VCA Animal Care Center
Leased
1228 West Little Creek Road
Norfolk
VA
23505
Norfolk City
             
201
Pets' Rx, Inc.
VCA Orchard Plaza Animal Hospital
Leased
5841 Cottle Road
San Jose
CA
95123
Santa Clara
             
202
Pets' Rx, Inc.
VCA Johnson Animal Hospital
Leased
524 N. Santa Cruz Ave.
Los Gatos
CA
95030
Santa Clara
             
203
Pets' Rx, Inc.
VCA Vets & Pets Animal Hospital
Leased
3345 El Camino Real
Santa Clara
CA
95051
Santa Clara
             
204
Pets' Rx, Inc.
VCA Blossom Hill Animal Hospital
Leased
955 Blossom Hill Road
San Jose
CA
95123
Santa Clara
             
205
Pets' Rx, Inc.
VCA Winchester Animal Hospital
Leased
2110 S. Winchester Blvd.
Campbell
CA
95008
Santa Clara
             
206
Pets' Rx, Inc.
VCA Hemingway Cat Hospital
Leased
12840 S. Saratoga-Sunnyvale Rd.
Saratoga
CA
95070
Santa Clara
             
207
Pets' Rx, Inc.
VCA Almaden Valley Animal Hospital
Leased
15790 Almaden Expressway
San Jose
CA
95120
Santa Clara
             
212
Pets' Rx, Inc.
VCA Spring Mountain Animal Hospital
Owned
5590 W. Spring Mountain Road
Las Vegas
NV
89146
Clark
             
213
VCA Antech, Inc.
VCA Black Mountain Animal Hospital
Leased
400 College Drive, Suite A
Henderson
NV
89015
Clark
             
214
Pets' Rx, Inc.
VCA Nellis Animal Hospital
Owned
20 North Nellis Blvd.
Las Vegas
NV
89110
Clark
             
215
Pets' Rx, Inc.
VCA Decatur Animal Hospital
Owned
1117 N. Decatur Blvd.
Las Vegas
NV
89108
Clark
             
250
VCA Real Property Acquisition Corporation
VCA Channahon Animal Hospital
Owned
24725 West Eames Street
Channahon
IL
60410
Will
09/28/01
           
251
VCA Real Property Acquisition Corporation
VCA Joliet Animal Hospital
Owned
220 N. Hammes
Joliet
IL
60435
Will
07/18/99
           
252
VCA Real Property Acquisition Corporation
VCA Bolingbrook Animal Hospital
Owned
570 Concord Ln.
Bolingbrook
IL
60440
Will
07/01/99
           
253
VCA Real Property Acquisition Corporation
VCA Burbank Animal Hospital
Owned
6161 West 79th St.
Burbank
IL
60459
Cook
07/01/99
           
255
VCA Real Property Acquisition Corporation
VCA Naper Ridge Animal Hospital
Owned
987 Maplefield Rd.
Naperville
IL
60565
DuPage
12/10/08
           
257
Pets' Rx, Inc.
Parking Lease: VCA LaGrange Park Animal Hospital
Leased
31st Street near Beach Ave.
LaGrange Park
IL
60526
Cook
       
Parking Lease
   
257
Pets' Rx, Inc.
VCA LaGrange Park Animal Hospital
Leased
905 E. 31st St.
LaGrange Park
IL
60526
Cook
             
259
VCA Real Property Acquisition Corporation
VCA Chicago North Animal Hospital
Owned
3631 N. Elston Ave.
Chicago
IL
60618
Cook
     
Subleasing 3 attached residential apartments to employees
   
262
VCA Animal Hospitals, Inc.
VCA Franklin Park Animal Hospital
Leased
9846 West Grand Ave.
Franklin Park
IL
60131
Cook
             
264
Pets' Rx, Inc.
VCA Noyes Animal Hospital
Leased
22055 N. Kelsey Rd.
Barrington
IL
60010
Cook
             
269
Pets' Rx, Inc.
VCA Aroma Park Animal Hospital
Leased
3302 Waldron Rd.
Aroma Park
IL
60910
Kankakee
             
271
VCA Animal Hospitals, Inc.
VCA Midpark Animal Hospital
Leased
6611 Smith Rd.
Middleburg Heights
OH
44130
Cuyahoga
             
278
VCA Animal Hospitals, Inc.
VCA St. Clair Shores Animal Hospital
Leased
25101 Harper
St. Clair Shores
MI
48081
Macomb
             
282
VCA Animal Hospitals, Inc.
VCA Clinton Township Animal Hospital
Leased
40696 Garfield
Clinton Township
MI
48038
Macomb
             
283
VCA Animal Hospitals, Inc.
VCA Animal Hospital of Royal Oak
Leased
931 North Main St.
Royal Oak
MI
48067
Oakland
             
284
VCA Real Property Acquisition Corporation
VCA Allen Park Animal Hospital
Owned
5401 Allen Road
Allen Park
MI
48101
Wayne
12/13/05
           
286
VCA Animal Hospitals, Inc.
VCA Farmington Hills Animal Hospital
Leased
31555 West 13 Mile Rd.
Farmington Hills
MI
48334
Oakland
             
290
VCA Animal Hospitals, Inc.
VCA Animal Hospital of Garden City
Owned
2085 Inkster Rd.
Garden City
MI
48135
Wayne
             
291
VCA Animal Hospitals, Inc.
VCA Woodland Animal Hospital
Leased
2200 South Main St.
Ann Arbor
MI
48103
Washtenaw
             
293
VCA Animal Hospitals, Inc.
VCA Southland Animal Hospital
Owned
20224 Eureka Rd.
Taylor
MI
48180
Wayne
             
296
VCA Animal Hospitals, Inc.
VCA Village Park Animal Hospital
Owned
15018 Greyhound Ct.
Carmel
IN
46032
Hamilton
             
297
VCA Animal Hospitals, Inc.
VCA West 86th St. Animal Hospital
Owned
4030 West 86th St.
Indianapolis
IN
46268
Marion
             
298
VCA Real Property Acquisition Corporation
VCA Beech Grove Animal Hospital
Owned
4960 S. Emerson Avenue
Indianapolis
IN
46203
Marion
04/13/11
           
299
VCA Real Property Acquisition Corporation
VCA Cross Pointe Animal Hospital
Owned
9790 Lantern Road
Fishers
IN
46037
Hamilton
01/23/98
           
300
VCA Real Property Acquisition Corporation
VCA Wellington Animal Hospital
Owned
16050 Allisonville Rd.
Noblesville
IN
46060
Hamilton
             
302
VCA Animal Hospitals, Inc.
VCA Valle Vista Animal Hospital
Leased
398 S. Emerson St.
Greenwood
IN
46143
Johnson
       
Month-to-month as of 07/01/11
   
303
VCA Animal Hospitals, Inc.
VCA Eagle Park Animal Hospital
Leased
1008 West Oak St.
Zionsville
IN
46077
Boone
             
306
VCA Real Property Acquisition Corporation
VCA Westerville East Animal Hospital
Owned
6283 Sunbury Rd.
Westerville
OH
43081
Franklin
09/01/98
           
307
VCA Animal Hospitals, Inc.
VCA Westboro Animal Hospital
Leased
155 Turnpike Rd. Route 9
Westboro
MA
01581
Worcester
             
309
VCA Animal Hospitals, Inc.
VCA Wakefield Animal Hospital
Leased
19 Main St.
Wakefield
MA
01880
Middlesex
     
Subleasing space to Radiocat.
     
310
VCA Animal Hospitals, Inc.
VCA Dudley Avenue Animal Hospital
Leased
3200 Dudley Ave.
Parkersburg
WV
26101
Wood
             
312
VCA Animal Hospitals, Inc.
VCA Newark Animal Hospital
Owned
1360 Marrows Rd.
Newark
DE
19711-5458
New Castle
05/01/99
           
314
VCA Animal Hospitals, Inc.
VCA Delmarva Animal Hospital
Owned
10311 Old Ocean City Boulevard
Berlin
MD
21811
Worcester
07/28/01
   
Subleasing attached apartment to day-care facility; month-to-month
   
316
VCA Real Property Acquisition Corporation
Edgebrook Animal Hospital
Owned
777 Helmetta Blvd.
East Brunswick
NJ
08816
Middlesex
12/28/00
           
318
VCA Animal Hospitals, Inc.
VCA Riviera Bay Animal Hospital
Leased
2228 Dr. Martin Luther King, Jr. St. N.
St. Petersburg
FL
33704
Pinellas
             
320
VCA Animal Hospitals, Inc.
VCA Oldsmar Animal Hospital
Owned
3898 Tampa Rd.
Oldsmar
FL
34677
Pinellas
             
323
VCA Animal Hospitals, Inc.
VCA Palm Beach County Animal Hospital
Owned
3401 2nd Ave N.
Lake Worth
FL
33461
Palm Beach
             
324
VCA Animal Hospitals, Inc.
VCA Hillsboro Animal Hospital
Leased
4181 West Hillsboro Blvd.
Coconut Creek
FL
33073
Broward
             
325
VCA Animal Hospitals, Inc.
VCA Stirling Square Animal Hospital
Leased
3000 Stirling Road, Unit 132
Hollywood
FL
33021
Broward
             
329
VCA Animal Hospitals, Inc.
Vacant Property: Rock Creek #329
Leased
10721 Stirling Road
Cooper City
FL
33328
Broward
   
X
 
Former site of Rock Creek #329.  Lease expires 08/22/11.
   
329
VCA Animal Hospitals, Inc.
VCA Rock Creek Animal Hospital
Leased
9399 Sheridan Street
Cooper City
FL
33024
Broward
             
330
VCA Animal Hospitals, Inc.
VCA Boca Del Mar Animal Hospital
Leased
7076 Beracasa Way
Boca Raton
FL
33433
Palm Beach
             
334
VCA Animal Hospitals, Inc.
VCA Friendship South Pompano Animal Hospital
Leased
415 S. Federal Highway
Pompano Beach
FL
33062
Broward
             
335
VCA Animal Hospitals, Inc.
VCA Wellington Animal Hospital
Leased
14471 Southern Blvd.
Loxahatchee
FL
33470
Palm Beach
             
336
VCA Animal Hospitals, Inc.
VCA Neshaminy Animal Hospital
Leased
4197 Bristol Road
Oakford
PA
19047
Bucks
             
338
VCA Animal Hospitals, Inc.
VCA Squire Animal Hospital
Leased
15222 Marlboro Pike
Upper Marlboro
MD
20772
Prince Georges
             
339
Veterinary Centers of America-Texas, Inc.
VCA Beltline East Animal Hospital
Leased
2555 North Beltline Road
Sunnyvale
TX
75182
Dallas
             
341
VCA Centers-Texas, Inc.
VCA Spring Animal Hospital
Owned
1811 Spring Cypress
Spring
TX
77388
Harris
             
342
VCA Centers-Texas, Inc.
VCA Spring Branch Animal Hospital
Owned
10109 Long Point Road
Houston
TX
77043
Harris
             
343
VCA Real Property Acquisition Corporation
VCA Woodlands Animal Hospital
Owned
428 Rayford Road
Spring
TX
77386
Montgomery
01/12/07
           
344
VCA Animal Hospitals, Inc.
VCA A Breed Apart Animal Hospital
Leased
777 S. Arroyo Parkway, Suite 106
Pasadena
CA
91105
Los Angeles
             
345
Veterinary Centers of America-Texas, Inc.
VCA Lakewood Animal Hospital
Leased
6363 Richmond Avenue
Dallas
TX
75214
Dallas
             
346
Pets' Rx, Inc.
VCA 80 Dodge Animal Hospital
Leased
8022 West Dodge Road
Omaha
NE
68114
Douglas
             
347
VCA Centers-Texas, Inc.
VCA Loop 12 Animal Hospital
Owned
3607 N. Buckner Boulevard
Dallas
TX
75228
Dallas
             
348
VCA Animal Hospitals, Inc.
VCA Northside Animal Hospital
Leased
21 Padanaram Road
Danbury
CT
06811
Fairfield
             
349
West Los Angeles Veterinary Medical Group, Inc.
VCA Animal Hospital of Santa Cruz
Leased
815 Mission Street
Santa Cruz
CA
95060
Santa Cruz
             
350
Veterinary Centers of America-Texas, Inc.
VCA Sandy Lake Animal Hospital
Leased
107 Samuel Blvd.
Coppell
TX
75019
Dallas
             
351
VCA Real Property Acquisition Corporation
VCA Cat Hospital of Philadelphia
Owned
226 S. 20th Street
Philadelphia
PA
19103
Philadelphia
07/23/97
           
353
VCA of New York, Inc.
Manhattan Veterinary Group
Leased
240 East 80th Street
New York
NY
10021
New York
             
355
VCA Real Property Acquisition Corporation
VCA Bering Sea Animal Hospital
Owned
1347 East 74th Avenue
Anchorage
AK
99518
Anchorage
             
356
VCA Real Property Acquisition Corporation
Freehold Animal Hospital
Owned
3700 Route 9 South
Freehold
NJ
07728
Monmouth
11/01/97
           
357
VCA Animal Hospitals, Inc.
VCA Coast Animal Hospital
Leased
1560 Pacific Coast Highway
Hermosa Beach
CA
90254
Los Angeles
             
358
VCA Real Property Acquisition Corporation
Shrewsbury Animal Hospital
Owned
1008 Shrewsbury Avenue
Tinton Falls
NJ
07724
Monmouth
03/05/10
           
359
VCA Animal Hospitals, Inc.
Foster Animal Hospital
Leased
1347 Broad Street
Clifton
NJ
07013
Passaic
             
360
VCA Animal Hospitals, Inc.
VCA Valley Animal Hospital
Leased
39 Patria Road
South Windsor
CT
06074
South Windsor
             
361
VCA Animal Hospitals, Inc.
VCA Kennel Club Resort & Spa
Leased
3301 Fujita Street
Torrance
CA
90505
Los Angeles
             
362
VCA Animal Hospitals, Inc.
VCA Arden Animal Hospital
Owned
407 West Arden Avenue
Glendale
CA
91203-1103
Los Angeles
05/01/08
           
363
VCA Real Property Acquisition Corporation
VCA Northside Animal Hospital
Owned
185 Mikron Road
Bethlehem
PA
18020
Lehigh
05/06/98
           
364
VCA Real Property Acquisition Corporation
Twin Rivers Animal Hospital
Owned
650 Route 33 East
East Windsor
NJ
08520
Mercer
07/01/98
           
365
VCA Real Property Acquisition Corporation
VCA Spanish River Animal Hospital
Owned
180 W. Spanish River Boulevard
Boca Raton
FL
33431
Palm Beach
07/23/98
           
366
VCA Real Property Acquisition Corporation
VCA Emergency Animal Hospital & Referral Ctr.
Owned
2317 Hotel Circle South
San Diego
CA
92108
San Diego
08/17/98
   
Subleasing attached office/suite to another practice
   
367
VCA Real Property Acquisition Corporation
VCA Highlands Animal Hospital
Owned
25011 Lee Highway
Abingdon
VA
24210
Washington
11/16/98
           
370
VCA Animal Hospitals, Inc.
VCA East Colonial Animal Hospital
Leased
7424 E. Colonial Drive
Orlando
FL
32807
Orange
             
371
VCA Animal Hospitals, Inc.
Closter Animal Hospital
Leased
137 Piermont Road
Closter
NJ
07624
Bergen
             
372
VCA Missouri, Inc.
VCA All Creatures Animal Hospital
Leased
2205 Highway K
O'Fallon
MO
63368
St. Charles
             
373
Pets' Rx, Inc.
Aldrich Animal Hospital
Owned
537 Sunrise Highway
West Babylon
NY
11704
Suffolk
             
374
Pets' Rx, Inc.
Allenwood Animal Hospital
Owned
3002 Atlantic Avenue
Allenwood
NJ
08720
Monmouth
12/18/08
           
375
VCA Real Property Acquisition Corporation
Bayview Animal Hospital
Owned
574 Fischer Boulevard
Toms River
NJ
08753
Ocean
03/01/07
           
377
Pets' Rx, Inc.
East Islip Animal Hospital
Leased
700 Main Street
Islip
NY
11751
Suffolk
             
378
Pets' Rx, Inc.
Gateway Animal Hospital
Leased
4236 Hylan Boulevard
Staten Island
NY
10312
Richmond
             
380
Pets' Rx, Inc.
Oakdale Animal Hospital
Leased
1191 Montauk Highway
Oakdale
NY
11769
Suffolk
             
381
VCA Real Property Acquisition Corporation
Rosebank Animal Hospital
Owned
1230 Bay Street
Staten Island
NY
10305
Richmond
12/28/00
           
382
Pets' Rx, Inc.
South Shore Animal Hospital
Owned
125 New Dorp Lane
Staten Island
NY
10306
Richmond
12/28/00
           
383
Pets' Rx, Inc.
Southgate Animal Hospital
Owned
1015 Montauk Highway
Copiague
NY
11726
Suffolk
             
384
Pets' Rx, Inc.
Staten Island Animal Hospital
Leased
640 Willowbrook Road
Staten Island
NY
10314
Richmond
             
385
Pets' Rx, Inc.
Sunrise Veterinary Group
Leased
521 Sunrise Highway
West Islip
NY
11795
Suffolk
             
387
Pets' Rx, Inc.
Village Animal Hospital
Leased
6 Weaver Street
Larchmont
NY
10538
Westchester
             
388
VCA Animal Hospitals, Inc.
New York Veterinary Hospital
Leased
150 E. 74th Street
New York
NY
10021
New York
             
390
VCA Animal Hospitals, Inc.
Animal General of East Norwich
Leased
6320 Route 25A
East Norwich
NY
11732
Nassau
             
392
VCA Animal Hospitals, Inc.
VCA Animal Medical Center
Leased
15028 U.S. Route 224E
Findlay
OH
45840
Hancock
             
393
VCA Real Property Acquisition Corporation
VCA Aurora Animal Hospital
Owned
2600 West Galena Blvd.
Aurora
IL
60506
DuPage
12/28/02
           
394
VCA Real Property Acquisition Corporation
VCA Worth Animal Hospital
Owned
7727 West 111th Street
Palos Hills
IL
60465
Cook
09/22/09
           
395
VCA Animal Hospitals, Inc.
VCA La Mirada Animal Hospital
Leased
13914 East Rosecrans Avenue
Santa Fe Springs
CA
90670
Los Angeles
             
396
VCA Animal Hospitals, Inc.
VCA Triangle Tower Animal Hospital
Leased
1300 Corporation Parkway
Raleigh
NC
27610
Wake
             
398
VCA Animal Hospitals, Inc.
VCA MacArthur Animal Hospital
Leased
4832 MacArthur Blvd. N.W.
Washington
DC
20007
DC
             
400
Veterinary Centers of America-Texas, Inc.
VCA Bedford Meadows Animal Hospital
Leased
2209 Harwood Road
Bedford
TX
76021
Tarrant
             
401
VCA Animal Hospitals, Inc.
VCA Palmetto Animal Hospital
Leased
2350 Highway 501 East
Conway
SC
29526
Horry
             
402
VCA Animal Hospitals, Inc.
County Animal Clinic
Leased
1574 Central Park Avenue
Yonkers
NY
10710
Westchester
             
405
VCA Animal Hospitals, Inc.
VCA Upper Keys Animal Hospital
Leased
87801 Overseas Highway
Islamorada
FL
33036
Monroe
             
406
VCA Alabama, Inc.
VCA Becker Animal Hospital
Leased
1901 27th Avenue South
Homewood
AL
35209
Jefferson
             
408
VCA Antech, Inc.
Animal Imaging Center
Leased
1827 Pontius Avenue
Los Angeles
CA
90025
Los Angeles
     
Subleasing space to Radiocat.
     
409
VCA of New York, Inc.
Blue Point-Bayport Animal Hospital
Leased
765 Montauk Hwy.
Bayport
NY
11705
Suffolk
             
410
VCA Animal Hospitals, Inc.
VCA New London Animal Hospital
Leased
122 Cross Road
Waterford
CT
06385
New London
             
411
VCA Animal Hospitals, Inc.
Oneida Animal Hospital
Leased
101 Genesee Street
Oneida
NY
13421
Madison
             
412
VCA Real Property Acquisition Corporation
VCA Airline Animal Hospital
Owned
5105 Airline Drive
Metairie
LA
70001
Jefferson
12/28/02
           
413
VCA of New York, Inc.
Glen Animal Hospital
Leased
209 Glen Cove Avenue
Sea Cliff
NY
11579
Nassau
             
414
VCA Animal Hospitals, Inc.
VCA Dover Animal Hospital
Leased
1151 South Governors Avenue
Dover
DE
19904
Kent
             
416
VCA of New York, Inc.
Shop City Animal Hospital
Leased
105 Shop City Plaza
Syracuse
NY
13206
Onondaga
             
417
Veterinary Centers of America-Texas, Inc.
VCA Lake Jackson Animal Hospital
Leased
210 That Way
Lake Jackson
TX
77566
Brazoria
             
418
VCA Animal Hospitals, Inc.
Rome Animal Hospital
Leased
6161 Lamphear Road
Rome
NY
13440
Oneida
             
419
VCA Animal Hospitals, Inc.
Queen Village Animal Hospital
Leased
46 Mexico Street
Camden
NY
13316
Oneida
       
Combined lease with #418
   
422
West Los Angeles Veterinary Medical Group, Inc.
VCA Hillcrest Animal Hospital
Leased
246 West Washington Street
San Diego
CA
92103
San Diego
             
423
West Los Angeles Veterinary Medical Group, Inc.
VCA Main Street Animal Hospital
Leased
2773 Main Street
San Diego
CA
92113
San Diego
             
425
West Los Angeles Veterinary Medical Group, Inc.
VCA Angel Animal Hospital
Leased
3537 30th Street
San Diego
CA
92104
San Diego
             
426
VCA Real Property Acquisition Corporation
VCA Kirkwood Animal Hospital
Owned
1501 Kirkwood Hwy
Newark
DE
19711
New Castle
11/30/00
           
427
VCA Real Property Acquisition Corporation
VCA Southeast Area Animal Hospital
Owned
9801 East Iliff Avenue
Denver
CO
80231
Arapahoe
11/28/00
           
428
VCA Animal Hospitals, Inc.
VCA Grossmont Animal Hospital
Leased
8274 Parkway Drive #106
La Mesa
CA
91942
San Diego
             
429
VCA Animal Hospitals, Inc.
VCA Battle Ground Animal Hospital
Leased
9804 NE 219th Street
Battle Ground
WA
98604
Clark
             
430
VCA Real Property Acquisition Corporation
VCA Central Animal Hospital
Owned
281 North Central Avenue
Upland
CA
91786
San Bernardino
02/28/01
           
431
VCA Real Property Acquisition Corporation
VCA Cedar View Animal Hospital
Owned
7545 147th Street
Apple Valley
MN
55124
Dakota
06/15/11
           
432
VCA Animal Hospitals, Inc.
VCA Barcroft Cat Hospital
Leased
6357 Columbia Pike
Falls Church
VA
22041
Washington
             
433
Associates in Pet Care, Inc.
VCA Associates in Pet Care Animal Hospital
Leased
918 West Sunset Drive
Waukesha
WI
53189
Waukesha
       
Lease includes #435 Best Care Motel
   
434
VCA Animal Hospitals, Inc.
VCA Delaware Valley Animal Hospital
Leased
266 Lincoln Highway
Fairless Hills
PA
19030
Bucks
             
437
VCA Animal Hospitals, Inc.
VCA Heritage Animal Hospital
Leased
2101 N. Dunlap Ave
Savoy
IL
61874
Champaign
             
439
Toms River Veterinary Hospital, P.A.
Toms River Animal Hospital
Leased
769 Route 37 West
Toms River
NJ
08755
Ocean
             
440
VCA Animal Hospitals, Inc.
VCA Feist Animal Hospital
Leased
1430 Marshall Avenue
St. Paul
MN
55104
Ramsey
             
441
VCA Animal Hospitals, Inc.
VCA All Pets Animal Hospital Boulder
Leased
5290 Manhattan Circle
Boulder
CO
80303
Boulder
             
442
VCA Animal Hospitals, Inc.
VCA All Pets Animal Hospital Lafayette
Leased
805 South Public Road
Lafayette
CO
80026
Boulder
             
444
VCA Animal Hospitals, Inc.
VCA Animal Medical Center of Omaha
Leased
2323 South 64th Avenue
Omaha
NE
68106
Douglas
     
Sublease to dermatologist
     
445
VCA Animal Hospitals, Inc.
VCA Animal Medical Center of Tucson
Leased
2661 North 1st Avenue
Tucson
AZ
85719
Pima
             
446
Veterinary Centers of America-Texas, Inc.
VCA Pet Doctor Animal Hospital
Leased
1421 East Spring Valley Road
Richardson
TX
75081-5348
Dallas
             
448
VCA Animal Hospitals, Inc.
VCA Companion Care Animal Hospital
Leased
1501 North Sixth Street
Wausau
WI
54403
Marathon
             
450
VCA Animal Hospitals, Inc.
VCA Tanglewood Animal Hospital
Leased
2110 Slaughter Lane, Suite 120
Austin
TX
78748
Travis
             
452
VCA Animal Hospitals, Inc.
VCA El Mirage Animal Hospital
Leased
12940 West Elm Street
Surprise
AZ
85374
Maricopa
             
454
VCA Centers-Texas, Inc.
VCA Preston Park Animal Hospital
Leased
18770 Preston Road
Dallas
TX
75252
Collin
       
Ground Lease
   
454
VCA Real Property Acquisition Corporation
VCA Preston Park Animal Hospital
Owned
18770 Preston Road
Dallas
TX
75252
Collin
07/14/08
     
Building Only: Land is subject to a ground lease
   
456
VCA Animal Hospitals, Inc.
VCA Alaska Pet Care Animal Hospital
Leased
3900 Lake Otis Parkway
Anchorage
AK
99508
Anchorage
             
458
West Los Angeles Veterinary Medical Group, Inc.
VCA Elliot Park Animal Hospital
Leased
1700 East Elliot Road, Suite 19
Tempe
AZ
85284
Maricopa
             
460
West Los Angeles Veterinary Medical Group, Inc.
VCA Mission San Jose Animal Hospital
Leased
1500 Washington Blvd.
Fremont
CA
94539
Alameda
             
461
VCA Animal Hospitals, Inc.
VCA White Lake Animal Hospital
Leased
7404 East Highland Road
White Lake
MI
48383
Oakland
             
463
VCA Animal Hospitals, Inc.
VCA Silver Lake Animal Hospital
Leased
10726 19th Avenue S.E.
Everett
WA
98208
Snohomish
             
465
VCA Animal Hospitals, Inc.
VCA Misener-Holley Animal Hospital
Leased
1545 Devon Avenue
Chicago
IL
60660
Cook
             
468
West Los Angeles Veterinary Medical Group, Inc.
VCA University Animal Hospital
Leased
2728 Woodlawn Drive
Honolulu
HI
96822
Honolulu
             
469
VCA Animal Hospitals, Inc.
VCA West Shore Animal Hospital
Leased
719 Limekiln Road
New Cumberland
PA
17070
Cumberland
     
Sublease to New Life Holistic Veterinary Care
     
470
VCA Animal Hospitals, Inc.
VCA Ocean Beach Animal Hospital
Leased
4011 Ocean Beach Highway
Longview
WA
98632
Cowlitz
             
471
VCA Real Property Acquisition Corporation
Vetco Animal Hospital
Owned
1565 Route 206
Tabernacle
NJ
08088
Burlington
02/28/03
           
472
VCA Animal Hospitals, Inc.
VCA Brown Animal Hospital
Leased
8 Calkins Court
South Burlington
VT
05403
Chittenden
             
473
VCA Animal Hospitals, Inc.
VCA West Bernardo Animal Hospital
Leased
11605 Duenda Road, Suite D
San Diego
CA
92127
San Diego
             
474
VCA Animal Hospitals, Inc.
VCA Arrighetti Animal Hospital
Leased
1882 Plaza del Sur Drive
Santa Fe
NM
87505
Santa Fe
             
475
VCA Animal Hospitals, Inc.
VCA Mountain View Animal Hospital
Leased
9812 North 7th Street
Phoenix
AZ
85020
Maricopa
             
476
VCA Animal Hospitals, Inc.
VCA Promenade Animal Hospital
Leased
4424 N. University Drive
Lauderhill
FL
33351
Broward
             
477
VCA Animal Hospitals, Inc.
VCA Lafayette Animal Hospital
Leased
3532 East State Road 26
Lafayette
IN
47905
Tippecanoe
             
480
VCA Animal Hospitals, Inc.
CT Scanner and Storage Space: Veterinary Specialists of Northern Colorado #480
Leased
227 West 67th Court
Loveland
CO
80538
Larimer
       
Separate builidng houses rehab/CT scanner and storage space
 
480
VCA Animal Hospitals, Inc.
VCA Veterinary Specialists of Northern Colorado
Leased
201 West 67th Court
Loveland
CO
80538
Larimer
             
484
West Los Angeles Veterinary Medical Group, Inc.
VCA North Coast Animal Hospital
Leased
414 Encinitas Boulevard
Encinitas
CA
92024
San Diego
             
485
VCA Animal Hospitals, Inc.
VCA Apex Animal Hospital
Leased
1600 E. Williams Street
Apex
NC
27539
Wake
             
486
VCA Animal Hospitals, Inc.
VCA Broad Street Animal Hospital
Leased
2200 North Grassland Drive
Fuquay-Varina
NC
27526
Wake
             
487
VCA Real Property Acquisition Corporation
VCA Cornerstone Animal Hospital
Owned
2111 High House Road
Cary
NC
27519
Chatham
06/28/03
           
488
VCA Animal Hospitals, Inc.
VCA Sequoia Valley Animal Hospital
Leased
604 Elsa Drive
Santa Rosa
CA
95407
Sonoma
             
489
VCA Animal Hospitals, Inc.
VCA Durant Road Animal Hospital
Leased
10220 Durant Road
Raleigh
NC
27614
Wake
             
491
VCA Missouri, Inc.
VCA Bal-Coeur Animal Hospital
Leased
550 North New Ballas Road
Creve Coeur
MO
63141
St. Louis
             
492
VCA Animal Hospitals, Inc.
VCA Douglas County Animal Hospital
Leased
531 Jerry Street
Castle Rock
CO
80104
Douglas
             
493
VCA Animal Hospitals, Inc.
VCA All About Pets Animal Hospital
Leased
5669 Duluth Street
Golden Valley
MN
55422
Hennepin
             
495
VCA of New York, Inc.
Fifth Avenue Veterinary Specialists
Leased
One West 15th Street
New York
NY
10011
New York
             
495
VCA Animal Hospitals, Inc.
Storage Space: Fifth Avenue Veterinary Specialists #495
Leased
100-104 Fifth Avenue
New York
NY
10118
New York
       
Storage Space
   
497
Veterinary Centers of America-Texas, Inc.
VCA Castle Hills Companion Animal Hospital
Leased
13141 N.W. Military Highway
San Antonio
TX
78231
Bexar
             
499
VCA Animal Hospitals, Inc.
VCA Tennessee Avenue Animal Hospital
Leased
1381 Tennessee Avenue
Cincinnati
OH
45229
Hamilton
             
500
Veterinary Centers of America-Texas, Inc.
VCA Health Associates Animal Hospital
Leased
11214 Iota Drive
San Antonio
TX
78217
Bexar
             
502
VCA Real Property Acquisition Corporation
VCA Los Altos Animal Hospital
Owned
3080 Woodruff Avenue, Suite B
Long Beach
CA
90808
Los Angeles
02/12/10
           
504
VCA Animal Hospitals, Inc.
VCA El Rancho Animal Hospital
Leased
41670 Winchester Road, Suite B
Temecula
CA
92590
Riverside
             
505
VCA Animal Hospitals, Inc.
VCA Lockwood Ridge Animal Hospital
Leased
3802 N. Lockwood Ridge Road
Sarasota
FL
34234
Sarasota
             
506
VCA Animal Hospitals, Inc.
VCA All-Care Animal Referral Center
Leased
18440 Amistad Street, Suite E
Fountain Valley
CA
92708
Orange
             
507
VCA Animal Hospitals, Inc.
VCA Williamsburg Animal Hospital
Leased
6141 South 40th Street
Lincoln
NE
68516
Lancaster
             
508
VCA Animal Hospitals, Inc.
VCA Family Animal Hospital
Leased
98-1254 Kaahumanu Street
Pearl City
HI
96782
Honolulu
             
509
VCA of New York, Inc.
Animal Health Center
Leased
1656 Route 9
Clifton Park
NY
12065
Sarasota
     
Subleasing 2 attached residential apartments to employees
   
511
VCA Animal Hospitals, Inc.
VCA Animal Care Hospital
Leased
1208 East 66th Street
Richfield
MN
55423
Hennepin
             
515
Arroyo PetCare Center, Inc.
VCA Greenhaven Animal Hospital
Leased
1 Valine Court
Sacramento
CA
95831
Sacramento
             
516
Arroyo PetCare Center, Inc.
VCA All Our Pets Animal Hospital
Leased
1413 60th Street
Sacramento
CA
95819
Sacramento
             
517
Arroyo PetCare Center, Inc.
VCA Westside Animal Hospital
Leased
1550 Jefferson Blvd.
West Sacramento
CA
95691
Yolo
             
518
Arroyo PetCare Center, Inc.
VCA Highlands Animal Hospital
Leased
3451 Elkhorn Blvd.
North Highlands
CA
95660
Sacramento
       
Includes additional building for cancer treatment center
   
519
Arroyo PetCare Center, Inc.
VCA Greenback Pet Resort
Leased
8311 Greenback Lane
Fair Oaks
CA
95628
Sacramento
             
520
Arroyo PetCare Center, Inc.
VCA Greenback Animal Hospital
Leased
8311 Greenback Lane
Fair Oaks
CA
95628
Sacramento
             
521
Arroyo PetCare Center, Inc.
VCA Elk Grove Animal Hospital
Leased
8640 Elk Grove Blvd.
Elk Grove
CA
95624
Sacramento
             
522
Arroyo PetCare Center, Inc.
Business Office: Sacramento Animal Medical Group #522
Leased
5000 Manzanita Ave
Carmichael
CA
95608
Sacramento
       
Business Office
   
522
VCA Animal Hospitals, Inc.
VCA Sacramento Animal Medical Group
Leased
4990 Manzanita Ave.
Carmichael
CA
95608
Sacramento
             
523
Arroyo PetCare Center, Inc.
VCA Cottage Animal Hospital
Leased
1590 Boulevard Way
Walnut Creek
CA
94595
Contra Costa
             
524
Arroyo PetCare Center, Inc.
VCA Monte Vista Animal Hospital
Leased
1488 Washington Blvd.
Concord
CA
94521
Contra Costa
             
525
Arroyo PetCare Center, Inc.
VCA Benicia Animal Hospital
Leased
335 W. Military St.
Benicia
CA
94510
Solano
             
526
Arroyo PetCare Center, Inc.
VCA Crestwood Animal Hospital
Leased
1131 Inyokern Road
Ridgecrest
CA
93555
Kern
             
527
Arroyo PetCare Center, Inc.
VCA Wilshire Animal Hospital
Leased
2421 Wilshire Blvd.
Santa Monica
CA
90403
Los Angeles
             
528
Arroyo PetCare Center, Inc.
VCA Petville Animal Hospital
Leased
12108 Venice Blvd.
Los Angeles
CA
90066
Los Angeles
             
529
Arroyo PetCare Center, Inc.
VCA Arroyo Animal Hospital
Leased
1 South Pointe Drive
Lake Forest
CA
92630
Orange
             
531
Arroyo PetCare Center, Inc.
VCA Rancho Mirage Animal Hospital
Leased
71-075 Highway 111
Rancho Mirage
CA
92270
Riverside
             
534
Arroyo PetCare Center, Inc.
VCA College Park - Ana Brook Animal Hospital
Leased
5839 Ball Road
Cypress
CA
90630
Orange
             
537
Arroyo PetCare Center, Inc.
VCA Southeast Portland Animal Hospital
Owned
13830 SE Stark St.
Portland
OR
97233
Multnomah
             
539
Arroyo PetCare Center, Inc.
VCA Westmoreland Animal Hospital
Leased
1748 West 18th Ave.
Eugene
OR
97402
Lane
             
540
Arroyo PetCare Center, Inc.
VCA Woodstock Animal Hospital
Leased
4835 SE Woodstock
Portland
OR
97206
Multnomah
             
541
Arroyo PetCare Center, Inc.
VCA All Critters Animal Hospital
Leased
2834 228th Avenue SE
Sammamish
WA
98075
King
             
542
VCA Real Property Acquisition Corporation
VCA Lynnwood Veterinary Center
Owned
4426 168th Street SW
Lynnwood
WA
98037
Snohomish
01/10/06
   
Lease residential space
     
544
Arroyo PetCare Center, Inc.
VCA Pacific Avenue South Animal Hospital
Leased
18715 Pacific Avenue
Spanaway
WA
98387
Pierce
             
545
VCA Real Property Acquisition Corporation
VCA Pacific Avenue Animal Hospital
Owned
10234 Pacific Ave.
Tacoma
WA
98444
Pierce
01/06/06
           
546
VCA Animal Hospitals, Inc.
VCA East Mill Plain Animal Hospital
Leased
416 NE 112th Avenue
Vancouver
WA
98684
Clark
             
547
Arroyo PetCare Center, Inc.
VCA Peone Pines Animal Hospital
Leased
14717 Newport Highway
Mead
WA
99021
Spokane
             
548
Arroyo PetCare Center, Inc.
VCA North Division Animal Medical Center
Leased
8714 N. Division St.
Spokane
WA
99218
Spokane
             
549
Pets' Rx, Inc.
VCA Vineyard Animal Hospital
Owned
1021 W. 4th Ave.
Kennewick
WA
99336
Benton
             
550
Arroyo PetCare Center, Inc.
VCA Animal Medical Center
Leased
1530 Jadwin Avenue
Richland
WA
99354-2902
Benton
     
Sublease space to a dog trainer
     
551
Arroyo PetCare Center, Inc.
VCA Aspenwood Animal Hospital
Leased
1290 S. Colorado Blvd.
Denver
CO
80222
Denver
       
Ground Lease
   
551
Arroyo PetCare Center, Inc.
VCA Aspenwood Animal Hospital
Owned
1290 S. Colorado Blvd.
Denver
CO
80222
Denver
       
Building Only: Land is subject to a ground lease
   
553
VCA Animal Hospitals, Inc.
VCA Fort Collins Animal Hospital
Leased
4900 S. College Avenue, Suite 120
Fort Collins
CO
80525
Larimer
     
Sublease an office to a radiologist
     
555
Arroyo PetCare Center, Inc.
VCA Rancho Animal Hospital
Leased
3601 West Charleston
Las Vegas
NV
89102
Clark
             
556
Arroyo PetCare Center, Inc.
VCA Adobe Animal Hospital
Leased
5920 Fourth Street, NW
Albuquerque
NM
87107
Bernalillo
             
557
Arroyo PetCare Center, Inc.
VCA Buckingham Animal Hospital
Leased
1861 N. Garland Ave., Suite 103
Garland
TX
75040
Dallas
             
558
Veterinary Centers of America-Texas, Inc.
VCA Metroplex Animal Hospital & Pet Lodge
Leased
700 West Airport Freeway
Irving
TX
75062
Dallas
             
560
Veterinary Centers of America-Texas, Inc.
VCA Animal Care Hospital
Leased
4040 Park Boulevard
Plano
TX
75093
Collin
             
561
Veterinary Centers of America-Texas, Inc.
Boarding Facility: DeSoto #561
Leased
201 N. Lyndalyn Road
DeSoto
TX
75115
Dallas
       
Boarding Facility
   
561
Veterinary Centers of America-Texas, Inc.
VCA DeSoto Animal Hospital
Leased
200 N. Hampton Road
DeSoto
TX
75115
Dallas
             
562
Veterinary Centers of America-Texas, Inc.
VCA Lindley Animal Hospital
Leased
8518 Plano Road
Dallas
TX
75238
Dallas
             
563
Arroyo PetCare Center, Inc.
VCA Fort Worth Animal Medical Center
Owned
8331 W. Freeway
Fort Worth
TX
76116
Tarrant
             
566
Veterinary Centers of America-Texas, Inc.
VCA Kelliwood Animal Hospital
Leased
960 S. Fry Road
Katy
TX
77450
Harris
             
567
Arroyo PetCare Center, Inc.
VCA Mission Animal Hospital
Owned
2822 Pleasanton Road
San Antonio
TX
78221
Bexar
             
568
VCA Real Property Acquisition Corporation
VCA Oak Hills Animal Hospital
Owned
6614 Southpoint
San Antonio
TX
78229
Bexar
06/08/07
           
570
Arroyo PetCare Center, Inc.
VCA Woodland Broken Arrow Animal Hospital
Owned
2106 W. Detroit
Broken Arrow
OK
74012
Tulsa
             
573
Arroyo PetCare Center, Inc.
VCA Woodland East Animal Hospital
Leased
9509 E. 61st  St.
Tulsa
OK
74133
Tulsa
             
574
Arroyo PetCare Center, Inc.
VCA Woodland South Animal Hospital
Leased
9340 S. Memorial
Tulsa
OK
74133
Tulsa
             
575
VCA Animal Hospitals, Inc.
VCA Cat Hospital of Tulsa
Leased
5122 South Sheridan
Tulsa
OK
74135
Tulsa
             
576
VCA Animal Hospitals, Inc.
VCA Woodland Central Animal Hospital
Leased
4720 E. 51st St.
Tulsa
OK
74135
Tulsa
             
577
Arroyo PetCare Center, Inc.
VCA Columbia Animal Hospital
Owned
4285 Washington Road
Evans
GA
30809
Columbia
     
Leasing space to groomer
     
579
Arroyo PetCare Center, Inc.
VCA Village Animal Hospital
Leased
1340 Palm Bay Rd., N.E.
Palm Bay
FL
32905
Brevard
             
580
Arroyo PetCare Center, Inc.
VCA University Veterinary Clinic
Leased
10681 Braddock Road
Fairfax
VA
22032
Fairfax
             
581
VCA Animal Hospitals, Inc.
VCA Animal Medical Center
Leased
1072 Cedar Avenue
Marysville
WA
98270
Snohomish
             
585
Pets' Rx, Inc.
VCA Old River Animal Hospital
Leased
520 West 11th Street
Tracy
CA
95376
San Joaquin
             
586
VCA Animal Hospitals, Inc.
VCA Chancellor Animal Hospital
Leased
11101 Gordon Road
Fredericksburg
VA
22407
Fredericksburg
             
587
Pets' Rx, Inc.
VCA Raleigh Hills Animal Hospital
Leased
4905 SW 77th Avenue
Portland
OR
97225
Washington
             
588
VCA Animal Hospitals, Inc.
VCA Saddleback Animal Hospital
Leased
24801 Raton Drive
Lake Forest
CA
92630
Orange
             
589
VCA Animal Hospitals, Inc.
VCA Bayshore Animal Hospital
Leased
233 North Amphlett Boulevard
San Mateo
CA
94401
San Mateo
             
590
VCA Real Property Acquisition Corporation
VCA Beech Road Animal Hospital
Owned
25885 West Six Mile Road
Redford
MI
48240
Wayne
03/15/05
           
591
VCA Animal Hospitals, Inc.
VCA Animal Medical Center
Leased
1550 Woodbury Avenue
Portsmouth
NH
03801
Rockingham
             
593
VCA Animal Hospitals, Inc.
VCA Cabrera Animal Hospital
Leased
6390 S.W. 8th Street
West Miami
FL
33144
Miami-Dade
             
595
VCA Real Property Acquisition Corporation
Vacant Property: SVSS #595
Owned
9700 Business Park Drive #404
Sacramento
CA
95827
Sacramento
   
X
 
Old location of #595.
   
595
VCA Animal Hospitals, Inc.
VCA Sacramento Veterinary Referral Services
Leased
9801 Old Winery Place
Sacramento
CA
95827
Sacramento
             
596
VCA Animal Hospitals, Inc.
VCA Alderwood Companion Animal Hospital
Leased
19511 24th Avenue West
Lynnwood
WA
98036
Snohomish
     
Subleasing portion of property to employee
     
597
VCA Animal Hospitals, Inc.
VCA Covington Animal Hospital
Leased
27045 174th Place SE
Covington
WA
98042
King
             
598
VCA Animal Hospitals, Inc.
VCA Crown Hill Animal Hospital
Leased
9069 Holman Road NW
Seattle
WA
98117
King
             
599
VCA Animal Hospitals, Inc.
VCA Five Corners Animal Hospital
Leased
15707 1st Ave. South
Seattle
WA
98148
King
             
600
VCA Animal Hospitals, Inc.
VCA Magnolia Animal Hospital
Leased
2201 34th Ave West
Seattle
WA
98199
King
             
601
Pet's Choice, Inc.
VCA Kent Animal Hospital
Leased
10834 SE Kent-Kangley Road
Kent
WA
98030
King
             
602
VCA Animal Hospitals, Inc.
VCA Veterinary Specialty Center of Seattle
Leased
20115 44th Avenue West
Lynnwood
WA
98036
Snohomish
             
603
Pet's Choice, Inc.
VCA West Seattle Veterinary Hospital
Leased
5261 California Ave SW
Seattle
WA
98136
King
             
604
VCA Animal Hospitals, Inc.
VCA Alpine Animal Hospital 
Leased
888 NW Sammamish Road
Issaquah
WA
98027
King
             
605
Pet's Choice, Inc.
VCA Bellevue Veterinary Hospital
Leased
13655 NE 8th Street
Bellevue
WA
98005
King
             
607
VCA Animal Hospitals, Inc.
VCA Redmond Animal Hospital
Leased
17980 NE Union Hill Road
Redmond
WA
98052
King
             
608
Pet's Choice, Inc.
VCA Rose Hill Animal Hospital
Leased
13006 NE 85th Street
Kirkland
WA
98033
King
             
609
VCA Animal Hospitals, Inc.
VCA Snohomish Animal Hospital
Leased
1109 13th Street
Snohomish
WA
98290
Snohomish
             
610
VCA Animal Hospitals, Inc.
VCA Sno-Wood Animal Hospital
Leased
17954 Woodinville-Snohomish Rd.
Woodinville
WA
98072
King
             
611
VCA Animal Hospitals, Inc.
VCA Central Kitsap Animal Hospital
Leased
10310 Central Valley Road NE
Poulsbo
WA
98370
Kitsap
             
612
VCA Animal Hospitals, Inc.
VCA Olympic Animal Hospital
Leased
3422 NW Byron Street
Silverdale
WA
98383
Kitsap
             
613
Pet's Choice, Inc.
VCA Parkway Animal Hospital
Leased
14107 Pacific Avenue
Tacoma
WA
98444
Pierce
             
614
Pet's Choice, Inc.
VCA Tanglewilde Animal Hospital
Leased
7447 Martin Way East
Olympia
WA
98516
Thurston
             
615
Pet's Choice, Inc.
VCA Ben White Animal Hospital
Leased
2417 W. Ben White Blvd
Austin
TX
78704
Travis
             
616
Pet's Choice, Inc.
VCA Animal Emergency Hospital Southeast
Owned
10331 Gulf Freeway
Houston
TX
77034
Harris
     
Lease space on the outdoor sign to Clear Channel
   
617
Pet's Choice, Inc.
VCA Animal Emergency Hospital Southeast Calder Road
Leased
1108 Gulf Freeway South, Suite 280
League City
TX
77573
Galveston
             
618
VCA Centers-Texas, Inc.
Vacant Property: New Caney #618
Owned
20334 US Highway 59
New Caney
TX
77357
Montgomery
   
X
 
#618 merged into #621 04/27/10.
   
619
Veterinary Centers of America-Texas, Inc.
VCA Animal Medical Center of Pasadena
Leased
5018A Fairmont Parkway
Pasadena
TX
77505
Harris
             
620
Veterinary Centers of America-Texas, Inc.
VCA Ashford Animal Hospital
Leased
12633 Whittington
Houston
TX
77077
Harris
             
621
Pet's Choice, Inc.
VCA Kingwood Animal Hospital 
Leased
2526 Green Oak Drive
Kingwood
TX
77339
Harris
             
622
Veterinary Centers of America-Texas, Inc.
VCA Southwest Freeway Animal Hospital
Leased
15575 SW Freeway
Sugar Land
TX
77478
Fort Bend
             
623
Veterinary Centers of America-Texas, Inc.
VCA Telge Road Animal Hospital
Leased
11430 Telge Road
Cypress
TX
77429
Harris
             
624
Pet's Choice, Inc.
VCA Tomball Veterinary Hospital
Leased
28800 Tomball Pkwy
Tomball
TX
77375
Harris
             
625
Pet's Choice, Inc.
VCA Fossil Creek Animal Hospital
Leased
6370 North Beach Street
Haltom City
TX
76137
Tarrant
             
626
Pet's Choice, Inc.
Vacant Property: Mercedes Place #626
Leased
406 H Mercedes Street
Benbrook
TX
76126
Tarrant
   
X
 
Former site of Mercedes Place #626.  Moved to new location 05/16/11.  Lease
expires 02/28/12.
626
VCA Real Property Acquisition Corporation
VCA Mercedes Place Animal Hospital
Owned
9006 Highway 377 South
Benbrook
TX
76126
Tarrant
08/19/10
           
627
Pet's Choice, Inc.
VCA Saginaw Animal Hospital
Leased
817 North Saginaw Boulevard
Saginaw
TX
76179
Tarrant
             
628
VCA Real Property Acquisition Corporation
VCA Veterinary Hospital of Leon Springs
Owned
19633 IH 10 West
San Antonio
TX
78257
Bexar
10/01/10
           
629
Veterinary Centers of America-Texas, Inc.
VCA Henderson Pass Animal Hospital
Leased
2558 Thousand Oaks Dr.
San Antonio
TX
78232
Bexar
             
630
VCA Real Property Acquisition Corporation
Developing Property: Oso Creek #630
Owned
NW Corner of Chicago Street and S. Staples Street
Corpus Christi
TX
78414
Nueces
02/26/09
X
X
 
Future site of #630
   
630
Veterinary Centers of America-Texas, Inc.
VCA Oso Creek Animal Hospital and Emergency Center
Leased
7713 South Staples Street
Corpus Christi
TX
78413
Nueces
     
Subtenant uses one exam room every other month
   
631
Veterinary Centers of America-Texas, Inc.
VCA Victoria Animal Hospital
Leased
2706 Sam Houston Drive
Victoria
TX
77904
Victoria
             
632
Pet's Choice, Inc.
VCA Veterinary Medical Center
Leased
3129 S Winston Ave
Tulsa
OK
74135
Tulsa
             
633
Pet's Choice, Inc.
VCA McCormick Ranch Animal Hospital and Pet Care Center
Leased
10380 North Hayden Road
Scottsdale
AZ
85258
Maricopa
             
634
Pet's Choice, Inc.
VCA Animal Referral and Emergency Center of Arizona
Leased
1648 North Country Club Drive
Mesa
AZ
85201
Maricopa
             
635
Pet's Choice, Inc.
VCA Apache Junction Animal Hospital
Leased
17 North Mountain Road
Apache Junction
AZ
85220
Maricopa
             
636
Pet's Choice, Inc.
VCA Mesa Animal Hospital
Leased
858 North Country Club Drive
Mesa
AZ
85201
Maricopa
             
637
Pet's Choice, Inc.
VCA Paradise Valley Emergency Animal Hospital
Leased
6969 East Shea Boulevard, Suite 150
Scottsdale
AZ
85254
Maricopa
             
638
Pet's Choice, Inc.
VCA Phoenix West Animal Hospital
Leased
6530 West Indian School Road
Phoenix
AZ
85033
Maricopa
             
639
Pet's Choice, Inc.
VCA Tri City Animal Hospital and Acacia Cat Hospital
Leased
2332 East Broadway
Tempe
AZ
85282
Maricopa
             
640
Pet's Choice, Inc.
VCA Thumb Butte Animal Hospital
Leased
1441 West Gurley Street
Prescott
AZ
86305
Yavapai
             
641
VCA Real Property Acquisition Corporation
VCA Northwood Animal Hospital
Owned
3255 North State Road 9
Anderson
IN
46012
Madison
04/06/07
           
643
Veterinary Centers of America-Texas, Inc.
VCA Central Expressway Animal Hospital
Leased
11680 Forest Central Drive
Dallas
TX
75243
Dallas
             
647
Animal Care Center at Mill Run, Inc.
VCA Mill Run Animal Hospital
Leased
3660 Ridge Mill Drive
Hilliard
OH
43026
Franklin
             
648
Animal Care Centers of America, Inc.
VCA Sawmill Animal Hospital
Leased
6868 Caine Road
Columbus
OH
43235
Franklin
             
649
VCA Real Property Acquisition Corporation
VCA Montgomery Road Animal Hospital
Owned
207 Montgomery Road
Westfield
MA
01085
Hampden
09/21/05
           
650
VCA Animal Hospitals, Inc.
VCA Shadeland Animal Hospital
Leased
4445 N. Shadeland Ave
Indianapolis
IN
46226
Marion
             
651
VCA Animal Hospitals, Inc.
VCA Cedar Animal Hospital
Leased
3604 Cedar Avenue South
Minneapolis
MN
55407
Hennepin
             
653
VCA Animal Hospitals, Inc.
VCA Holly Street Animal Hospital
Leased
501 Laurel Street
San Carlos
CA
94070
San Mateo
             
655
VCA Animal Hospitals, Inc.
VCA Desert Animal Hospital
Leased
4299 E. Ramon Road
Palm Springs
CA
92264
Riverside
             
657
VCA Antech, Inc.
VCA Clackamas Animal Hospital
Leased
16317 SE 82nd Drive
Clackamas
OR
97015
Clackamas
             
658
Arroyo PetCare Center, Inc.
VCA West Linn Animal Hospital
Leased
19343 Willamette Drive
West Linn
OR
97068
Clackamas
             
660
VCA Animal Hospitals, Inc.
VCA Sand Lake Animal Hospital
Leased
1480 Sand Lake Road
Onalaska
WI
54650
La Crosse
             
661
VCA Animal Hospitals, Inc.
VCA Briarcliff Animal Hospital
Owned
3901 Southside Blvd.
Jacksonville
FL
32216
Duval
01/16/06
           
662
Arroyo PetCare Center, Inc.
VCA Owasso Animal Medical Center
Leased
8811 N. Owasso Exp.
Owasso
OK
74055
Tulsa
             
663
VCA Animal Hospitals, Inc.
VCA Everett Animal Hospital
Leased
251 Chelsea Street
Everett
MA
02149
Middlesex
             
664
VCA Animal Hospitals, Inc.
VCA All Caring Animal Hospital
Leased
440 Stockbridge Road
Great Barrington
MA
01230
Berkshire
             
665
Pets' Rx, Inc.
VCA Jackson Animal Hospital
Leased
902 East Jackson
Medford
OR
97504
Jackson
             
667
Pets' Rx, Inc.
VCA Hualapai Animal Hospital
Leased
1165 S. Hualapai Way
Las Vegas
NV
89117
Clark
             
668
Pets' Rx, Inc.
VCA Lake View Animal Hospital
Leased
2939 Lake East Drive
Las Vegas
NV
89117
Clark
             
670
VCA Animal Hospitals, Inc.
VCA Victor Valley Animal Hospital
Owned
11696 Hesperia Road
Hesperia
CA
92345
San Bernardino
08/01/06
           
672
Pets' Rx, Inc.
VCA Salem Animal Hospital
Leased
4053 Commercial Street SE
Salem
OR
97302
Marion
             
673
Pets' Rx, Inc.
VCA 12-Mile Animal Hospital
Leased
21920 SE Stark Street
Gresham
OR
97030
Multnomah
             
674
VCA Animal Hospitals, Inc.
VCA Miracle Mile Animal Hospital
Leased
4400 Cleveland Avenue
Fort Myers
FL
33901
Lee
             
676
VCA Animal Hospitals, Inc.
VCA Causeway Animal Hospital
Leased
1315 N. Causeway Boulevard
Metairie
LA
70001
Jefferson
             
677
VCA Animal Hospitals, Inc.
VCA Mission Viejo Animal Hospital
Leased
26852 Oso Parkway
Mission Viejo
CA
92691
Orange
             
678
VCA Animal Hospitals, Inc.
VCA Old Trail Animal Hospital
Leased
84 Theatre Road
Glen Rock
PA
17327
York
             
679
Veterinary Centers of America-Texas, Inc.
VCA Northwest Hills Animal Hospital
Leased
3426 Greystone Drive
Austin
TX
78731
Travis
             
680
VCA Animal Hospitals, Inc.
VCA Columbia Animal Hospital at Centre Park
Leased
8895 Centre Park Drive, Suite A
Columbia
MD
21045
Howard
             
681
VCA Animal Hospitals, Inc.
VCA Columbia Animal Hospital at Hickory Ridge
Leased
10788 Hickory Ridge Road
Columbia
MD
21044
Howard
             
684
VCA Real Property Acquisition Corporation
VCA Gulf Bay Animal Hospital
Owned
125 South Belcher Road
Clearwater
FL
33765
Pinellas
03/12/07
           
685
VCA Animal Hospitals, Inc.
VCA Cypress Wood Animal Hospital
Leased
10452 West Atlantic Boulevard
Coral Springs
FL
33071
Broward
             
686
VCA Animal Hospitals, Inc.
VCA Wiles Road Animal Hospital
Leased
7460 Wiles Road
Coral Springs
FL
33067
Broward
             
687
VCA Real Property Acquisition Corporation
VCA Knightswood Animal Hospital
Owned
12121 Knights Road
Philadelphia
PA
19154
Philadelphia
03/12/07
   
Leasing space for cell tower.
     
688
VCA Animal Hospitals, Inc.
Storage Space:Alameda East #688
Leased
9760 E. Alamada Avenue
Denver
CO
80247
Denver
       
Storage space
   
688
VCA Real Property Acquisition Corporation
VCA Alameda East Veterinary Hospital
Owned
9770 East Alameda Avenue
Denver
CO
80247
Denver
03/16/07
   
Two cell tower subleases.
     
691
VCA Animal Hospitals, Inc.
VCA Apache Animal Hospital
Leased
2145 S. Highway 92
Sierra Vista
AZ
85636
Cochise
             
692
VCA Animal Hospitals, Inc.
VCA Roberts Animal Hospital
Leased
516 Washington Street
Hanover
MA
02339
Plymouth
             
694
VCA Animal Hospitals, Inc.
VCA All Pets Animal Hospital Salinas
Leased
1257 East Alisal Street
Salinas
CA
93905
Monterey
             
695
VCA Animal Hospitals, Inc.
VCA Healthy PAWS Medical Center
Leased
14840 Washington Street
Haymarket
VA
20169
Prince William
             
696
VCA Animal Hospitals, Inc.
VCA Santa Monica Dog and Cat Hospital
Leased
2010 Broadway
Santa Monica
CA
90404
Los Angeles
             
699
VCA Animal Hospitals, Inc.
VCA Forestville Animal Hospital
Leased
5033 Gravenstein Highway North
Sebastopol
CA
95472
Sonoma
             
701
Healthy Pet Corp.
VCA Blackstone Valley Animal Hospital
Leased
615 Douglas St.
Uxbridge
MA
01569
Worcester
             
702
Healthy Pet Corp.
VCA Boston Road Animal Hospital
Leased
1235 Boston Road
Springfield
MA
01119
Hampden
             
703
Healthy Pet Corp.
VCA Brookline Animal Hospital
Leased
678 Brookline Ave
Brookline
MA
02445
Norfolk
             
705
Healthy Pet Corp.
VCA City Cats Hospital
Leased
665 Massachusetts Ave.
Arlington
MA
02476
Middlesex
             
706
Healthy Pet Corp.
VCA Hanson Animal Hospital
Leased
705 Main St.
Hanson
MA
02341
Plymouth
             
708
Healthy Pet Corp.
VCA Lancaster Animal Hospital
Leased
456 High St. Ext. Suite A
Lancaster
MA
01523
Worcester
             
709
Healthy Pet Corp.
Metro Cat Hospital
Leased
1630 Beacon St.
Brookline
MA
02446
Norfolk
             
710
Healthy Pet Corp.
VCA Palmer Animal Hospital
Leased
1028 Thorndike St.
Palmer
MA
01069
Hampden
             
711
Healthy Pet Corp.
VCA Shaker Road Animal Hospital
Leased
108 Shaker Road
E. Longmeadow
MA
01028
Hampden
             
712
Healthy Pet Corp.
VCA South Hadley Animal Hospital
Leased
511 Newton Street
South Hadley
MA
01075
Hampshire
             
713
Healthy Pet Corp.
VCA Whitman Animal Hospital
Leased
795 Bedford St.
Whitman
MA
02382
Plymouth
             
714
Healthy Pet Corp.
VCA Animal Healing Center
Leased
1724 Yardley-Langhorne Rd.
Yardley
PA
19067
Bucks
             
715
VCA Real Property Acquisition Corporation
VCA East Norriton Animal Hospital
Owned
2840 Swede Rd.
Norristown
PA
19401
Montgomery
12/19/07
           
716
Healthy Pet Corp.
VCA East Penn Animal Hospital
Leased
1020 Chestnut St.
Emmaus
PA
18049
Lehigh
             
718
Healthy Pet Corp.
VCA Airline Boulevard Animal Hospital
Leased
615 Airline Blvd
Portsmouth
VA
23707
Portsmouth City
             
719
Healthy Pet Corp.
VCA Ambassador Animal Hospital
Leased
6506 W. Broad St.
Richmond
VA
23230
Henrico
             
720
Healthy Pet Corp.
VCA Animal Care Associates
Leased
2403 Boulevard
Colonial Heights
VA
23834
Colonial Heights City
           
721
Healthy Pet Corp.
VCA Boulevard Animal Hospital
Leased
12620 Nettles Dr.
Newport News
VA
23606
Newport News City
             
723
Healthy Pet Corp.
VCA James River Animal Hospital
Leased
9804 Warwick Blvd
Newport News
VA
23601
Newport News City
             
724
Healthy Pet Corp.
VCA Pets First Animal Hospital
Leased
9201 Staples Mill Rd.
Richmond
VA
23228
Henrico
             
725
Healthy Pet Corp.
VCA West End Animal Hospital
Leased
3047 Lauderdale Dr.
Richmond
VA
23233
Henrico
             
726
Healthy Pet Corp.
VCA Animal Hospital of East Hartford
Leased
334 Silver Lane
East Hartford
CT
06118
Hartford
             
727
Healthy Pet Corp.
VCA Animal Hospital of Vernon
Leased
155 Talcottville Rd.
Vernon
CT
06066
Tolland
             
728
Healthy Pet Corp.
VCA Baybrook Animal Hospital
Leased
56 Quirk Rd.
Milford
CT
06460
New Haven
             
729
VCA Real Property Acquisition Corporation
VCA Cheshire Animal Hospital
Owned
1572 S. Main St.
Cheshire
CT
06410
New Haven
04/01/08
   
Leasing residential space to employee.
     
730
Healthy Pet Corp.
VCA Darien Animal Hospital
Leased
1302 Post Rd.
Darien
CT
06820
Farifield
             
731
Healthy Pet Corp.
VCA Davis Animal Hospital
Leased
2053 West Main St.
Stamford
CT
06902
Farifield
             
732
Healthy Pet Corp.
VCA Foxon Animal Hospital
Leased
981 Foxon Rd.
East Haven
CT
06513
New Haven
             
733
Healthy Pet Corp.
VCA Shoreline Veterinary Referral and Emergency Center
Leased
895 Bridgeport Ave.
Shelton
CT
06484
Fairfield
             
734
Healthy Pet Corp.
VCA Twin City Animal Hospital
Leased
725 New Britain Ave.
Newington
CT
06111
Hartford
             
735
Healthy Pet Corp.
VCA Veterinary Referral and Emergency Center
Leased
123 West Cedar St.
Norwalk
CT
06854
Fairfield
             
736
Healthy Pet Corp.
VCA Falcon Village Animal Hospital
Leased
2030 Lawrenceville-Suwanee Rd
Suwanee
GA
30024
Gwinnett
             
737
Healthy Pet Corp.
VCA North Atlanta Animal Hospital
Leased
227 Sandy Springs Place, Suite 210
Sandy Springs
GA
30328
Fulton
             
738
Healthy Pet Corp.
VCA Roswell Animal Hospital
Leased
1112 Alpharetta St.
Roswell
GA
30075
Fulton
             
739
Healthy Pet Corp.
VCA Windham Animal Hospital
Leased
19 Noah's Lane
Brattleboro
VT
05301
Windham
             
741
Healthy Pet Corp.
Madison Feed and Grooming
Leased
262 Main St.
Madison
NJ
07940
Morris
             
742
Healthy Pet Corp.
Madison Animal Hospital
Leased
262 Main St.
Madison
NJ
07940
Morris
             
743
Healthy Pet Corp.
VCA Pee Dee Animal Hospital
Leased
815 2nd Loop Rd.
Florence
SC
29505
Florence
             
744
Healthy Pet Corp.
VCA Turco Animal Hospital
Leased
3 Ashaway Road
Westerly
RI
02891
Washington
             
746
VCA Animal Hospitals, Inc.
VCA Carrollwood Cat Hospital
Leased
13305 Orange Grove Drive
Tampa
FL
33618
Hillsborough
             
747
VCA Animal Hospitals, Inc.
VCA McClave Animal Hospital
Leased
6950 Reseda Boulevard
Reseda
CA
91335
Los Angeles
             
748
VCA Animal Hospitals, Inc.
VCA Companion Kennel Resort and Spa
Leased
7009 Canoga Avenue
Canoga Park
CA
91303
Los Angeles
             
749
VCA Animal Hospitals, Inc.
VCA Hawthorn Animal Hospital
Leased
203 Route 45
Vernon Hills
IL
60061
Lake
             
754
VCA Animal Hospitals, Inc.
VCA Mesa Animal Hospital
Leased
14643 Palmdale Road
Victorville
CA
92392
San Bernardino
             
755
VCA Animal Hospitals, Inc.
VCA Aacacia Animal Hospital
Leased
939 West Sixth Street
Corona
CA
92882
Riverside
             
756
Veterinary Centers of America-Texas, Inc.
VCA Countryside Animal Hospital
Leased
2211 FM 1960 East
Houston
TX
77073
Harris
             
757
VCA Animal Hospitals, Inc.
VCA Annandale Animal Hospital
Leased
7405 Little River Turnpike
Annandale
VA
22003
Fairfax
             
758
VCA Real Property Acquisition Corporation
VCA Mountainview Animal Hospital & Pet Lodge
Owned
5790 East County Line Place
Highlands Ranch
CO
80126
Douglas
01/08/08
           
759
Veterinary Centers of America-Texas, Inc.
Animal Diagnostic Clinic
Leased
4444 Trinity Mills Rd., Suite 202
Dallas
TX
75287
Collin
             
760
Veterinary Centers of America-Texas, Inc.
Animal Diagnostic Clinic
Leased
10225 Custer Rd.
Plano
TX
75025
Collin
             
762
VCA Animal Hospitals, Inc.
VCA Abbott Animal Hospital
Leased
21 East Mountain Street
Worcester
MA
01606-1413
Worcester
             
763
VCA Animal Hospitals, Inc.
VCA Wrightsville Beach Animal Hospital
Leased
6324 Oleander Drive
Wilmington
NC
28403
New Hanover
             
764
VCA Animal Hospitals, Inc.
VCA Gateway Animal Hospital
Leased
2006 Barney Road
Anderson
CA
96007
Shasta
             
765
VCA Animal Hospitals, Inc.
VCA Noah's Ark Animal Hospital
Leased
160 North Fairview Avenue
Goleta
CA
93117
Santa Barbara
             
766
VCA Animal Hospitals, Inc.
VCA San Martin Animal Hospital
Leased
12955 Monterey Road
San Martin
CA
95046
Santa Clara
             
767
VCA Animal Hospitals, Inc.
VCA Cromwell Animal Hospital
Leased
547 Main Street
Cromwell
CT
06416
Middlesex
             
768
VCA Animal Hospitals, Inc.
Nassau-Suffolk Animal Hospital
Leased
27 Conklin Street
Farmingdale
NY
11735
Nassau
             
769
VCA Animal Hospitals, Inc.
VCA Veterinary Specialty Center
Owned
9745 Randall Drive
Indianapolis
IN
46280
Hamilton
02/18/08
           
770
VCA Animal Hospitals, Inc.
VCA Peninsula Animal Hospital
Leased
3767 Voltaire Street
San Diego
CA
92107
San Diego
             
771
VCA Missouri, Inc.
VCA Cloud Animal Hospital
Leased
2738 Highway K
O'Fallon
MO
63368
St. Charles
             
772
VCA Animal Hospitals, Inc.
VCA Academy South Florida Animal Hospital
Leased
4211 North Federal Highway
Fort Lauderdale
FL
33308
Broward
             
774
VCA Animal Hospitals, Inc.
VCA Woodford Animal Hospital
Leased
1325 Lexington Road
Versailles
KY
40383
Woodford
             
775
VCA Animal Hospitals, Inc.
VCA Dunmore Animal Hospital
Leased
1317 East Drinker Street
Dunmore
PA
18512
Lackawanna
             
776
VCA Animal Hospitals, Inc.
VCA Boca Greens Animal Hospital
Leased
19357 State Road 7
Boca Raton
FL
33498
Palm Beach
             
780
VCA Real Property Acquisition Corporation
VCA Little Animal Hospital
Owned
11014 Little Road
New Port Richey
FL
34654
Pasco
04/22/08
           
782
VCA Animal Hospitals, Inc.
VCA Pets Are People Too Veterinary Hospital
Leased
1510 Piedmont Avenue
Atlanta
GA
30324
Fulton
             
783
VCA Animal Hospitals, Inc.
VCA Lakes Region Animal Hospital
Leased
1266 Union Avenue
Laconia
NH
03246
Belknap
             
784
VCA Animal Hospitals, Inc.
VCA Laconia Animal Hospital
Leased
3 Maple Street
Gilford
NH
03249
Belknap
             
785
VCA Real Property Acquisition Corporation
Developing Property: IVS #785
Owned
7712 Crosspoint Commons
Fishers
IN
46038
Hamilton
05/13/08
X
X
 
Future site of #785.
   
785
VCA Real Property Acquisition Corporation
VCA Indiana Veterinary Specialists and Emergency Center
Owned
8250 Bash Street
Indianapolis
IN
46250
Marion
05/13/08
   
Leasing space to Radiocat
     
786
VCA Animal Hospitals, Inc.
VCA Southern Maryland Veterinary Referral Center
Leased
3485 Rockefeller Court
Waldorf
MD
20602
Charles
             
788
VCA Real Property Acquisition Corporation
VCA Pets Are People Too Veterinary Hospital
Owned
4280 North Peachtree Rd.
Chamblee
GA
30341
Dekalb
06/03/08
           
789
VCA Real Property Acquisition Corporation
VCA Pets Are People Too Roswell Animal Hospital
Owned
535 Sun Valley Dr.
Roswell
GA
30076
Fulton
06/03/08
           
790
VCA Real Property Acquisition Corporation
VCA Animal Emergency Center of Gwinnett
Owned
1956 Lawrenceville-Suwanee Road
Lawrenceville
GA
30043
Gwinnett
06/10/08
   
Sublease daytime use to a specialty practice
     
791
VCA Real Property Acquisition Corporation
VCA Plymouth Animal Hospital and Pet Resort
Owned
100 Industrial Park Road
Plymouth
MA
02360
Plymouth
06/10/08
           
794
VCA Real Property Acquisition Corporation
VCA College Hill Animal Hospital
Owned
957 North Bend Road
Cincinnati
OH
45224
Hamilton
07/01/08
           
796
VCA Animal Hospitals, Inc.
VCA Central Park Animal Hospital
Leased
10131 Cleary Blvd.
Plantation
FL
33324
Broward
             
799
VCA Animal Hospitals, Inc.
VCA Madera Pet Hospital
Leased
5796 Paradise Drive
Corte Madera
CA
94925
Marin
             
800
VCA Real Property Acquisition Corporation
VCA Dekalb-Gwinnett Animal Emergency Hospital
Owned
6430 Lawrenceville Highway
Tucker
GA
30084
Gwinnett
10/01/08
           
801
Pets' Rx, Inc.
Office Lease: Northwest Veterinary Specialists #801
Leased
16770 S.E. 82nd Drive
Clackamas
OR
97015
Clackamas
       
Office Lease
   
801
Pets' Rx, Inc.
VCA Northwest Veterinary Specialists
Leased
16756 S.E. 82nd Drive
Clackamas
OR
97015
Clackamas
             
802
VCA Animal Hospitals, Inc.
VCA Lilburn Animal Hospital
Leased
4985 Lawrenceville Highway
Lilburn
GA
30047
Gwinnett
             
804
VCA Real Property Acquisition Corporation
VCA Swengel Animal Hospital
Owned
6950 South East St.
Indianapolis
IN
46227
Marion
12/02/08
           
805
VCA Animal Hospitals, Inc.
VCA Animal Care Center of Sonoma County
Leased
6470 Redwood Drive
Rohnert Park
CA
94928
Sonoma
             
806
VCA Real Property Acquisition Corporation
VCA Old Canal Animal Hospital
Owned
49 East Main Street
Plainville
CT
06062
Hartford
12/03/08
           
807
VCA Real Property Acquisition Corporation
VCA Bristol Animal Hospital
Owned
865 Terryville Ave.
Bristol
CT
06010
Hartford
12/03/08
           
808
VCA Real Property Acquisition Corporation
VCA Cherry Bend Animal Hospital
Owned
10387 E. Cherry Bend Road
Traverse City
MI
49684
Leelamau
01/06/09
           
809
VCA Animal Hospitals, Inc.
VCA Green Animal Hospital
Leased
1620 Corporate Woods Circle
Uniontown
OH
44685
Summit
             
810
VCA Animal Hospitals, Inc.
VCA St. Mary’s Animal Hospital
Leased
22261 Three Notch Road
Lexington Park
MD
20653
Saint Mary's
             
811
Veterinary Centers of America-Texas, Inc.
VCA Mainland Animal Hospital
Leased
3015 Palmer Highway
Texas City
TX
77590
Galveston
             
812
VCA Real Property Acquisition Corporation
VCA American River Animal Hospital
Owned
9391 Greenback Lane
Orangevale
CA
95662
Sacramento
12/15/10
           
813
Healthy Pet Corp.
VCA Herndon-Reston Animal Hospital
Leased
500 Elden Street
Herndon
VA
20170
Fairfax
             
814
VCA of New York, Inc.
Animal Specialty Center
Leased
9 Odell Plaza
Yonkers
NY
10701
Westchester
             
817
VCA Real Property Acquisition Corporation
VCA Animal Care Center of Mt. Juliet
Owned
2701 N. Mount Juliet Road
Mount Juliet
TN
37122
Wilson
04/01/09
           
818
VCA Real Property Acquisition Corporation
VCA Avalon-Heart of Gwinnett Animal Hospital
Owned
470 Pleasant Hill Road
Lilburn
GA
30047
Gwinnett
04/01/09
           
820
VCA Real Property Acquisition Corporation
VCA Wakulla Animal Hospital
Owned
2571 Crawfordville Highway
Crawfordville
FL
32327
Wakulla
04/20/09
           
821
VCA Animal Hospitals, Inc.
VCA Redwood Animal Hospital
Leased
16390 N.E. 87th Street
Redmond
WA
98052
King
             
822
Healthy Pet Corp.
VCA Smoketown Animal Hospital
Leased
2497 Old Philadelphia Pike
Lancaster
PA
17602
Lancaster
     
Temporarily leasing space to equine practice on a month-to-month basis
   
823
Healthy Pet Corp.
VCA Smoketown Animal Hospital at Bridgeport
Leased
1251 Ranck Mill Road
Lancaster
PA
17602
Lancaster
             
826
Healthy Pet Corp.
VCA Povar Animal Hospital
Leased
15 First Street
East Providence
RI
02914
Providence
             
827
VCA Animal Hospitals, Inc.
VCA Manito Animal Hospital
Leased
2304 E. 57th Avenue
Spokane
WA
99223
Spokane
             
829
VCA Animal Hospitals, Inc.
VCA Bloomington Animal Hospital
Leased
8830 Lyndale Avenue South
Bloomington
MN
55420
Hennepin
             
830
VCA Animal Hospitals, Inc.
VCA Noah’s Place Animal Medical Center
Leased
2050 62nd Avenue North
St. Petersburg
FL
33702
Pinellas
             
831
VCA Real Property Acquisition Corporation
VCA Braelinn Village Animal Hospital
Owned
1130 Crosstown Court
Peachtree City
GA
30269
Fayette
11/16/09
           
832
Arroyo PetCare Center, Inc.
VCA Town and Country Animal Hospital
Leased
8414 4th Street NW
Albuquerque
NM
87114
Bernalillo
             
833
VCA Animal Hospitals, Inc.
VCA Orange City Animal Hospital
Leased
1220 South Volusia Avenue
Orange City
FL
32763
Volusia
             
834
VCA Animal Hospitals, Inc.
VCA Duncan Manor Animal Hospital
Leased
1720 Ferguson Road
Allison Park
PA
15101
Allegheny
             
835
VCA Animal Hospitals, Inc.
VCA Old Marple Animal Hospital
Leased
820 West Springfield Road
Springfield
PA
19064
Delaware
             
836
VCA Real Property Acquisition Corporation
VCA Pahle Animal Hospital
Owned
10827 West Oklahoma Avenue
West Allis
WI
53227
Milwaukee
02/02/10
   
Subleasing space to dog trainer on a month-to-month basis.
   
837
VCA Animal Hospitals, Inc.
VCA Wickaboag Animal Hospital
Leased
138 West Main Street
West Brookfield
MA
01585
Worcester
             
838
Healthy Pet Corp.
VCA Atwood Animal Hospital
Leased
342 Atwood Avenue
Cranston
RI
02920
Providence
             
839
Veterinary Centers of America-Texas, Inc.
VCA University Animal Hospital
Leased
5501 West Lovers Lane
Dallas
TX
75209
Dallas
             
842
VCA Animal Hospitals, Inc.
VCA Firehouse Animal Hospital
Leased
1038 E 6th Ave, Unit B
Denver
CO
80218
Denver
             
843
VCA Animal Hospitals, Inc.
VCA Orchard Animal Hospital
Leased
5930 S. Holly Street
Greenwood Village
CO
80111
Arapahoe
             
844
VCA Animal Hospitals, Inc.
VCA Park Hill Animal Hospital
Leased
5304 East Colfax Avenue
Denver
CO
80220
Denver
             
845
VCA Animal Hospitals, Inc.
VCA Dakota Ridge Animal Hospital
Leased
12255 West Bowles Avenue
Littleton
CO
80127
Jefferson
             
846
VCA Animal Hospitals, Inc.
VCA Littleton Animal Hospital
Leased
2640 W. Belleview Avenue, Suite 200
Littleton
CO
80123
Arapahoe
             
847
VCA Animal Hospitals, Inc.
VCA Thornton Animal Hospital
Leased
3555 East 104th Avenue
Thornton
CO
80233
Adams
             
848
VCA Animal Hospitals, Inc.
VCA Bay Area Veterinary Specialists & Emergency Hospital
Leased
14790 Washington Ave.
San Leandro
CA
94578
Alameda
             
849
VCA Animal Hospitals, Inc.
VCA Lawrence Animal Hospital
Leased
771 Lawrence Expressway
Santa Clara
CA
95051
Santa Clara
             
850
VCA Animal Hospitals, Inc.
VCA Stanford Animal Hospital
Leased
4111 El Camino Real
Palo Alto
CA
94306
Santa Clara
             
851
VCA Animal Hospitals, Inc.
VCA Bascom Animal Hospital
Leased
2175 S. Bascom Ave.
Campbell
CA
95008
Santa Clara
             
852
VCA Animal Hospitals, Inc.
VCA All About Pets Animal Hospital
Leased
34664 Alvarado Niles Rd.
Union City
CA
94587
Alameda
             
853
VCA Animal Hospitals, Inc.
VCA Valley Animal Medical Center & Emergency Hospital
Leased
46920 Jefferson Street
Indio
CA
92201
Riverside
             
854
VCA Animal Hospitals, Inc.
VCA Yucca Valley Animal Hospital
Leased
57185 29 Palms Highway
Yucca Valley
CA
92284
San Bernardino
             
855
VCA Animal Hospitals, Inc.
VCA All Creatures Animal Hospital
Leased
78-359 Highway 111
La Quinta
CA
92253
Riverside
             
856
VCA Animal Hospitals, Inc.
Vacant Property: Animal Medical #856
Leased
606 Oleander Rd.
Palm Springs
CA
92264
Riverside
   
X
 
Former site of Animal Medical #856.  Merged into Desert #655, lease expires
08/30/11.
857
VCA Animal Hospitals, Inc.
VCA 29 Palms Animal Hospital
Owned
70513 29 Palms Highway
29 Palms
CA
92277
San Bernardino
11/01/10
           
858
VCA Animal Hospitals, Inc.
Vacant Property: Eldorado #858
Leased
74320 Highway 111
Palm Desert
CA
92260
Riverside
   
X
Leasing residential space to employee.
Former site of Eldorado #858.  Merged into Rancho Mirage #531, lease expires
12/31/12.
859
VCA Animal Hospitals, Inc.
VCA California Animal Hospital Veterinary Specialty Group
Leased
1736 S. Sepulveda Blvd.
Los Angeles
CA
90025
Los Angeles
             
860
VCA Animal Hospitals, Inc.
VCA Brentwood Animal Hospital
Leased
11718 Olympic Blvd.
West Los Angeles
CA
90064
Los Angeles
             
861
VCA Animal Hospitals, Inc.
VCA Adler Animal Hospital and Pet Resort
Leased
16911 Roscoe Blvd.
North Hills
CA
91343
Los Angeles
             
862
VCA Animal Hospitals, Inc.
VCA Veterinary Surgery and Neurology Specialists
Leased
20051 Ventura Blvd., Suite I
Woodland Hills
CA
91364
Los Angeles
             
863
VCA Animal Hospitals, Inc.
VCA Califormia Oaks Animal Hospital
Leased
40575 California Oaks Road, Suite D7
Murrieta
CA
92562
Riverside
             
864
VCA Animal Hospitals, Inc.
VCA Bradshaw Animal Hospital
Leased
9609 Bradshaw Rd.
Elk Grove
CA
95624
Sacramento
     
Leasing space to large animal practice.
     
866
VCA Animal Hospitals, Inc.
VCA Yuba Sutter Animal Hospital
Leased
1368 Colusa Highway
Yuba City
CA
95993
Sutter
             
867
VCA Animal Hospitals, Inc.
VCA Bonita Animal Hospital
Leased
3438 Bonita Rd.
Chula Vista
CA
91910
San Diego
             
868
VCA Animal Hospitals, Inc.
VCA Animal Specialty Group
Leased
5610 Kearny Mesa Rd., Suite B
San Diego
CA
92111
San Diego
             
870
VCA Animal Hospitals, Inc.
VCA Scripps Ranch Animal Hospital
Leased
9990 Scripps Ranch Blvd.
San Diego
CA
92131
San Diego
             
871
VCA Animal Hospitals, Inc.
VCA San Francisco Veterinary Specialists
Leased
650 Alabama Street
San Francisco
CA
94110
San Francisco
             
871
VCA Real Property Acquisition Corporation
VCA San Francisco Veterinary Specialists
Owned
600 Alabama Street
San Francisco
CA
94110
San Francisco
07/27/10
           
872
VCA Real Property Acquisition Corporation
VCA Catoosa Animal Hospital
Owned
3150 Boynton Drive
Ringgold
GA
30736
Catoosa
08/03/10
           
873
VCA Animal Hospitals, Inc.
VCA Southwick Animal Hospital
Leased
498 College Highway
Southwick
MA
01077
Hampden
             
875
VCA Animal Hospitals, Inc.
VCA Westside Animal Hospital
Leased
900 Fresno Avenue
Santa Rosa
CA
95407
Sonoma
             
876
VCA Real Property Acquisition Corporation
VCA Carrollton Animal Hospital
Owned
501 Clifton Terrace
Carrollton
GA
30117
Carroll
08/30/10
           
877
VCA Animal Hospitals, Inc.
VCA Welborn Animal Hospital
Leased
7860 Washington Ave.
Kansas City
KS
66112
Wyandotte
             
878
VCA Animal Hospitals, Inc.
VCA Alexandria Animal Hospital
Leased
2660 Duke Street
Alexandria
VA
22314
Alexandria City
             
879
Veterinary Centers of America-Texas, Inc.
VCA Love Field Animal Hospital
Leased
6550 Lemmon Avenue
Dallas
TX
75209
Dallas
             
880
VCA Animal Hospitals, Inc.
VCA Northview Animal Hospital
Leased
223 Siebert Road
Pittsburgh
PA
15237
Allegheny
       
We have one lease for both the #880 and #881 locations.
   
881
VCA Animal Hospitals, Inc.
VCA Northview Veterinary Specialty Services
Leased
223 Siebert Road
Pittsburgh
PA
15237
Allegheny
       
We have one lease for both the #880 and #881 locations.
   
882
VCA Animal Hospitals, Inc.
VCA Riverside Animal Hospital
Leased
201 North Main Street
Boscawen
NH
03303
Merrimack
             
884
VCA Animal Hospitals, Inc.
VCA Woodland Animal Hospital
Leased
3012 Shaffer Ave. SE
Kentwood
MI
49512
Kent
             
885
VCA Real Property Acquisition Corporation
VCA Buckhead Animal Hospital
Owned
1911 Piedmont Circle NE
Atlanta
GA
30324
Fulton
12/14/10
           
886
VCA Real Property Acquisition Corporation
VCA Angel Animal Hospital
Owned
3041 Long Prairie Road
Flower Mound
TX
75022
Denton
12/22/10
           
887
VCA Animal Hospitals, Inc.
VCA Peachtree Animal Hospital
Leased
4839 Peachtree Road
Chamblee
GA
30341
Dekalb
             
888
VCA Real Property Acquisition Corporation
Iselin Animal Hospital
Owned
450 Route 27
Iselin
NJ
08830
Middlesex
03/29/11
           
889
VCA Animal Hospitals, Inc.
VCA TLC Animal Hospital
Leased
8725 Santa Monica Boulevard
West Hollywood
CA
90069
Los Angeles
             
890
VCA Animal Hospitals, Inc.
VCA Los Angeles Veterinary Specialists
Leased
8723 Santa Monica Boulevard
West Hollywood
CA
90069
Los Angeles
             
891
Arroyo PetCare Center, Inc.
VCA Pocket Animal Medical Center
Leased
7465 Rush River Dr. #830
Sacramento
CA
95831
Sacramento
       
VCA is not the tenant under the lease although we are operating at location
until the merger into #515 by 12/31/11.  We are reimbursing the seller for rent
through 12/31/11.
892
VCA Real Property Acquisition Corporation
VCA Royalton Road Animal Hospital
Owned
10500 Royalton Road
North Royalton
OH
44133
Cuyahoga
06/29/11
           
893
VCA Animal Hospitals, Inc.
Katonah Bedford Veterinary Center
Leased
546 N. Bedford Rd. (Route 117)
Bedford Hills
NY
10507
Westchester
             
894
VCA Animal Hospitals, Inc.
Brightheart Veterinary Referral & Emergency Center
Leased
609-5 Cantiague Rock Road
Westbury
NY
11590
Nassau
             
895
VCA Animal Hospitals, Inc.
Farmington Valley Veterinary Emergency Hospital
Leased
9 Avonwood Road
Avon
CT
06001
Hartford
             
896
VCA Animal Hospitals, Inc.
SouthPaws Veterinary Specialists & Emergency Center
Leased
8500 Arlington Boulevard
Fairfax
VA
22031
Fairfax
             
897
VCA Animal Hospitals, Inc.
South Carolina Veterinary Specialists
Leased
3912 Fernandina Road
Columbia
SC
29210
Lexington
             
898
VCA Animal Hospitals, Inc.
Stoney Creek Animal Hospital
Leased
626 W. Mallard Creek Church Rd.
Charlotte
NC
28262
Mecklenburg
             
899
VCA Animal Hospitals, Inc.
Arboretum View Animal Hospital
Leased
2551 Warrenville Road
Downers Grove
IL
60515
DuPage
             
900
VCA Animal Hospitals, Inc.
Great Lakes Veterinary Specialists
Leased
5035 Richmond Road
Bedford Heights
OH
44146
Cuyahoga
             
903
VCA Animal Hospitals, Inc.
VCA Cairo Animal Hospital
Leased
1170 Park Avenue West
Highland Park
IL
60035
Lake
             



 
 

--------------------------------------------------------------------------------

 

 
[schedule413part2.jpg]
 

 
 
 

--------------------------------------------------------------------------------

 
 
 
SCHEDULE 4.13: PART III
REAL ESTATE ASSETS
MEDICAL EQUIPMENT

 

 
Type of
              Leased/  
Grantor
Organization
Business Name
Address
City
State
Zip Code
County
Owned
Notes
                   
Sound Technologies, Inc.
Corporation
Sound-Eklin
6359 Paseo Del Lago
Carlsbad
CA
92011
San Diego
Leased
Lease begins July 8, 2011
Sound Technologies, Inc.
Corporation
Sound-Eklin
2409 Avenue J, Suite C
Arlington
TX
76006
Tarrant
Leased
Educational facility
Sound Technologies, Inc.
Corporation
Elinc Corporation
2401 Internet Boulevard
Frisco
TX
75034
Collin
Leased
 



 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE 4.13: PART IV
REAL ESTATE ASSETS
CORPORATE
 

 
Type of
            Leased/  
Grantor
Organization
Address
City
State
Zip Code
County
Owned
Notes
                 
VCA Antech, Inc.
Corporation
12401 West Olympic Blvd.
Los Angeles
CA
90064
Los Angeles
Leased
 
VCA Antech, Inc.
Corporation
12421 West Olympic Blvd.
Los Angeles
CA
90064
Los Angeles
Leased
 
VCA Animal Hospitals, Inc.
Corporation
215 Centerview Drive, Suite 360
Brentwood
TN
37027
Williamson
Leased
Subleased to Fushi Copperweld, Inc.  Lease expires 11/30/12.



 
 

--------------------------------------------------------------------------------

 



SCHEDULE 6.1: INDEBTEDNESS
 
Capital Leases Excluding Real Estate

                             
Balance at
               
AU
Hospital Name
   
  6/30/2011
                                             
814
Animal Specialty Center
 
 $           44,858
                 
818
Avalon-Heart of Gwinnett
 
              13,076
                 
730
Darien -  HP
   
                4,912
                 
733
Shoreline - HP
   
                6,894
                 
735
Veterinary Referral - HP
 
                8,519
                 
00320
Enterprise Fleet Service (Antech)
 
              45,714
                                                     
 $         123,972
                                       

 
 
Notes Payable

                                                                     
       Balance at
                       
 6/30/2011
                         
      Issued by
             
Issuer
 
Hospital Name
Payee
Int. Rate
    VCA Antech
                                         
VCA Antech
Madera
Andrew J. Kallet
7.0%
 $       1,092,314
                                                     
 $       1,092,314
                                       

 
Earn-Out Obligations

                                                                     
       Balance at
               
AU
Hospital Name
Payee
 
 6/30/2011
                                             
791
Plymouth AH
[**]
 $          150,000
                 
871
SFVS
[**]
             300,000
                 
199
Diagnostic Vet Lab
[**]
             115,000
                 
50320
Quadraspec
[**]
             400,000
                 
20120
Anipath
[**]
                 7,000
                                                     
$          972,000
                                                                               
               

 
[**] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
 
Other Unsecured Indebtedness

                                                                               
             
       Balance at
               
AU
Hospital Name
Payee
Type
 6/30/2011
                                             
8213
 Black Mountain
Dr. Winn
MRPI
 $          506,997
                 
8345
 Lakewood
Dr. Dunn
MRPI
             399,651
                 
8433
 Assoc. in Pet Care
Dr. Johnson
MRPI
             316,626
                 
8890
 Assoc. in Pet Care
Dr. Johnson
MRPI
             800,000
                                                     
          2,023,274
                                                   
Holdbacks
 $       1,940,000
                         
 
                       
Other
                       -
                                                     
 $       3,963,274
           

 
 
Capital Leases in Respect of Real Estate

                                                                     
       Balance at
               
AU
Hospital Name
   
6/30/2011
                                             
596
Alderwood Companion
 
 $          528,708
                 
599
Five Corners
   
             315,473
                 
602
Vet Spec Center of Seattle
 
             305,756
                 
619
AMC of Pasadena
   
             538,940
                 
620
Ashford Vet Hospital
   
             726,936
                 
624
Tomball Veterinary Clinic
 
             841,078
                 
627
Saginaw
   
          1,012,999
                 
634
Animal Refferal Ctr of AZ
 
          3,117,905
                 
655
Desert Animal Hospital
 
          1,947,077
                 
849
Lawrence Animal Hospital
 
          3,382,234
                 
853
Valley Animal Medical Center
 
          5,096,221
                 
701
Blacksone Valley - HP
 
             428,817
                 
702
Boston Road - HP
   
          2,034,342
                 
710
Palmer - HP
   
             316,027
                 
712
South Hadley - HP
   
             533,506
                 
714
Animal Healing - HP
   
             224,405
                 
720
Animal Care Clinic - HP
 
             863,418
                 
721
Boulevard - HP
   
             754,271
                 
730
Darlen - HP
   
          1,391,172
                 
731
Davis - HP
   
             873,503
                 
735
Veterinary Referral - HP
 
          2,072,115
                 
736
Falcon Village - HP
   
          1,092,129
                 
738
Rosewell - HP
   
          1,111,472
                 
739
Windham - HP
   
             220,714
                 
742
Madison - HP
   
             905,152
                 
744
Turco - HP
   
             512,163
                                                     
 $    31,146,532
                                                                               
               




 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 6.2
PERMITTED LIENS


 


Debtor
 
 

Secured Party
 


Collateral
 


Jurisdiction
 

Original File Date and Number
 
 

Notes

 
 
Pets RX, Inc.
Successor-in-interest to National PetCare Centers, Inc.
Lavac Enterprises, Inc.
No financing statement on file. Security agreement identifies collateral as the
assets of VCA Wilshire Animal Hospital. Outstanding balance at 6/30/10 is
$223,560.
 
N/A
N/A
 







 
 

--------------------------------------------------------------------------------

 

 
 
SCHEDULE 6.7: INVESTMENTS
 
Loans and Advances to Employees

                             
                               
Employee /
Source of
 
Amount for
Balance at
         
Description
Detail
 
Other
6/30/2011
                             
Hosp A/R Employee (acct. 1110-2)
G/L Acct.
 
 $                      47,634
 $                      47,634
         
Corp A/R Employee (acct. 1110-2)
G/L Acct.
 
                        14,736
                        14,736
         
US Lab A/R Employee (acct. 1110-2)
G/L Acct.
 
                       187,735
                       187,735
         
CAN Lab A/R Employee (acct. 1110-2)
Leadsheets
 
                             789
                             789
         
Med Tech Employee Adv (acct 14120)
Med Tech Balance Sheet
                        75,000
                        75,000
         
[**]
NR Rollforward (Hosp)
                        51,836
                        51,836
         
[**]
NR Rollforward (Hosp)
                       136,766
                       136,766
         
[**]
NR Rollforward (Hosp)
                        85,479
                        85,479
         
[**]
NR Rollforward (Hosp)
                       123,719
                       123,719
         
[**]
NR Rollforward (Hosp)
                        29,685
                        29,685
         
[**]
NR Rollforward (Hosp)
                       319,497
                       319,497
         
[**]
NR Rollforward (Hosp)
                       564,000
                       564,000
         
[**]
NR Rollforward (Hosp)
                       121,374
                       121,374
         
[**]
NR Rollforward (Hosp)
                        17,071
                        17,071
         
[**]
NR Rollforward (Hosp)
                       113,389
                       113,389
         
[**]
NR Rollforward (Hosp)
                       137,253
                       137,253
         
[**]
NR Rollforward (Hosp)
                        81,187
                        81,187
         
[**]
NR Rollforward (Hosp)
                        18,217
                        18,217
                                 
 $                 2,125,367
 $                 2,125,367
     

 
 
[**] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
Other Investments

                                           
Employee /
Source of
   
Balance at
         
Description
Detail
AU
Comment
6/30/2011
                             
ASC (LOC)
NR Rollforward (Corp)
Co. 1 001 1400-4
 Note receivable
 $                 1,227,571
         
[**]
NR Rollforward (Corp)
Co. 1 001 1400-5
 Note receivable
                       512,517
         
Sarah Scruggs
NR Rollforward (Hosp)
Co. 1 6000 1410-1
 Residency Program
                    50,015.63
         
Stacy Dillard
NR Rollforward (Hosp)
Co. 1 6000 1410-2
 Residency Program
                    69,265.24
         
Robert Brian Martin
NR Rollforward (Hosp)
Co. 1 6000 1410-3
 Residency Program
                    96,943.74
         
Benjamin Bayer
NR Rollforward (Hosp)
Co. 1 6000 1410-4
 Residency Program
                    70,134.83
         
Amanda Duffy
NR Rollforward (Hosp)
Co. 1 6000 1410-5
 Residency Program
                    84,274.61
         
Laura Seibert
NR Rollforward (Hosp)
Co. 1 6000 1410-6
 Residency Program
                    72,577.09
         
Melissa Holahan
NR Rollforward (Hosp)
Co. 1 6000 1410-7
 Residency Program
                    61,636.49
         
Jerome Gagnon
NR Rollforward (Hosp)
Co. 1 6000 1410-8
 Residency Program
                    16,967.35
         
Michelle (France) Rose
NR Rollforward (Hosp)
Co. 1 6000 1410-9
 Residency Program
                    18,556.29
         
Brian MacKie
NR Rollforward (Hosp)
Co. 1 6000 1410-10
 Residency Program
                    16,635.39
         
Anthony Acquaviva
NR Rollforward (Hosp)
Co. 1 6000 1410-11
 Residency Program
                    88,258.09
         
Donna Almondia
NR Rollforward (Hosp)
Co. 1 6000 1410-12
 Residency Program
                    80,412.07
         
Christie Anderson
NR Rollforward (Hosp)
Co. 1 6000 1410-13
 Residency Program
                    94,804.58
         
April Durtschi
NR Rollforward (Hosp)
Co. 1 6000 1410-14
 Residency Program
                  104,211.80
         
Jeanne Ficociello
NR Rollforward (Hosp)
Co. 1 6000 1410-15
 Residency Program
                  128,777.69
         
Ketaki Karnik
NR Rollforward (Hosp)
Co. 1 6000 1410-16
 Residency Program
                  150,949.38
         
Meredith Miller
NR Rollforward (Hosp)
Co. 1 6000 1410-17
 Residency Program
                  103,322.70
         
Elizabeth Orcutt
NR Rollforward (Hosp)
Co. 1 6000 1410-18
 Residency Program
                  108,782.81
         
Shanna Pace
NR Rollforward (Hosp)
Co. 1 6000 1410-19
 Residency Program
                    79,893.91
         
Alix Partnow
NR Rollforward (Hosp)
Co. 1 6000 1410-20
 Residency Program
                    77,042.92
         
Kerensa Rechner
NR Rollforward (Hosp)
Co. 1 6000 1410-21
 Residency Program
                    33,770.61
         
Meghan Sullivan
NR Rollforward (Hosp)
Co. 1 6000 1410-22
 Residency Program
                  120,910.25
         
Natalie Tabacca
NR Rollforward (Hosp)
Co. 1 6000 1410-23
 Residency Program
                  113,277.89
         
Marcos Unis
NR Rollforward (Hosp)
Co. 1 6000 1410-24
 Residency Program
                    87,642.03
         
William Fitzpatrick
NR Rollforward (Hosp)
Co. 1 6000 1410-25
 Residency Program
                    11,227.72
         
Matthew Hamilton
NR Rollforward (Hosp)
Co. 1 6000 1410-26
 Residency Program
                    42,998.85
         
Maura Carney
NR Rollforward (Hosp)
Co. 1 6000 1410-27
 Residency Program
                    44,787.90
         
Jenefer Stillion
NR Rollforward (Hosp)
Co. 1 6000 1410-28
 Residency Program
                    99,478.63
         
Diana Allevato
NR Rollforward (Hosp)
Co. 1 6000 1410-29
 Residency Program
                    84,876.05
         
Mary Buelow
NR Rollforward (Hosp)
Co. 1 6000 1410-30
 Residency Program
                    88,953.02
         
Tai Casagrande
NR Rollforward (Hosp)
Co. 1 6000 1410-31
 Residency Program
                    76,885.37
         
Loren Cohen
NR Rollforward (Hosp)
Co. 1 6000 1410-32
 Residency Program
                    87,782.82
         
Bill Draper
NR Rollforward (Hosp)
Co. 1 6000 1410-33
 Residency Program
                    79,857.67
         
Russell Fugazzi
NR Rollforward (Hosp)
Co. 1 6000 1410-34
 Residency Program
                    82,494.34
         
Jin Heo
NR Rollforward (Hosp)
Co. 1 6000 1410-35
 Residency Program
                    86,609.74
         
Leilani Ireland
NR Rollforward (Hosp)
Co. 1 6000 1410-36
 Residency Program
                    84,769.93
         
Shanti Jha
NR Rollforward (Hosp)
Co. 1 6000 1410-37
 Residency Program
                    99,175.96
         
Amy Komitor
NR Rollforward (Hosp)
Co. 1 6000 1410-38
 Residency Program
                    45,679.59
         
Holly MacLea
NR Rollforward (Hosp)
Co. 1 6000 1410-39
 Residency Program
                    95,550.27
         
Jessica Markovich
NR Rollforward (Hosp)
Co. 1 6000 1410-40
 Residency Program
                    94,355.95
         
Kristin (Miller) Fischer
NR Rollforward (Hosp)
Co. 1 6000 1410-41
 Residency Program
                    69,390.69
         
Nora Ortinau
NR Rollforward (Hosp)
Co. 1 6000 1410-42
 Residency Program
                    72,794.81
         
Andrea Peterson
NR Rollforward (Hosp)
Co. 1 6000 1410-43
 Residency Program
                    85,278.92
         
Adam Porter
NR Rollforward (Hosp)
Co. 1 6000 1410-44
 Residency Program
                    94,080.02
         
Lauren Talarico
NR Rollforward (Hosp)
Co. 1 6000 1410-45
 Residency Program
                    75,880.83
         
Chantal Tu
NR Rollforward (Hosp)
Co. 1 6000 1410-46
 Residency Program
                    94,360.49
         
Lauren Askin
NR Rollforward (Hosp)
Co. 1 6000 1410-47
 Residency Program
                    35,620.90
         
Megan Brace
NR Rollforward (Hosp)
Co. 1 6000 1410-48
 Residency Program
                    37,797.50
         
Justin Carlson
NR Rollforward (Hosp)
Co. 1 6000 1410-49
 Residency Program
                    42,185.57
         
Katherine Crook
NR Rollforward (Hosp)
Co. 1 6000 1410-50
 Residency Program
                    35,620.90
         
Beata Dubiel
NR Rollforward (Hosp)
Co. 1 6000 1410-51
 Residency Program
                    14,702.75
         
Jen Hall
NR Rollforward (Hosp)
Co. 1 6000 1410-52
 Residency Program
                    38,622.78
         
Amber Stiller
NR Rollforward (Hosp)
Co. 1 6000 1410-53
 Residency Program
                    40,800.51
         
Jessica Timian
NR Rollforward (Hosp)
Co. 1 6000 1410-54
 Residency Program
                    42,121.09
                                     
                    5,653,893
                                                 
SPS Inc. "Vetsource" - MI
Investment Rollforward
Co. 1 001 1960-2
Investment
 $                 1,116,227
         
Broadway Partnership
Investment Rollforward
Co. 1 9500 1960-2
Investment
                    2,637,274
         
AVC - Canada
Investment Rollforward
Co. 1 001 1960-2
Investment
                    6,131,238
         
Las Vegas VRC
Investment Rollforward
Co. 1 001 1960-2
Investment
                       224,609
         
Animal Specialty Center
Investment Rollforward
Co. 1 814 1960-2
Investment
                    1,077,000
         
Phoenix Lab common stock
Other LT Assets R/F
Co. 1 001 1950-1
Investment (acq'd PCI)
                        37,196
         
[**]
Leadsheet
Co. 3 1970-2
Investment
                       230,502
         
[**]
Leadsheet
Co. 7 1970-1
Investment
                       119,654
         
Antech (CAN) Lease Receivables
Leadsheet
Co. 7 1971-1
Investment
                    1,254,817
                                     
                  12,828,517
                             
Other
     
                                 -
                                   
 $               18,482,410
                         

 
 
[**] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


 
 

--------------------------------------------------------------------------------

 


 
EXHIBIT A-1 TO
AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT


FUNDING NOTICE


Reference is made to the Amended and Restated Credit and Guaranty Agreement,
dated as of August 16, 2011 (as it may be amended, supplemented or otherwise
modified, the “Credit Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), by and among VICAR
OPERATING, INC. (“Company”), VCA ANTECH, INC., (“Holdings”) and certain
Subsidiaries of Company, as Guarantors, the Lenders party thereto from time to
time, WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent,
Collateral Agent, Issuing Bank and Swing Line Lender, BANK OF AMERICA, N.A. and
JPMORGAN CHASE BANK, N.A., as Co-Syndication Agents and the other agents party
thereto.


Pursuant to the applicable Section of the Credit Agreement (2.2 for Revolving
Loans; 2.3 for Swing Line Loans), Company desires that Lenders make the
following Loans to Company in accordance with the applicable terms and
conditions of the Credit Agreement on  [mm/dd/yy] (the “Credit Date”):


1.           Revolving Loans
 
□Base Rate Loans:
 
□Eurodollar Rate Loans, with an initial Interest Period of ________ Month(s):
 
 
 
$[___,___,___]
 
 
 
$[___,___,___]
     
2.           Swing Line Loans:
 
□Base Rate Loans:
 
 
$[___,___,___]
 
$[___,___,___]
 
     



Company hereby certifies that:


(i) with respect to any Revolving Loan, after making any such Loan requested on
such Credit Date, the Total Utilization of Revolving Commitments shall not
exceed the Revolving Commitments then in effect;


               (ii) as of the Credit Date, the representations and warranties
con­tained in each of the Credit Do­cuments are true, correct and complete in
all material respects on and as of such Credit Date to the same extent as though
made on and as of such date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and war­ranties are true, correct and complete in all material
respects on and as of such earlier date; provided, that, in each case, the
foregoing materiality qualifier shall not be applicable to any representation
and warranties that already are qualified or modified by materiality in the text
thereof;


              (iii) as of such Credit Date, no event has occurred and is
continuing or would result from the consummation of the borrowing contemplated
hereby that would constitute an Event of Default or a Default.

 

  VICAR OPERATING, INC.          
Date:  [mm/dd/yy]
By:
____________________        Name                   

 
 

--------------------------------------------------------------------------------

 

 
 


EXHIBIT A-1 TO
AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT


FUNDING NOTICE


Reference is made to the Amended and Restated Credit and Guaranty Agreement,
dated as of August 16, 2011 (as it may be amended, supplemented or otherwise
modified, the “Credit Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), by and among VICAR
OPERATING, INC. (“Company”), VCA ANTECH, INC., (“Holdings”) and certain
Subsidiaries of Company, as Guarantors, the Lenders party thereto from time to
time, WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent,
Collateral Agent, Issuing Bank and Swing Line Lender, BANK OF AMERICA, N.A. and
JPMORGAN CHASE BANK, N.A., as Co-Syndication Agents and the other agents party
thereto.


Pursuant to the applicable Section of the Credit Agreement (2.2 for Revolving
Loans; 2.3 for Swing Line Loans), Company desires that Lenders make the
following Loans to Company in accordance with the applicable terms and
conditions of the Credit Agreement on  [mm/dd/yy] (the “Credit Date”):


1.           Revolving Loans
 
□Base Rate Loans:
 
□Eurodollar Rate Loans, with an initial Interest Period of ________ Month(s):
 
 
 
$[___,___,___]
 
 
 
$[___,___,___]
     
2.           Swing Line Loans:
 
□Base Rate Loans:
 
 
$[___,___,___]
 
$[___,___,___]
 
     



Company hereby certifies that:


(i) with respect to any Revolving Loan, after making any such Loan requested on
such Credit Date, the Total Utilization of Revolving Commitments shall not
exceed the Revolving Commitments then in effect;


(ii)           as of the Credit Date, the representations and warranties
con­tained in each of the Credit Do­cuments are true, correct and complete in
all material respects on and as of such Credit Date to the same extent as though
made on and as of such date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and war­ranties are true, correct and complete in all material
respects on and as of such earlier date; provided, that, in each case, the
foregoing materiality qualifier shall not be applicable to any representation
and warranties that already are qualified or modified by materiality in the text
thereof;


(iii)           as of such Credit Date, no event has occurred and is continuing
or would result from the consummation of the borrowing contemplated hereby that
would constitute an Event of Default or a Default.


Date: [mm/dd/yy]
VICAR OPERATING, INC.





By: ___________________________________
       Name:
       Title:




A-1-1




| LA\2291779.3||
 
 

--------------------------------------------------------------------------------

 


EXHIBIT A-2 TO
AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT


CONVERSION/CONTINUATION NOTICE


Reference is made to the Amended and Restated Credit and Guaranty Agreement,
dated as of August 16, 2011 (as it may be amended, supplemented or otherwise
modified, the “Credit Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), by and among VICAR
OPERATING, INC. (“Company”), VCA ANTECH, INC., (“Holdings”) and certain
Subsidiaries of Company, as Guarantors, the Lenders party thereto from time to
time, WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent,
Collateral Agent, Issuing Bank and Swing Line Lender, BANK OF AMERICA, N.A. and
JPMORGAN CHASE BANK, N.A., as Co-Syndication Agents and the other agents party
thereto.


Pursuant to Section 2.8 of the Credit Agreement, Company desires to convert or
to continue the following Loans, each such conversion and/or continuation to be
effective as of [mm/dd/yy]:


1.  Term Loans:


$[___,___,___]
 
Eurodollar Rate Loans to be continued
 
Initial Interest Period of  _______ month(s)
         
$[___,___,___]
 
Base Rate Loans to be converted to Eurodollar Rate Loans
 
Initial Interest Period of _______ month(s)
         
$[___,___,___]
 
Eurodollar Rate Loans to be converted to Base Rate Loans
             

 
 


2.   Revolving Loans:


$[___,___,___]
 
Eurodollar Rate Loans to be continued
 
Initial Interest Period of _______ month(s)
         
$[___,___,___]
 
Base Rate Loans to be converted to Eurodollar Rate Loans
 
Initial Interest Period of _______ month(s)
         
$[___,___,___]
 
Eurodollar Rate Loans to be converted to Base Rate Loans
             





EXHIBIT A-2-1






 
 

--------------------------------------------------------------------------------

 


Company hereby certifies that as of the date hereof, no event has occurred and
is continuing or would result from the consummation of the conversion and/or
continuation contemplated hereby that would constitute an Event of Default or a
Default.


Date: [mm/dd/yy]
VICAR OPERATING, INC.





By: __________________________
       Name:
       Title:


 
 




EXHIBIT A-2-2






 
 

--------------------------------------------------------------------------------

 


EXHIBIT A-3 TO
AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT


ISSUANCE NOTICE
 
Reference is made to the Amended and Restated Credit and Guaranty Agreement,
dated as of August 16, 2011 (as it may be amended, supplemented or otherwise
modified, the “Credit Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), by and among VICAR
OPERATING, INC. (“Company”), VCA ANTECH, INC., (“Holdings”) and certain
Subsidiaries of Company, as Guarantors, the Lenders party thereto from time to
time, WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent,
Collateral Agent, Issuing Bank and Swing Line Lender, BANK OF AMERICA, N.A. and
JPMORGAN CHASE BANK, N.A., as Co-Syndication Agents and the other agents party
thereto.
 
Pursuant to Section 2.23 of the Credit Agreement, Company desires a Letter of
Credit to be issued in accordance with the terms and conditions of the Credit
Agreement on [mm/dd/yy] (the “Credit Date”) in an aggregate face amount of
$[___,___,___].
 
Attached hereto for each such Letter of Credit are the following:
 
(a) the stated amount of such Letter of Credit;
 
(b) the name and address of the beneficiary;
 
(c) the expiration date; and
 
(d) either (i) the verbatim text of such proposed Letter of Credit, or (ii) a
description of the proposed terms and conditions of such Letter of Credit,
including a precise description of any documents to be presented by the
beneficiary which, if presented by the beneficiary prior to the expiration date
of such Letter of Credit, would require the Issuing Lender to make payment under
such Letter of Credit.
 
Company hereby certifies that:
 
(i) after issuing such Letter of Credit requested on the Credit Date, the Total
Utilization of Revolving Commitments shall not exceed the Revolving Commitments
then in effect;
 
(ii) as of the Credit Date, the representations and warranties contained in each
of the Credit Documents are true, correct and complete in all material respects
on and as of such Credit Date to the same extent as though made on and as of
such date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties are
true, correct and complete in all
 


1

EXHIBIT A-3-1






 
 

--------------------------------------------------------------------------------

 


material respects on and as of such earlier date; provided, that, in each case,
the foregoing materiality qualifier shall not be applicable to any
representation and warranties that already are qualified or modified by
materiality in the text thereof;
 
(iii) as of such Credit Date, no event has occurred and is continuing or would
result from the consummation of the issuance contemplated hereby that would
constitute an Event of Default or a Default.
 
Date: [mm/dd/yy]
VICAR OPERATING, INC.





By: __________________________
       Name:
       Title:




EXHIBIT A-3-2






 
 

--------------------------------------------------------------------------------

 


EXHIBIT B-1 TO
AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT


TERM LOAN NOTE


$[1][___,___,___] [2][mm/dd/yy]


FOR VALUE RECEIVED, VICAR OPERATING, INC., a Delaware corporation (“Company”),
promises to pay [NAME OF LENDER] (“Payee”) or its registered assigns the
principal amount of [1][DOLLARS] ($[___,___,___][1]) in the installments
referred to below.


Company also promises to pay interest on the unpaid principal amount hereof,
from the date hereof until paid in full, at the rates and at the times which
shall be determined in accordance with the provisions of that certain Amended
and Restated Credit and Guaranty Agreement, dated as of August 16, 2011 (as it
may be amended, supplemented or otherwise modified, the “Credit Agreement”; the
terms defined therein and not otherwise defined herein being used herein as
therein defined), by and among VICAR OPERATING, INC. (“Company”), VCA ANTECH,
INC., (“Holdings”) and certain Subsidiaries of Company, as Guarantors, the
Lenders party thereto from time to time, WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent (in such capacity, the “Administrative Agent”),
Collateral Agent, Issuing Bank and Swing Line Lender, BANK OF AMERICA, N.A. and
JPMORGAN CHASE BANK, N.A., as Co-Syndication Agents and the other agents party
thereto.


Company shall make principal payments on this Note as set forth in Section 2.11
of the Credit Agreement.


This Note is one of the “Term Notes” in respect of the [Tranche A Term Loans]
[New Term Loans for the Series of which the New Term Loan evidenced by this Note
is a part] and is issued pursuant to and entitled to the benefits of the Credit
Agreement, to which reference is hereby made for a more complete statement of
the terms and conditions under which the [New] Term Loan evidenced hereby was
made and is to be repaid.


All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day  funds at the Principal
Office of Administrative Agent or at such other place as shall be designated in
writing for such purpose in accordance with the terms of the Credit
Agreement.  Unless and until an Assignment Agreement effecting the assignment or
transfer of this Note shall have been accepted by Administrative



--------------------------------------------------------------------------------

 
[1]           Lender’s Tranche A/New Term Loan Commitment
 
 
[2]           Date of Issuance
 




EXHIBIT B-1-1






 
 

--------------------------------------------------------------------------------

 


Agent and recorded in the Register, Company, each Agent and Lenders shall be
entitled to deem and treat Payee as the owner and holder of this Note and the
Loan evidenced hereby.  Payee hereby agrees, by its acceptance hereof, that
before disposing of this Note or any part hereof it will make a notation hereon
of all principal payments previously made hereunder and of the date to which
interest hereon has been paid; provided, the failure to make a notation of any
payment made on this Note shall not limit or otherwise affect the obligations of
Company hereunder with respect to payments of principal of or interest on this
Note.


This Note is subject to mandatory prepayment and to prepayment at the option of
Company, each as provided in the Credit Agreement.


THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF COMPANY AND PAYEE HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING WITHOUT LIMITATION SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD
TO CONFLICT OF LAWS PRINCIPLES THEREOF.


Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued and unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.


The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.


This Note is subject to restrictions on transfer or assignment as provided in
the Credit Agreement.






EXHIBIT B-1-2






 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, Company has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.


VICAR OPERATING, INC.




By: ______________________________
       Name:
       Title:




EXHIBIT B-1-3






 
 

--------------------------------------------------------------------------------

 


EXHIBIT B-2 TO
AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT




REVOLVING LOAN NOTE


$[1][___,___,___] [2][mm/dd/yy]


FOR VALUE RECEIVED, VICAR OPERATING, INC., a Delaware corporation (“Company”),
promises to pay [NAME OF LENDER] (“Payee”) or its registered assigns, on or
before August 19, 2016, the lesser of (a) [1][DOLLARS] ($[1][___,___,___]) and
(b) the unpaid principal amount of all advances made by Payee to Company as
Revolving Loans under the Credit Agreement referred to below.


Company also promises to pay interest on the unpaid principal amount hereof,
from the date hereof until paid in full, at the rates and at the times which
shall be determined in accordance with the provisions of that certain Amended
and Restated Credit and Guaranty Agreement, dated as of August 16, 2011 (as it
may be amended, supplemented or otherwise modified, the “Credit Agreement”; the
terms defined therein and not otherwise defined herein being used herein as
therein defined), by and among VICAR OPERATING, INC. (“Company”), VCA ANTECH,
INC., (“Holdings”) and certain Subsidiaries of Company, as Guarantors, the
Lenders party thereto from time to time, WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent (in such capacity, the “Administrative Agent”),
Collateral Agent, Issuing Bank and Swing Line Lender, BANK OF AMERICA, N.A. and
JPMORGAN CHASE BANK, N.A., as Co-Syndication Agents and the other agents party
thereto.


This Note is one of the “Revolving Loan Notes” and is issued pursuant to and
entitled to the benefits of the Credit Agreement, to which reference is hereby
made for a more complete statement of the terms and conditions under which the
Loans evidenced hereby were made and are to be repaid.


All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the Principal
Office of Administrative Agent or at such other place as shall be designated in
writing for such purpose in accordance with the terms of the Credit
Agreement.  Unless and until an Assignment Agreement effecting the assignment or
transfer of this Note shall have been accepted by Administrative Agent and
recorded in the Register, Company, each Agent and Lenders shall be entitled to
deem and treat Payee as the owner and holder of this Note and the Loans
evidenced hereby.  Payee



--------------------------------------------------------------------------------

 
[1]           Lender’s Revolving Commitment
 
 
[2]           Date of Issuance
 


EXHIBIT B-2-1






 
 

--------------------------------------------------------------------------------

 


hereby agrees, by its acceptance hereof, that before disposing of this Note or
any part hereof it will make a notation hereon of all principal payments
previously made hereunder and of the date to which interest hereon has been
paid; provided, the failure to make a notation of any payment made on this Note
shall not limit or otherwise affect the obligations of Company hereunder with
respect to payments of principal of or interest on this Note.


This Note is subject to mandatory prepayment and to prepayment at the option of
Company, each as provided in the Credit Agreement.


THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF COMPANY AND PAYEE HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK  (INCLUDING WITHOUT LIMITATION SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD
TO CONFLICTS OF LAWS PRINCIPLES THEREOF.


Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued and unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.


The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.


This Note is subject to restrictions on transfer or assignment as provided in
the Credit Agreement.






EXHIBIT B-2-2






 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, Company has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.


VICAR OPERATING, INC.


By: _____________________________
       Name:
       Title:


EXHIBIT B-2-3






 
 

--------------------------------------------------------------------------------

 


TRANSACTIONS
ON
REVOLVING LOAN NOTE


 
 
 
 
Date
 
 
Type of
Loan Made
 This Date
 
 
Amount of
Loan Made
  This Date
 
 
Amount of
Principal Paid
   This Date
 
Outstanding
Principal
Balance
   This Date
 
 
 
Notation
Made By
           



EXHIBIT B-2-4






 
 

--------------------------------------------------------------------------------

 


EXHIBIT B-3 TO
AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT


SWING LINE NOTE


$10,000,000  [1] [mm/dd/yy]


FOR VALUE RECEIVED, VICAR OPERATING, INC., a Delaware corporation (“Company”),
promises to pay to WELLS FARGO BANK, NATIONAL ASSOCIATION, as Swing Line Lender
(“Payee”), on or before August 19, 2016, the lesser of (a) TEN MILLION DOLLARS
($10,000,000) and (b) the unpaid principal amount of all advances made by Payee
to Company as Swing Line Loans under the Credit Agreement referred to below.


Company also promises to pay interest on the unpaid principal amount hereof,
from the date hereof until paid in full, at the rates and at the times which
shall be determined in accordance with the provisions of that certain Amended
and Restated Credit and Guaranty Agreement, dated as of August 16, 2011 (as it
may be amended, supplemented or otherwise modified, the “Credit Agreement”; the
terms defined therein and not otherwise defined herein being used herein as
therein defined), by and among VICAR OPERATING, INC. (“Company”), VCA ANTECH,
INC., (“Holdings”) and certain Subsidiaries of Company, as Guarantors, the
Lenders party thereto from time to time, WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent (in such capacity, the “Administrative Agent”),
Collateral Agent, Issuing Bank and Swing Line Lender, BANK OF AMERICA, N.A. and
JPMORGAN CHASE BANK, N.A., as Co-Syndication Agents and the other agents party
thereto.


This Note is the “Swing Line Note” and is issued pursuant to and entitled to the
benefits of the Credit Agreement, to which reference is hereby made for a more
complete statement of the terms and conditions under which the Swing Line Loans
evidenced hereby were made and are to be repaid.


All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the Principal
Office of Swing Line Lender or at such other place as shall be designated in
writing for such purpose in accordance with the terms of the Credit Agreement.


This Note is subject to mandatory prepayment and to prepayment at the option of
Company, each as provided in the Credit Agreement.



--------------------------------------------------------------------------------

 
[1]           Date of Issuance
 






EXHIBIT B-3-1






 
 

--------------------------------------------------------------------------------

 




THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF COMPANY AND PAYEE HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK  (INCLUDING WITHOUT LIMITATION SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD
TO CONFLICTS OF LAWS PRINCIPLES THEREOF.


Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued and unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.


The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.


This Note is subject to restrictions on transfer or assignment as provided in
the Credit Agreement.








EXHIBIT B-3-2






 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, Company has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.


VICAR OPERATING, INC.




By:_______________________________
      Name:
      Title:






EXHIBIT B-3-3






 
 

--------------------------------------------------------------------------------

 


TRANSACTIONS
ON
SWING LINE NOTE


 
 
 
 
Date
 
 
Amount of
Loan Made
  This Date
 
 
Amount of
Principal Paid
   This Date
 
Outstanding
Principal
Balance
   This Date
 
 
 
Notation
Made By
         





 
 

--------------------------------------------------------------------------------

 


EXHIBIT C TO
AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT


COMPLIANCE CERTIFICATE


THE UNDERSIGNED HEREBY CERTIFIES AS FOLLOWS:


1.  I am the Chief Financial Officer of VCA ANTECH, INC. (“Holdings”) and VICAR
OPERATING, INC. (“Company”).


2.  I have reviewed the terms of that certain Amended and Restated Credit and
Guaranty Agreement, dated as of August 16, 2011 (as it may be amended,
supplemented or otherwise modified, the “Credit Agreement”; the terms defined
therein and not otherwise defined herein being used herein as therein defined),
by and among VICAR OPERATING, INC., VCA ANTECH, INC., and certain Subsidiaries
of Company, as Guarantors, the Lenders party thereto from time to time, WELLS
FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Collateral Agent,
Issuing Bank and Swing Line Lender, BANK OF AMERICA, N.A. and JPMORGAN CHASE
BANK, N.A., as Co-Syndication Agents and the other agents party thereto, and I
have made, or have caused to be made under my supervision, a review in
reasonable detail of the transactions and condition of Company and its
Subsidiaries during the accounting period covered by the attached financial
statements.


3.  The examination described in paragraph 2 above did not disclose, and I have
no knowledge of, the existence of any condition or event which constitutes an
Event of Default or Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth in a separate attachment, if any, to this
Certificate, describing in detail, the nature of the condition or event, the
period during which it has existed and the action which Company has taken, is
taking, or proposes to take with respect to each such condition or event.


The foregoing certifications, together with the computations set forth in the
Annex A hereto and the financial statements delivered with this Certificate in
support hereof, are made and delivered [mm/dd/yy] pursuant to Section 5.1(d) of
the Credit Agreement.


VCA ANTECH, INC.
VICAR OPERATING, INC.




 By: ______________________________
                        Name:
 Title:  Chief Financial Officer




 
 

--------------------------------------------------------------------------------

 


ANNEX A TO
COMPLIANCE CERTIFICATE


FOR THE FISCAL [QUARTER] [YEAR] ENDING [mm/dd/yy].




1.  Consolidated Adjusted
EBITDA:                                                                           (i)
- (ii) = $[___,___,___]


(i)           (a)           Consolidated Net Income: $[___,___,___]


(b)           Consolidated Interest Expense: $[___,___,___]


(c)           provisions for taxes based on income: $[___,___,___]


(d)           total depreciation expense: $[___,___,___]



 
(e)
total amortization expense: 
$[___,___,___]



 
(f)
non-cash stock based compensation

reducing Consolidated Net Income: $[___,___,___]


 
(g)
other non-Cash items, including write-offs of

 
assets, reducing Consolidated Net Income3:$[___,___,___]



 
(h)
to the extent deducted in calculating

Consolidated Net Income, Transaction
Costs: $[___,___,___]


 
(ii)
other non-Cash items increasing

Consolidated Net Income4: $[___,___,___]


2.  Consolidated Fixed Charges: (i) + (ii) + (iii) + (iv) =$[___,___,___]


(i)           Consolidated Cash Interest Expense: $[___,___,___]


(ii)            scheduled payments of principal (other than the
principal payment due on the Tranche A Term Loan



--------------------------------------------------------------------------------

 
3
Excluding any such non-Cash item to the extent that it represents an accrual or
reserve for potential Cash items in any future period or amortization of a
prepaid Cash item that was paid in a prior period but, notwithstanding anything
to the contrary herein, including without limitation, reserves for lease expense
and other charges and expenses related to the closure of hospitals to the extent
not paid in cash.

 
4
Excluding any such non-Cash item to the extent that it represents the reversal
of an accrual or reserve for potential Cash items in any prior period.



 


EXHIBIT C-2

--------------------------------------------------------------------------------

 




Maturity Date and on any New Term Loan Maturity Date)
on Consolidated Total
Debt:                                                                            $[___,___,___]


(iii)           Consolidated Capital Expenditures5: $[___,___,___]


(iv)           provisions for current cash taxes based on income:$[___,___,___]


3.  Consolidated Net Income: (i) - (ii) = $[___,___,___]


 
(i)
the net income (or loss) of Company and its Subsid­iaries

on a consolidated basis for such period taken as a single
accounting period determined in conformity with GAAP:$[___,___,___]


 
(ii) 
(a)
the income of any Person

(other than a Subsidiary of Company)
in which any other Person
(other than Company or any of its Subsidiaries)
has a joint interest, except to the extent of
the amount of dividends or other distributions
actually paid to Company or
any of its Subsidiaries by such Person: $[___,___,___]


 
(b)
the income (or plus the loss) of any Person accrued

prior to the date it becomes a Subsidiary of
Company or is merged into or consolidated
with Company or any of its Sub­sidi­aries or that
Person’s assets are acquired by Company
or any of its Subsid­iar­ies: $[___,___,___]


 
 (c)
the income of any Subsidi­ary of Company

to the extent that the declaration or payment
of dividends or similar distributions by that
Subsidi­ary of that income is not at the time
permitted by operation of the terms of its charter



--------------------------------------------------------------------------------

 
5
For any period, the aggregate of the expenditures of Company and its
Subsidiaries during such period determined on a consolidated basis that, in
accordance with GAAP, are or should be included in “purchase of property and
equipment” or similar items reflected in the consolidated statement of cash
flows of Company and its Subsidiaries excluding any acquisition of assets that
constitutes a Permitted Acquisition; provided, however, that notwithstanding any
of the foregoing to the contrary, Consolidated Capital Expenditures shall
include expenditures of Company and its Subsidiaries with respect to assets
constituting a fee interest in real property acquired by Company or its
Subsidiaries other than in connection with a Permitted Acquisition.

 




EXHIBIT C-3




 
 

--------------------------------------------------------------------------------

 




or any agreement, instrument, judgment, decree,
order, statute, rule or governmental regulation
applicable to that Subsidiary: $[___,___,___]




EXHIBIT C-4




 
 

--------------------------------------------------------------------------------

 






 
(d)
any after-tax gains (or plus any after-tax losses)

 
attributable to Asset Sales or returned surplus assets

of any Pension Plan: $[___,___,___]


 
(e)
to the extent not included in clauses (ii)(a) 

through (d) above, any net extra­ordinary
gains (or plus any net extraordinary losses):$[___,___,___]


4.  Fixed Charge Coverage Ratio: (i)/(ii) =


 
(i)
Consolidated Adjusted EBITDA

for the four-Fiscal Quarter period then ended:$[___,___,___]


 
(ii)
Consolidated Fixed Charges

for such four-Fiscal Quarter period: $[___,___,___]


Actual: _.__:1.00
Required: 1.20:1.00


5.  Leverage Ratio: (i)/(ii) =


(i)            Consolidated Total Debt $[___,___,___]


 
(ii) 
Consolidated Adjusted EBITDA

for the four-Fiscal Quarter period then ended: $[___,___,___]


Actual: _.__:1.00
Required: 3.00:1.00






EXHIBIT C-5




 
 

--------------------------------------------------------------------------------

 


EXHIBIT D TO
AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT


[Reserved]




EXHIBIT D-1


 
 

--------------------------------------------------------------------------------

 




EXHIBIT E TO
AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT


ASSIGNMENT AGREEMENT


This ASSIGNMENT AGREEMENT (this “Agreement”), dated as of the Effective Date as
set forth on Schedule I annexed hereto (the “Effective Date”), by and between
the parties signatory hereto and designated as Assignor (“Assignor”) and
Assignee (“Assignee”).


RECITALS:


WHEREAS, Assignor is party to that certain Amended and Restated Credit and
Guaranty Agreement, dated as of August 16, 2011 (as it may be amended,
supplemented or otherwise modified, the “Credit Agreement”; the terms defined
therein and not otherwise defined herein being used herein as therein defined),
by and among VICAR OPERATING, INC. (“Company”), VCA ANTECH, INC., (“Holdings”)
and certain Subsidiaries of Company, as Guarantors, the Lenders party thereto
from time to time, WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative
Agent, Collateral Agent, Issuing Bank and Swing Line Lender, BANK OF AMERICA,
N.A. and JPMORGAN CHASE BANK, N.A., as Co-Syndication Agents and the other
agents party thereto; and


WHEREAS, Assignor desires to sell and assign to Assignee, and Assignee desires
to purchase and assume from Assignor, certain rights and obligations of Assignor
under the Credit Agreement.
 
 
NOW, THEREFORE, in consideration of the agreements and covenants herein
contained and for such other valuable consideration the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:


Section 1.  Assignment and Assumption.  (a) Subject to the terms and conditions
hereof, as of the Effective Date, Assignor sells and assigns to Assignee,
without recourse, representation or warranty (except as expressly set forth
herein), and Assignee purchases and assumes from Assignor, the percentage
interest specified on Schedule I, which is determined as a percentage of the
aggregate amount of all Tranche A Term Loans, New Term Loans, Revolving
Commitments and outstanding Revolving Loans, in all of the rights and
obligations with respect to the Tranche A Term Loans, New Term Loans, Revolving
Commitments and outstanding Revolving Loans arising under the Credit Agreement
and the other Credit Documents (the “Assigned Share”).


(b)           Upon the occurrence of the Effective Date:  the Assignee shall
have the rights and obligations of a “Lender” to the extent of the Assigned
Share and shall thereafter be a party to the Credit Agreement and a “Lender” for
all purposes of the Credit Documents; Assignor shall, to the extent of the
Assigned Share, relinquish its rights (other than any rights which survive the
termination of the Credit Agreement under Section 10.8 thereof) and be





EXHIBIT E-1




 
 


 
 

--------------------------------------------------------------------------------

 


released from its obligations under the Credit Agreement; and the Commitments
shall be modified to reflect the Comm­itments of Assignee and the remaining
Comm­itments of Assignor, if any.


(c)           From and after the Effective Date, Administrative Agent shall make
all payments under the Credit Agreement in respect of the Assigned Share (i) in
the case of any interest and fees that shall have accrued prior to the
Settlement Date, to Assignor, and (ii) in all other cases, to Assignee;
provided, Assignor and Assignee shall make payments directly to each other to
the extent necessary to effect any appropriate adjustments in any amounts
distributed to Assignor and/or Assignee by Administrative Agent under the Credit
Do­cuments in respect of the Assigned Share in the event that, for any reason
whatsoever, the payment of the applicable consideration for this Assignment (the
“Purchase Price”) occurs on a date other than the Settlement Date as set forth
on Schedule I annexed hereto (the “Settlement Date”).


Section 2. Effective Date.  Notwithstanding anything herein to the contrary, the
Effective Date shall not be deemed to have occurred until each of the following
conditions are satisfied, as determined in the reasonable judgment of each of
Assignor, Assignee and Administrative Agent: the execution of a counterpart
hereof by each of Assignor and Assignee (and, if applicable, any consents
thereto required pursuant to Section 10.6(c)(ii) of the Credit Agreement other
than any such consent deemed to have been given pursuant to such section); the
payment of the Purchase Price on the Settlement Date; if applicable, the receipt
by Administrative Agent of the processing and recordation fee referred to in
Section 10.6 of the Credit Agreement; in the event Assignee is a Non-US Lender,
the delivery by Assignee to Administrative Agent of such forms, certificates or
other evidence with respect to United States federal income tax withholding
matters as Assignee may be required to deliver to Administrative Agent pursuant
to Section 2.19(c) of the Credit Agreement; the receipt by Administrative Agent
of originals or telefacsimiles (or in a .pdf or .tif file or similar electronic
transmission) of executed counterparts hereof (including any consents thereto
required pursuant to Section 10.6(c)(ii) of the Credit Agreement other than any
such consent deemed to have been given pursuant to such section); and the
recordation by Administrative Agent in the Register of the pertinent information
regarding this Assignment pursuant to Section 10.6 of the Credit Agreement.


Section 3. Certain Representations, Warranties and Agreements.  Assignor
represents and warrants to Assignee that Assignor is the legal and beneficial
owner of the Assigned Share, free and clear of any adverse claim.


(a) Assignee represents and warrants to Assignor that (i) Assignee is an
Eligible Assignee and that it has experience and expertise in the making or
purchasing of loans such as the Loans; (ii) it has acquired the Assigned Share
for its own account in the ordinary course of its business and without a view to
distribution of the Loans within the meaning of the Securities Act or the
Exchange Act or other federal securities laws (it being understood that, subject
to the provisions of Section 10.6 of the Credit Agreement, the disposition of
the Assigned Share or any interests therein shall at all times remain within its
exclusive control); (iii) it has received, reviewed and approved a copy of the
Credit Agreement (including all Appendices,




EXHIBIT E-2




 
 

--------------------------------------------------------------------------------

 
 


Schedules and Exhibits thereto); and (iv) it has received from Assignor such
financial information regarding Company and its Subsidiaries as is available to
Assignor and as Assignee has requested, that it has made its own independent
investigation of the financial condition and affairs of Company and its
Subsidiaries in connection with the assignment evidenced by this Agreement, and
that it has made and shall continue to make its own appraisal of the
creditworthiness of Company and its Subsidiaries.  Assignor shall have no duty
or responsibility, either initially or on a continuing basis, to make any such
investigation or any such appraisal on behalf of Assignee or to provide Assignee
with any other credit or other informa­tion with respect thereto, whether coming
into its possession before the making of the initial Loans or at any time or
times thereafter, and Assignor shall not have any responsibility with respect to
the accuracy of or the completeness of any information provided to Assignee.


(b)           Each party to this Agreement represents and warrants to the other
party hereto that it has full power and authority to enter into this Agreement
and to perform its obligations hereunder in accordance with the provisions
hereof, that this Agreement has been duly authorized, executed and delivered by
such party and that this Agreement constitutes a legal, valid and binding
obligation of such party, enforceable against such party in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally and by general principles of equity.


(c)           Assignor shall not be responsible to Assignee for the execution,
effectiveness, genuineness, validity, enforceability, collectability or
sufficiency of any of the Credit Documents or for any representations,
warranties, recitals or statements made therein or made in any written or oral
statements or in any financial or other statements, instruments, reports or
certifi­cates or any other documents furnished or made by Assignor to Assignee
or by or on behalf of Company or any of its Subsidiaries to Assignor or Assignee
in connection with the Credit Documents and the transactions contemplated
thereby or for the financial condition or business affairs of Company or any
other Person liable for the payment of any Obligations, nor shall Assignor be
required to ascertain or inquire as to the performance or observance of any of
the terms, conditions, provisions, covenants or agreements contained in any of
the Credit Documents or as to the use of the proceeds of the Loans or as to the
existence or possible existence of any Event of Default or Default.


Section 4.  Miscellaneous.  Assignor and Assignee each agrees from time to time,
upon request of such other party, to take such additional actions and to execute
and deliver such additional documents and instruments as such other party may
reasonably request to effect the transactions contemplated by, and to carry out
the intent of, this Agreement.  Neither this Agreement nor any term hereof may
be changed, waived, discharged or terminated, except by an instrument in writing
signed by the party (including, if applicable, any party required to evidence
its consent to or acceptance of this Agreement) against whom enforcement of such
change, waiver, discharge or termination is sought.  Any notice or other
communication herein required or permitted to be given shall be given pursuant
to Section 10.1 of the Credit Agreement, and all for purposes thereof, the
notice address of Assignor and Assignee shall be the addresses as set forth on
Schedule I hereof.  In case any provision in or obligation under this Agreement
shall be






EXHIBIT E-3




 
 

--------------------------------------------------------------------------------

 



 
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.  This Agreement shall be binding upon, and shall
inure to the benefit of, the parties hereto and their respective successors and
assigns.  This Agreement may be executed in one or more counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document.


THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING, WITHOUT LIMITATION, SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD
TO CONFLICT OF LAWS PRINCIPLES THEREOF.




[Remainder of page intentionally left blank]




EXHIBIT E-4




 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused their respective officers
thereunto duly authorized to execute and deliver this Agreement as of the
Effective Date.



 
[NAME OF ASSIGNOR],
Assignor
 
 
By: ____________________________
       Name:
       Title:
 
 
[NAME OF ASSIGNEE],
Assignee
 
 
By: ____________________________
       Name:
       Title:
 




 
[*Consented to as of the Effective Date:
 
VICAR OPERATING, INC.,
as Company
 
 
By: ____________________________
       Name:
       Title:
 
*Only if required pursuant to Section 10.6(c)(ii) of the Credit Agreement.]
 
[*Consented to as of the Effective Date:
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent
 
 
By: ____________________________
       Name:
       Title:
 
*Only if required pursuant to Section 10.6(c)(ii) of the Credit Agreement.]
         







EXHIBIT E-5




 
 

--------------------------------------------------------------------------------

 


SCHEDULE I TO
ASSIGNMENT AGREEMENT


1.  Effective Date:                                           [mm/dd/yy]


2.  Settlement Date:                                           [mm/dd/yy]


3.  Assigned Share:

 
 
Percentage
 
Principal Amount
Tranche A Term Loans:
__._____%
$
New Term Loans (Series [__]):
__._____%
$
Revolving Commitments:
__._____%
$
     







EXHIBIT E-6




 
 

--------------------------------------------------------------------------------

 


1.  Notice and Wire Instructions:

 
 
[NAME OF ASSIGNOR]
 
Notices:
 
_________________________
_________________________
_________________________
Attention:
Telecopier:
 
 
with a copy to:
_________________________
_________________________
_________________________
Attention:
Telecopier:
 
 
Wire Instructions:
 
 
[NAME OF ASSIGNEE]
 
Notices:
 
_________________________
_________________________
_________________________
Attention:
Telecopier:
 
 
with a copy to:
_________________________
_________________________
_________________________
Attention:
Telecopier:
 
 
Wire Instructions:
 





EXHIBIT E-7




 
 

--------------------------------------------------------------------------------

 


EXHIBIT F TO
AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT


CERTIFICATE RE NON-BANK STATUS


Reference is made to the Amended and Restated Credit and Guaranty Agreement,
dated as of August 16, 2011 (as it may be amended, supplemented or otherwise
modified, the “Credit Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), by and among VICAR
OPERATING, INC., VCA ANTECH, INC., and certain Subsidiaries of Company, as
Guarantors, the Lenders party thereto from time to time, WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent, Collateral Agent, Issuing Bank
and Swing Line Lender, BANK OF AMERICA, N.A. and JPMORGAN CHASE BANK, N.A., as
Co-Syndication Agents and the other agents party thereto.  Pursuant to Section
2.19(c) of the Credit Agreement, the undersigned hereby certifies that it is not
a “bank” or other Person described in Section 881(c)(3) of the Internal Revenue
Code of 1986, as amended.


[NAME OF LENDER]




By: ____________________________
       Title:




EXHIBIT F-1




 
 

--------------------------------------------------------------------------------

 


EXHIBIT G-1 TO
AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT


CLOSING DATE CERTIFICATE
August 19, 2010


THE UNDERSIGNED HEREBY CERTIFY AS FOLLOWS:


1.  We are, respectively, the chief executive officer and the chief financial
officer of VCA ANTECH, INC., a Delaware corporation (“Holdings”), and VICAR
OPERATING, INC., a  Delaware corporation (“Company”).


2.  Pursuant to Sections 2.1 and 2.2 of the Credit and Guaranty Agreement, dated
as of August 19, 2010 (as it may be amended, supplemented or otherwise modified,
the “Credit Agreement”; the terms defined therein and not otherwise defined
herein being used herein as therein defined), by and among VICAR OPERATING,
INC., VCA ANTECH, INC., and certain Subsidiaries of Company, as Guarantors, the
Lenders party thereto from time to time, WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Collateral Agent, Issuing Bank and Swing Line Lender,
BANK OF AMERICA, N.A., as Syndication Agent and the other agents party thereto,
Company requests that Lenders make the following Loans to Company on the Closing
Date in accordance with Section 2.4 of the Credit Agreement:


(a)  
Term Loans:$[___,___,___]



(b)           Revolving
Loans:                                                                           $[___,___,___]


3.  We have reviewed the terms of Sections 3 and 4 of the Credit Agreement and
the definitions and provisions contained in such Credit Agreement relating
thereto, and in our opinion we have made, or have caused to be made under our
supervision, such examination or investigation as is necessary to enable us to
express an informed opinion as to the matters referred to herein.


4. Based upon our review and examination described in paragraph (3) above, we
certify, on behalf of Company, that as of the date hereof:


(a) with respect to any Revolving Loan, after making any such Loan requested on
the Closing Date, the Total Utilization of Revolving Commitments shall not
exceed the Revolving Commitments then in effect;


(b)           as of the Closing Date, the representations and warranties
con­tained in each of the Credit Do­cuments are true, correct and complete in
all respects on and as of the Closing Date to the same extent as though made on
and as of such date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
war­ranties are true, correct and complete in all respects on and as of such
earlier date; provided, that, in each case, the foregoing materiality qualifier
shall not be applicable to any representation and warranties that already are
qualified or






EXHIBIT G-1-1




 
 

--------------------------------------------------------------------------------

 
 

 
modified by materiality in the text thereof;


(c)           as of the Closing Date, no injunc­tion or other restraining order
shall have been issued and no hearing to cause an injunction or other
restraining order to be issued shall be pending or noticed with respect to any
action, suit or proceed­ing seeking to enjoin or other­wise prevent the
consum­mation of, or to recover any damages or obtain relief as a result of, the
borrowing contemplated hereby; and


(d)           as of the Closing Date, no event has occurred and is continuing or
would result from the consummation of the borrowing contemplated hereby that
would constitute an Event of Default or a Default.


3. Each Credit Party has requested Akin Gump Strauss Hauer Feld LLP to deliver
to Agents and Lenders on the Closing Date favorable written opinions setting
forth such matters as Administrative Agent may reasonably request.


4. Company has previously delivered to Administrative Agent, true, complete and
correct copies of (a) the Historical Financial Statements, (b) pro forma
consolidated financial statements of Holdings and its Subsidiaries as of the
last day of and for the four-quarter period most recently ended prior to the
Closing Date for which financial statements are available, giving pro forma
effect to the financings and the other transactions contemplated by the Credit
Documents to occur on or prior to the Closing Date, which pro forma financial
statements were prepared in accordance with Regulation S-X under the Securities
Act and all other rules and regulations of the Securities and Exchange
Commission under the Securities Act, and including other adjustments reasonably
acceptable to Administrative Agent, and (c) the Projections.




[Remainder of page intentionally left blank]




EXHIBIT G-1-2




 
 

--------------------------------------------------------------------------------

 


The foregoing certifications are made and delivered as of the date first written
above.


 ______________________
Title: Chief Executive Officer


 ______________________
Title: Chief Financial Officer




EXHIBIT G-1-3




 
 

--------------------------------------------------------------------------------

 




EXHIBIT G-2 TO
AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT


SOLVENCY CERTIFICATE
August 19, 2010
 
1.           I am the chief financial officer of VCA ANTECH, INC., a Delaware
corporation (“Holdings”), and VICAR OPERATING, INC., a  Delaware corporation
(“Company”).


2.           Reference is made to the Credit and Guaranty Agreement, dated as of
August 19, 2010 (as it may be amended, supplemented or otherwise modified, the
“Credit Agreement”; the terms defined therein and not otherwise defined herein
being used herein as therein defined), by and among VICAR OPERATING, INC., VCA
ANTECH, INC., and certain Subsidiaries of Company, as Guarantors, the Lenders
party thereto from time to time, WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent, Collateral Agent, Issuing Bank and Swing Line Lender, BANK
OF AMERICA, N.A., as Syndication Agent and the other agents party thereto.


3.  I have reviewed the terms of Section 3.1(g) of the Credit Agreement and the
definitions and provisions contained in the Credit Agreement relating thereto
and, in my opinion, have made, or have caused to be made under my supervision,
such examination or investigation as is necessary to enable me to express an
informed opinion as to the matters referred to herein.
 
4.  Based upon my review and examination described in paragraph 3 above, I
certify that as of the date hereof, after giving effect to the consummation of
the financings and the other transactions contemplated by the Credit Documents,
each Credit Party is Solvent.
 


[Remainder of page intentionally left blank]




EXHIBIT G-2-1




 
 

--------------------------------------------------------------------------------

 


The foregoing certifications are made and delivered as of  the date first
written above.




 ______________________
Title: Chief Financial Officer




EXHIBIT G-2-2




 
 

--------------------------------------------------------------------------------

 


EXHIBIT G-3 TO
AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT


2011 EFFECTIVE DATE CERTIFICATE
August 16, 2011


THE UNDERSIGNED HEREBY CERTIFY AS FOLLOWS:


2.  We are, respectively, the chief executive officer and the chief financial
officer of VCA ANTECH, INC., a Delaware corporation (“Holdings”), and VICAR
OPERATING, INC., a  Delaware corporation (“Company”).


3.  Pursuant to Sections 2.1 and 2.2 of the Amended and Restated Credit and
Guaranty Agreement, dated as of August 16, 2011 (as it may be amended,
supplemented or otherwise modified, the “Credit Agreement”; the terms defined
therein and not otherwise defined herein being used herein as therein defined),
by and among VICAR OPERATING, INC., VCA ANTECH, INC., and certain Subsidiaries
of Company, as Guarantors, the Lenders party thereto from time to time, WELLS
FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Collateral Agent,
Issuing Bank and Swing Line Lender, BANK OF AMERICA, N.A. and JPMORGAN CHASE
BANK, N.A., as Co-Syndication Agents and the other agents party thereto, Company
requests that Lenders make the following Loans to Company on the 2011 Effective
Date in accordance with Sections 2.1, 2.2 and 2.4 of the Credit Agreement:


(b)  
Additional Term Loans:$[___,___,___]



(b)           Revolving
Loans:                                                                           $[___,___,___]


5.  We have reviewed the terms of Sections 3 and 4 of the Credit Agreement and
the definitions and provisions contained in such Credit Agreement relating
thereto, and in our opinion we have made, or have caused to be made under our
supervision, such examination or investigation as is necessary to enable us to
express an informed opinion as to the matters referred to herein.


6. Based upon our review and examination described in paragraph (3) above, we
certify, on behalf of Company, that as of the date hereof:


(a) with respect to any Revolving Loan, after making any such Loan requested on
the 2011 Effective Date, the Total Utilization of Revolving Commitments shall
not exceed the Revolving Commitments then in effect;


(b)           as of the 2011 Effective Date, the representations and warranties
con­tained in each of the Credit Do­cuments are true, correct and complete in
all respects on and as of the 2011 Effective Date to the same extent as though
made on and as of such date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and war­ranties are true, correct and complete in all




EXHIBIT G-3-




 
 

--------------------------------------------------------------------------------

 


respects on and as of such earlier date; provided, that, in each case, the
foregoing




EXHIBIT G-3-1




 
 

--------------------------------------------------------------------------------

 


materiality qualifier shall not be applicable to any representation and
warranties that already are qualified or modified by materiality in the text
thereof;


(c)           as of the 2011 Effective Date, no injunc­tion or other restraining
order shall have been issued and no hearing to cause an injunction or other
restraining order to be issued shall be pending or noticed with respect to any
action, suit or proceed­ing seeking to enjoin or other­wise prevent the
consum­mation of, or to recover any damages or obtain relief as a result of, the
borrowing contemplated hereby; and


(d)           as of the 2011 Effective Date, no event has occurred and is
continuing or would result from the consummation of the borrowing contemplated
hereby that would constitute an Event of Default or a Default.


3. Each Credit Party has requested Akin Gump Strauss Hauer Feld LLP to deliver
to Agents and Lenders on the 2011 Effective Date favorable written opinions
setting forth such matters as Administrative Agent may reasonably request.






[Remainder of page intentionally left blank]




EXHIBIT G-3-2




 
 

--------------------------------------------------------------------------------

 


The foregoing certifications are made and delivered as of the date first written
above.


 ______________________
Title: Chief Executive Officer


 ______________________
Title: Chief Financial Officer




EXHIBIT G-3-3




 
 

--------------------------------------------------------------------------------

 


EXHIBIT G-4 TO
AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT


2011 EFFECTIVE DATE SOLVENCY CERTIFICATE
August 16, 2011
 
1.           I am the chief financial officer of VCA ANTECH, INC., a Delaware
corporation (“Holdings”), and VICAR OPERATING, INC., a  Delaware corporation
(“Company”).


2.           Reference is made to the Amended and Restated Credit and Guaranty
Agreement, dated as of August 16, 2011 (as it may be amended, supplemented or
otherwise modified, the “Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), by and among
VICAR OPERATING, INC., VCA ANTECH, INC., and certain Subsidiaries of Company, as
Guarantors, the Lenders party thereto from time to time, WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent, Collateral Agent, Issuing Bank
and Swing Line Lender, BANK OF AMERICA, N.A. and JPMORGAN CHASE BANK, N.A., as
Co-Syndication Agents and the other agents party thereto.


3.  I have reviewed the terms of Section 3.3(f) of the Credit Agreement and the
definitions and provisions contained in the Credit Agreement relating thereto
and, in my opinion, have made, or have caused to be made under my supervision,
such examination or investigation as is necessary to enable me to express an
informed opinion as to the matters referred to herein.
 
4.  Based upon my review and examination described in paragraph 3 above, I
certify that as of the date hereof, after giving effect to the consummation of
the financings and the other transactions contemplated by the Credit Documents,
each Credit Party is Solvent.
 


[Remainder of page intentionally left blank]




EXHIBIT G-4-1


 
 

--------------------------------------------------------------------------------

 


The foregoing certifications are made and delivered as of  the date first
written above.




 ______________________
Title: Chief Financial Officer




EXHIBIT G-4-2


 
 

--------------------------------------------------------------------------------

 


EXHIBIT H TO
AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT


COUNTERPART AGREEMENT


This COUNTERPART AGREEMENT, dated [mm/dd/yy] (this “Counterpart Agreement”) is
delivered pursuant to that certain Amended and Restated Credit and Guaranty
Agreement, dated as of August 16, 2011 (as it may be amended, supplemented or
otherwise modified, the “Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), by and among
VICAR OPERATING, INC. (“Company”), VCA ANTECH, INC., (“Holdings”) and certain
Subsidiaries of Company, as Guarantors, the Lenders party thereto from time to
time, WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (in such
capacity, “Administrative Agent”), Collateral Agent, Issuing Bank and Swing Line
Lender, BANK OF AMERICA, N.A. and JPMORGAN CHASE BANK, N.A., as Co-Syndication
Agents and the other agents party thereto.


Section 1.  Pursuant to Section 5.10 of the Credit Agreement, the undersigned
hereby:


(a) agrees that this Counterpart Agreement may be attached to the Credit
Agreement and that by the execution and delivery hereof, the undersigned becomes
a Guarantor under the Credit Agreement and agrees to be bound by all of the
terms thereof;


(b) represents and warrants that each of the representations and warranties set
forth in the Credit Agreement and each other Credit Document and applicable to
the undersigned is true and correct both before and after giving effect to this
Counterpart Agreement, except to the extent that any such representation and
warranty relates solely to any earlier date, in which case such representation
and warranty is true and correct as of such earlier date; provided, that, in
each case, the foregoing materiality qualifier shall not be applicable to any
representation and warranties that already are qualified or modified by
materiality in the text thereof;


(c) agrees, subject to the provisions of Section 7.2 of the Credit Agreement, to
irrevocably and unconditionally guaranty the due and punctual payment in full of
all Obligations when the same shall become due, whether at stated maturity, by
required prepayment, declaration, acceleration, demand or otherwise (including
amounts that would become due but for the operation of the automatic stay under
Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)) and in accordance
with Section 7 of the Credit Agreement; and


(d) (i) agrees that this counterpart may be attached to the Pledge and Security
Agreement, dated as of August 19, 2010 (as it may be amended, supplemented or
otherwise modified from time to time, the “Pledge and Security Agreement”) among
Company, each of the other Guarantors party thereto and the Collateral Agent (as
such term is defined in the Credit Agreement), (ii) agrees that the undersigned
will comply with all the terms and conditions of the Pledge and Security
Agreement as if it were an original signatory thereto, (iii) in accordance with
the Pledge and Security Agreement, grants to Collateral Agent a security
interest in all of the undersigned’s right, title and interest in and to all
“Collateral” (as such term is defined in the




EXHIBIT H-1


 
 

--------------------------------------------------------------------------------

 

 
Pledge and Security Agreement, it being understood for the avoidance of doubt
that Section 1.4 of the Pledge and Security Agreement excludes certain assets
from the definition of “Collateral” to the extent set forth in such section,
including, among other such excluded assets, the outstanding capital stock of
any Controlled Foreign Corporation in excess of 65% of the voting power of all
classes of capital stock of such Controlled Foreign Corporation entitled to vote
to the extent set forth in such section) of the undersigned, in each case
whether now or hereafter existing or in which the undersigned now has or
hereafter acquires an interest and wherever the same may be located and (iv)
delivers to Collateral Agent supplements with respect to information relating to
the undersigned to all schedules attached to the Pledge and Security
Agreement.  All such Collateral shall be deemed to be part of the “Collateral”
and hereafter subject to each of the terms and conditions of the Pledge and
Security Agreement.


Section 2.  The undersigned agrees from time to time, upon request of
Administrative Agent, to take such additional actions and to execute and deliver
such additional documents and instruments as Administrative Agent  may request
to effect the transactions contemplated by, and to carry out the intent of, this
Agreement.  Neither this Agreement nor any term hereof may be changed, waived,
discharged or terminated, except by an instrument in writing signed by the party
(including, if applicable, any party required to evidence its consent to or
acceptance of this Agreement) against whom enforcement of such change, waiver,
discharge or termination is sought.  Any notice or other communication herein
required or permitted to be given shall be given in pursuant to Section 10.1 of
the Credit Agreement, and all for purposes thereof, the notice address of the
undersigned shall be the address as set forth on the signature page hereof.  In
case any provision in or obligation under this Agreement shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby.


THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING, WITHOUT
LIMITATION, SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK), WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF.




EXHIBIT H-2


 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned has caused this Counterpart Agreement to be
duly executed and delivered by its duly authorized officer as of the date above
first written.


[NAME OF SUBSIDIARY]




By:______________________
      Name:
      Title:


Address for Notices:


 ______________________
 ______________________
 ______________________
Attention:
Telecopier


with a copy to:


 ______________________
 ______________________
 ______________________
Attention:
Telecopier


ACKNOWLEDGED AND ACCEPTED,
as of the date above first written:


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent




By: ______________________
      Name:
      Title:






EXHIBIT H-3


 
 

--------------------------------------------------------------------------------

 


EXHIBIT I TO
AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
 
 


[Reserved]






EXHIBIT I-1




 
 

--------------------------------------------------------------------------------

 


 EXHIBIT J TO
AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT




MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS
AND LEASES AND FIXTURE FILING
(_________________________)


by and from


[______________________________________],
a [_______________],
“Mortgagor”


to


WELLS FARGO BANK, NATIONAL ASSOCIATION
as Collateral Agent,
“Mortgagee”


Dated as of ____________, 201[__]




THE SECURED PARTY (MORTGAGEE) DESIRES THIS FIXTURE FILING
TO BE INDEXED AGAINST THE RECORD OWNER OF THE REAL ESTATE
DESCRIBED HEREIN




PREPARED BY, RECORDING REQUESTED BY,
AND WHEN RECORDED MAIL TO:


Latham & Watkins LLP
885 Third Avenue
New York, New York  10022
Attention:  Tamara Katz, Esq.
 
 










EXHIBIT J-1




 
 

--------------------------------------------------------------------------------

 


MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF
RENTS AND LEASES AND FIXTURE FILING


This MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND LEASES AND FIXTURE
FILING dated as of ___________, 201[__] (this “Mortgage”), by and from
[____________________________________], a [_________________] corporation
(“Mortgagor”), having an address at 12401 West Olympic Blvd., Los Angeles,
California 90064 to WELLS FARGO BANK, NATIONAL ASSOCIATION as collateral agent
for Lenders and Lender Counterparties (in such capacity as collateral agent,
“Mortgagee”), having an address at 333 South Grand Avenue, 9th Floor, Los
Angeles, California 90071.


RECITALS:


WHEREAS, Mortgagor is a party to that certain Amended and Restated Credit and
Guaranty Agreement, dated as of August 16, 2011, by and among VICAR OPERATING,
INC., a Delaware corporation (“Company”), VCA ANTECH, INC., a Delaware
corporation (“Holdings”), CERTAIN SUBSIDIARIES OF COMPANY, as Guarantors (the
“Guarantors”), the Lenders party thereto, WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent, Collateral Agent, Issuing Bank and Swing
Line Lender, BANK OF AMERICA, N.A. and JPMORGAN CHASE BANK, N.A., as
Co-Syndication Agents and the other agents party thereto, (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; capitalized terms used herein but not otherwise defined
shall have the meanings set forth for such terms in the Credit Agreement);


WHEREAS, subject to the terms and conditions of the Credit Agreement, Mortgagor
may enter into one or more Hedge Agreements and one or more Specified Cash
Management Arrangements with one or more Lender Counterparties; and


WHEREAS, in consideration of the extensions of credit and other accommodations
of Lenders and Lender Counterparties as set forth in the Credit Agreement, the
Hedge Agreements and the Specified Cash Management Arrangements, respectively,
Mortgagor has agreed, subject to the terms and conditions hereof and of each
other Credit Document and each of the Hedge Agreements and Specified Cash
Management Arrangements, to secure Mortgagor’s obligations under the Credit
Documents, the Hedge Agreements and the Specified Cash Management Arrangements
as set forth herein.


NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Mortgagee and Mortgagor agree as follows:


SECTION 1.                                DEFINITIONS


1.1.           Definitions.   Capitalized terms used herein (including the
recitals hereto) not otherwise defined herein shall have the meanings ascribed
thereto in the Credit Agreement.  In addition, as used herein, the following
terms shall have the following meanings:








EXHIBIT J-2




 
 

--------------------------------------------------------------------------------

 


 
“Indebtedness” means all obligations and liabilities of every nature of
Mortgagor now or hereafter existing under or arising out of or in connection
with the Credit Agreement and the other Credit Documents and any Hedge Agreement
and any Specified Cash Management Arrangement, in each case together with all
extensions or renewals thereof, whether for principal, interest (including
interest that, but for the filing of a petition in bankruptcy with respect to
Company, would accrue on such obligations, whether or not a claim is allowed
against Company for such interest in the related bankruptcy proceeding),
payments for early termination of Hedge Agreements, fees, expenses, indemnities
or otherwise, whether voluntary or involuntary, direct or indirect, absolute or
contingent, liquidated or unliquidated, whether or not jointly owed with others,
and whether or not from time to time decreased or extinguished and later
increased, created or incurred, and all or any portion of such obligations or
liabilities that are paid, to the extent all or any part of such payment is
avoided or recovered directly or indirectly from Mortgagor, any Lender or Lender
Counterparty as a preference, fraudulent transfer or otherwise, and all
obligations of every nature of Mortgagor now or hereafter existing under this
Mortgage.  The Credit Agreement contains a revolving credit facility which
permits Company to borrow certain principal amounts, repay all or a portion of
such principal amounts, and reborrow the amounts previously paid to the
Mortgagee or Lenders, all upon satisfaction of certain conditions stated in the
Credit Agreement.  This Mortgage secures all advances and re-advances under the
revolving credit feature of the Credit Agreement.


THIS MORTGAGE SHALL CONTINUE TO SECURE THE ENTIRE INDEBTEDNESS UP TO A MAXIMUM
PRINCIPAL AMOUNT OF _________________________________ ($_________________),
UNTIL THE ENTIRE INDEBTEDNESS IS PAID IN FULL.


“Mortgaged Property” means all of Mortgagor’s interest in the real properties
generally identified on Schedule 1 attached hereto and incorporated herein by
this reference and more particularly described in Exhibits A-1 and A-2 attached
hereto and incorporated herein by this reference, together with any greater
estate therein as hereafter may be acquired by Mortgagor (the “Land”);  all
improvements now owned or hereafter acquired by Mortgagor, now or at any time
situated, placed or constructed upon the Land (the “Improvements”);  all
materials, supplies, equipment, apparatus and other items of personal property
now owned or hereafter acquired by Mortgagor and now or hereafter attached to,
installed in or used in connection with any of the Improvements or the Land, and
water, gas, electrical, telephone, storm and sanitary sewer facilities and all
other utilities whether or not situated in easements (the “Fixtures”); all
leases, licenses, concessions, occupancy agreements or other agreements (written
or oral, now or at any time in effect) which grant to any Person (other than
Mortgagor) a possessory interest in, or the right to use, all or any part of the
Mortgaged Property, together with all related security and other deposits (the
“Leases”);  all of the rents, revenues, royalties, income, proceeds, profits,
security and other types of deposits, and other benefits paid or payable by
parties to the Leases for using, leasing, licensing possessing, operating from,
residing in, selling or otherwise enjoying the Mortgaged Property (the “Rents”),
all other agreements, such as construction contracts, architects’ agreements,
engineers’ contracts, utility contracts, maintenance agreements,








EXHIBIT J-3




 
 

--------------------------------------------------------------------------------

 




management agreements, service contracts, listing agreements, guaranties,
warranties, permits, licenses, certificates and entitlements in any way relating
to the construction, use, occupancy, operation, maintenance, enjoyment or
ownership of the Mortgaged Property (the “Property Agreements”); all rights,
privileges, tenements, hereditaments, rights-of-way, easements, appendages and
appurtenances appertaining to the foregoing; all property tax refunds (the “Tax
Refunds”); all accessions, replacements and substitutions for any of the
foregoing and all proceeds thereof (the “Proceeds”); all insurance policies,
unearned premiums therefor and proceeds from such policies covering any of the
above property now or hereafter acquired by Mortgagor (the “Insurance”); and all
of Mortgagor’s right, title and interest in and to any awards, damages,
remunerations, reimbursements, settlements or compensation heretofore made or
hereafter to be made by any governmental authority pertaining to the Land,
Improvements or Fixtures (the “Condemnation Awards”).  As used in this Mortgage,
the term “Mortgaged Property” shall mean all or, where the context permits or
requires, any portion of the above or any interest therein.


“Obligations” means all of the agreements, covenants, conditions, warranties,
representations and other obligations of Mortgagor (including, without
limitation, the obligation to repay the Indebtedness) under the Credit
Agreement, any other Credit Documents or any of the Hedge Agreements or any of
the Specified Cash Management Arrangements.


“UCC” means the Uniform Commercial Code of New York or, if the creation,
perfection and enforcement of any security interest herein granted is governed
by the laws of a state other than New York, then, as to the matter in question,
the Uniform Commercial Code in effect in that state.


1.2.           Interpretation.   References to “Sections” shall be to Sections
of this Mortgage unless otherwise specifically provided.  Section headings in
this Mortgage are included herein for convenience of reference only and shall
not constitute a part of this Mortgage for any other purpose or be given any
substantive effect.  The rules of construction set forth in Section 1.3 of the
Credit Agreement shall be applicable to this Mortgage mutatis mutandis.  If any
conflict or inconsistency exists between this Mortgage and the Credit Agreement,
the Credit Agreement shall govern.


SECTION 2.                                GRANT


To secure the full and timely payment of the Indebtedness and the full and
timely performance of the Obligations, Mortgagor MORTGAGES, GRANTS, BARGAINS,
ASSIGNS, SELLS and CONVEYS, to Mortgagee the Mortgaged Property, subject,
however, to the Permitted Liens, TO HAVE AND TO HOLD the Mortgaged Property to
Mortgagee, and Mortgagor does hereby bind itself, its successors and assigns to
WARRANT AND FOREVER DEFEND the title to the Mortgaged Property unto Mortgagee.








EXHIBIT J-4




 
 

--------------------------------------------------------------------------------

 




SECTION 3.                                WARRANTIES, REPRESENTATIONS AND
COVENANTS


3.1.           Title.   Mortgagor represents and warrants to Mortgagee that (i)
Mortgagor owns the Mortgaged Property free and clear of any liens, claims or
interests, except the Permitted Liens, and (ii) this Mortgage creates valid,
enforceable first priority liens and security interests against the Mortgaged
Property, subject to Permitted Liens.


3.2.           First Lien Status.   Subject to Permitted Liens, Mortgagor shall
preserve and protect the first lien and security interest status of this
Mortgage and the other Credit Documents.  If any lien or security interest other
than a Permitted Lien is asserted against the Mortgaged Property, Mortgagor
shall promptly, and at its expense, (i) give Mortgagee a detailed written notice
of such lien or security interest (including origin, amount and other terms),
and (ii) at Mortgagor’s election, pay the underlying claim in full or take such
other action so as to cause it to be released or contest the same in compliance
with the requirements of the Credit Agreement.


3.3.           Payment and Performance.  Mortgagor shall pay the Indebtedness
when due under the Credit Documents and shall perform the Obligations in full
when they are required to be performed as required under the Credit Documents.


3.4.           Replacement of Fixtures.   Mortgagor shall not, without the prior
written consent of Mortgagee and subject to the provisions of the Credit
Agreement, permit any of the Fixtures to be removed at any time from the Land or
Improvements, unless the removed item is removed temporarily for maintenance and
repair or, if removed permanently, is obsolete and is replaced by an article of
equal or better suitability and value, owned by Mortgagor subject to the liens
and security interests of this Mortgage and the other Credit Documents, and free
and clear of any other lien or security interest except such as may be permitted
under the Credit Agreement or first approved in writing by Mortgagee.


3.5.           Inspection.  Mortgagor shall permit Mortgagee, and Mortgagee’s
agents, representatives and employees, upon reasonable prior notice to
Mortgagor, and subject to the provisions of the Credit Agreement, to inspect the
Mortgaged Property and all books and records of Mortgagor located thereon and to
conduct such environmental and engineering studies as Mortgagee may require;
provided, such inspections and studies shall not materially interfere with the
use and operation of the Mortgaged Property.


3.6.           Covenants Running with the Land.   All Obligations contained in
this Mortgage are intended by Mortgagor and Mortgagee to be, and shall be
construed as, covenants running with the Mortgaged Property.  As used herein,
“Mortgagor” shall refer to the party named in the first paragraph of this
Mortgage and to any subsequent owner of all or any portion of the Mortgaged
Property.  All Persons who may have or acquire an interest in the Mortgaged
Property shall be deemed to have notice of, and be bound by, the terms of the
Credit Agreement and the other Credit Documents; however, no such party shall be
entitled to any rights thereunder without the prior written consent of
Mortgagee.  In addition, all of the covenants of Mortgagor in any Credit
Document party thereto are incorporated herein by reference and, together with
covenants in this Section, shall be covenants running with the land.








EXHIBIT J-5




 
 

--------------------------------------------------------------------------------

 




 
3.7.           Condemnation Awards and Insurance Proceeds.   Subject to the
provisions of the Credit Agreement, Mortgagor (i) assigns all awards and
compensation to which it is entitled for any condemnation or other taking, or
any purchase in lieu thereof, to Mortgagee and authorizes Mortgagee to collect
and receive such awards and compensation and to give proper receipts and
acquittances therefor, subject to the terms of the Credit Agreement, (ii)
assigns to Mortgagee all proceeds of any insurance policies insuring against
loss or damage to the Mortgaged Property, (iii) authorizes Mortgagee to collect
and receive such proceeds and authorizes and directs the issuer of each of such
insurance policies to make payment for all such losses directly to Mortgagee,
instead of to Mortgagor and Mortgagee jointly.


3.8.           Change in Tax Law.  Upon the enactment of or change in
(including, without limitation, a change in interpretation of) any applicable
law (i) deducting or allowing Mortgagor to deduct from the value of the
Mortgaged Property for the purpose of taxation any lien or security interest
thereon or (ii) subjecting Mortgagee or any of the Lenders to any tax or
changing the basis of taxation of mortgages, deeds of trust, or other liens or
debts secured thereby, or the manner of collection of such taxes, in each such
case, so as to affect this Mortgage, the Indebtedness or Mortgagee, and the
result is to increase the taxes imposed upon or the cost to Mortgagee of
maintaining the Indebtedness, or to reduce the amount of any payments receivable
hereunder, then, and in any such event, Mortgagor shall, on demand, pay to
Mortgagee and the Lenders additional amounts to compensate for such increased
costs or reduced amounts, provided that if any such payment or reimbursement
shall be unlawful, or taxable to Mortgagee, or would constitute usury or render
the Indebtedness wholly or partially usurious under applicable law, then
Mortgagor shall pay or reimburse Mortgagee or the Lenders for payment of the
lawful and non usurious portion thereof.


3.9.           Mortgage Tax.  Mortgagor shall (i) pay when due any tax imposed
upon it or upon Mortgagee or any Lender pursuant to the tax law of the state in
which the Mortgaged Property is located in connection with the execution,
delivery and recordation of this Mortgage and any of the other Credit Documents,
and (ii) execute and cause to be filed any form required to be executed and
filed in connection therewith.
 
 
3.10.           Reduction Of Secured Amount.  In the event that the amount
secured by this Mortgage is less than the Indebtedness, then the amount secured
shall be reduced only by the last and final sums that Mortgagor or Company
repays with respect to the Indebtedness and shall not be reduced by any
intervening repayments of the Indebtedness unless arising from the Mortgaged
Property.  So long as the balance of the Indebtedness exceeds the amount
secured, any payments of the Indebtedness shall not be deemed to be applied
against, or to reduce, the portion of the Indebtedness secured by this
Mortgage.  Such payments shall instead be deemed to reduce only such portions of
the Indebtedness as are secured by other collateral located outside of the state
in which the Mortgaged Property is located or as are unsecured.








EXHIBIT J-6




 
 

--------------------------------------------------------------------------------

 
 


SECTION 4.                                DEFAULT AND FORECLOSURE


4.1.           Remedies.   If an Event of Default exists, Mortgagee may at
Mortgagee’s election, exercise any or all of the following rights, remedies and
recourses (which are in addition to all rights and remedies available under the
Credit Agreement and the Pledge and Security Agreement):  (i) declare the
Indebtedness to be immediately due and payable, pursuant to and in accordance
with the Credit Agreement without further notice, presentment, protest, notice
of intent to accelerate, notice of acceleration, demand or action of any nature
whatsoever (each of which hereby is expressly waived by Mortgagor), whereupon
the same shall become immediately due and payable; (ii) enter the Mortgaged
Property and take exclusive possession thereof and of all books, records and
accounts relating thereto or located thereon (iii); if Mortgagor remains in
possession of the Mortgaged Property after an Event of Default and without
Mortgagee’s prior written consent, Mortgagee may invoke any legal remedies to
dispossess Mortgagor; (iv) hold, lease, develop, manage, operate or otherwise
use the Mortgaged Property upon such terms and conditions as Mortgagee may deem
reasonable under the circumstances (making such repairs, alterations, additions
and improvements and taking other actions, from time to time, as Mortgagee deems
necessary or desirable), and apply all Rents and other amounts collected by
Mortgagee in connection therewith in accordance with the provisions hereof; and
(v) institute proceedings for the complete foreclosure of this Mortgage, either
by judicial action or by power of sale, in which case the Mortgaged Property may
be sold for cash or credit in one or more parcels.  With respect to any notices
required or permitted under the UCC, Mortgagor agrees that ten (10) days’ prior
written notice shall be deemed commercially reasonable.  At any such sale by
virtue of any judicial proceedings, power of sale, or any other legal right,
remedy or recourse, the title to and right of possession of any such property
shall pass to the purchaser thereof, and to the fullest extent permitted by law,
Mortgagor shall be completely and irrevocably divested of all of its right,
title, interest, claim, equity, equity of redemption, and demand whatsoever,
either at law or in equity, in and to the property sold and such sale shall be a
perpetual bar both at law and in equity against Mortgagor, and against all other
Persons claiming or to claim the property sold or any part thereof, by, through
or under Mortgagor.  Mortgagee may be a purchaser at such sale and if Mortgagee
is the highest bidder, Mortgagee may credit the portion of the purchase price
that would be distributed to Mortgagee against the Indebtedness in lieu of
paying cash.  In the event this Mortgage is foreclosed by judicial action,
appraisement of the Mortgaged Property is waived and Mortgagee may make
application to a court of competent jurisdiction for, and obtain from such court
as a matter of strict right and without notice to Mortgagor or regard to the
adequacy of the Mortgaged Property for the repayment of the Indebtedness, the
appointment of a receiver of the Mortgaged Property, and Mortgagor irrevocably
consents to such appointment.  Any such receiver shall have all the usual powers
and duties of receivers in similar cases, including the full power to rent,
maintain and otherwise operate the Mortgaged Property upon such terms as may be
approved by the court, and shall apply such Rents in accordance with the
provisions hereof; and/or exercise all other rights, remedies and recourses
granted under the Credit Documents or otherwise available at law or in equity.


4.2.           Separate Sales.   The Mortgaged Property may be sold in one or
more parcels and in such manner and order as Mortgagee in its sole discretion
may elect; the right of sale arising out of any Event of Default shall not be
exhausted by any one or more sales.








EXHIBIT J-7




 
 

--------------------------------------------------------------------------------

 



 
4.3.           Remedies Cumulative, Concurrent and Nonexclusive.   Mortgagee
shall have all rights, remedies and recourses granted in the Credit Documents
and available at law or equity (including the UCC), which rights (i) shall be
cumulated and concurrent, (ii) may be pursued separately, successively or
concurrently against Mortgagor or others obligated under the Credit Documents,
or against the Mortgaged Property, or against any one or more of them, at the
sole discretion of Mortgagee, (iii) may be exercised as often as occasion
therefor shall arise, and the exercise or failure to exercise any of them shall
not be construed as a waiver or release thereof or of any other right, remedy or
recourse, and (iv) are intended to be, and shall be, nonexclusive.  No action by
Mortgagee in the enforcement of any rights, remedies or recourses under the
Credit Documents or otherwise at law or equity shall be deemed to cure any Event
of Default.


4.4.           Release of and Resort to Collateral.   Mortgagee may release,
regardless of consideration and without the necessity for any notice to or
consent by the holder of any subordinate lien on the Mortgaged Property, any
part of the Mortgaged Property without, as to the remainder, in any way
impairing, affecting, subordinating or releasing the lien or security interest
created in or evidenced by the Credit Documents or their status as a first and
prior lien and security interest in and to the Mortgaged Property.  For payment
of the Indebtedness, Mortgagee may resort to any other security in such order
and manner as Mortgagee may elect.


4.5.           Waiver of Redemption, Notice and Marshalling of Assets.   To the
fullest extent permitted by law, Mortgagor hereby irrevocably and
unconditionally waives and releases all benefit that might accrue to Mortgagor
by virtue of any present or future statute of limitations or law or judicial
decision exempting the Mortgaged Property from attachment, levy or sale on
execution or providing for any stay of execution, exemption from civil process,
redemption or extension of time for payment,  all notices of any Event of
Default or of Mortgagee’s election to exercise or the actual exercise of any
right, remedy or recourse provided for under the Credit Documents, and  any
right to a marshalling of assets or a sale in inverse order of alienation.


4.6.           Discontinuance of Proceedings.   If Mortgagee shall have
proceeded to invoke any right, remedy or recourse permitted under the Credit
Documents and shall thereafter elect to discontinue or abandon it for any
reason, Mortgagee shall have the unqualified right to do so and, in such an
event, Mortgagor and Mortgagee shall be restored to their former positions with
respect to the Indebtedness, the Obligations, the Credit Documents, the
Mortgaged Property and otherwise, and the rights, remedies, recourses and powers
of Mortgagee shall continue as if the right, remedy or recourse had never been
invoked, but no such discontinuance or abandonment shall waive any Event of
Default which may then exist or the right of Mortgagee thereafter to exercise
any right, remedy or recourse under the Credit Documents for such Event of
Default.
4.7.           Application of Proceeds.   The proceeds of any sale of, and the
Rents and other amounts generated by the holding, leasing, management, operation
or other use of the Mortgaged Property, shall be applied by Mortgagee (or the
receiver, if one is appointed) in the following order unless otherwise required
by applicable law:  first, to the payment of the actual out of pocket costs and
expenses of taking possession of the Mortgaged Property and of holding, using,
leasing, repairing, improving and selling the same, including, without
limitation  receiver’s fees








EXHIBIT J-8




 
 

--------------------------------------------------------------------------------

 


and expenses, including the repayment of the amounts evidenced by any receiver’s
certificates,  court costs, reasonable attorneys’ and accountants’ fees and
expenses, and costs of advertisement; and second, as provided in Section 2.14 of
the Credit Agreement.


4.8.           Occupancy After Foreclosure.   Any sale of the Mortgaged Property
or any part thereof will divest all right, title and interest of Mortgagor in
and to the property sold.  Subject to applicable law, any purchaser at a
foreclosure sale will receive immediate possession of the property
purchased.  If Mortgagor retains possession of such property or any part thereof
subsequent to such sale, Mortgagor will be considered a tenant at sufferance of
the purchaser, and will, if Mortgagor remains in possession after demand to
remove, be subject to eviction and removal, forcible or otherwise, with or
without process of law.


4.9.           Additional Advances and Disbursements; Costs of Enforcement.   If
any Event of Default exists, Mortgagee shall have the right, but not the
obligation, to cure such Event of Default in the name and on behalf of
Mortgagor.  All sums advanced and expenses incurred at any time by Mortgagee
under this Section, or otherwise under this Mortgage or any of the other Credit
Documents or applicable law, shall bear interest from the date that such sum is
advanced or expense incurred, to and including the date of reimbursement,
computed at the rate or rates at which interest is then computed on the
Indebtedness, and all such sums, together with interest thereon, shall be
secured by this Mortgage.  Mortgagor shall pay all reasonable out of pocket
expenses (including reasonable attorneys’ fees and expenses) of or incidental to
the perfection and enforcement of this Mortgage and the other Credit Documents,
or the enforcement, compromise or settlement of the Indebtedness or any claim
under this Mortgage and the other Credit Documents, and for the curing thereof,
or for defending or asserting the rights and claims of Mortgagee in respect
thereof, by litigation or otherwise.


4.10.           No Mortgagee in Possession.   Neither the enforcement of any of
the remedies under this Section, the assignment of the Rents and Leases under
Section 5, the security interests under Section 6, nor any other remedies
afforded to Mortgagee under the Credit Documents, at law or in equity shall
cause Mortgagee to be deemed or construed to be a mortgagee in possession of the
Mortgaged Property, to obligate Mortgagee to lease the Mortgaged Property or
attempt to do so, or to take any action, incur any expense, or perform or
discharge any obligation, duty or liability whatsoever under any of the Leases
or otherwise.


4.11.           Waiver of Stay, Moratorium and Similar Rights.   Mortgagor
agrees, to the full extent that it may lawfully do so, that it will not at any
time insist upon or plead or in any way take advantage of any stay, marshalling
of assets, extension, redemption or moratorium law now or hereafter in force and
effect so as to prevent or hinder the enforcement of the provisions of this
Mortgage or the Indebtedness secured hereby, or any agreement between Mortgagor
and Mortgagee or any rights or remedies of Mortgagee.


SECTION 5.                                ASSIGNMENT OF RENTS AND LEASES


5.1.           Assignment.   In furtherance of and in addition to the assignment
made by







EXHIBIT J-9




 
 

--------------------------------------------------------------------------------

 

 
Mortgagor herein, Mortgagor hereby absolutely and unconditionally assigns,
sells, transfers and conveys to Mortgagee all of its right, title and interest
in and to all Leases, whether now existing or hereafter entered into, and all of
its right, title and interest in and to all Rents.  This assignment is an
absolute assignment and not an assignment for additional security only.  So long
as no Event of Default shall have occurred and be continuing, Mortgagor shall
have a revocable license from Mortgagee to exercise all rights extended to the
landlord under the Leases, including the right to receive and collect all Rents
and to otherwise use the same.  The foregoing license is granted subject to the
conditional limitation that no Event of Default shall have occurred and be
continuing.  Upon the occurrence and during the continuance of an Event of
Default, whether or not legal proceedings have commenced, and without regard to
waste, adequacy of security for the Obligations or solvency of Mortgagor, the
license herein granted shall automatically expire and terminate, without notice
by Mortgagee (any such notice being hereby expressly waived by Mortgagor).


5.2.           Perfection Upon Recordation.   Mortgagor acknowledges that
Mortgagee has taken all actions necessary to obtain, and that upon recordation
of this Mortgage, Mortgagee shall have, to the extent permitted under applicable
law and subject to Permitted Liens, a valid and fully perfected, first priority,
present assignment of the Rents arising out of the Leases and all security for
such Leases.  Mortgagor acknowledges and agrees that upon recordation of this
Mortgage, Mortgagee’s interest in the Rents shall be deemed to be fully
perfected, “choate” and enforced as to Mortgagor and all third parties,
including, without limitation, any subsequently appointed trustee in any case
under Title 11 of the United States Code (the “Bankruptcy Code”), without the
necessity of commencing a foreclosure action with respect to this Mortgage,
making formal demand for the Rents, obtaining the appointment of a receiver or
taking any other affirmative action.


5.3.           Bankruptcy Provisions.  Without limitation of the absolute nature
of the assignment of the Rents hereunder, Mortgagor and Mortgagee agree that (i)
this Mortgage shall constitute a “security agreement” for purposes of Section
552(b) of the Bankruptcy Code, (ii) the security interest created by this
Mortgage extends to property of Mortgagor acquired before the commencement of a
case in bankruptcy and to all amounts paid as Rents, and (iii) such security
interest shall extend to all Rents acquired by the estate after the commencement
of any case in bankruptcy.


5.4.           No Merger of Estates.   So long as any part of the Indebtedness
or the Obligations secured hereby remain unpaid and undischarged, the fee and
leasehold estates to the Mortgaged Property shall not merge, but shall remain
separate and distinct, notwithstanding the union of such estates either in
Mortgagor, Mortgagee, any tenant or any third party by purchase or otherwise.


SECTION 6.                                SECURITY AGREEMENT


6.1.           Security Interest.   This Mortgage constitutes a “security
agreement” on personal property within the meaning of the UCC and other
applicable law and with respect to the








EXHIBIT J-10




 
 

--------------------------------------------------------------------------------

 


Fixtures, Leases, Rents, Property Agreements, Tax Refunds, Proceeds, Insurance
and Condemnation Awards.  To this end, Mortgagor grants to Mortgagee a first and
prior security interest in the Fixtures, Leases, Rents, Property Agreements, Tax
Refunds, Proceeds, Insurance, Condemnation Awards to secure the payment of the
Indebtedness and performance of the Obligations, and agrees that Mortgagee shall
have all the rights and remedies of a secured party under the UCC with respect
to such property.  Any notice of sale, disposition or other intended action by
Mortgagee with respect to the Fixtures, Leases, Rents, Property Agreements, Tax
Refunds, Proceeds, Insurance and Condemnation Awards sent to Mortgagor at least
ten (10) days prior to any action under the UCC shall constitute reasonable
notice to Mortgagor.


6.2.           Financing Statements.   Mortgagor shall execute and deliver to
Mortgagee, in form and substance satisfactory to Mortgagee, such financing
statements and such further assurances as Mortgagee may, from time to time,
reasonably consider necessary to create, perfect and preserve Mortgagee’s
security interest hereunder and Mortgagee may cause such statements and
assurances to be recorded and filed, at such times and places as may be required
or permitted by law to so create, perfect and preserve such security
interest.  Mortgagor’s chief executive office is at the address set forth in
Appendix B of the Credit Agreement.


6.3.           Fixture Filing.   This Mortgage shall also constitute a “fixture
filing” for the purposes of the UCC against all of the Mortgaged Property which
is or is to become fixtures.  Information concerning the security interest
herein granted may be obtained at the addresses of Debtor (Mortgagor) and
Secured Party (Mortgagee) as set forth in the first paragraph of this Mortgage.


SECTION 7.                                ATTORNEY-IN-FACT


Mortgagor hereby irrevocably appoints Mortgagee and its successors and assigns,
as its attorney-in-fact, which agency is coupled with an interest and with full
power of substitution, (i) to execute and/or record any notices of completion,
cessation of labor or any other notices that Mortgagee deems appropriate to
protect Mortgagee’s interest, if Mortgagor shall fail to do so within ten (10)
days after written request by Mortgagee, (ii) upon the issuance of a deed
pursuant to the foreclosure of this Mortgage or the delivery of a deed in lieu
of foreclosure, to execute all instruments of assignment, conveyance or further
assurance with respect to the Leases, Rents, Fixtures, Property Agreements, Tax
Refunds, Proceeds, Insurance and Condemnation Awards in favor of the grantee of
any such deed and as may be necessary or desirable for such purpose, (iii) to
prepare, execute and file or record financing statements, continuation
statements, applications for registration and like papers necessary to create,
perfect or preserve Mortgagee’s security interests and rights in or to any of
the Mortgaged Property and (iv) while any Event of Default exists, to perform
any obligation of Mortgagor hereunder; provided, (a) Mortgagee shall not under
any circumstances be obligated to perform any obligation of Mortgagor; (b) any
sums advanced by Mortgagee in such performance shall be added to and included in
the Indebtedness and shall bear interest at the rate or rates at which interest
is then computed on the Indebtedness; (c) Mortgagee as such attorney-in-fact
shall only be accountable for such funds as are actually received by Mortgagee;
and (d) Mortgagee shall not be liable to Mortgagor or any other person








EXHIBIT J-11




 
 

--------------------------------------------------------------------------------

 




or entity for any failure to take any action which it is empowered to take under
this Section.


SECTION 8.                                MORTGAGEE AS AGENT


Mortgagee has been appointed to act as Mortgagee hereunder by Lenders and, by
their acceptance of the benefits hereof, Lender Counterparties.  Mortgagee shall
be obligated, and shall have the right hereunder, to make demands, to give
notices, to exercise or refrain from exercising any rights, and to take or
refrain from taking any action (including the release or substitution of
Mortgaged Property), solely in accordance with this Mortgage and the Credit
Agreement; provided, Mortgagee shall exercise, or refrain from exercising, any
remedies provided for herein in accordance with the instructions of (i)
Requisite Lenders, or (ii) after payment in full of all Obligations under the
Credit Agreement and the other Credit Documents, the holders of a majority of
the aggregate notional amount (or, with respect to any Hedge Agreement that has
been terminated in accordance with its terms, the amount then due and payable
(exclusive of expenses and similar payments but including any early termination
payments then due) under such Hedge Agreement) under all Hedge Agreements
(Requisite Lenders or, if applicable, such holders being referred to herein as
“Requisite Obligees”).  In furtherance of the foregoing provisions of this
Section, each Lender Counterparty, by its acceptance of the benefits hereof,
agrees that it shall have no right individually to realize upon any of the
Mortgaged Property, it being understood and agreed by such Lender Counterparty
that all rights and remedies hereunder may be exercised solely by Mortgagee for
the benefit of Lenders and Lender Counterparties in accordance with the terms of
this Section.  Mortgagee shall at all times be the same Person that is
Collateral Agent under the Credit Agreement.  Written notice of resignation by
Collateral Agent pursuant to terms of the Credit Agreement shall also constitute
notice of resignation as Mortgagee under this Mortgage; removal of Collateral
Agent pursuant to the terms of the Credit Agreement shall also constitute
removal as Mortgagee under this Mortgage; and appointment of a successor
Collateral Agent pursuant to the terms of the Credit Agreement shall also
constitute appointment of a successor Mortgagee under this Mortgage.  Upon the
acceptance of any appointment as Collateral Agent under the terms of the Credit
Agreement by a successor Collateral Agent, that successor Collateral Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring or removed Mortgagee under this Mortgage, and the
retiring or removed Mortgagee under this Mortgage shall promptly (i) transfer to
such successor Mortgagee all sums, securities and other items of Mortgaged
Property held hereunder, together with all records and other documents necessary
or appropriate in connection with the performance of the duties of the successor
Mortgagee under this Mortgage, and (ii) execute and deliver to such successor
Mortgagee such amendments to financing statements, and take such other actions,
as may be necessary or appropriate in connection with the assignment to such
successor Mortgagee of the security interests created hereunder, whereupon such
retiring or removed Mortgagee shall be discharged from its duties and
obligations under this Mortgage.  After any retiring or removed Collateral
Agent’s resignation or removal hereunder as Mortgagee, the provisions of this
Mortgage shall inure to its benefit as to any actions taken or omitted to be
taken by it under this Mortgage while it was Mortgagee hereunder.








EXHIBIT J-12




 
 

--------------------------------------------------------------------------------

 



 
SECTION 9.                                LOCAL LAW PROVISIONS


9.1.           Inconsistencies.  In the event of any inconsistencies between
this Article 9 and any other terms and provisions of this Mortgage, the terms
and provisions of this Article 9 shall control and be binding.


9.2.           Local Law Provisions.


[TO BE PROVIDED BY LOCAL COUNSEL]


SECTION 10.                                  MISCELLANEOUS


Any notice required or permitted to be given under this Mortgage shall be given
in accordance with Section 10.1 of the Credit Agreement.  No failure or delay on
the part of Mortgagee in the exercise of any power, right or privilege hereunder
or under any other Credit Document shall impair such power, right or privilege
or be construed to be a waiver of any default or acquiescence therein, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other power, right or
privilege.  All rights and remedies existing under this Mortgage and the other
Credit Documents are cumulative to, and not exclusive of, any rights or remedies
otherwise available.  In case any provision in or obligation under this Mortgage
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.  Subject to the provisions of the Credit
Agreement, all covenants hereunder shall be given independent effect so that if
a particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or would otherwise be within
the limitations of, another covenant shall not avoid the occurrence of a Default
or an Event of Default if such action is taken or condition exists.  This
Mortgage shall be binding upon and inure to the benefit of Mortgagee and
Mortgagor and their respective successors and assigns.  Mortgagor shall not,
without the prior written consent of Mortgagee, assign any rights, duties or
obligations hereunder.  Upon payment in full of the Indebtedness and performance
in full of the Obligations (other than inchoate indemnification obligations with
respect to claims, losses or liabilities which have not yet arisen and are not
yet due and payable), Mortgagee, at Mortgagor’s expense, shall release the liens
and security interests created by this Mortgage or reconvey the Mortgaged
Property to Mortgagor.  This Mortgage and the other Credit Documents embody the
entire agreement and understanding between Mortgagee and Mortgagor and supersede
all prior agreements and understandings between such parties relating to the
subject matter hereof and thereof.  Accordingly, the Credit Documents may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
of the parties.  There are no unwritten oral agreements between the parties.


SECTION 11.                                  MULTI SITE COLLATERAL


If (a) the real property shall consist of one or more parcels, whether or not
contiguous and








EXHIBIT J-13




 
 

--------------------------------------------------------------------------------

 




 
whether or not located in the same county or city, or (b) in addition to this
Mortgage, Mortgagee shall now or hereafter hold or be the mortgagee or
beneficiary of one or more additional mortgages, liens, deeds of trust or other
security (directly or indirectly) securing the Indebtedness upon other property
in the State in which the real property is located (whether or not such property
is owned by Mortgagor or by others) or (c) both the circumstances described in
clauses (a) and (b) shall be true, then to the fullest extent permitted by law,
Mortgagee may, at its election, commence or consolidate in a single trustee’s
sale or foreclosure action all trustee’s sale or foreclosure proceedings against
all such collateral securing the Indebtedness (including the Mortgaged
Property), which action may be brought or consolidated in the courts of, or sale
conducted in, any county or city in which any of such collateral is
located.  Mortgagor acknowledges that the right to maintain a consolidated
trustee’s sale or foreclosure action is a specific inducement to Mortgagee to
extend the Indebtedness, and Mortgagor expressly and irrevocably waives any
objections to the commencement or consolidation of the foreclosure proceedings
in a single action and any objections to the laying of venue or based on the
grounds of forum non conveniens which it may now or hereafter have.  Mortgagor
further agrees that if Mortgagee shall be prosecuting one or more foreclosures
or other proceedings against a portion of the Mortgaged Property or against any
collateral other than the Mortgaged Property, which collateral directly or
indirectly secures the Indebtedness, or if Mortgagee shall have obtained a
judgment of foreclosure and sale or similar judgment against such collateral
(or, in the case of a trustee’s sale, shall have met the statutory requirements
therefor with respect to such collateral), then, whether or not such proceedings
are being maintained or judgments were obtained in or outside the State in which
the real property are located, Mortgagee may commence or continue any trustee’s
sale or foreclosure proceedings and exercise its other remedies granted in this
Mortgage against all or any part of the Mortgaged Property and Mortgagor waives
any objections to the commencement or continuation of a foreclosure of this
Mortgage or exercise of any other remedies hereunder based on such other
proceedings or judgments, and waives any right to seek to dismiss, stay, remove,
transfer or consolidate either any action under this Mortgage or such other
proceedings on such basis.  The commencement or continuation of proceedings to
sell the Mortgaged Property in a trustee’s sale, to foreclose this Mortgage or
the exercise of any other rights hereunder or the recovery of any judgment by
Mortgagee or the occurrence of any sale by the Mortgagee in any such proceedings
shall not prejudice, limit or preclude Mortgagee’s right to commence or continue
one or more trustee’s sales, foreclosure or other proceedings or obtain a
judgment against (or, in the case of a trustee’s sale, to meet the statutory
requirements for, any such sale of) any other collateral (either in or outside
the State in which the real property is located) which directly or indirectly
secures the Indebtedness, and Mortgagor expressly waives any objections to the
commencement of, continuation of, or entry of a judgment in such other sales or
proceedings or exercise of any remedies in such sales or proceedings based upon
any action or judgment connected to this Mortgagee, and Mortgagor also waives
any right to seek to dismiss, stay, remove, transfer or consolidate either such
other sales or proceedings or any sale or action under this Mortgage on such
basis.  It is expressly understood and agreed that to the fullest extent
permitted by law, Mortgagee may, at its election, cause the sale of all
collateral which is the subject of a single trustee’s sale or foreclosure action
at either a single sale or at multiple sales conducted simultaneously and take
such other measures as are appropriate in order to effect the agreement of the
parties to dispose of and administer all collateral securing the Indebtedness








EXHIBIT J-14




 
 

--------------------------------------------------------------------------------

 


 
(directly or indirectly) in the most economical and least time consuming manner.


THE PROVISIONS OF THIS MORTGAGE REGARDING THE CREATION, PERFECTION AND
ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS HEREIN GRANTED SHALL BE GOVERNED
BY AND CONSTRUED UNDER THE LAWS OF THE STATE IN WHICH THE MORTGAGED PROPERTY IS
LOCATED.  ALL OTHER PROVISIONS OF THIS MORTGAGE AND THE RIGHTS AND OBLIGATIONS
OF MORTGAGOR AND MORTGAGEE SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO THE CONFLICT OF LAWS PRINCIPLES THEREOF


SIGNATURES APPEAR ON FOLLOWING PAGE








EXHIBIT J-15




 
 

--------------------------------------------------------------------------------

 


 
 
IN WITNESS WHEREOF, the undersigned, by its duly elected officer and pursuant to
proper has duly executed, sealed, acknowledged and delivered this instrument as
of the day and year first above written.




Mortgagor:
[________________________],
a                                                                           [____________________]




By:           ________________________
Name:
Title:




By:           ________________________
Name:
Title:






 
 








EXHIBIT J-16




 
 

--------------------------------------------------------------------------------

 


State of _________                                           )
County of __________                                                      )


Multi-State Corporate Acknowledgment:   On _______________, before me, the
under¬signed officer, personally appeared ____________ and ________________
personally known and acknowledged them¬selves to me (or proved to me on the
basis of satisfactory evidence) to be the
_______________________________________________________________________,
respectively of _________________________, a ______________ ___________
(hereinafter, the “Corporation”) and that as such officer, being duly authorized
to do so pursuant to its bylaws or a resolution of its board of directors,
executed, subscribed and acknowledged the foregoing instru¬ment for the purposes
therein contained, by signing the name of the Corporation by themselves in their
authorized capacities as such officers as their free and voluntary act and deed
and the free and voluntary act and deed of said Corporation.


[To the extent this instrument was executed in the State of New York, the
following is the prescribed New York statutory form of acknowledgment and is
supplemental to the foregoing acknowledgment:  On _____________ before me, the
undersigned, a Notary Public in and for said State, personally appeared
______________ and _________________, personally known to me or proved to me on
the basis of satisfactory evidence to be the individual(s) whose name(s) is
(are) subscribed to the within instrument and acknowledged to me that he / she /
they executed the same in his / her / their capacity(ies), and that by his / her
/ their signature(s) on the instrument, the individual(s), or the person upon
behalf of which the individual(s) acted, executed the instrument.]


Witness my hand and official seal.


___________________________
Notary Public
My commission expires:


 
 
EXHIBIT A TO
MORTGAGE




Legal Descriptions of Premises: (See attached)








EXHIBIT J-17




 
 

--------------------------------------------------------------------------------

 


EXHIBIT A TO
MORTGAGE




Legal Descriptions of Premises: (See attached)








EXHIBIT J-18




 
 

--------------------------------------------------------------------------------

 


EXHIBIT K TO
AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT


FORM OF PERMITTED SELLER NOTE


MANDATORY PROVISIONS




“Senior Agent” shall mean the Administrative Agent for the Lenders under the
Senior Credit Agreement, and its successors in such capacity, or if there is
then no acting Administrative Agent under the Senior Credit Agreement, persons
holding a majority in principal amount of the Senior Debt outstanding
thereunder.


“Senior Credit Agreement” shall mean the Amended and Restated Credit and
Guaranty Agreement, dated as of August 16, 2011 (as it may be amended,
supplemented or otherwise modified), by and among VICAR OPERATING, INC.
(“Company”), VCA ANTECH, INC., and certain Subsidiaries of Company, as
Guarantors, the Lenders party thereto from time to time, WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent, Collateral Agent, Issuing Bank
and Swing Line Lender, BANK OF AMERICA, N.A. and JPMORGAN CHASE BANK, N.A., as
Co-Syndication Agents and the other agents party thereto, together with any
credit agreement or similar document from time to time executed by the Company
to evidence any Refinancing (as defined in the definition of Senior
Indebtedness) or successive Refinancings.


“Senior Indebtedness” shall mean (i) all Obligations (as defined in the Senior
Credit Agreement) now or hereafter incurred pursuant to and in accordance with
the terms of the Senior Debt Documents, (ii) any other Indebtedness which is
not, by its terms, expressly subordinated in right of payment to this Note
including, in the case of the amounts described in clause (i) and (ii) any
principal, prepayment charges, interest (including, without limitation, interest
accruing after the filing of a petition initiating any proceeding under the
Bankruptcy Code, whether or not allowed as a claim in such proceeding)
indemnities or reimbursement of fees, expenses or other amounts, and (iii) any
indebtedness incurred for the purpose of refinancing, restructuring, extending
or renewing (collectively, “Refinancing”) the obligations of the Company under
the Senior Credit Agreement as set forth in clauses (i) and (ii) above.


“Senior Debt Documents” shall mean the Senior Credit Agreement and all other
documents and instruments delivered or filed in connection with the creation or
incurrence of any Senior Indebtedness (including, without limitation, the
guaranty agreements executed and delivered by the subsidiaries of the Company in
respect of the Obligations under the Senior Credit Agreement or obligations
under any other Senior Indebtedness).


“Senior Lenders” shall mean the financial institutions party to the Senior
Credit Agreement as “Lenders” from time to time.








EXHIBIT K-1




 
 

--------------------------------------------------------------------------------

 






Section [   ]


Subordination.


­[__](a) Agreement to Subordinate.  The Company and, by its acceptance hereof,
each Holder agrees that the indebtedness of the Company evidenced by this Note,
whether for principal, interest or any other amount payable under or in respect
hereof and all rights or claims arising out of or associated with such
Indebtedness (the “Subordinated Obligations”), shall be junior and subordinate
in right of payment to the prior payment in full in cash of all Senior
Indebtedness, in accordance with the provisions of this Section [  ].  Each
holder of Senior Indebtedness shall be deemed to have acquired Senior
Indebtedness in reliance upon the agreements of the Company and the holder of
this Note contained in this Section [  ].  The provisions of this Section [  ]
shall be reinstated if at any time any payment of any of the Senior Indebtedness
is rescinded or must otherwise be returned by any holder of Senior Indebtedness
or any representative of such holder upon the insolvency, bankruptcy or
reorganization of the Company.  Any provision of this Note to the contrary
notwithstanding (other than the provision contained in Section [  ]), the
Company shall not make, and no Holder shall accept, any payment or prepayment of
principal, or prepayment of other amounts due thereunder, of any kind whatsoever
(including without limitation by distribution of assets, set off, exchange or
any other manner) with respect to the Subordinated Obligations at any time when
any of the Senior Indebtedness remains outstanding unless permitted by the terms
of the Senior Credit Agreement.  Holder may receive regularly scheduled payments
of principal and interest in respect of the Subordinated Obligations in
accordance with the terms of this Note except to the extent and at the times
prohibited or restricted by the provisions of this Section [  ].  In no event
shall the Holder commence any action or proceeding to contest the provisions of
this Section [  ] or the priority of the Liens (as defined in the Senior Credit
Agreement) granted to the holders of the Senior Indebtedness by the Company.  No
Holder shall take, accept or receive any collateral security from the Company
for the payment of the Subordinated Obligations.


[__](b) Liquidation. Dissolution. Bankruptcy.  In the event of any insolvency,
bankruptcy, dissolution, winding up, liquidation, arrangement, reorganization,
marshalling of assets or liabilities, composition, assignment for the benefit of
creditors or other similar proceedings relating to the Company, its debts, its
property or its operations, whether voluntary or involuntary, including, without
limitation the filing of any petition or the taking of any action to commence
any of the foregoing (which, in the case of action by a third party, is not
dismissed within 60 days) (a “Bankruptcy Event”), all Senior Indebtedness shall
first be paid in full in cash or other immediately available funds before Holder
shall be entitled to receive or retain any payment or distribution of assets of
the Company with respect to any Subordinated Obligations.  In the event of any
such Bankruptcy Event, any payment or distribution of assets to which Holder
would be entitled if the Subordinated Obligations were not subordinated to the
Senior Indebtedness in accordance with this Section [  ], whether in cash,
property, securities or otherwise, shall be paid or delivered by the debtor,
custodian, trustee or agent or other Person making such payment or distribution,
or by the Holder if received by it, directly to the Senior Agent on behalf of
the holders of the Senior Indebtedness for application to the payment of the








EXHIBIT K-2




 
 

--------------------------------------------------------------------------------

 


 
Senior Indebtedness remaining unpaid, to the extent necessary to make payment in
full in cash or other immediately available funds of all Senior Indebtedness
remaining unpaid, after giving effect to any concurrent payment or distribution
to or for the holders of the Senior Indebtedness.


[__](c)                      No Payments with Respect to Subordinated
Obligations in Certain Circumstances.


[(i)]           In circumstances in which Section [  ](b) is not applicable, no
payment of any nature (including, without limitation, any distribution of
assets) in respect of the Subordinated Obligations (including, without
limitation, pursuant to any judgment with respect thereto or on account of the
purchase or redemption or other acquisition of Subordinated Obligations, by set
off, prepayment exchange or other manner) shall be made by or on behalf of the
Company if, at the time of such payment:


[(A)]           a default in the payment when due (whether at the maturity
thereof, or upon acceleration of maturity or otherwise and without giving effect
to any applicable grace periods) of all or any portion of the Senior
Indebtedness (whether of principal, interest or any other amount with respect
thereto) shall have occurred, and such default shall not have been cured or
waived in accordance with the terms of the Senior Debt Documents; or


[(B)]           subject to the last sentence of this Section [  ](c), (x) the
Company shall have received notice from the Senior Agent of the occurrence of
one or more Events of Default (as defined in the Senior Credit Agreement) in
respect of the Senior Indebtedness (other than payment defaults described in
Section [  ](c)(i)(A) above), (y) any such Event of Default shall not have been
cured or waived in accordance with the terms of the Senior Debt Documents, and
(z) 360 days shall not have elapsed since the date such notice was received.


The Company shall give prompt written notice to the Holder of (i) any default in
respect of Senior Obligations referred to in Section [__](c)(i)(A) and (ii) any
notice of the type described in Section [__](c)(i)(B) from the Senior Agent.


The Company may resume payments (and may make any payments missed due to the
application of Section [  ](c)(i)) in respect of the Subordinated Obligations or
any judgment with respect thereto:


[(1)]           in the case of a default referred to in clause (A) of this
Section [  ](c)(i), upon a cure or waiver thereof in accordance with the terms
of the Senior Debt Documents; or


[(2)]           in the case of an Event of Default or Events of Default referred
to in clause (B) of this Section [  ](c)(i), upon the earlier to occur of (1)
the cure or waiver of all such Events of Default in accordance with the terms of
the Senior Debt Documents, or (2) the expiration of such period of 360 days.








EXHIBIT K-3




 
 

--------------------------------------------------------------------------------

 




[(ii)] Following any acceleration of the maturity of any Senior Indebtedness and
as long as such acceleration shall continue unrescinded and unannulled, such
Senior Indebtedness shall first be paid in full in cash before any payment is
made on account of or applied on the Subordinated Obligations.


[__](d)                      When Distribution Must Be Paid Over.  In the event
that Holder shall receive any payment or distribution of assets that Holder is
not entitled to receive or retain under the provisions of this Note, Holder
shall hold any amount so received in trust for the holders of Senior
Indebtedness, shall segregate such assets from other assets held by Holder and
shall forthwith turn over such payment or distribution (without liability for
interest thereon) to the Senior Agent on behalf of the holders of Senior
Indebtedness in the form received (with any necessary endorsement) to be applied
to Senior Indebtedness.


[__](e)                      Exercise of Remedies.  So long as any Senior
Indebtedness is outstanding (including any loans, any letters of credit, any
commitments to lend or any lender guarantees), Holder (solely in its capacity as
a holder of this Note) shall not exercise any rights or remedies with respect to
an Event of Default under this Note, including, without limitation, any action
(1) to demand or sue for collection of amounts payable hereunder, (2) to
accelerate the principal of this Note, or (3) to commence or join with any other
creditor (other than the holder of a majority in principal amount of the Senior
Indebtedness) in commencing any proceeding in connection with or premised on the
occurrence of a Bankruptcy Event prior to the earlier of:


(A)           the payment in full in cash or other immediately available funds
of all Senior Indebtedness;


(B)           the initiation of a proceeding (other than a proceeding prohibited
by clause (3) of this Section [  ](e)) in connection with or premised upon the
occurrence of a Bankruptcy Event;


(C)           the expiration of 360 days immediately following the receipt by
the Senior Agent of notice of the occurrence of such Event of Default from the
Holder; and


(D) the acceleration of the maturity of the Obligations under the Senior Credit
Agreement;


provided, however, that if, with respect to (B) and (D) above, such proceeding
or acceleration, respectively, is rescinded, or with respect to (C) above,
during such 180-day period such Event of Default has been cured or waived, the
prohibition against taking the actions described in this section [  ](e) shall
automatically be reinstated as of the date of the rescission, cure or waiver, as
applicable.  In all events, unless an event described in clause (A), (B) or (D)
above has occurred and not been rescinded, the Holder shall give thirty (30)
days prior written notice to the Senior Agent before taking any action described
in this Section [  ](e), which notice shall describe with specificity the action
that the Holder in good faith intends to take.








EXHIBIT K-4




 
 

--------------------------------------------------------------------------------

 




[__](f)                      Acceleration of Payment of Note.  If this Note is
declared due and payable prior to its maturity date, no direct or indirect
payment that is due solely by reason of such declaration shall be made, nor
shall application be made of any distribution of assets of the Company (whether
by set off or in any other manner, including, without limitation, from or by way
of collateral) to the payment, purchase or other acquisition or retirement of
this Note, unless, in either case, (i) all amounts due or to become due on or in
respect of the Senior Indebtedness shall have been previously paid in full in
cash, (ii) all commitments to lend under Senior Indebtedness shall have been
terminated, (iii) all letters of credit issued pursuant to the Senior Debt
Documents shall have been cancelled or otherwise terminated, (iv) all guarantees
constituting Senior Indebtedness shall have been terminated and (v) all lender
guarantees constituting Senior Indebtedness shall have been permanently reduced
to zero.


[__](g)                      Proceedings Against Company.  So long as any Senior
Indebtedness is outstanding (including any loans, any commitments to lend, any
letters of credit or any lender guarantees), Holder (solely in its capacity as a
holder of this Note) shall not commence any bankruptcy, insolvency,
reorganization or other similar proceeding against Company.


[__](h)                      Amending Senior Indebtedness.  Any holder of Senior
Indebtedness may, at any time and from time to time, without the consent of or
notice to Holder (i) modify or amend the terms of the Senior Indebtedness, (ii)
sell, exchange, release, fail to perfect a lien on or a security interest in or
otherwise in any manner deal with or apply any property pledged or mortgaged to
secure, or otherwise securing, Senior Indebtedness, (iii) release any guarantor
or any other person liable in any manner for the Senior Indebtedness, (iv)
exercise or refrain from exercising any rights against Company or any other
person, (v) apply any sums by whomever paid or however realized to Senior
Indebtedness or (vi) take any other action that might be deemed to impair in any
way the rights of the holder of this Note.  Any and all of such actions may be
taken by the holders of Senior Indebtedness without incurring responsibility to
Holder and without impairing or releasing the obligations of Holder to the
holders of Senior Indebtedness.


[__](i)                      Certain Rights in Bankruptcy.  Holder hereby
irrevocably authorizes and empowers each holder of Senior Indebtedness (and its
representative or representatives) to demand, sue for, collect and receive all
payments and distributions under the terms of this Note, to file and prove all
claims (including claims in bankruptcy) relating to this Note, to exercise any
right to vote arising with respect to this Note and any claims hereunder in any
bankruptcy, insolvency or similar proceeding and take any and all other actions
in the name of Holder (solely in its capacity as a holder of this Note), as such
holder of Senior Indebtedness determines to be necessary or appropriate.


[__](j)                      Subrogation.  No payment or distribution to any
holder of Senior Indebtedness pursuant to the provisions of this Note shall
entitle Holder to exercise any right of subrogation in respect thereof until
(i)(1) all Senior Indebtedness shall have been paid in full in cash, (2) all
commitments to lend under Senior Indebtedness shall have been terminated, (3)
all letters of credit issued pursuant to the Senior Debt Documents shall have
been cancelled or otherwise terminated, (4) all guarantees constituting Senior
Indebtedness shall have been terminated and (5) all lender guarantees
constituting Senior Indebtedness shall have been permanently reduced to zero or
(ii) all holders of Senior Indebtedness have consented in writing to the taking
of such action.








EXHIBIT K-5




 
 

--------------------------------------------------------------------------------

 


 


[__](k)                      Relative Rights.  The provisions of this Section
[  ] are for the benefit of the holders of Senior Indebtedness (and their
successors and assigns) and shall be enforceable by them directly against
Holder.  Holder acknowledges and agrees that any breach of the provisions of
this Section [  ] will cause irreparable harm for which the payment of monetary
damages may be inadequate.  For this reason, Holder agrees that, in addition to
any remedies at law or equity to which a holder of the Senior Indebtedness may
be entitled, a holder of the Senior Indebtedness will be entitled to an
injunction or other equitable relief to prevent breaches of the provisions of
this Section [  ] and/or to compel specific performance of such provisions.  The
provisions of this Section [  ] shall continue to be effective or be reinstated,
as the case may be, if at any time any payment of Senior Indebtedness is
rescinded or must otherwise be returned by any holder of Senior Indebtedness
upon the occurrence of a Bankruptcy Event or otherwise, all as though such
payment had not been made.  The provisions of this Section [  ] are not intended
to impair and shall not impair as between Company and Holder, the obligation of
Company, which is absolute and unconditional, to pay Holder all amounts owing
under this Note.


[__](l)                      Reliance on Orders and Decrees.  Subject to the
provisions of Section [  ](d) hereof, upon any payment or distribution of assets
of Company, whether in cash, property, securities or otherwise, Holder shall be
entitled to rely upon any order or decree entered by any court of competent
jurisdiction in which any insolvency, bankruptcy, receivership, liquidation,
reorganization, dissolution, winding up or similar case or proceeding is
pending, or a certificate of the trustee in bankruptcy, receiver, liquidating
trustee, custodian, assignee for the benefit of creditors, agent or other Person
making such payment or distribution, delivered to Holder for the purpose of
ascertaining the Persons entitled to participate in such payment or
distribution, the holders of Senior Indebtedness, the amount thereof or payable
thereon, the amount or amounts paid or distributed thereon and all other facts
pertinent thereto or to this Section [  ].






Section [  ]


Right of Set-Off.  Anything in this Note to the contrary notwithstanding,
nothing in this Note shall preclude the Company from timely exercising such
Company’s right pursuant to Section ______ of the Purchase Agreement to set-off
indemnification claims against this Note and/or interest payments under this
Note.]




Section [  ]


Amendment.  So long as any Senior Indebtedness (including any letter of credit
or lender guarantee) is outstanding or there is a commitment to lend any Senior
Indebtedness








EXHIBIT K-6




 
 

--------------------------------------------------------------------------------

 


(including any commitment under the Senior Debt Documents) the terms of this
Note may be amended only with the consent of the Senior Agent.  Subject to the
foregoing, without the consent of the Senior Agent hereof, this Note may be
amended by the Company and the Holder to cure any ambiguity, defect or
inconsistency that does not affect the subordination provisions hereof or the
rights of the Senior Lenders.


*     *     *


Events of Default.


Permitted Seller Notes shall not cross-default to the Senior Credit Agreement or
any of the other Senior Debt Documents or the Senior Indebtedness.




Prepayment.


Permitted Seller Notes shall not permit any voluntary or mandatory prepayment.


 [Remainder of page intentionally left blank]








EXHIBIT K-7




 
 

--------------------------------------------------------------------------------

 


EXHIBIT L TO
AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT


JOINDER AGREEMENT




THIS JOINDER AGREEMENT, dated as of [__________ __, 201_] (this “Agreement”), by
and among [NEW LENDERS] (each a “Lender” and collectively the “Lenders”), VICAR
OPERATING, INC., a Delaware corporation (“Company”), VCA ANTECH, INC., as a
Guarantor (“Holdings”), and CERTAIN SUBSIDIARIES OF COMPANY, as Guarantors
(“Subsidiaries”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative
Agent.


RECITALS:


WHEREAS, reference is hereby made to the Amended and Restated Credit and
Guaranty Agreement, dated as of August 16, 2011 (as it may be amended,
supplemented or otherwise modified, the “Credit Agreement”; the terms defined
therein and not otherwise defined herein being used herein as therein defined),
by and among Company, Holdings and certain Subsidiaries of Company, as
Guarantors, the Lenders party thereto from time to time, Wells Fargo Bank,
National Association, as Administrative Agent, Collateral Agent, Issuing Bank
and Swing Line Lender, Bank of America, N.A. and JPMorgan Chase Bank, N.A., as
Co-Syndication Agents and the other agents party thereto; and


WHEREAS, subject to the terms and conditions of the Credit Agreement, Company
may obtain [New Term Loan Commitments][New Revolving Loan Commitments] by
entering into one or more Joinder Agreements with the [New Term Loan
Lenders][New Revolving Lenders].


NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:


Each Lender party hereto hereby agrees to commit to provide its respective
Commitment as set forth on Schedule A annexed hereto, on the terms and subject
to the conditions set forth below:


Each Lender (i) confirms that it has received a copy of the Credit Agreement and
the other Credit Documents, together with copies of the financial statements
referred to therein and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Joinder Agreement (this “Agreement”); (ii) agrees that it will, independently
and without reliance upon the Administrative Agent or any other Lender or Agent
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement; (iii) appoints and authorizes Administrative Agent
to take such action as agent on its








EXHIBIT L-1




 
 

--------------------------------------------------------------------------------

 


behalf and to exercise such powers under the Credit Agreement and the other
Credit Documents as are delegated to Administrative Agent, as the case may be,
by the terms thereof, together with such powers as are reasonably incidental
thereto; and (iv) agrees that it will perform in accordance with their terms all
of the obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender.


Each Lender hereby agrees to make its Commitment on the following terms and
conditions[***************]:


1.
[Applicable Margin.  The Applicable Margin for each Series [__] New Term Loan
shall mean, as of any date of determination, a percentage per annum as set forth
below corresponding to the Leverage Ratio as of the last day of the fiscal
quarter or fiscal year for which financial statements have been delivered
pursuant to Section 5.1, in each case as set forth below:]



 
Series [__] New Term Loans
 
Leverage Ratio
 
Applicable Margin for Eurodollar
Rate Loans
 
Applicable Margin for Base Rate Loans
 
____:____
 
                     %
 
                     %



2.
[Principal Payments.  Subject to Section 3 of this Agreement, Company shall make
principal payments on the Series [__] New Term Loans in Installments on the
dates and in the amounts set forth below:]



3.
[Voluntary and Mandatory Prepayments.  Scheduled Installments of principal of
the [Series [__]] New Term Loans set forth above shall be reduced in connection
with any voluntary or mandatory prepayments of the [Series [__]] New Term Loans
in accordance with Sections 2.12, 2.13 and 2.14 of the Credit Agreement
respectively.]



4.
[Prepayment Fees.  Borrower agrees to pay to each Lender the following
prepayment fees, if any: [__________].]



[Insert other additional prepayment provisions with respect to New Term Loans]



--------------------------------------------------------------------------------

 
[***************]
Insert completed items 1-7 as applicable, with respect to New Term Loans with
such modifications as may be agreed to by the parties hereto to the extent
consistent with Section 2.24 of the Credit Agreement.

 








EXHIBIT L-2




 
 

--------------------------------------------------------------------------------

 






5.
Other Fees.  Borrower agrees to pay each [New Term Loan Lender] [New Revolving
Lender] a fee in respect of its [New Term Loan] [New Revolving Commitment] as
follows: [__].



6.
[Proposed Borrowing.  This Agreement represents Borrower’s request to borrow
Series [__] New Term Loans from the Lenders as follows (the “Proposed
Borrowing”):



 
a.
Business Day of Proposed Borrowing:  ___________, ____



 
b.
Amount of Proposed Borrowing:  $___________________



 
c.
Interest rate option:

 

a.  Base Rate Loan(s)

    b.  Eurodollar Rate Loans
     with an initial Interest
     Period of ____ month(s)]




7.
New Lenders.  Each Lender that is not already a Lender under the Credit
Agreement acknowledges and agrees that upon its execution of this Agreement and
the making of [Series [__] New Term Loans][New Revolving Loans] that such Lender
shall become a “Lender” under, and for all purposes of, the Credit Agreement and
the other Credit Documents, and shall be subject to and bound by the terms
thereof, and shall perform all the obligations of and shall have all rights of a
“Lender” thereunder. [***************]



8.
Credit Agreement Governs.  Except as set forth in this Agreement, [Series [__]
New Term Loans][New Revolving Loans] shall otherwise be subject to the
provisions of the Credit Agreement and the other Credit Documents.



9.
Company’s Certifications.  By its execution of this Agreement, the undersigned
officer, to the best of his or her knowledge, and Company hereby certify that:



 
i.
The representations and warranties contained in the Credit Agreement and the
other Credit Documents are true and correct in all material respects on and as
of the date hereof to the same extent as though made on and as of the date
hereof, except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties
were true and correct in all material respects on and as of such earlier date;
provided, that, in each case, the foregoing materiality qualifier shall not be
applicable to any representation and warranties that already are qualified or
modified by materiality in the text thereof;




--------------------------------------------------------------------------------

 
[***************]  Insert bracketed language if the lending institution is not
already a Lender.
 








EXHIBIT L-3




 
 

--------------------------------------------------------------------------------

 




 
ii.
No event has occurred and is continuing or would result from the consummation of
the Proposed Borrowing contemplated hereby that would constitute a Default or an
Event of Default; and



 
iii.
Company has performed in all material respects all agreements and satisfied all
conditions which the Credit Agreement provides shall be performed or satisfied
by it on or before the date hereof.



10.
Company Covenants.  By its execution of this Agreement, Company hereby covenants
that:



 
i.
Company shall deliver or cause to be delivered the following legal opinions and
documents: [___________], together with all other legal opinions and other
documents reasonably requested by Administrative Agent in connection with this
Agreement; and



 
ii.
Set forth on the attached Officers’ Certificate are the calculations (in
reasonable detail) demonstrating compliance with the financial tests described
in Section 6.8 of the Credit Agreement on a pro-forma basis, giving effect to
the [Series [  ] New Term Loans][New Revolving Loans].



11.
Eligible Assignee.  By its execution of this Agreement, each Lender represents
and warrants that it is an Eligible Assignee.



12.
Notice.  For purposes of the Credit Agreement, the initial notice address of
each Lender shall be as set forth below its signature below.



13.
Non-US Lenders.  For each Lender that is a Non-US Lender, delivered herewith to
Administrative Agent are such forms, certificates or other evidence with respect
to United States federal income tax withholding matters as such Lender may be
required to deliver to Administrative Agent pursuant to Section 2.19(c) of the
Credit Agreement.



14.
Recordation of the New Loans.  Upon execution and delivery hereof,
Administrative Agent will record the [Series [__] New Term Loans][New Revolving
Loans] made by the Lenders in the Register.



15.
Amendment, Modification and Waiver.  This Agreement may not be amended, modified
or waived except by an instrument or instruments in writing signed and delivered
on behalf of each of the parties hereto.



16.
Entire Agreement.  This Agreement, the Credit Agreement and  the other Credit
Documents constitute the entire agreement among the parties with respect to the
subject matter hereof and thereof and supersede all other prior agreements and
understandings,









EXHIBIT L-4




 
 

--------------------------------------------------------------------------------

 


both written and verbal, among the parties or any of them with respect to the
subject matter hereof.


17.
GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (INCLUDING, WITHOUT
LIMITATION, SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK).



18.
Severability.  Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction.  If any provision of this Agreement is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as would be enforceable.



19.
Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which shall constitute one and the
same agreement.









EXHIBIT L-5




 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder Agreement as of [_____________,
______].
 


[NAME OF LENDER]




By:______________________________
Name:
Title:


Notice Address:
 
 
 
 
 
 
Attention:
Telephone:
Facsimile:




VICAR OPERATING, INC.


By: __________________________
Name:
Title:


VCA ANTECH, INC.


By: __________________________
Name:
Title:


[NAME OF SUBSIDIARY]


By: __________________________
Name:
Title:








EXHIBIT L-6




 
 

--------------------------------------------------------------------------------

 




Consented to by:




WELLS FARGO BANK, NATIONAL ASSOCIATION
as Administrative Agent




By:           _____________________________
Name:
Title:








EXHIBIT L-7




 
 

--------------------------------------------------------------------------------

 




                                                                                                                         SCHEDULE
A
                                                                                                                         TO
JOINDER AGREEMENT




 
Name of Lender
 
Type of Commitment
 
Amount
 
[___________________]
 
[New Term Loan Commitment][New Revolving Loan Commitment]
 
$_________________
         
 
Total: $_________________

 


 


EXHIBIT L-8
 